Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF WISCONSIN

Case number (if known)                                                         Chapter you are filing under:

                                                                                  Chapter 7
                                                                                  Chapter 11
                                                                                  Chapter 12
                                                                                  Chapter 13                                        Check if this an
                                                                                                                                    amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                    About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on      Nathaniel                                                        Jenifer
     your government-issued         First name                                                       First name
     picture identification (for
     example, your driver's         R.
     license or passport).          Middle name                                                      Middle name
     Bring your picture
     identification to your
                                    Armstrong                                                        Armstrong
     meeting with the trustee.      Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                        FKA Jenifer Mafla
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal              xxx-xx-5489                                                      xxx-xx-1174
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                  Case 19-25564-gmh           Doc
                                           Voluntary Petition for      1 Filed
                                                                  Individuals Filing 06/05/19
                                                                                     for Bankruptcy Page 1 of 788                                      page 1
Debtor 1   Nathaniel R. Armstrong
Debtor 2   Jenifer Armstrong                                                                          Case number (if known)




                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have          I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and      Business name(s)                                             Business name(s)
     doing business as names

                                  EINs                                                         EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  3559 N. Frederick Ave.
                                  Milwaukee, WI 53211
                                  Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                  Milwaukee
                                  County                                                       County

                                  If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                  above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                  notices to you at this mailing address.                      mailing address.



                                  Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                         I have lived in this district longer than in any              have lived in this district longer than in any other
                                         other district.                                               district.

                                         I have another reason.                                        I have another reason.
                                         Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101                Case 19-25564-gmh           Doc
                                         Voluntary Petition for      1 Filed
                                                                Individuals Filing 06/05/19
                                                                                   for Bankruptcy Page 2 of 788                                         page 2
Debtor 1    Nathaniel R. Armstrong
Debtor 2    Jenifer Armstrong                                                                             Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101               Case 19-25564-gmh           Doc
                                        Voluntary Petition for      1 Filed
                                                               Individuals Filing 06/05/19
                                                                                  for Bankruptcy Page 3 of 788                                            page 3
Debtor 1    Nathaniel R. Armstrong
Debtor 2    Jenifer Armstrong                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time          No.      Go to Part 4.
    business?
                                       Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                        Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                        Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                        Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                        None of the above

13. Are you filing under            If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the               deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are         operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business            in 11 U.S.C. 1116(1)(B).
    debtor?
                                       No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                       No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                                Code.

                                       Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any             No.
    property that poses or is
    alleged to pose a threat           Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                  Case 19-25564-gmh           Doc
                                           Voluntary Petition for      1 Filed
                                                                  Individuals Filing 06/05/19
                                                                                     for Bankruptcy Page 4 of 788                                       page 4
Debtor 1    Nathaniel R. Armstrong
Debtor 2    Jenifer Armstrong                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether            You must check one:                                           You must check one:
    you have received a                   I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                 counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                           filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                          certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about             Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before             plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check            I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                 counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do            filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to          a certificate of completion.                                  of completion.
     file.
                                          Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court        petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you           payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                   I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                  services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.         unable to obtain those services during the 7                  those services during the 7 days after I made my
                                          days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                          circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                          of the requirement.
                                                                                                        To ask for a 30-day temporary waiver of the requirement,
                                          To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                          requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                          what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                          you were unable to obtain it before you filed for             circumstances required you to file this case.
                                          bankruptcy, and what exigent circumstances
                                          required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                        with your reasons for not receiving a briefing before you
                                          Your case may be dismissed if the court is                    filed for bankruptcy.
                                          dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                          If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                          still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                          You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                          agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                          developed, if any. If you do not do so, your case
                                                                                                        Any extension of the 30-day deadline is granted only for
                                          may be dismissed.
                                                                                                        cause and is limited to a maximum of 15 days.
                                          Any extension of the 30-day deadline is granted
                                          only for cause and is limited to a maximum of 15
                                          days.
                                          I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                          credit counseling because of:                                 counseling because of:

                                                Incapacity.                                                  Incapacity.
                                                I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                                making rational decisions about finances.                    decisions about finances.

                                                Disability.                                                  Disability.
                                                My physical disability causes me to be                       My physical disability causes me to be unable to
                                                unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                                by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                                reasonably tried to do so.                                   do so.

                                                Active duty.                                                 Active duty.
                                                I am currently on active military duty in a                  I am currently on active military duty in a military
                                                military combat zone.                                        combat zone.
                                          If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                          briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                          motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                    Case 19-25564-gmh           Doc
                                             Voluntary Petition for      1 Filed
                                                                    Individuals Filing 06/05/19
                                                                                       for Bankruptcy Page 5 of 788                                       page 5
Debtor 1    Nathaniel R. Armstrong
Debtor 2    Jenifer Armstrong                                                                              Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do         16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                                No. Go to line 16b.
                                                Yes. Go to line 17.
                                  16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.

                                                Yes. Go to line 17.
                                  16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under             No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that            Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                    No
     are paid that funds will
     be available for                           Yes
     distribution to unsecured
     creditors?

18. How many Creditors do            1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you            50-99                                                                                          50,001-100,000
    owe?                                                                              5001-10,000
                                     100-199                                          10,001-25,000                                 More than100,000
                                     200-999

19. How much do you                  $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to          $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                     $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                  $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities        $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                            $10,000,001 - $50 million
                                     $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                  and 3571.
                                  /s/ Nathaniel R. Armstrong                                        /s/ Jenifer Armstrong
                                  Nathaniel R. Armstrong                                            Jenifer Armstrong
                                  Signature of Debtor 1                                             Signature of Debtor 2

                                  Executed on     June 5, 2019                                      Executed on     June 5, 2019
                                                  MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                Case 19-25564-gmh           Doc
                                         Voluntary Petition for      1 Filed
                                                                Individuals Filing 06/05/19
                                                                                   for Bankruptcy Page 6 of 788                                              page 6
Debtor 1   Nathaniel R. Armstrong
Debtor 2   Jenifer Armstrong                                                                               Case number (if known)




For your attorney, if you are    I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one               under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                 for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by    and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need     schedules filed with the petition is incorrect.
to file this page.
                                 /s/ Benjamin P. Payne                                              Date         June 5, 2019
                                 Signature of Attorney for Debtor                                                MM / DD / YYYY

                                 Benjamin P. Payne 1041478
                                 Printed name

                                 Hanson & Payne, LLC
                                 Firm name

                                 740 N. James Lovell St.
                                 Milwaukee, WI 53233
                                 Number, Street, City, State & ZIP Code

                                 Contact phone     (414) 271-4550                             Email address

                                 1041478 WI
                                 Bar number & State




Official Form 101               Case 19-25564-gmh           Doc
                                        Voluntary Petition for      1 Filed
                                                               Individuals Filing 06/05/19
                                                                                  for Bankruptcy Page 7 of 788                                            page 7
 Fill in this information to identify your case:

 Debtor 1                   Nathaniel R. Armstrong
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Jenifer Armstrong
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF WISCONSIN

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             111,957.61

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             111,957.61

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              48,448.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          5,355,515.20


                                                                                                                                     Your total liabilities $             5,403,963.20


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $               -1,537.04

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              12,459.41

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

                                     Case 19-25564-gmh                             Doc 1            Filed 06/05/19                      Page 8 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                          Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                                   Case 19-25564-gmh                 Doc 1       Filed 06/05/19               Page 9 of 788
 Fill in this information to identify your case and this filing:

 Debtor 1                   Nathaniel R. Armstrong
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Jenifer Armstrong
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number                                                                                                                                    Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Jeep                                    Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      Wrangler                                      Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2018                                          Debtor 2 only
                                                                                                                  Current value of the      Current value of the
           Approximate mileage:                  4000                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          vehicle is leased
                                                                     Check if this is community property                         $0.00                       $0.00
                                                                     (see instructions)



  3.2      Make:       Volvo                                   Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      XC90                                          Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2016                                          Debtor 2 only
                                                                                                                  Current value of the      Current value of the
           Approximate mileage:                 31000                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another


                                                                     Check if this is community property                  $40,000.00                  $40,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-25564-gmh                          Doc 1        Filed 06/05/19       Page 10 of 788
 Debtor 1       Nathaniel R. Armstrong
 Debtor 2       Jenifer Armstrong                                                                                   Case number (if known)


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>          $40,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    miscellaneous household goods and furnishings                                                                            $4,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    (1) tv and (1) smartphone                                                                                                  $100.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    miscellaneous clothes                                                                                                      $100.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    miscellaneous household jewlely, including wedding rings                                                                 $1,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

Official Form 106A/B                                                   Schedule A/B: Property                                                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                        Doc 1          Filed 06/05/19                   Page 11 of 788
 Debtor 1          Nathaniel R. Armstrong
 Debtor 2          Jenifer Armstrong                                                                                               Case number (if known)


                                            1 family dog                                                                                                                       $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                               $5,700.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       checking                                Citibank                                                               $2,989.00



                                              17.2.       savings 4375                            PNC Bank                                                             $16,794.00



                                              17.3.       checking                                BMO Harris                                                               $807.00



                                              17.4.       checking 4653                           PNC Bank                                                               $2,322.91



                                              17.5.       checking                                US Bank                                                                    $50.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                  % of ownership:




Official Form 106A/B                                                                       Schedule A/B: Property                                                              page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                                        Case 19-25564-gmh                                      Doc 1              Filed 06/05/19       Page 12 of 788
 Debtor 1       Nathaniel R. Armstrong
 Debtor 2       Jenifer Armstrong                                                                   Case number (if known)


                                         Home Invest, LLC [Company is primarily a
                                         service company that helps people identify
                                         investment opportunities in real estate and
                                         assists them with sourcing, vetting, renovating,
                                         and leasing the investment properties, for which
                                         the company is paid consulting fees.
                                         Company's liabilities (including a $280,000
                                         pending legal claim) exceed the value of its
                                         assets.]                                                          50        %                  $0.00


                                         Black Box Equities 2, LLC [Company formerly
                                         owned an office building that was sold in a short
                                         sale in 2018. Company has no remaining assets
                                         and does not operate.]                                            12        %                  $0.00


                                         MN Equities, LLC [Formerly a real estate
                                         investment company. Company sold its last
                                         property in 2018 and no longer operates.
                                         Company has no assets.]                                         50.00       %                  $0.00


                                         River North Equities, LLC [Formerly a real estate
                                         investment company. Company sold its last
                                         property in 2018 and no longer operates.
                                         Company has no assets.]                                         50.00       %                  $0.00


                                         Trio Enterprises, LLC [Company owns and
                                         operates a car wash, but ceases operations in
                                         2018 due to losses. Mr. Armstrong believes the
                                         building is listed for sale for $300,00.00, and the
                                         building is subject to a mortgage with a balance
                                         of over $300,000.00. Company has no other
                                         assets. Other member controls all books and
                                         records of co.]                                                 50.00       %                  $0.00


                                         Home Investment Partners, LLC [Company is a
                                         real estate investment company that has an
                                         ownership interest in two single family houses,
                                         both of which are worth less than the mortgage
                                         balance. Company has no other assets.]                           100        %                  $0.00


                                         US Props., LLC [Company was a real estate
                                         investment company. It has no assets and
                                         hasn't operated since 2016. It's a defendant in a
                                         lawstuit in which US Props., LLC is alleged to be
                                         liable to the plaintiff in an amount greater than
                                         $230,000.]                                                       100        %                  $0.00


                                         Mochi, LLC [Company is a real estate investment
                                         company that owns 5 residential rental
                                         properties in Moline, Illinois. All 5 properties are
                                         worth less than the debts secured by the
                                         properties. Company expects to lose all 5 of the
                                         properties to foreclosure or DIL in the near
                                         future.]                                                         100        %                  $0.00



Official Form 106A/B                                                 Schedule A/B: Property                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

                                 Case 19-25564-gmh                     Doc 1       Filed 06/05/19       Page 13 of 788
 Debtor 1       Nathaniel R. Armstrong
 Debtor 2       Jenifer Armstrong                                                                   Case number (if known)


                                         Verona Real Estate Investments, LLC [Company
                                         is a property management and consulting
                                         business. Company's only asset is a bank
                                         account with a balance of
                                         _____________________(insert)]                                   100        %                  $0.00


                                         Black Box Equities, LLC [Company is a real
                                         estate investment business. Company owns
                                         vacant land worth $250,000, which property is
                                         subject to a mortgage loan of $250,000. Total
                                         company debt is approx. $500,000. Company
                                         has no other assets.]                                             50        %                  $0.00


                                         Calhoun Ventures, LLC [Company was a real
                                         estate investment business but ceased
                                         operations years ago. Company has had no
                                         assets since at least 2014 and has liabilities of
                                         $130,000.]                                                       100        %                  $0.00


                                         Bianco Rental, LLC [company owns and rents a
                                         residential rental property located at 3559 N.
                                         Frederick Ave. in Shorewood, WI. Current
                                         property tax assessed value is $305,000 and
                                         current Zillow value is $353,557. Property is
                                         subject to mortgages with combined balances of
                                         approx. $399,000. Company has no other
                                         assets. Monthly rent is sufficient to cover the
                                         mortgage payments, real estate taxes, and
                                         insurance, but leaves no surplus for maintaining
                                         the property.]                                                   100        %                  $0.00


                                         Verona Knowledge, LLC [Company was formed,
                                         but never used. Company never commenced
                                         operations and never acquired any assets.]                       100        %                  $0.00


                                         Rent Pro Team, LLC [Company was a property
                                         management company that Mr. Armstrong
                                         believes no longer operates. Mr. Armstrong
                                         believes he transferred his ownership interest in
                                         the company to its other member is 2015. At the
                                         time Mr. Armstrrong transferred his ownership
                                         interest, he believed the ownership interest to
                                         have no value.]                                                  100        %                  $0.00


                                         3559 N. Frederick, LLC [LLC formerly held title to
                                         the Armstrongs' home, but deeded it back to Mr.
                                         Armstrong in August of 2018. It owns nothing,
                                         has no legal claims against anyone, and does
                                         not operate.]                                                    100        %                  $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:
Official Form 106A/B                                                 Schedule A/B: Property                                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

                                 Case 19-25564-gmh                     Doc 1       Filed 06/05/19       Page 14 of 788
 Debtor 1        Nathaniel R. Armstrong
 Debtor 2        Jenifer Armstrong                                                                       Case number (if known)


21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                         Institution name:

                                      IRA                                PENSCO                                                                 $15,000.00


                                      IRA                                NWML                                                                   $12,000.00


                                      IRA                                NWML                                                                   $12,000.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      apartment security                 David Morgan and Christine Jarmul                                        $3,450.00
                                      deposit


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......

Official Form 106A/B                                                 Schedule A/B: Property                                                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                                 Case 19-25564-gmh                     Doc 1       Filed 06/05/19             Page 15 of 788
 Debtor 1        Nathaniel R. Armstrong
 Debtor 2        Jenifer Armstrong                                                                                               Case number (if known)


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                             Surrender or refund
                                                                                                                                                               value:

                                             NWML term/whole life policy                                              wife                                                   $844.70


                                             Mutual of Omaha term policy                                              wife                                                       $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........

                                                          Possible legal claim against former business partner for
                                                          misuse of company funds. No lawsuit filed.                                                                             $0.00


                                                          possible personal injury claim resulting from accident with
                                                          taxi driver                                                                                                      Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $66,257.61


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
Official Form 106A/B                                                           Schedule A/B: Property                                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

                                    Case 19-25564-gmh                             Doc 1            Filed 06/05/19                      Page 16 of 788
 Debtor 1         Nathaniel R. Armstrong
 Debtor 2         Jenifer Armstrong                                                                                                     Case number (if known)

           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                   $0.00
 56. Part 2: Total vehicles, line 5                                                                           $40,000.00
 57. Part 3: Total personal and household items, line 15                                                       $5,700.00
 58. Part 4: Total financial assets, line 36                                                                  $66,257.61
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $111,957.61               Copy personal property total      $111,957.61

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $111,957.61




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

                                      Case 19-25564-gmh                               Doc 1             Filed 06/05/19                        Page 17 of 788
 Fill in this information to identify your case:

 Debtor 1                 Nathaniel R. Armstrong
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Jenifer Armstrong
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2018 Jeep Wrangler 4000 miles                                         $0.00                                     $0.00    11 U.S.C. § 522(d)(2)
      vehicle is leased
      Line from Schedule A/B: 3.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2016 Volvo XC90 31000 miles                                    $40,000.00                                       $0.00    11 U.S.C. § 522(d)(2)
      Line from Schedule A/B: 3.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      miscellaneous household goods and                               $4,000.00                                  $4,000.00     11 U.S.C. § 522(d)(3)
      furnishings
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      (1) tv and (1) smartphone                                           $100.00                                  $100.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      miscellaneous clothes                                               $100.00                                  $100.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                 Case 19-25564-gmh                        Doc 1       Filed 06/05/19               Page 18 of 788
 Debtor 1    Nathaniel R. Armstrong
 Debtor 2    Jenifer Armstrong                                                                           Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     miscellaneous household jewlely,                                 $1,500.00                                  $1,500.00        11 U.S.C. § 522(d)(4)
     including wedding rings
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 family dog                                                           $0.00                                     $0.00       11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking: Citibank                                               $2,989.00                                  $2,989.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     savings 4375: PNC Bank                                          $16,794.00                                $16,794.00         11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking: BMO Harris                                                $807.00                                   $807.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking 4653: PNC Bank                                          $2,322.91                                  $2,332.91        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking: US Bank                                                    $50.00                                    $50.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.5
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Home Invest, LLC [Company is                                           $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     primarily a service company that
     helps people identify investment                                                      100% of fair market value, up to
     opportunities in real estate and                                                      any applicable statutory limit
     assists them with sourcing, vetting,
     renovating, and leasing the
     investment properties, for which the
     company is paid consulting
     Line from Schedule A/B: 19.1

     Black Box Equities 2, LLC [Company                                     $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     formerly owned an office building
     that was sold in a short sale in 2018.                                                100% of fair market value, up to
     Company has no remaining assets                                                       any applicable statutory limit
     and does not operate.]
     12 % ownership
     Line from Schedule A/B: 19.2




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                 Case 19-25564-gmh                        Doc 1       Filed 06/05/19               Page 19 of 788
 Debtor 1    Nathaniel R. Armstrong
 Debtor 2    Jenifer Armstrong                                                                           Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     MN Equities, LLC [Formerly a real                                      $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     estate investment company.
     Company sold its last property in                                                     100% of fair market value, up to
     2018 and no longer operates.                                                          any applicable statutory limit
     Company has no assets.]
     50.00 % ownership
     Line from Schedule A/B: 19.3

     River North Equities, LLC [Formerly a                                  $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     real estate investment company.
     Company sold its last property in                                                     100% of fair market value, up to
     2018 and no longer operates.                                                          any applicable statutory limit
     Company has no assets.]
     50.00 % ownership
     Line from Schedule A/B: 19.4

     Trio Enterprises, LLC [Company                                         $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     owns and operates a car wash, but
     ceases operations in 2018 due to                                                      100% of fair market value, up to
     losses. Mr. Armstrong believes the                                                    any applicable statutory limit
     building is listed for sale for
     $300,00.00, and the building is
     subject to a mortgage with a balance
     of over $300,000.00.
     Line from Schedule A/B: 19.5

     Home Investment Partners, LLC                                          $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     [Company is a real estate investment
     company that has an ownership                                                         100% of fair market value, up to
     interest in two single family houses,                                                 any applicable statutory limit
     both of which are worth less than the
     mortgage balance. Company has no
     other assets.]
     100 % ownership
     Line from Schedule A/B: 19.6

     US Props., LLC [Company was a real                                     $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     estate investment company. It has
     no assets and hasn't operated since                                                   100% of fair market value, up to
     2016. It's a defendant in a lawstuit in                                               any applicable statutory limit
     which US Props., LLC is alleged to
     be liable to the plaintiff in an amount
     greater than $230,000.]
     100 % own
     Line from Schedule A/B: 19.7

     Mochi, LLC [Company is a real estate                                   $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     investment company that owns 5
     residential rental properties in                                                      100% of fair market value, up to
     Moline, Illinois. All 5 properties are                                                any applicable statutory limit
     worth less than the debts secured by
     the properties. Company expects to
     lose all 5 of the properties to
     foreclosur
     Line from Schedule A/B: 19.8




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                 Case 19-25564-gmh                        Doc 1       Filed 06/05/19               Page 20 of 788
 Debtor 1    Nathaniel R. Armstrong
 Debtor 2    Jenifer Armstrong                                                                           Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Verona Real Estate Investments, LLC                                    $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     [Company is a property management
     and consulting business.                                                              100% of fair market value, up to
     Company's only asset is a bank                                                        any applicable statutory limit
     account with a balance of
     _____________________(insert)]
     100 % ownership
     Line from Schedule A/B: 19.9

     Black Box Equities, LLC [Company is                                    $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     a real estate investment business.
     Company owns vacant land worth                                                        100% of fair market value, up to
     $250,000, which property is subject                                                   any applicable statutory limit
     to a mortgage loan of $250,000. Total
     company debt is approx. $500,000.
     Company has no other assets.]
     50 % ownersh
     Line from Schedule A/B: 19.10

     Calhoun Ventures, LLC [Company                                         $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     was a real estate investment
     business but ceased operations                                                        100% of fair market value, up to
     years ago. Company has had no                                                         any applicable statutory limit
     assets since at least 2014 and has
     liabilities of $130,000.]
     100 % ownership
     Line from Schedule A/B: 19.11

     Bianco Rental, LLC [company owns                                       $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     and rents a residential rental
     property located at 3559 N. Frederick                                                 100% of fair market value, up to
     Ave. in Shorewood, WI. Current                                                        any applicable statutory limit
     property tax assessed value is
     $305,000 and current Zillow value is
     $353,557. Property is subject to
     mortgages with combi
     Line from Schedule A/B: 19.12

     Verona Knowledge, LLC [Company                                         $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     was formed, but never used.
     Company never commenced                                                               100% of fair market value, up to
     operations and never acquired any                                                     any applicable statutory limit
     assets.]
     100 % ownership
     Line from Schedule A/B: 19.13

     Rent Pro Team, LLC [Company was a                                      $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     property management company that
     Mr. Armstrong believes no longer                                                      100% of fair market value, up to
     operates. Mr. Armstrong believes he                                                   any applicable statutory limit
     transferred his ownership interest in
     the company to its other member is
     2015. At the time Mr. Armstrrong
     transferred
     Line from Schedule A/B: 19.14




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                 Case 19-25564-gmh                        Doc 1       Filed 06/05/19               Page 21 of 788
 Debtor 1    Nathaniel R. Armstrong
 Debtor 2    Jenifer Armstrong                                                                           Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     3559 N. Frederick, LLC [LLC formerly                                   $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     held title to the Armstrongs' home,
     but deeded it back to Mr. Armstrong                                                   100% of fair market value, up to
     in August of 2018. It owns nothing,                                                   any applicable statutory limit
     has no legal claims against anyone,
     and does not operate.]
     100 % ownership
     Line from Schedule A/B: 19.15

     IRA: PENSCO                                                     $15,000.00                                $15,000.00         11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: NWML                                                       $12,000.00                                $12,000.00         11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: NWML                                                       $12,000.00                                $12,000.00         11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     apartment security deposit: David                                $3,450.00                                       $0.00       11 U.S.C. § 522(d)(5)
     Morgan and Christine Jarmul
     Line from Schedule A/B: 22.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     NWML term/whole life policy                                         $844.70                                   $844.70        11 U.S.C. § 522(d)(8)
     Beneficiary: wife
     Line from Schedule A/B: 31.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Mutual of Omaha term policy                                            $0.00                                     $0.00       11 U.S.C. § 522(d)(7)
     Beneficiary: wife
     Line from Schedule A/B: 31.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Possible legal claim against former                                    $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     business partner for misuse of
     company funds. No lawsuit filed.                                                      100% of fair market value, up to
     Line from Schedule A/B: 33.1                                                          any applicable statutory limit

     possible personal injury claim                                   Unknown                                         $0.00       11 U.S.C. § 522(d)(5)
     resulting from accident with taxi
     driver                                                                                100% of fair market value, up to
     Line from Schedule A/B: 33.2                                                          any applicable statutory limit

     possible personal injury claim                                   Unknown                                  $50,300.00         11 U.S.C. § 522(d)(11)(D)
     resulting from accident with taxi
     driver                                                                                100% of fair market value, up to
     Line from Schedule A/B: 33.2                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                 Case 19-25564-gmh                        Doc 1       Filed 06/05/19               Page 22 of 788
 Debtor 1    Nathaniel R. Armstrong
 Debtor 2    Jenifer Armstrong                                                                 Case number (if known)

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                            page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy

                                 Case 19-25564-gmh                    Doc 1      Filed 06/05/19          Page 23 of 788
 Fill in this information to identify your case:

 Debtor 1                   Nathaniel R. Armstrong
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Jenifer Armstrong
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         David Morgan and
 2.1                                                                                                              $3,450.00                $3,450.00                    $0.00
         Christine Jarmul                         Describe the property that secures the claim:
         Creditor's Name                          apartment security deposit: David
                                                  Morgan and Christine Jarmul
         226 Golden Gate Point
                                                  As of the date you file, the claim is: Check all that
         #53                                      apply.
         Sarasota, FL 34236                           Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   lien on security deposit
       community debt

 Date debt was incurred          May 2019                  Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

                                    Case 19-25564-gmh                      Doc 1            Filed 06/05/19              Page 24 of 788
 Debtor 1 Nathaniel R. Armstrong                                                                              Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Jenifer Armstrong
               First Name                  Middle Name                      Last Name


 2.2     Pnc Bank                                   Describe the property that secures the claim:                    $44,998.00           $40,000.00       $4,998.00
         Creditor's Name                            2016 Volvo XC90 31000 miles
         Atn: Bankruptcy
         Department
         Po Box 94982: Ms:                          As of the date you file, the claim is: Check all that
                                                    apply.
         Br-Yb58-01-5                                    Contingent
         Cleveland, OH 44101
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          12/28/18                    Last 4 digits of account number




   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $48,448.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $48,448.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                    Case 19-25564-gmh                         Doc 1            Filed 06/05/19               Page 25 of 788
 Fill in this information to identify your case:

 Debtor 1                   Nathaniel R. Armstrong
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Jenifer Armstrong
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

              1st Choice Remodeling and
 4.1          Restoration In                                          Last 4 digits of account number                                                                           $0.00
              Nonpriority Creditor's Name
              652 155th Ave NW                                        When was the debt incurred?
              Andover, MN 55304
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              20918                                                Best Case Bankruptcy

                                   Case 19-25564-gmh                        Doc 1           Filed 06/05/19                  Page 26 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2      1st Community Bank                                         Last 4 digits of account number                                                      $66,911.18
          Nonpriority Creditor's Name
          1803 SE 3rd St PO Box 147                                  When was the debt incurred?           2016
          Aledo, IL 61231-0153
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3      1st Community Bank                                         Last 4 digits of account number                                                      $85,952.87
          Nonpriority Creditor's Name
          1803 SE 3rd St PO Box 147                                  When was the debt incurred?           2016
          Aledo, IL 61231-0152
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4      1st Community Bank                                         Last 4 digits of account number                                                      $67,637.47
          Nonpriority Creditor's Name
          1803 SE 3rd St PO Box 147                                  When was the debt incurred?           2016
          Aledo, IL 61231-0151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 27 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5      1st Community Bank                                         Last 4 digits of account number                                                      $75,261.25
          Nonpriority Creditor's Name
          1803 SE 3rd St PO Box 147                                  When was the debt incurred?           2016
          Aledo, IL 61231-0150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6      1st Community Bank                                         Last 4 digits of account number                                                      $46,484.41
          Nonpriority Creditor's Name
          1803 SE 3rd St PO Box 147                                  When was the debt incurred?           2016
          Aledo, IL 61231-0149
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7      20/20 Home Inspections                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7 Windwor St                                               When was the debt incurred?
          Superior, WI 54880
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 28 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8      247 Brokers LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          426 S Westgate St, Unit 104                                When was the debt incurred?
          Addison, IL 60101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9      3 Dimensional Contracting                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2509 N 20th St                                             When was the debt incurred?
          Milwaukee, WI 53206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 0        3100 MSP LLC                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          202 Water Street, Suite 200                                When was the debt incurred?
          Excelsior, MN 55331
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 29 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 1        3559 N Frederick LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4108 N Monroe Ave                                          When was the debt incurred?
          Peoria Heights, IL 61616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 2        360 Degree Maintenance                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 320023 Franklin, WI 53132                         When was the debt incurred?
          Franklin, WI 53132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 3        3910 N 41st St Milwaukee, LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6378 S Wolff Ct                                            When was the debt incurred?
          Littleton, CO 80123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 30 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      4101 N. Elmhurst Rd. Milwaukee,
 4        LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6376 S Wolff Ct                                            When was the debt incurred?
          Littleton, CO 80123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 5        411 Main LLC                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 1417                                                When was the debt incurred?
          Frisco, CO 80443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 6        46th and France LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7709 Unity Avenue North                                    When was the debt incurred?
          Brooklyn Park, MN 55443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 31 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 7        4725 N 30th St Milwaukee, LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6378 S WOLFF CT                                            When was the debt incurred?
          LITTLETON, CO 80123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 8        5020 N 63rd Milwaukee, LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6376 S WOLFF CT                                            When was the debt incurred?
          LITTLETON, CO 80123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 9        7365 Potomac Land Trust                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 2681                                                When was the debt incurred?
          Frisco, CO 80443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 32 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 0        889 Thomas Ave, LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10939 89th Ave No                                          When was the debt incurred?
          Maple Grove, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 1        A Better Choice Home Inspection                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 100925                                              When was the debt incurred?
          Cape Coral, FL 33910
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 2        A La Carte Concierge Service                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1019 Elm Street                                            When was the debt incurred?
          Flossmoor, IL 60422
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 33 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 3        A Man And His Hammer, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3439 So. Burrell St.                                       When was the debt incurred?
          Milwaukee, WI 53207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 4        A-1 Complete Heating & A/C, LLC                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 1516                                                When was the debt incurred?
          Blue Springs, MO 64013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 5        A-1 Hauling                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          25376 Xkimo St NW                                          When was the debt incurred?
          Isanti, MN 55040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 34 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 6        A-1 Security Locksmith                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3416 W Fon Du Lac Ave                                      When was the debt incurred?
          Milwaukee, WI 53210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 7        A-1 Sewer & Septic Service, Inc.                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6370 Carter Ave.                                           When was the debt incurred?
          Merriam, KS 66203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 8        A-Bill Glass Service Co                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10205 E Truman Rd                                          When was the debt incurred?
          Independence, MO 64052
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 35 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 9        A1 Copier Service                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 581374                                              When was the debt incurred?
          Minneapolis, MN 55458
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 0        A1 Lawn Care                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6507 W Mitchell Street                                     When was the debt incurred?
          West Allis, WI 53214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 1        A1 Refinisher                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10146 West Forest Home Ave. unit                           When was the debt incurred?
          #16
          Hales Corner, WI 53130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 11 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 36 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 2        AAA Exterminators                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          720 Tenny Ave                                              When was the debt incurred?
          Kansas City, KS 66101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 3        Aace Mechanical Inc.                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2696 Co. Rd. 157                                           When was the debt incurred?
          Barnum, MN 55707
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 4        AB CPA, Inc                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          130 West Lake Street, Unit 5                               When was the debt incurred?
          Bloomingdale, IL 60108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 37 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 5        Abby Zimmer                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14301 Martin Drive #505                                    When was the debt incurred?
          Eden Prairie, MN 55344
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 6        ABC Sewer                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 07461                                               When was the debt incurred?
          Milwaukee, WI 53207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 7        ABC Supply                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15631 Collection Center                                    When was the debt incurred?
          Chicago, IL 60693-0156
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 13 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 38 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 8        Abe Shirazi                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6376 S Wolff Ct                                            When was the debt incurred?
          Littleton, CO 80123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 9        Abhishek (Abhi) Prasad                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4003 Lake Athens Court                                     When was the debt incurred?
          Richmond, TX 77406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 0        Able Well, Inc.                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12692 208th Ave NW                                         When was the debt incurred?
          Elk River, MN 55330
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 39 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4      Absolute Property Management
 1        LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 812                                               When was the debt incurred?
          Superior, WI 54880
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 2        ABT Electronics                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1200 Milwaukee Ave                                         When was the debt incurred?
          Glenview, IL 60025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 3        Acasta Holdings, LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          99 Wall Street Suite 1309                                  When was the debt incurred?
          New York, NY 10005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 15 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 40 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 4        Accident Fund                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 77000 DEPT 77125                                    When was the debt incurred?
          Detroit, MI 48277-0125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.4      Accredited Electrical Solutions,
 5        LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15741 Azurite Court NW                                     When was the debt incurred?
          Ramsey, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 6        Accurate Basement Repair                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 371176                                              When was the debt incurred?
          Milwaukee, WI 53237
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 16 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 41 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 7        Accurate Dimensions                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          233 SW Greenwich Drive #17                                 When was the debt incurred?
          Lees Summit, MO 64082
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 8        ACE Realty Pros, LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          105 Riverside Drive,                                       When was the debt incurred?
          Boone, NC 28607
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.4      ACKY-3100 Lake Limited
 9        Partnership                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3033 Excelsior Blvd Suite 10                               When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 17 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 42 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 0        Action Lock & Key, Inc.                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          800 W Lake St., Ste 122-124                                When was the debt incurred?
          Roselle, IL 60172
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.5      Action Management Consulting
 1        d.o.o.                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Kralja Petra 32                                            When was the debt incurred?
          Belgrade, Serbia 11 000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 2        Action Overhead Garage Door                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18077 Murphy Lake Blvd                                     When was the debt incurred?
          Prior Lake, MN 55372
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 18 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 43 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 3        Active Property Investment LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water St Suite 600                                   When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 4        Adam Black                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10860 181st Lane                                           When was the debt incurred?
          Elk River, MN 55330
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 5        Adam Loehlein Construction, LLC                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1244 E St. Germain St., #207                               When was the debt incurred?
          St Cloud, MN 56304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 19 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 44 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 6        Adam Sefchovich                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          50 West 34th St.                                           When was the debt incurred?
          New York, NY 10001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 7        Adeo Development Solutions LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          994 Glen Oaks Drive                                        When was the debt incurred?
          Nixa, MO 65714
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 8        AdvantaClean KC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13725 Metcalf Ave, Suite 314                               When was the debt incurred?
          Overland Park, KS 66223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 20 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 45 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 9        Advantage Electric Inc                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          917 142nd Ave NW                                           When was the debt incurred?
          Andover, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 0        Aes/goalfinc                                               Last 4 digits of account number       0001                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/05 Last Active
          Po Box 2461                                                When was the debt incurred?           1/01/14
          Harrisburg, PA 17105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Educational


 4.6
 1        Affinity Real Estate Media LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7509 NW Tiffany Springs Pkwy STE                           When was the debt incurred?
          200
          Kansas City, MO 64153
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 21 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 46 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 2        Affordable Office Interiors                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          501 S Gary Ave                                             When was the debt incurred?
          Roselle, IL 60172
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 3        Air Rite Heating & A/C Inc                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8049 Lower 147th St West PO Box                            When was the debt incurred?
          242111
          Apple Valley, MN 55124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 4        AJA 1 Properties                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12200 Upper Heather Ave No                                 When was the debt incurred?
          Hugo, MN 55038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 22 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 47 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 5        AJS Holdings LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5216 Sheridan Street                                       When was the debt incurred?
          Davenport, IA 52806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 6        Akats Construction Group                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4061 W Grand Ave                                           When was the debt incurred?
          Chicago, IL 60651
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 7        Akoka County Treasury                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2100 3rd Ave Suite 311                                     When was the debt incurred?
          Anoka, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 23 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 48 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 8        ALA Contracting, LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3473 N Bremen St                                           When was the debt incurred?
          Milwaukee, WI 53212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 9        Alacrity Constructions                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          21608 Peterson Ave                                         When was the debt incurred?
          Chicago, IL 60646
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 0        Alan B Wilcox                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          867 Crescent Lane                                          When was the debt incurred?
          Hartland, WI 53029
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 24 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 49 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 1        Alan Seibenaler                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1770 Brigden Road                                          When was the debt incurred?
          Pasadena, CA 91104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 2        Alex Czysz                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3362 S 100th St                                            When was the debt incurred?
          Greenfield, WI 53227
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 3        Alex Landau                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          400 W 63rd St.                                             When was the debt incurred?
          New York, NY 10069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 25 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 50 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 4        Alex Phillips                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14163 Dresden Court                                        When was the debt incurred?
          Apple Valley, MN 55124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 5        All City Appliance                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2921 E Whittaker Ave                                       When was the debt incurred?
          St. Francis, WI 53235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 6        All City Container                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          25376 Xkimo St. NW                                         When was the debt incurred?
          Isanti, MN 55040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 26 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 51 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7      All County Sterling Property
 7        Management                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3208 W Lake Mary Blvd STE #1710                            When was the debt incurred?
          Lake Mary, FL 32746
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 8        All Hours Cleaning                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1664 Manton St                                             When was the debt incurred?
          St. Paul, MN 55106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 9        All Ways Drains Ltd                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          135 E Golden Lake Lane                                     When was the debt incurred?
          Circle Pines, MN 55014
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 27 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 52 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 0        AllanVentures Holdings, LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          400 W. 63rd Street Apt 612                                 When was the debt incurred?
          New York, NY 10069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 1        Allen Boelk                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9007 Beloit Rd, Apt 129                                    When was the debt incurred?
          Milwaukee, WI 53227
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 2        Allen Chen                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1401 6th St SE, Apt# 505                                   When was the debt incurred?
          Minneapolis, Mn 55414
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 28 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 53 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 3        Alliance Credit Union                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          575 Rudder Rd                                              When was the debt incurred?
          Fenton, MO 63026
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 4        Alliant Realty                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          S109 W34744 Jacks Bay Road                                 When was the debt incurred?
          Mukwonago, WI 53149
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 5        ALM Realty Trust                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4722 West Vliet Street                                     When was the debt incurred?
          Milwaukee, WI 53208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 29 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 54 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 6        Aloha Aina Estate Holding, LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          98-1043 Oliwa St                                           When was the debt incurred?
          Aiea, HI 96701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 7        Alpesh Parmar                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2720 Mountain Ash Lane                                     When was the debt incurred?
          San Ramon, CA 94582
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 8        Alpine Plywood                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12210 W Silver Spring Rd                                   When was the debt incurred?
          Milwaukee, WI 53225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 30 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 55 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 9        AM/PM Plumbing                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          701 Railroad Avenue                                        When was the debt incurred?
          West Des Moines, IA 50265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 0        AmCham Serbia                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Smiljani?eva 24                                            When was the debt incurred?
          Belgrade 11000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 1        Ameren Illinois                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO BOX 88034                                               When was the debt incurred?
          Chicago, IL 60680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 31 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 56 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 2        Ameren Missouri                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO BOX 88068                                               When was the debt incurred?
          Chicago, IL 60680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.9      American Bank and Trust
 3        Company, N.A.                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4301 E 53rd St                                             When was the debt incurred?           2015
          Davenport, IA 52807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.9      American Estate & Trust FBO
 4        Douglas Ames                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6900 Westcliff Drive, Ste 603                              When was the debt incurred?
          Las Vegas, NV 89145
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 32 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 57 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9      American Estate & Trust FBO Lisa
 5        Kotasek                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6900 Westcliff Drive #603                                  When was the debt incurred?
          Las Vegas, NV 89145
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 6        American Family Insurance                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1918 S 4th                                                 When was the debt incurred?
          Leavenworth, KS 66048
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 7        American Foundation Specialist                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11011 W Forest Homes Ave                                   When was the debt incurred?
          Hales Corners, WI 53130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 33 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 58 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9      American Real Estate Investments
 8        Inc                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3225 Mcleod Dr Suite 100                                   When was the debt incurred?
          Las Vegas, NV 89121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 9        American Waterworks                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          829 Rolling View Ln S                                      When was the debt incurred?
          Pine Island, MN 55963
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 00       Amex                                                       Last 4 digits of account number       5193                                                   $0.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                                                                        Opened 06/07 Last Active
          Po Box 981540                                              When was the debt incurred?           07/09
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 34 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 59 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 01       AMIASU LLC                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          29 W 17th St 2FL                                           When was the debt incurred?
          New York, NY 10011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 02       Amnicon Construction LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8319 E US Hwy 2                                            When was the debt incurred?
          South Range, WI 54874
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 03       Amy Salonek                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          41 N Pine St                                               When was the debt incurred?
          Lester Prairie, MN 55354
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 35 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 60 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 04       Andrei Osinsky                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8360 COMMERCE DR                                           When was the debt incurred?
          Chanhassen, MN 55317
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 05       Andrew Nagel                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          120 Michelle Dr                                            When was the debt incurred?
          Johnson Creek, WI 53038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 06       Ann Drahos                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1506 Brett St NW                                           When was the debt incurred?
          Cedar Rapids, IA 52405
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 36 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 61 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 07       Anna Chen                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3307 Candle Stick Lane                                     When was the debt incurred?
          Katy, TX 77494
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 08       Anneliese E Hagemann                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3717 N Wisconsin Avenue                                    When was the debt incurred?
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 09       Annette Gillum                                             Last 4 digits of account number                                                      $45,000.00
          Nonpriority Creditor's Name
          459 Woodbark Court                                         When was the debt incurred?           2014
          Mauldin, SC 60108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 37 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 62 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 10       Anthony Clarizio                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1155 Warburton Avenue Unit 10M                             When was the debt incurred?
          Yonkers, NY 10701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 11       AO Properties                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          21374 Hyalite Drive                                        When was the debt incurred?
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 12       Apple International, Inc.                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2417 Ashland Ave                                           When was the debt incurred?
          St. Joseph, MO 64506-1936
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 38 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 63 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Appraisal Nation Title & Settlement
 13       Serv                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          100 Ryan Court, Suite 21                                   When was the debt incurred?
          Pittsburgh, PA 15205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 14       Aqueduct Plumbing, Inc.                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2951 N Dawson Avenue                                       When was the debt incurred?
          Chicago, IL 60618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 15       Aragon Realty LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1155 Warburton Avenue Unit 10M                             When was the debt incurred?
          Yonkers, NY 10701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 39 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 64 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 16       Arbor Masters                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8250 Cole Parkway                                          When was the debt incurred?
          Shawnee, KS 66227
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 17       Arcana Insurance                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5310 Harvest Hill Road, Suite 200                          When was the debt incurred?
          Dallas, TX 75230
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 18       AREE Properties LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12012 Orchard Ave W                                        When was the debt incurred?
          Minnetonka, MN 55305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 40 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 65 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 19       Aries Plumbing, Inc.                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5100 Heege Road                                            When was the debt incurred?
          St. Louis, MO 63123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 20       Arko Exteriors, Inc.                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1840 - 183rd Avenue NE                                     When was the debt incurred?
          East Bethel, MN 55011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 21       Matt Arminio                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          426 S Westgate St                                          When was the debt incurred?
          Addison, IL 60101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 41 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 66 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 22       Armor Security Inc                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2601 Stevent Ave                                           When was the debt incurred?
          Minneapolis, MN 55408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 23       Ashley Whitney                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          30733 136th Street                                         When was the debt incurred?
          Princeton, MN 55371
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Asian Real Estate Association of
 24       America                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5963 LaPlace Court Suite 314                               When was the debt incurred?
          Carlsbad, CA 92008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 42 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 67 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 25       ASR Inc.                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          17140 Horizon Trail SE                                     When was the debt incurred?
          Prior Lake, MN 55372
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 26       At Home Professional Services                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3600 NW 50th St                                            When was the debt incurred?
          Riverside, MO 64150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 27       Atmos Energy                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 790311                                              When was the debt incurred?
          St Louis, MO 63179-0311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 43 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 68 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 28       Attorney Michael P Plum                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11430 W Bluemound Rd Suite 200                             When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 29       Audrey & Kenneth Ruedinger                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1537 W 6th Avenue                                          When was the debt incurred?
          Oshkosh, WI 54902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 30       Audrey Ruedinger                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1537 W 6th Avenue                                          When was the debt incurred?
          Oshkosh, WI 54902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 44 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 69 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 31       Auto-Owners Insurance                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 30315                                               When was the debt incurred?
          Lansing, MI 48909-7815
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 32       Avii Estiatorio                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          566 Chestnut Street                                        When was the debt incurred?
          Winnetka, IL 60093
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 33       AZIOM LLC                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 45 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 70 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 34       B&B                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18125 Murphy Lake Blvd                                     When was the debt incurred?
          Prior Lake, MN 55372
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 35       B Dry                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3721 Spring Lake Dr.                                       When was the debt incurred?
          Racine, WI 53405
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 36       B-Clean Homes                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1514 S 57th Street                                         When was the debt incurred?
          West Allis, WI 53227
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 46 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 71 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 37       Badge Lock & Key Inc                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2000 N Farwell Ave                                         When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 38       BAJJ1 LLC                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1615 Blackhawk Hills Road                                  When was the debt incurred?
          Eagan, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 39       Baker Bros                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          835 E.Camelback Road                                       When was the debt incurred?
          Phoenix, AZ
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 47 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 72 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 40       Ball, Glenn                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1902 E. 2nd Stree                                          When was the debt incurred?
          Bloomington, IN 47401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 41       Bank of America                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1000 S York Road, 3rd Floor                                When was the debt incurred?
          Elmhurst, IL 60126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 42       Barker Financial                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          114 1/2 E College St                                       When was the debt incurred?
          Iowa City, IA 55240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 48 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 73 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 43       Barry A. Bobek, PA                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          503 E Monroe St                                            When was the debt incurred?
          Jacksonville, FL 32202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 44       Barry Marcus Garrett                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12940 Nicollet Ave So #202                                 When was the debt incurred?
          Burnsville, MN 55337
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 45       Bb&T                                                       Last 4 digits of account number       8924                                                   $0.00
          Nonpriority Creditor's Name
          In Care of Bankruptcy Dept                                                                       Opened 07/08 Last Active
          Po Box 1847                                                When was the debt incurred?           8/02/10
          Wilson, NC 27894
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 49 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 74 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 46       BBG Enterprises, LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7531 E 2nd St                                              When was the debt incurred?
          Scottsdale, AZ 85251
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 47       Ben Gohlke                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10125 W North Ave                                          When was the debt incurred?
          Wauawatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 48       Ben McDermott                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          115 North Second Street, Apt 318                           When was the debt incurred?
          Minneapolis, MN 55401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 50 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 75 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 49       Ben Winkour                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1172 Graham Street                                         When was the debt incurred?
          Simi Valley, CA 93065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 50       Benjamin Management Group Inc.                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          100 Spectrum Center Drive, Suite                           When was the debt incurred?
          650
          Irvine, CA 92618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 51       Benjamin Mauch                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12939 Forestedge cir                                       When was the debt incurred?
          Orlando, FL 32828
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 51 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 76 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 52       BeOffice LLC                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          444 North Michigan Ave STE 1200                            When was the debt incurred?
          Chicago, IL 60611
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 53       Bergfeld Electric Co., LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15419 White Oak Trail Dr                                   When was the debt incurred?
          Florissant, MO 63034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 54       Berry's Unlimited Remodeling                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1226 E 24th Ave                                            When was the debt incurred?
          Kansas City, MO 64116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 52 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 77 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 55       Berthod , James                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 370                                                 When was the debt incurred?
          Fruita, CO 85121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 56       Berthod, Jill                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 370                                                 When was the debt incurred?
          Fruita, CO 85121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 57       Bertino Door Co LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3556 S 25th Street                                         When was the debt incurred?
          Milwaukee, WI 53221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 53 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 78 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 58       Best Electric Service, Inc.                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8123 W Greenfield Ave                                      When was the debt incurred?
          West Allis, WI 53214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 59       Bianco Rental, LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 60       Bill Bergeson                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7161 55th St W                                             When was the debt incurred?
          Oakdale, MN 55128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 54 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 79 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 61       Bin Zhao                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          409 University Ave SE Apt #8                               When was the debt incurred?
          Minneapolis, MN 55414
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 62       BK Construction LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2157 N 55th St                                             When was the debt incurred?
          Milwaukee, WI 53208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 63       BK Construction LLC INC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11414 Park Place, Suite 202                                When was the debt incurred?
          Milwaukee, WI 53224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 55 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 80 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 64       BKD Capital LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2640 Round Table                                           When was the debt incurred?
          Lewisville, TX 75056
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 65       Black Box Equities 2 LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4108 N Monroe Avenue                                       When was the debt incurred?
          Peoria Heights, IL 61616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 66       Black Box Equities 2, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 56 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 81 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 67       Black Box Equities IL                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          608 3rd Ave W                                              When was the debt incurred?
          Milan, IL 61264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 68       Black Box Equities LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          608 3rd Ave W                                              When was the debt incurred?
          Milan, IL 61265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 69       Black Box Equities LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3100 West Lake Street - Suite 430                          When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 57 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 82 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 70       Black Box Equities, LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1000 36TH AVE                                              When was the debt incurred?
          Moline, IL 61265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 71       Black Box Equities, LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3101 West Lake Street - Suite 430                          When was the debt incurred?
          Minneapolis, MN 55417
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 72       Black Hawk Bank & Trust                                    Last 4 digits of account number                                                     $300,000.00
          Nonpriority Creditor's Name
          334 2nd Avenue West                                        When was the debt incurred?           2014
          Milan, IL 61264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 58 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 83 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 73       Black Hills Energy                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO BOX 6001                                                When was the debt incurred?
          RAPID CITY, SD 57709-6001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 74       Blackberry Rentals LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5266 Blackberry Drive                                      When was the debt incurred?
          Fitchburg, WI 53711
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 75       Blackhawk Bank & Trust                                     Last 4 digits of account number                                                     $300,000.00
          Nonpriority Creditor's Name
          3889 Elmore Avenue                                         When was the debt incurred?           2014
          Davenport, IA 52807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 59 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 84 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 76       Blake & Wendy McCreight                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          505 N McClurg Ct - Unit 2905                               When was the debt incurred?
          Chicago, IL 60611
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 77       Blanca Reyes                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1211 S 50th St                                             When was the debt incurred?
          West Milwaukee, WI 53214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 78       BLCW Solo 401K                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1172 Graham street                                         When was the debt incurred?
          Simi Valley, CA 93065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 60 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 85 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 79       BLCW Solo 401k Trust                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1172 Graham street                                         When was the debt incurred?
          Simi Valley, CA 93065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 80       Blue Moon Group LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          129 Dawn Lauren Ln                                         When was the debt incurred?
          Tallahassee, FL 32301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 81       Blue Ridge Investment                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          41 Otter Creek Drive                                       When was the debt incurred?
          Gerrardstown, WI 25420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 61 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 86 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 82       Blue Water Group LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3464 Washington Dr #100                                    When was the debt incurred?
          Eagan, MN 55112
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 83       BMF Remodeling LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          30 Stonehill Drive, Unit D                                 When was the debt incurred?
          Oswego, IL 60543
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 84       BMW Props LLC                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          505 N McClurg Ct - Unit 2905                               When was the debt incurred?
          Chicago, IL 60611
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 62 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 87 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 85       Borisov, Trofim                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5505 Spruce Rd                                             When was the debt incurred?
          Mound, MN 55364
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 86       Bozo Milosevic                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Gojka Stipica 3                                            When was the debt incurred?
          Belgrade, Serbia Serbia
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 87       BP Homes 1 LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          29 W 17th St 2FL                                           When was the debt incurred?
          New York, NY 10011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 63 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 88 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 88       BP Homes LLC                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          29 W 17th St 2FL                                           When was the debt incurred?
          New York, NY 10011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 89       BPU                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          540 Minnesota Ave                                          When was the debt incurred?
          Kansas City, Kansas 66101-2930
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 90       Brad Hatch                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10475 Irma Dr Apt 7                                        When was the debt incurred?
          northglenn, CO 80233-4216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 64 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 89 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 91       Bradley Contractors                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7800 W Glendale                                            When was the debt incurred?
          Milwaukee, WI 53218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 92       Brandless                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          37 Graham St                                               When was the debt incurred?
          San Francisco, CA 94129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 93       Breadsmith of Minneton                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1816 Plymouth Rd                                           When was the debt incurred?
          Minnesota, MN 55305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 65 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 90 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 94       Bret Askegaard                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1632 East Fourth Street                                    When was the debt incurred?
          Duluth, MN 55812
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 95       Brian & Jolie Krause                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1767 Phillips Court                                        When was the debt incurred?
          Erie, CO 80517
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 96       Brian DeFee                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2640 Round Table                                           When was the debt incurred?
          Lewisville, TX 75056
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 66 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 91 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 97       Brian Elling                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          944 Moonlight Dr                                           When was the debt incurred?
          Woodbury, MN 55125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 98       Brian Hamilton                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4821 N 22nd St #2115                                       When was the debt incurred?
          Milwaukee, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 99       Brian Morey                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          82 Bryan St                                                When was the debt incurred?
          Little Canada, MN 55117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 67 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 92 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 00       Brian Murray                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          301 W Broad St #344                                        When was the debt incurred?
          Falls Church, VA 22046
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 01       Brocks Flooring Inc.                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18125 Murphy Lake Blvd                                     When was the debt incurred?
          Prior Lake, MN 55372
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 02       Brookfield Construction LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          426 S Westgate St. #104                                    When was the debt incurred?
          Addison, IL 60101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 68 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 93 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 03       Brown Deer Water Public Utility                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4800 W Green Brook Dr                                      When was the debt incurred?
          Brown Deer, WI 53223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 04       Bruce and Jenny Peters                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1615 Blackhawk Hills RD                                    When was the debt incurred?
          St. Paul, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 05       Bruce Peters                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1616 Blackhawk Hills RD                                    When was the debt incurred?
          St. Paul, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 69 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 94 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 06       BSD 1 LLC                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          29 W 17th St 2FL                                           When was the debt incurred?
          New York, NY 10011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 07       BSD 2 LLC                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          29 W 17th St 2FL                                           When was the debt incurred?
          New York, NY 10011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 08       Budget Appliance Fix                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3217 W Center Ave                                          When was the debt incurred?
          Milwaukee, WI 53216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 70 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 95 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 09       Building Helpers LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 401                                                 When was the debt incurred?
          North Prairie, WI 53153
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.2      Bulldog Professional Inspection
 10       Services                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3724 Broadway Blvd. #1007                                  When was the debt incurred?
          Kansas City, MO 64111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 11       Burkland Indoor Air, LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1035 Kingsbrook Lane                                       When was the debt incurred?
          Florissant, MO 63031
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 71 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 96 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2      Bush, Kotto, Creen, Koury, &
 12       Halligan PL                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5505 Victoria Avenue Suite 100                             When was the debt incurred?
          Davenport, IA 52807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 13       Butler Investments                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4979 W 40th Street                                         When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 14       Butler Investments Trust                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4979 W 40th Street                                         When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 72 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 97 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 15       Byron Hoaglan                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1514 S 57th Street                                         When was the debt incurred?
          West Allis, WI 53214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 16       C W J Culligan                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          120 Bridge St                                              When was the debt incurred?
          Wheaton, IL 60187
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 17       C&D Potter Plumbing Inc                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10990 New Halls Ferry Rd J297                              When was the debt incurred?
          St Louis, MO 63136
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 73 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 98 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 18       C&S Partners LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10939 89th Ave North                                       When was the debt incurred?
          Maple Grove, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 19       Calhoun Ventures LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4108 N Monroe Avenue                                       When was the debt incurred?
          Peoria Heights, IL 61616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 20       Calhoun Ventures, LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7764 France Ave. So, Suite 700                             When was the debt incurred?
          Minneapolis, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 74 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-25564-gmh                         Doc 1         Filed 06/05/19                  Page 99 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 21       Callahan, Garrett                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          26095 Big Horn Mountain Way                                When was the debt incurred?
          Yorba Linda, CA 92887
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.2      Campus Suites on 6th Ave STCL,
 22       LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          121 Fairfield Dr., Suite 202                               When was the debt incurred?
          Bloomingdale, IL 60108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 23       Candi Ferman                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 525                                                 When was the debt incurred?
          Smithville, MO 64089
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 75 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 100 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 24       Candler-Gamm Services                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6711 N Grand Ave                                           When was the debt incurred?
          Gladstone, MO 64118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 25       Capital Investments of Naples, LLC                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2650 Golf Shore Blvd N #401                                When was the debt incurred?
          Nalpes, FL 34103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 26       Capital One                                                Last 4 digits of account number       9714                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/10 Last Active
          Po Box 30285                                               When was the debt incurred?           6/25/12
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 76 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 101 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 27       Capital One                                                Last 4 digits of account number       5943                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 04/08 Last Active
          Po Box 30285                                               When was the debt incurred?           11/09
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 28       Captain Save A Home LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9418 N Green Bay Road, #355                                When was the debt incurred?
          Brown Deer, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 29       Cardan Builders                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3363 S 100th St., Unit 4                                   When was the debt incurred?
          Greenfield, WI 53227
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 77 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 102 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 30       Cardinal Real Estate Partners                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2551 Burnham Road                                          When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 31       Carlos Rucke                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          651 Ivy Ave E                                              When was the debt incurred?
          St. Paul, MN 55106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 32       Carpathian Capital Fund 1 LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Box 247 235 610                                            When was the debt incurred?
          Sioux Falls, SD 57186
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 78 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 103 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 33       Carpathian Capital Managment, LLC                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7801 E. BUSH LAKE ROAD, STE                                When was the debt incurred?
          120
          MINNEAPOLIS, MN 55439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 34       Carpet by Design, Inc.                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6226 Raytown Rd                                            When was the debt incurred?
          Raytown, MO 64133
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 35       Carpets R US                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6346 Longview Rd                                           When was the debt incurred?
          Shawnee, KS 66218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 79 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 104 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 36       Carrie Batton                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 250389                                              When was the debt incurred?
          Milwaukee, WI 53225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 37       Carrington Title Services                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6100 Tennyson Pkwy                                         When was the debt incurred?
          Plano, TX 75024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 38       Casey Poppinga                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1402 W 365 N                                               When was the debt incurred?
          Midway, UT 84049-4700
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 80 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 105 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 39       Cass County Collector                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2725 Cantrell Rd                                           When was the debt incurred?
          Harrisonville, MO 64701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 40       Castle Law, LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13963 S Bell Road                                          When was the debt incurred?
          Homer Glen, IL 60491
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 41       Castrigno, Kathleen                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 2681                                                When was the debt incurred?
          Frisco, CO 80443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 81 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 106 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 42       Cathy L Hanson                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          729 Stuarts Drive                                          When was the debt incurred?
          St. Charles, IL 60174
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 43       Cave Associates                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2489 Rice Street #40                                       When was the debt incurred?
          Roseville, MN 55113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 44       CBA Services LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 525                                                 When was the debt incurred?
          Smithville, MO 64089
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 82 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 107 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 45       CC Electric & Contracting                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4165 N 22nd St                                             When was the debt incurred?
          Milwaukee, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 46       Cenex Federate                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1030 33rd st S                                             When was the debt incurred?
          St Cloud, MN 56301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 47       Centennial Utilities                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          200 Civic Heights Circle                                   When was the debt incurred?
          Circle Pines, MN 55014
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 83 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 108 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 48       Center Point Energy                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 4671                                                When was the debt incurred?
          Houston, TX 77210-4671
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 49       CenterPoint Energy                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 4671                                             When was the debt incurred?
          Houston, TX 77210-4671
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 50       CenterPoint Energy                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 4671                                             When was the debt incurred?
          Houston, TX 77210-4671
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 84 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 109 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 51       Century Springs                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 856858                                              When was the debt incurred?
          Minneapolis, MN 55485-6858
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 52       CenturyLink                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 91154                                            When was the debt incurred?
          Seattle, WA 98111-9254
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 53       Cesar Esquivel                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          812 SW Lea Dr                                              When was the debt incurred?
          Lee's Summit, MO 64081
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 85 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 110 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 54       Chad Latvaaho                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9 Riverside Circle                                         When was the debt incurred?
          Monticello, MN 55362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 55       Chad Latvaaho                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10939 89th Ave North                                       When was the debt incurred?
          Maple Grove, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 56       Chad Susnik dba MKE Flooring LLC                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 34174                                               When was the debt incurred?
          Milwaukee, WI 53234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 86 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 111 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 57       Chair 10 Investments, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1600 S Clarkson Street                                     When was the debt incurred?
          Denver, CO 80210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 58       Chandler Boyd                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          922 Pearson Rd.                                            When was the debt incurred?
          Cary, IL 60013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 59       Charles Leland Guldenzopf                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          110 North McKnight                                         When was the debt incurred?
          Alexis, IL 61412
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 87 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 112 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 60       Charles Reynolds                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2756 Pfinister School Road                                 When was the debt incurred?
          Desoto, MO 63020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 61       Charter Communications                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. BOX 3019                                              When was the debt incurred?
          MILWAUKEE, WI 56301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 62       Chenoweth Law LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          469 West Huron Street Apartment                            When was the debt incurred?
          1407
          Chicago, IL 60654
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 88 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 113 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 63       Cherry Midwest Homes, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1606 Arroyo Drive                                          When was the debt incurred?
          Windsor, CO 80550
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 64       Chilcoat, Wade                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          205 St Mark Way Apt 530                                    When was the debt incurred?
          Westminster, MD 21158
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 65       Chloe Lee                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4037 N Sheridan Rd #3N                                     When was the debt incurred?
          Chicago, IL 60613
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 89 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 114 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 66       Choukalas Design                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4450 N 12th St, Ste 106                                    When was the debt incurred?
          Phoenix, AZ 85014
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 67       Chris and Sherry Kling                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 14072                                               When was the debt incurred?
          West Allis, WI 53214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 68       Chris Frankowski                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          521 Prairie Ridge                                          When was the debt incurred?
          Woodstock, IL 60098
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 90 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 115 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 69       Chris Hiebert                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8804 N Polk Avenue                                         When was the debt incurred?
          Kansas City, MO 64154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 70       Chris Jorgensen                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1497 Main St #265                                          When was the debt incurred?
          Dunedin, FL 34698
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 71       Chris Laurents                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3492 Cherry Lane, Unit B                                   When was the debt incurred?
          Woodbury, MN 55129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 91 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 116 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 72       Chris Lutter                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11751 99th Place                                           When was the debt incurred?
          Maple Grove, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 73       Christina Nguyen                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          721 Upton Street                                           When was the debt incurred?
          Redwood City, CA 94061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 74       Christine Solorio                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8 E 9th Street APT 2804                                    When was the debt incurred?
          Chicago, IL 60605
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 92 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 117 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 75       Christopher Lawlor                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1816 18th Avenue                                           When was the debt incurred?
          Longmont, CO 80501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 76       Christopher Ness                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1709 Dakota Drive                                          When was the debt incurred?
          Minot, ND 58701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 77       Christopher Triplett                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4836 S Throop Street                                       When was the debt incurred?
          Chicago, IL 60609
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 93 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 118 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 78       CHUBB                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1133 Avenue of the Americas                                When was the debt incurred?
          New York, NY 10036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 79       Chudnow Druck Valuation, Inc.                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6373 N. Jean Nicolet Road                                  When was the debt incurred?
          Milwaukee, WI 53217-4184
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 80       Cinequipt                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2601 49th Ave N #500                                       When was the debt incurred?
          Minneapolis, MN 55430
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 94 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 119 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 81       Citizens Community Federal                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2174 East Ridge Center                                     When was the debt incurred?
          Eau Claire, WI 54701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 82       Citizens Community Federal N.A.                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2174 EastRidge Center                                      When was the debt incurred?
          Eau Claire, WI 54701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 83       City Home Inspections, LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3900 W. Brown Deer Rd. Suite A,                            When was the debt incurred?
          #106
          Milwaukee, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 95 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 120 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 84       City of Altoona                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          407 8th St SE                                              When was the debt incurred?
          Altoona, IA 50009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 85       City of Milwaukee                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 3268                                             When was the debt incurred?
          Milwaukee, WI 53201-3268
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.2      City of Milwaukee - Dept of Public
 86       Works                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Zeidler Municipal Building 841 N                           When was the debt incurred?
          Broadwa
          Milwaukee, Wisconsin 53202-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 96 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 121 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2      City of Milwaukee - Office of the
 87       City T                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          200 E Wells St #103                                        When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 88       City of Milwaukee Assessor's Office                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          200 E Wells St # 507                                       When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.2      City of Milwaukee Office of the City
 89       Tre                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Office of the City Treasurer 200                           When was the debt incurred?
          East W
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 97 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 122 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 90       City of Minneapolis                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 77028                                            When was the debt incurred?
          Minneapolis, MN 55480-7728
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 91       City of Silvis                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          121 11th Street                                            When was the debt incurred?
          Silvis, IL 61282
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 92       City Restoration Group                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1444 Dodge St                                              When was the debt incurred?
          Lake Geneva, WI 53147
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 98 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 123 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 93       City Side Electric                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          841 86th Ave NW                                            When was the debt incurred?
          Coon Rapids, MN 55433
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 94       Citywide Disposal                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5001 W 40th St                                             When was the debt incurred?
          Cicero, IL 60804
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 95       CJS Investment Trust                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3859 Jamestown Curve                                       When was the debt incurred?
          Woodbury, MN 55129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 99 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 124 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 96       CJS Investments                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3859 Jamestown Curve                                       When was the debt incurred?
          Woodbury, MN 55129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 97       Clark & Amy Marble                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4624 Fairway Hills Drive                                   When was the debt incurred?
          Eagan, MN 55123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 98       Clark and Amy Marble                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4624 Fairway Hills Dr                                      When was the debt incurred?
          St. Paul, MN 55123-2150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 100 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 125 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.2
 99       Clarke T Goset                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2212 Midland View Ct N                                     When was the debt incurred?
          Roseville, MN 55113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 00       Clarks Lawn Service                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          252 James Parkway                                          When was the debt incurred?
          New Market, MN 55054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 01       Classic Home Enhancements                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1401 Wood Duck Trail                                       When was the debt incurred?
          Shakopee, MN 55379
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 101 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 126 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 02       Classic Home Enhancements.                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2022 Heritage Drive                                        When was the debt incurred?
          Shakopee, MN 55379
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 03       Classic Touch Painting MN                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5030 Bluff Rd                                              When was the debt incurred?
          Big Lake, MN 55309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 04       Clean Cut Milwaukee LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1924 N Oakland Ave                                         When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 102 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 127 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 05       Clean Master Carpet Services Inc.                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5540 Morgan Ave No                                         When was the debt incurred?
          Brooklyn Center, Mn 55430
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 06       Climate Control Heating & Cooling                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          937 S Brown St                                             When was the debt incurred?
          Liberty, MO 64068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 07       Clintion County Collector                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          207 N Main Room 114                                        When was the debt incurred?
          Plattsburg, MO 64477
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 103 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 128 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 08       CM Equity Group LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          201 Montgomery St APT 752                                  When was the debt incurred?
          Jersey City, NJ 07302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 09       CMP, LLC                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2061 E Haley Street                                        When was the debt incurred?
          Republic, MO 65738
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 10       CNR Contracting & Rehabbing                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2756 Pfinister School Rd                                   When was the debt incurred?
          DeSoto, MO 63020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 104 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 129 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 11       Codilis & Associates, P.C                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15W030 N Frontage Rd                                       When was the debt incurred?
          Burr Ridge, IL 60527
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 12       Cody Properties                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2720 Droste Rd                                             When was the debt incurred?
          Saint Charles, MO 63301-1504
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 13       Cohen & Company Consulting, PC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          215 West Main Street                                       When was the debt incurred?
          Maple Shade, NJ 08052
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 105 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 130 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 14       Coldwell Banker                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7550 France Ave South, Ste 300                             When was the debt incurred?
          Edina, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 15       Coldwell Banker Burnet                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7550 France Ave So Ste 300                                 When was the debt incurred?
          Edina, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 16       Coldwell Banker Burnett                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7550 France Ave So Ste 300                                 When was the debt incurred?
          Edina, MN 55434
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 106 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 131 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 17       Coldwell Banker Residential                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11303 N Port Washington Road                               When was the debt incurred?
          Mequon, WI 53092
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 18       Cole's Salon                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15050 Cedar Ave                                            When was the debt incurred?
          Apple Valley, MN 55124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 19       Colin Brechbill                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2652 Golf Shore Blvd N #401                                When was the debt incurred?
          Nalpes, FL 34103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 107 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 132 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 20       Collector Of Revenue                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Gregory F.X. Daly PO Box 66787                             When was the debt incurred?
          St Louis, MO 66787
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 21       Collector of Revenue - Clayton                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          41 S Central Ave                                           When was the debt incurred?
          Clayton, MO 63105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 22       Collette Peterson                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          W278n2392 Prospect Ave                                     When was the debt incurred?
          Pewaukee, WI 53072-5221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 108 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 133 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 23       Colton K Krupp                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          32 Aurora Lane                                             When was the debt incurred?
          Fond du Lac, WI 54935
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 24       Comcast                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 35170                                               When was the debt incurred?
          Seattle, WA 98124-5170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 25       Comcast Business                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 37601                                               When was the debt incurred?
          Philadelphia, PA 19101-0601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 109 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 134 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 26       ComEd                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 6111                                                When was the debt incurred?
          Carol Stream, IL 60197-6111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 27       Comerford Realty                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          22 S. Links Ave, Suite 200                                 When was the debt incurred?
          Sarasota, FL 34236
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 28       Comfort Air Heating & Cooling                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4006 East Wonder Lake Road                                 When was the debt incurred?
          Wonder Lake, IL 60097
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 110 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 135 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 29       Comfort Star                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3710 W Rochelle Ave                                        When was the debt incurred?
          Milwaukee, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 30       Comfort Systems                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          675 Bering Dr. Suite 400                                   When was the debt incurred?
          Houston, TX 77057
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 31       Commercial Furniture Services                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4301 Highway 7, Ste 200                                    When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 111 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 136 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 32       Commercial Utilities                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1146 E 7th Street                                          When was the debt incurred?
          St. Paul, MN 55106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 33       Community Lawn Care                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2852 County Road 12 North                                  When was the debt incurred?
          Buffalo, MN 55313
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 34       Community Roofing & Restoration                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2340 N Cambridge Avenue                                    When was the debt incurred?
          Milwaukee, WI 53211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 112 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 137 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3      Community Roofing & Restoration,
 35       Inc.                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          p.o. box 170927                                            When was the debt incurred?
          whitefish Bay, WI 53217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 36       Compass                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3033 N Clark St, Suite P34                                 When was the debt incurred?
          Chicago, IL 60657
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.3      Complete Care Remodeling &
 37       Concepts LLC                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1201 Sherman Ave                                           When was the debt incurred?
          Janesville, WI 53545
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 113 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 138 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 38       Comprehensive Property Services                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2904 W Wisconsin Ave #2                                    When was the debt incurred?
          Milwaukee, WI 53208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 39       Connexus Energy                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 8108                                                When was the debt incurred?
          Minneapolis, MN 55480-1808
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 40       Connie Xiwen Tao                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          606 W 116th St.                                            When was the debt incurred?
          New York, NY 10027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 114 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 139 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 41       Consumers Energy                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 740309                                           When was the debt incurred?
          Cincinati, OH 45274-0309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 42       Continental Title Co                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8455 College Blvd                                          When was the debt incurred?
          Overland Park, KS 66210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.3      Continental Water Proofing (Steve
 43       Nebel)                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6000 N 91st St                                             When was the debt incurred?
          Milwaukee, WI 53225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 115 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 140 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 44       Continental Western Group                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11201 Douglas Avenue                                       When was the debt incurred?
          Urbandale, IA 50322
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 45       Contractor Services of Iowa                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1040 Hoak Dr                                               When was the debt incurred?
          West Des Moines, IA 50265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 46       Conver, Steven                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15008 Broadbill Dr so                                      When was the debt incurred?
          Chesterfield, VA 23834
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 116 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 141 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 47       Cook County Assessor                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          118 North Clark Street Third Floor,                        When was the debt incurred?
          Room
          Chicago, IL 60602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 48       Cook County Clerk's Office                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          69 W. Washington Street, Suite 500                         When was the debt incurred?
          Chicago, IL 60602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 49       Cook County Treasurer                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 805438                                              When was the debt incurred?
          Chicago, IL 60680-4115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 117 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 142 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 50       Cooper Squared LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9917 W 99th Place                                          When was the debt incurred?
          Westminster, CO 80021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 51       COR Improvements LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5916 N Green Bay Avenue                                    When was the debt incurred?
          Milwaukee, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 52       Core Capital Property LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          800 Vanderbilt Beach Road                                  When was the debt incurred?
          Naples, FL 34108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 118 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 143 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 53       Corey Kaiser                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1047 Damsel Caroline Drive                                 When was the debt incurred?
          Lewisville, TX 75056
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 54       Corporate Disk Company                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4610 Prime Parkway                                         When was the debt incurred?
          McHenry, IL 60050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 55       Corps Holdings LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5268 Mt. Arapaho Circle                                    When was the debt incurred?
          Frederick, CO 80504
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 119 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 144 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 56       Cottage Care                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          135 S Mahaffie Street                                      When was the debt incurred?
          Olathe, KS 66061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 57       Cotter Bowen Law                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4544 W. 103rd Street Suite 102                             When was the debt incurred?
          Oak Lawn, IL 60453
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 58       Counselor Realty                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3200 NW Main Street Suite 365                              When was the debt incurred?
          Minneapolis, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 120 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 145 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 59       Country Mutual Insurance                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1701 Towanda Ave                                           When was the debt incurred?
          Bloomington, IL 61701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 60       County of Jefferson                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          729 Maple Street                                           When was the debt incurred?
          Hillsboro, MO 63050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.3      County Treasurer Milwaukee
 61       County                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          901 N. 9th St., Room 102                                   When was the debt incurred?
          Milwaukee, WI 53233
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 121 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 146 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3      Courageous Investment Solutions,
 62       LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          W3031 State Road 106                                       When was the debt incurred?
          Fort Atkinson, WI 53538
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 63       Courey, Kosanda & Zimmer, PA                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          505 Highway 169 N, Suite 350                               When was the debt incurred?
          Minneapolis, MN 55441
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.3      Courter's Complete Home
 64       Inspection LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          104 SE 260th St                                            When was the debt incurred?
          Plattsburg, MO 64477
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 122 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 147 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 65       Courtyard by San Juan                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          801 PR-25                                                  When was the debt incurred?
          San Juan, Puerto Rico 00907-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 66       Cov Wayzata                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          700 Lake St E                                              When was the debt incurred?
          Wayzata, MN 55391
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.3      Coventry Park II Retail Condo
 67       Associatio                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5111 Utica Ridge Rd                                        When was the debt incurred?
          Davenport, IA 52807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 123 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 148 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 68       Cox Communication Phoenix                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 78071                                               When was the debt incurred?
          Phoenix, AZ 85062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.3      CPS MKE - Comprehensive
 69       Property Service                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          904 West Wisconsin Avenue                                  When was the debt incurred?
          Milwaukee, WI 53233
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 70       Craig McCreight                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          836 Oaklawn Ave                                            When was the debt incurred?
          East Moline, IL 61244
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 124 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 149 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 71       Crawford Material Co.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2151 N Pulaski Rd                                          When was the debt incurred?
          Chicago, IL 60639
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 72       CREA                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          201 W 2nd St #900                                          When was the debt incurred?
          Davenport, IA 52801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 73       Cribbs Landscaping Co Inc.                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 901                                                 When was the debt incurred?
          Bettendorf, IA 52722
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 125 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 150 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 74       Crockett Electric Co.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4651 Brewer Place                                          When was the debt incurred?
          Leavenworth, KS 66048
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.3      Crown Plaza San Francisco - INT'L
 75       Airpor                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1177 Airport Blvd                                          When was the debt incurred?
          Burlingame, CA 94010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 76       Ctz Comm Fed                                               Last 4 digits of account number       1114                                             Unknown
          Nonpriority Creditor's Name
                                                                                                           Opened 11/21/14 Last Active
          Po Box 218                                                 When was the debt incurred?           2/02/15
          Altoona, WI 54720
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 126 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 151 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 77       Culligan of Wheaton                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          120 Bridge St                                              When was the debt incurred?
          Wheaton, IL 60187
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 78       Cunniff, Kevin                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9765 198th St W                                            When was the debt incurred?
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 79       Curt Kufner                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2223 5th Street #10801                                     When was the debt incurred?
          White Bear Lake, MN 55110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 127 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 152 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 80       Curtis Calkins                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8312 Highland                                              When was the debt incurred?
          Kansas City, MO 64131
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 81       CW Twin Cities Channel 23                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1640 Como Avenue                                           When was the debt incurred?
          St. Paul, MN 55108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 82       D Michael B's                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6550 Lamplight Dr                                          When was the debt incurred?
          Albertville, MN 55301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 128 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 153 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 83       D R Electric LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          237 Mac St                                                 When was the debt incurred?
          New Market, MN 55054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 84       D R Electric, LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          237 Mac Street                                             When was the debt incurred?
          New Market, MN 55054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 85       D&C Sport Surfaces, LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5822 Babcock Trail East                                    When was the debt incurred?
          Inver Grove Heights, MN 55077
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 129 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 154 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 86       D&K Builders                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4780 S Racine                                              When was the debt incurred?
          New Berlin, WI 53146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 87       D.R. Appraisals                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          908 S 32nd St                                              When was the debt incurred?
          Milwaukee, WI 53215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 88       D.R. Apprasisals                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          908 S 32nd Street                                          When was the debt incurred?
          Milwaukee, WI 53215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 130 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 155 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 89       Dahlager, Robert                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7724 E Navarro Place                                       When was the debt incurred?
          Denver, CO 80237
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 90       Dakota County Conciliation Court                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14955 Galaxie Ave                                          When was the debt incurred?
          Apple Valley, MN 55124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 91       Dakota County Treasurer                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Property & Taxation Records                                When was the debt incurred?
          Administrati
          Hastings, MN 55033-2392
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 131 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 156 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 92       DAKOTA Electric                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 64427                                               When was the debt incurred?
          St. Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 93       Dakota Electric Association                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4300 220th St W                                            When was the debt incurred?
          Farmington, MN 55024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 94       DAL Enterprise                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 212                                                 When was the debt incurred?
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 132 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 157 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 95       DAL Enterprise LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 212                                                 When was the debt incurred?
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 96       Dan & Monica Slivka                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          444 N Michigan Ave STE 1200                                When was the debt incurred?
          Chicago, IL 60611
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 97       Dan Beattie                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7373 S Downing Circle E                                    When was the debt incurred?
          Centennial, CO 80122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 133 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 158 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.3
 98       Dana Dao                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7964 Brooklyn Blvd                                         When was the debt incurred?
          Brooklyn Park, MN 55445
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 99       Danco Solutions                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          911 S Noland Rd                                            When was the debt incurred?
          Independence, MO 64050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 00       Daniel &Teresa Beattie                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7373 S Downing Circle E                                    When was the debt incurred?
          Centennial, CO 80122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 134 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 159 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 01       Daniel Thompson Tree Service                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2710 Aldrich Ave South                                     When was the debt incurred?
          Minneapolis, MN 55408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 02       Danni Environments                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2010 Kensington Drive                                      When was the debt incurred?
          Waukesha, WI 53188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 03       Danny Opitz                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6500 12th Ave S                                            When was the debt incurred?
          Richfield, MN 55423
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 135 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 160 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 04       Dao, Dana                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7964 Brooklyn Blvd #178                                    When was the debt incurred?
          Brooklyn Park, MN 55445
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 05       Darpet                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2301 Lively Blvd                                           When was the debt incurred?
          Elk Grove Village, IL 60007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 06       Daryl C Boyd                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          922 Pearson Rd                                             When was the debt incurred?
          Cary, IL 60013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 136 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 161 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 07       Daryl C Boyd Construction                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          922 Pearson Rd                                             When was the debt incurred?
          Cary, IL 60013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 08       Dave Schmidt Realty                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4314 W Forest Home Ave                                     When was the debt incurred?
          Milwaukee, WI 53219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 09       Davenport 1, LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          One Eagle Ridge Road                                       When was the debt incurred?
          North Oaks, MN 55127
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 137 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 162 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4      Davenport General Services
 10       Corporation                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4929 Utica Ridge Rd                                        When was the debt incurred?
          Davenport, IA 52807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 11       David W Scheller                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3036 W Lake Street, Ste 218                                When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 12       David & Erica Gutierrez                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          821 Mago Vista Road                                        When was the debt incurred?
          Arnold, MD 21012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 138 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 163 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 13       David & Nattharika Morgan                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4127 Dorman Road                                           When was the debt incurred?
          Pleasanton, CA 94588
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 14       David E Marshall                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2415 W Superior St                                         When was the debt incurred?
          Duluth, MN 55806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 15       David Glenn                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6710 Howdershell Road                                      When was the debt incurred?
          Hazelwood, MO 63042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 139 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 164 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 16       David Hannigan                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6821 W 83rd St Ter                                         When was the debt incurred?
          Bloomington, MN 55438
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 17       David Potter                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 693                                                 When was the debt incurred?
          Wailuku, HI 96793
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 18       Davis Landscaping Inc                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 65                                                  When was the debt incurred?
          Streamwood, IL 60107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 140 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 165 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 19       dba FlipNerd.com                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4001 N Josey Lane STE 120                                  When was the debt incurred?
          Carrollton, TX 75007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 20       dba Perma Jack of St. Louis                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1127 Country Stone Drive                                   When was the debt incurred?
          Valley park, MO 63088
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 21       DBJ Disposal Companies                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          930 Highway 2                                              When was the debt incurred?
          Proctor, MN 55810
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 141 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 166 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 22       DC Annis Sewer Inc.                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12124 12th Ave S                                           When was the debt incurred?
          Burnsville, MN 55337
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 23       DCJ Construction                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6160 S 6th Street W48                                      When was the debt incurred?
          Milwaukee, WI 53221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 24       DCRN LLC                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12012 Orchard Ave W                                        When was the debt incurred?
          Minnetonka, MN 55305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 142 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 167 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 25       Deal Guardian                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3555 Veterans Memorial Hwy. Suite                          When was the debt incurred?
          C
          Ronkonkoma, NY 11779
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 26       Dean & Yumi Ueda                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          94-338 Keahilele Place                                     When was the debt incurred?
          Mililani, HI 96789
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 27       Dean Enterprises, LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7531 E 2nd St                                              When was the debt incurred?
          Scottsdale, AZ 85251
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 143 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 168 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 28       Debra A. Orr                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12928 Jody Ave N                                           When was the debt incurred?
          Hugo, MN 55038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 29       Default Design                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Novosadskog samja 6/364                                    When was the debt incurred?
          Novi Sad, Beograd 21000-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 30       Degen, Michael E                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          900 West Ave F                                             When was the debt incurred?
          Garland, TX 75040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 144 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 169 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 31       Del Mar Motel                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1702 Coast Blvd                                            When was the debt incurred?
          Del Mar, CA 92014
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 32       Delaney Collins                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          638 Van White Memorial Blvd                                When was the debt incurred?
          Minneapolis, MN 55411
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 33       DeLoris R Sander                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 673                                                 When was the debt incurred?
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 145 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 170 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 34       Dennis Lash, Inc.                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3697 Wescott Hills Dr                                      When was the debt incurred?
          Eagan, MN 55123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 35       Des Moines Water Works                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2201 George Flagg Parkway                                  When was the debt incurred?
          Des Moines, IA 50321
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 36       Desert Donkey Industry LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1439 W Chapman Ave                                         When was the debt incurred?
          Orange, CA 92868
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 146 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 171 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 37       Design Hardwood Floors, Inc.                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          22900 Sweeney Lane                                         When was the debt incurred?
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 38       Deskins Realty                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2015 Ole Davidson Rd                                       When was the debt incurred?
          Mt. Pleasant, WI 53405
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 39       Developers Helpers                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12310 Lone jack                                            When was the debt incurred?
          Lees Summit, MO 64086
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 147 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 172 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 40       Diamond Joe Rehab & Repairs                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 250389                                              When was the debt incurred?
          Milwaukee, WI 53225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 41       Diane Pauli                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          120 N Lakeview Drive #418                                  When was the debt incurred?
          Bloomingdale, IL 60108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 42       Dickenschrauf Heating and Cooling                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11800 W Ripley Ave                                         When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 148 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 173 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 43       Dirt Cheap Signs                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7301 Bar K Ranch Rd.                                       When was the debt incurred?
          Lago Vista, TX 78645
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.4      Discount Drain & Sewer Cleaning
 44       Restorat                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 210511                                              When was the debt incurred?
          Milwaukee, WI 53221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 45       Discount Drain & Sewer LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 210511                                              When was the debt incurred?
          Milwaukee, WI 53221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 149 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 174 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 46       Discover Financial                                         Last 4 digits of account number       5483                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 08/08 Last Active
          Po Box 3025                                                When was the debt incurred?           10/03/11
          New Albany, OH 43054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4      Discovery Heating & Air
 47       Conditioning LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3317 E Lunham Avenue                                       When was the debt incurred?
          Cudahy, WI 53110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 48       Discovery World, LTD                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          500 N Harbor Drive                                         When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 150 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 175 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 49       Diversified Adjustment Service, Inc.                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          POBox 32145                                                When was the debt incurred?
          Fridley, MN 55432
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 50       Diversified Property Services LLC                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          341 3rd St NE                                              When was the debt incurred?
          Sartell, MN 56377
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 51       DJ Andersen Design LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3540 Montgomerie Avenue                                    When was the debt incurred?
          Deep Haven, MN 55391
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 151 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 176 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 52       DJ Asset Management                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3901 E Roeser Rd                                           When was the debt incurred?
          Phoneix, AZ 85040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 53       DK Holdings Trust, LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7724 E Navarro Place                                       When was the debt incurred?
          Denver, CO 80237
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 54       DKB Household                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          One Post, Suite 100                                        When was the debt incurred?
          Irvine, CA 92618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 152 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 177 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4      DL Inspections & Home Services
 55       LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4853 County Road D                                         When was the debt incurred?
          West Bend, WI 53090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 56       DMZ Construction LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2121 Cliff Drive #212                                      When was the debt incurred?
          Eagan, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 57       DNC Travel - LAX                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          700 World Way                                              When was the debt incurred?
          Los Angeles, CA 90045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 153 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 178 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 58       Doan Enterprise Corporation                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          16438 Wintergreen St NW                                    When was the debt incurred?
          Andover, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 59       Doan Enterprises Corporation                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3495 Northdale Blvd NW ste 200                             When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 60       Dominion Builders, Inc.                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12240 Goodview Ave N                                       When was the debt incurred?
          White Bear Lake, MN 55110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 154 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 179 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 61       Don Jackson                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1788 Michon Drive                                          When was the debt incurred?
          San Jose, CA 95125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 62       Don Julio North Branch                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5466 St Croix Trail # G                                    When was the debt incurred?
          North Branch, MN 55056
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 63       Don Pablo's                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1860 DEPTFORD CENTER ROAD                                  When was the debt incurred?
          DEPTFORD, NJ 08096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 155 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 180 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 64       Don Pizzimenti                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4779 Goodison Place Drive                                  When was the debt incurred?
          Rochester, MI 48306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 65       Don Stodala Well Drilling Co                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3841 N Main St                                             When was the debt incurred?
          St Bonifacius, MN 55375
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 66       Dongjin Shin                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          205 St. Mark Way                                           When was the debt incurred?
          Westminster, MD 21158
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 156 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 181 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 67       Donna Nehmer                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3735 W. Birchwood Ave                                      When was the debt incurred?
          Milwaukee, WI 53221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 68       Doris Hagemann                                             Last 4 digits of account number                                                      $22,000.00
          Nonpriority Creditor's Name
          3728 N Ohio Avenue                                         When was the debt incurred?
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 69       Doris Hagemann                                             Last 4 digits of account number                                                      $35,764.50
          Nonpriority Creditor's Name
          3727 N Ohio Avenue                                         When was the debt incurred?
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 157 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 182 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 70       Doris Hagemann                                             Last 4 digits of account number                                                      $35,000.00
          Nonpriority Creditor's Name
          3726 N Ohio Avenue                                         When was the debt incurred?
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 71       Doris Hagemann                                             Last 4 digits of account number                                                      $35,764.50
          Nonpriority Creditor's Name
          3725 N Ohio Avenue                                         When was the debt incurred?           2016
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 72       Dorris Hagemann                                            Last 4 digits of account number                                                      $40,000.00
          Nonpriority Creditor's Name
          3729 N Ohio Avenue                                         When was the debt incurred?
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 158 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 183 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 73       Douglas Webb                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2319 1st Ave #403                                          When was the debt incurred?
          Seattle, WA 98121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 74       Dow Villa Motel                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          310 S Main St                                              When was the debt incurred?
          Lone Pine, CA 93545
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 75       Down Two Earth Lawn                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12913 Craig Drive                                          When was the debt incurred?
          Grandview, MO 64030
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 159 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 184 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 76       DP Capital, LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          220 Melrose Drive                                          When was the debt incurred?
          Oxnard, CA 93035
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 77       Dragan Berger                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          99 Wall Street #1710                                       When was the debt incurred?
          New York, NY 10005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 78       Draher, Karen & James                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3762 S Lee Court                                           When was the debt incurred?
          Lakewood, CO 80235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 160 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 185 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 79       Driven Construction Services                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10640 S Nicholson Road                                     When was the debt incurred?
          Oak Creek, WI 53154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 80       DS Property Services LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          410 Spring Street                                          When was the debt incurred?
          Clearwater, MN 55320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 81       DSD Painting                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5108 W Center St                                           When was the debt incurred?
          Milwaukee, WI 53210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 161 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 186 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 82       DSLK Services LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8784 N Maplebrook Circle                                   When was the debt incurred?
          Brooklyn Park, MN 55445
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 83       DSPS Licensure                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4822 Madison Yards Way                                     When was the debt incurred?
          Madison, WI 53705
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 84       DTE Energy                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 740786                                           When was the debt incurred?
          Cincinnati, OH 45274-0786
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 162 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 187 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 85       Duke Boys Auto Inc                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6110 Grand Ave                                             When was the debt incurred?
          Duluth, MN 55807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 86       Durable Roofing Solutions                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11414 W Park Pl                                            When was the debt incurred?
          Milwaukee, WI
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 87       Durham Baynham                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          832 Ottawa St.                                             When was the debt incurred?
          Leavenworth, KS 66048
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 163 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 188 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 88       DVS Renewal                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 64587                                               When was the debt incurred?
          St. Paul, MN 55164-0587
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 89       Dwight Johnson                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5224 E 28th Terr                                           When was the debt incurred?
          Kansas City, MO 64128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.4      Dynamic Contractors & Consulting,
 90       LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5107 N 66th Street                                         When was the debt incurred?
          Milwaukee, WI 53218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 164 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 189 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 91       E Broad St AMPM                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1701 E Broad St                                            When was the debt incurred?
          Richmond, VA 23223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 92       E-Fax Services                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6922 Hollywood Blvd, 5th Floor                             When was the debt incurred?
          Los Angeles, CA 90028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 93       E.R. Mann Heating & Cooling LLC                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11401 E Truman Rd                                          When was the debt incurred?
          Independence, MO 64050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 165 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 190 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4
 94       East Side Glass                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          305 Franklin Ave NE                                        When was the debt incurred?
          St. Cloud, MN 56304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 95       Eataly                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          43 E Ohio St                                               When was the debt incurred?
          Chicago, IL 60611
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 96       Echo Stone Properties LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4624 Fairway Hills Drive                                   When was the debt incurred?
          Eagan, MN 55123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 166 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 191 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.4      Eco Harmony Landscape and
 97       Design, LLC.                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1648 W El Rancho Dr                                        When was the debt incurred?
          Mequon, WI 53092
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 98       Eco-Clean LLC                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 1145                                              When was the debt incurred?
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 99       Ecopolitan                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2409 Lyndale Ave S                                         When was the debt incurred?
          Minneapolis, MN 55405
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 167 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 192 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 00       Edwards Electric                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1022 N. Old Mill Rd                                        When was the debt incurred?
          Independence, MO 64056
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 01       EHI                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2402 N Belt Hwy                                            When was the debt incurred?
          St Joseph, MO 64506
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 02       EJP Contractors Inc.                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7675 W Highway 13                                          When was the debt incurred?
          Savage, MN 55378
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 168 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 193 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 03       EJP Contractors, Inc.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7675 W Highway 13                                          When was the debt incurred?
          Savage, MN 55378
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 04       EK Movers & Disposal                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6805 Grimes Place N                                        When was the debt incurred?
          Brooklyn Center, MN 55429
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 05       Elan Financial Service                                     Last 4 digits of account number       0390                                               $890.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 08/18 Last Active
          4801 Frederica Street                                      When was the debt incurred?           11/13/18
          Owensboro, KY 42301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 169 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 194 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 06       Elbrus Management                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7640 W 78th Street                                         When was the debt incurred?
          Edina, MN 55439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 07       Elias McCreight                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          836 Oaklawn Ave                                            When was the debt incurred?
          East Moline, IL 61244
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 08       Elite Electrical Co                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2920 Willow Rd.                                            When was the debt incurred?
          Sturtevant, WI 53177
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 170 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 195 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 09       Elizabeth Sili                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          W248 57060 Sugar Maple Drive                               When was the debt incurred?
          Waukesha, WI 53189
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 10       Elk River Municipal Utilities                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 430                                              When was the debt incurred?
          Elk River, MN 55330-0430
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 11       Emer Kim Barfuss                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          36 Maple Island Rd                                         When was the debt incurred?
          Burnsville, MN 55306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 171 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 196 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 12       Empire Roofing                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1632 London Road                                           When was the debt incurred?
          Duluth, MN 55812
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.5      Encompass Property Management
 13       Services                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          222 North Mayfair Road                                     When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 14       Energy Efficiency Solutions                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3155 SE Miehe Drive STE 1                                  When was the debt incurred?
          Grimes, IA 50111-6657
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 172 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 197 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 15       Entitle                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          175 Minnesota Center                                       When was the debt incurred?
          Bloomington, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 16       Envirotech Heating & Cooling                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11003 W 59th Terr                                          When was the debt incurred?
          Shawnee, KS 66203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 17       Equitable Properties, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3526 E. Barnard Ave.                                       When was the debt incurred?
          Cudahy, WI 53110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 173 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 198 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 18       Equity Plus Home Renovations -                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12940 Nicollet Ave South #202                              When was the debt incurred?
          Burnsville, MN 55337
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 19       Equity Plus Home Renovations.                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6715 Penn Ave, Ste 1                                       When was the debt incurred?
          Richfield, MN 55423
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.5      Equity Trust Company Custodian
 20       FBO Glenn                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1902 E 2nd Street                                          When was the debt incurred?
          Bloomington, IN 47401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 174 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 199 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 21       Eric Boogaard                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7445 Antelope Meadows Circle                               When was the debt incurred?
          Peyton, CO 80831
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 22       Eric Janson                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8629 Saratoga Lane                                         When was the debt incurred?
          Eden Prairie, MN 55347
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 23       Erickson Asphalt Services, Inc.                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12739 320th Ave NW / PO Box 176                            When was the debt incurred?
          Princeton, MN 55371
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 175 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 200 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 24       Erik Koda                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          45158 Sagewind Court                                       When was the debt incurred?
          Temecula, CA 92592
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 25       ESP Companies                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8014 Highway 55, #414                                      When was the debt incurred?
          Golden Valley, MN 55427
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 26       Essential Technologies LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1770 Brigden Road                                          When was the debt incurred?
          Pasadena, CA 91104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 176 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 201 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 27       Essential Technology Solutions Inc.                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1770 Brigden Road                                          When was the debt incurred?
          Pasadena, CA 91104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 28       Essential Techologies                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          515 Tila Pl                                                When was the debt incurred?
          Santa Barbara, CA 93105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 29       Euro Masonry Inc                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          710 SE Murphy Dr                                           When was the debt incurred?
          Waukee, Iowa 50263-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 177 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 202 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 30       Ewert Pest Control                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          750 E Green Bay St                                         When was the debt incurred?
          Shawano, WI 54166
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 31       Ewing Group LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 1240                                                When was the debt incurred?
          Elizabeth, CO 80107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 32       Exact Door Service Inc.                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          17706 Xingu St NE                                          When was the debt incurred?
          Forest Lake, MN 55025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 178 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 203 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 33       Excelsior Title                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          350 MN-7 #101                                              When was the debt incurred?
          Excelsior, MN 55331
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 34       Exclusive Services, Inc                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          N59 W14176 Kaul Ave                                        When was the debt incurred?
          Menomonee Falls, WI 53051
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 35       EXIT Realty Metro                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2901 S Wayzata Blvd                                        When was the debt incurred?
          Minneapolis, MN 55405
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 179 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 204 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 36       Express Post                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 37       EXTRAINVEST, LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water St, Suite 600                                  When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 38       EZ Flush Plumbing                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10912 W Capitol Dr                                         When was the debt incurred?
          Milwaukee, WI 53222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 180 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 205 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 39       EZ Solo 401K Trust                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1064 Greenwood Blvd Ste 312                                When was the debt incurred?
          Lake Mary, FL 32746
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 40       EZ Street Properties LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          280 South Main Street STE 103A                             When was the debt incurred?
          Pleasant Grove, UT 84062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 41       Ezra Mash                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5320 15th Ave S                                            When was the debt incurred?
          Minneapolis, MN 55417
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 181 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 206 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 42       Fabulous Fern's                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          400 Selby Ave                                              When was the debt incurred?
          St Paul, MN 55102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 43       Fairway Homes Association                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 11567                                            When was the debt incurred?
          Kansas City, MO 64138-0067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 44       Farm Island Store                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          29037 US-169                                               When was the debt incurred?
          Aitkin, MN 56431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 182 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 207 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 45       Farmhouse Chicago                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          228 W Chicago Ave                                          When was the debt incurred?
          Chicago, IL 60654
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 46       FastSigns                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          861 N Mayfair Road                                         When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 47       Favorday Church                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3400 Pacific Ave, Pacific Avenue                           When was the debt incurred?
          Long Beach, CA 90807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 183 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 208 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 48       FedEx                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 94515                                            When was the debt incurred?
          Palatine, IL XXX-XX-XXXX
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 49       Feist Auto                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1875 Lilac Dr N                                            When was the debt incurred?
          Golden Valley, MN 55422
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 50       Feldmann Imports                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4901 American Blvd W                                       When was the debt incurred?
          Bloomington, MN 55437
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 184 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 209 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 51       Felhaber Larson Fenlon & Vogt                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          220 South Sixth Street STE 2200                            When was the debt incurred?
          Minneapolis, MN 55402-4504
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 52       Final Touch Exterior's                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1620 W County Rd 13                                        When was the debt incurred?
          Roseville, MN 55113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 53       Firm Footings LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          W817 Harmony Lane                                          When was the debt incurred?
          East Troy, WI 53120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 185 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 210 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 54       First National Bank of Moose Lake                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          20 Hartman Dr                                              When was the debt incurred?           2014
          Moose Lake, MN 55767
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 55       First National Bank of Moose Lake                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          400 Elm Avenue, PO Box 429                                 When was the debt incurred?
          Moose Lake, MN 55767
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 56       First Trust & Savings Bank                                 Last 4 digits of account number                                                     $400,000.00
          Nonpriority Creditor's Name
          1006 N. High St. P.O. Box 546                              When was the debt incurred?           2015
          Port Byron, IL 61275
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 186 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 211 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 57       First Weber Group                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          611 N Barker Rd, #100                                      When was the debt incurred?
          Brookfield, WI 53045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 58       First Weber Racine                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10351 Washington Avenue                                    When was the debt incurred?
          Sturtevant, WI 53177
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 59       Firstmark/MFA                                              Last 4 digits of account number       4716                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Claims                                                                          Opened 8/30/04 Last Active
          Po Box 82505                                               When was the debt incurred?           1/02/14
          Lincoln, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 187 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 212 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 60       Firstmark/MFA                                              Last 4 digits of account number       1466                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Claims                                                                          Opened 3/21/03 Last Active
          Po Box 82505                                               When was the debt incurred?           1/02/14
          Lincoln, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.5
 61       Firstmark/MFA                                              Last 4 digits of account number       0861                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Claims                                                                          Opened 4/08/02 Last Active
          Po Box 82505                                               When was the debt incurred?           1/02/14
          Lincoln, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.5
 62       Fisher-Graff Properties                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4080 Tujunga Ave #105                                      When was the debt incurred?
          Studio City, CA 91604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 188 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 213 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 63       Fisher-Graff Properties LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4080 Tujunga Ave #105                                      When was the debt incurred?
          Studio City, CA 91604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 64       Five RR                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          300 S Pine Island Rd                                       When was the debt incurred?
          Plantation, FL 33324
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 65       Fix Your Appliances Cheaper LLC                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Po Box 70812                                               When was the debt incurred?
          Milwaukee, WI 53207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 189 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 214 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 66       Flagship Bank Minnesota                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1415 Wayzata Blvd E                                        When was the debt incurred?
          Wayzata, MN 55391
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 67       Flint Jamison                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6406 Shannon Trail                                         When was the debt incurred?
          Highlands Ranch, CO 80130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 68       FlipAnywhere.com                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4302 Hollywood Blvd Suite 338                              When was the debt incurred?
          Hollywood, FL 33021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 190 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 215 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 69       FlipNerd, Inc.                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4001 N Josey Lane #120                                     When was the debt incurred?
          Carrollton, TX 75007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 70       Flooring Galaxy                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2645 S Hanley Rd                                           When was the debt incurred?
          St Louis, MO 63144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 71       Flooring Solutions of MN Inc                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          640 54th Ave No                                            When was the debt incurred?
          St. Cloud, MN 56303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 191 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 216 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 72       Florida Turnpike Enterprise                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 613069                                            When was the debt incurred?
          Ocoee, FL 34761
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 73       Florida's Turnpike                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 613069                                            When was the debt incurred?
          Ocoee, FL 34761
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 74       Flyn, LLC                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          21300 W Greenfield Ave                                     When was the debt incurred?
          New Berlin, WI 53186
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 192 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 217 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 75       Focus on the Family                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8605 Explorer Drive                                        When was the debt incurred?
          Colorado Springs, CO 80920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 76       Foot & Ankle Center                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          117 W Lake St                                              When was the debt incurred?
          Bloomingdale, Il 60108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 77       Foremost Insurance Company                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO BOX 0915                                                When was the debt incurred?
          Carol Stream, IL 60132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 193 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 218 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 78       Fotodiox                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1100 Lakeside Dr                                           When was the debt incurred?
          Gurnee, IL 60031
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 79       Four Star Home Services LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1027 NE Deerbrook Terrace                                  When was the debt incurred?
          Lees Summit, MO 64086
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 80       Four Star Home Services LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1027 NE Deerbrook Terrace                                  When was the debt incurred?
          Lees Summit, MO 64086
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 194 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 219 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 81       Fox - 3 Investments LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6656 S. Newland Way                                        When was the debt incurred?
          Littleton, CO 80123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 82       Francis, Garland and Michelle                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2833 67th Lane N                                           When was the debt incurred?
          Brooklyn Center, MN 55430
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 83       Frank Leutner                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4316 Marina City Dr PH27                                   When was the debt incurred?
          Marina Del Ray, CA 90292
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 195 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 220 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 84       Frank Settecasi                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          27 Rankin Street                                           When was the debt incurred?
          Staten Island, NY 10312
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 85       Frazier, Sharon                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1064 W Peakview Circle                                     When was the debt incurred?
          Littleton, CO 80120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 86       Fred's Plumbing                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4785 55th Street NE                                        When was the debt incurred?
          Sauk Rapids, MN 56379
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 196 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 221 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 87       Freedom Heating & A/C                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1568 143rd Lane NE                                         When was the debt incurred?
          Ham Lake, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.5      Freedom Heating & Air
 88       Conditioning, Inc.                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1568 143rd Lane NE                                         When was the debt incurred?
          Ham Lake, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 89       Frieden Properties LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2035 Bridge Avenue #101                                    When was the debt incurred?
          Davenport, IA 52803
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 197 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 222 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 90       Frieden Property Management LLC                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2035 Bridge Ave, Ste 101                                   When was the debt incurred?
          Davenport, IA 52803
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 91       Full Armour Studios                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          295 Wolverine Drive                                        When was the debt incurred?
          Oswego, IL 60538
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 92       Galang, John                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          21-67 27th Street Apt A3                                   When was the debt incurred?
          Astoria, NY 11105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 198 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 223 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 93       Garage Door Pro LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18140 Zane St NW #313                                      When was the debt incurred?
          Elk River, MN 55330
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 94       Gardenwood Group                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5085 16th Sideroad                                         When was the debt incurred?
          Schomberg, Ontario L0G1T0
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 95       Garland Francis & Michelle                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2833 67th Lane N                                           When was the debt incurred?
          Brooklyn Center, MN 55430
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 199 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 224 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 96       Garrett Callahan                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          26095 Big Horn Mountain Way                                When was the debt incurred?
          Yorba Linda, CA 92887
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 97       Gary & Cristen Schmalz                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          22574 128th Ave N Rogers                                   When was the debt incurred?
          Rogers, MN 55374
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 98       Gary's Plowing & Hayrides                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 306                                                 When was the debt incurred?
          Loretto, MN 55357
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 200 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 225 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.5
 99       GDB Electric, Inc.                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4855 Carol Street Unit A                                   When was the debt incurred?
          Skokie, IL 60077
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 00       Geifman/First Equity                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2550 Middle Road                                           When was the debt incurred?
          Bettendorf, IA 52722
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 01       Gene Wagner plumbing                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2017 S 60th                                                When was the debt incurred?
          Milwaukee, WI 53219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 201 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 226 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 02       Gene's Water & Sewer Inc.                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3134 California St. NE                                     When was the debt incurred?
          Minneapolis, MN 55418
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 03       Geoff Stokes                                               Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          4877 191st St W                                            When was the debt incurred?           2016
          Farmington, MN 55024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 04       Gerald A Luckett                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5223 N 45th Street                                         When was the debt incurred?
          Milwaukee, WI 53218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 202 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 227 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 05       Gerard Schyma                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10925 355th Ave                                            When was the debt incurred?
          Pierz, MN 56364
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 06       Robin Gevaart                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          860 Riverview Drive                                        When was the debt incurred?
          West Bend, WI 53095
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 07       Gimme the Good Stuff                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 24                                                When was the debt incurred?
          Bausman, PA 17605
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 203 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 228 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 08       Glelsi/goal Financial                                      Last 4 digits of account number       4226                                             Unknown
          Nonpriority Creditor's Name
                                                                                                           Opened 10/05 Last Active
          2401 International Lane                                    When was the debt incurred?           9/25/11
          Madison, WI 53704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.6
 09       Glenn Ball                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1902 E. 2nd Street                                         When was the debt incurred?
          Bloomington, IN 47401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 10       Glenwood Digital LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          110 Glenwood Bend                                          When was the debt incurred?
          Madison, WI 39110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 204 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 229 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 11       Global Green Electrical                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5200 4th St No                                             When was the debt incurred?
          Minneapolis, MN 55430
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 12       Gloria J Griffin Revocable Trust                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8720 N Johny Miller Drive                                  When was the debt incurred?
          Tucson, AZ 85742
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 13       GMAR                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4801 Forest Run Road, Suite 201                            When was the debt incurred?
          Madison, WI 53704-7337
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 205 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 230 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 14       Goalf/glelsi                                               Last 4 digits of account number       4226                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/13/05 Last Active
          2401 International Lane                                    When was the debt incurred?           10/25/11
          Madison, WI 53704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.6
 15       GoBig Yellow Letter                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          19781 Pauling                                              When was the debt incurred?
          Foothill Ranch, CA 92610
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 16       Goldenberg, Milena                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5241 Barker Drive                                          When was the debt incurred?
          Los Angeles, CA 90042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 206 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 231 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 17       Good Earth                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3460 Galleria                                              When was the debt incurred?
          Edina, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 18       Good Night Moon                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5051 France Ave S                                          When was the debt incurred?
          Minneapolis, MN 55410
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 19       Gooding MN, LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8098 S Kalispell Way                                       When was the debt incurred?
          Engelwood, CO 80112
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 207 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 232 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 20       Goodingco, LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8098 S Kalispell Way                                       When was the debt incurred?
          Englewood, CO 80112
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 21       GoodingMO, LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8098 S Kalispell Way                                       When was the debt incurred?
          Englewood, CO 80112
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 22       Gopal, Venkatesh                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13210 Kenyon Street NE                                     When was the debt incurred?
          Blaine, MN 55449
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 208 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 233 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 23       Gorilla Exteriors Contracting LLC                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          22504 W 58th St                                            When was the debt incurred?
          Shawnee, KS 66226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 24       Grabbagreen                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15689 N Hayden Rd                                          When was the debt incurred?
          scottsdale, az 85260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 25       Grace Project Service LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3304 SW Liggett Rd                                         When was the debt incurred?
          Blue Springs, MO 64015
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 209 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 234 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 26       Grace Project Services LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3304 SW Liggett Rd                                         When was the debt incurred?
          Blue Springs, MO 64015
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 27       Graf's Garage Door Company                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          511 N 98th St                                              When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 28       GRASSHOPPER GROUP LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          197 1st Avenue, Suite 200                                  When was the debt incurred?
          Needham, MA 02494
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 210 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 235 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 29       Grayhawk Golf Club                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8620 E Thompson Peak Pkwy                                  When was the debt incurred?
          Scottsdale, AZ 85255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 30       Graziosi Inc.                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5085 16th Sideroad                                         When was the debt incurred?
          Schomberg LoG1T0
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 31       Great Lakes Accounting                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          130 W Lake St, Unit 5                                      When was the debt incurred?
          Bloomingdale, IL 60108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 211 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 236 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 32       Great Lakes Handy Man, LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          26270 Tawas St                                             When was the debt incurred?
          Madison Hts, MI 48071
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 33       Greater Pine Island Water                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5281 Pine Island Road                                      When was the debt incurred?
          Bokeelia, FL 33922
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 34       Greg & Linda Harmon                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2522 15th Street                                           When was the debt incurred?
          Rock Island, IL 61201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 212 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 237 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 35       GSSC                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9110 Meadowview Rd                                         When was the debt incurred?
          Minneapolis, MN 55425
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 36       Guaranteed Removals                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3425 Harvester Rd, Suite 200                               When was the debt incurred?
          Burlington, ON L7N 3M7
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 37       Guardian Property Management                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          708 Cleveland Ave SW, Suite #160                           When was the debt incurred?
          New Brighton, MN 00055-1112
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 213 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 238 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 38       Gutierrez, David and Erica                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          821 Mago Vista Road                                        When was the debt incurred?
          Arnold, MD 21012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 39       H & H Well Services LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18709 State Hwy 18                                         When was the debt incurred?
          McGrath, MN 56350
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.6      H&H Investments, LLC / Glenn
 40       Horton                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15961 SW Tualatin-Sherwood Rd                              When was the debt incurred?
          Sherwood, OR 97140
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 214 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 239 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 41       H&H Well Services LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18709 State Hwy 18                                         When was the debt incurred?
          McGrath, MN 56350
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 42       H.B. Wilkiinson Title Company, Inc.                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4657 44th Street                                           When was the debt incurred?
          Rock Island, IL 61201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 43       Hagemann Investments                                       Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          3733 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 215 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 240 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 44       Hagemann Investments                                       Last 4 digits of account number                                                      $80,000.00
          Nonpriority Creditor's Name
          3732 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 45       Hagemann Investments                                       Last 4 digits of account number                                                      $33,000.00
          Nonpriority Creditor's Name
          3731 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 46       Hagemann Investments                                       Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          3730 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 216 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 241 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 47       Hagemann Investments                                       Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          3729 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 48       Hagemann Investments                                       Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          3728 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 49       Hagemann Investments                                       Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          3727 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 217 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 242 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 50       Hagemann Investments                                       Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          3726 N Ohio Ave                                            When was the debt incurred?           2016
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 51       Hagemann Investments                                       Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          3725 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 52       Hagemann Investments LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3725 N Ohio Avenue                                         When was the debt incurred?
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 218 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 243 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 53       Hammer Capital.                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          535 N Waiola Ave                                           When was the debt incurred?
          LaGrange Park, IL 60526
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 54       Handyman A1 Services                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9942 284th Ave NW                                          When was the debt incurred?
          Zimmerman, MN 55398
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 55       Handyman A1 Services, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9942 284th Avenue NW                                       When was the debt incurred?
          Zimmerman, MN 55398
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 219 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 244 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 56       Handyworks Home & Business                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8522 Springwood Way                                        When was the debt incurred?
          Washington, MI 48094
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 57       Hapa Enterprises LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3219 Nesbit Ct                                             When was the debt incurred?
          Fort Collins, CO 80526
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 58       Harold J Wachtler                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1340 Towerview Rd                                          When was the debt incurred?
          Eagan, MN 55121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 220 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 245 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 59       Hart, Richard and Debra                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4529 Bamburgh Place                                        When was the debt incurred?
          San Diego, CA 92117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 60       Hartels/DBJ Disposal                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          930 Hwy 2                                                  When was the debt incurred?
          Proctor, MN 55810
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 61       Hartlaub Plumbing, Inc.                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14666 W National Ave                                       When was the debt incurred?
          New Berlin, WI 53151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 221 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 246 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6      Hatch Estate Revocable Trust &
 62       Judy S Ha                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          789 Parkdale Place                                         When was the debt incurred?
          Erie, CO 80516
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 63       Haven, Neil                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2055 Water Crest Lane                                      When was the debt incurred?
          Columbus, OH 43209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 64       Healthy Child                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8144 Speer Ranch Road                                      When was the debt incurred?
          Forestville, CA 95436
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 222 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 247 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 65       Heaney Plumbing & Heating, Inc                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12595 Gratiot Ave                                          When was the debt incurred?
          Detroit, MI 48205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 66       Heartland Fire & Security                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          316 E 3rd St                                               When was the debt incurred?
          Davenport, IA 52801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 67       Heidi M Speikers                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          713 3rd St North                                           When was the debt incurred?
          Stillwater, MN 55082
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 223 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 248 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6      Hendrickson Homes Real Estate
 68       LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2015 West Forest Drive                                     When was the debt incurred?
          Richfield, MN 55423
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 69       Hennepin County Treasurer                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          A600 Government Center 300 South                           When was the debt incurred?
          Sixth S
          Minneapolis, MN 55487
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 70       Henry County Treasurer-Collector                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          307 W Center Street                                        When was the debt incurred?
          Cambridge, IL 61238
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 224 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 249 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 71       HGB Properties, LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          513 E Hampton Rd                                           When was the debt incurred?
          Whitefish Bay, WI 53217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 72       hhGregg                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7100 W Forest Preserve Ave                                 When was the debt incurred?
          Norridge, IL 60706
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 73       HIA 1 Milwaukee, LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          444 N Michigan Ave Suite 1200                              When was the debt incurred?
          Chicago, IL 60611
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 225 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 250 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 74       HIA Milwaukee 1 LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4108 N Monroe Avenue                                       When was the debt incurred?
          Peoria Heights, IL 61616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 75       HIA Milwaukee 1, LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 76       Hietala Plumbing & Heating                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1320 2nd Ave                                               When was the debt incurred?
          Proctor, MN 55810
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 226 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 251 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 77       High Caliber Construction LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3058 Viewcrest Cir                                         When was the debt incurred?
          Prior Lake, MN 55372
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 78       High Pointe Realty, Inc.                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          455 Broadway Ave                                           When was the debt incurred?
          St. Paul Park, MN 55071
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 79       Highland Bank                                              Last 4 digits of account number       0309                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 03/09 Last Active
                                                                     When was the debt incurred?           9/20/10
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Line Secured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 227 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 252 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 80       Highland Bank                                              Last 4 digits of account number       0511                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/11 Last Active
                                                                     When was the debt incurred?           11/26/14
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.6
 81       Highland Bank                                              Last 4 digits of account number       0113                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 01/13 Last Active
                                                                     When was the debt incurred?           10/23/18
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Check Credit Or Line Of Credit


 4.6
 82       Highland Bank                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2100 Ford Parkway                                          When was the debt incurred?
          St. Paul, MN 55116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 228 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 253 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 83       Highland Beauty Floors                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          40 W Central Entrance                                      When was the debt incurred?
          Duluth, MN 55811
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 84       HLT Properties, Inc                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          26901 Via Victoria                                         When was the debt incurred?
          Mission Viejo, CA 92691
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 85       HMS Home Warranty                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1625 NW 136th Avenue STE 210                               When was the debt incurred?
          Ft Lauderdale, FL 33323
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 229 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 254 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 86       HMS Home Warranty.                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 843956                                              When was the debt incurred?
          Dallas, TX 75284-3956
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 87       HO Trust                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1027 Woodview Ct East #1                                   When was the debt incurred?
          Slinger, WI 53086
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 88       Hoang, Travis                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10435 Raleigh Road                                         When was the debt incurred?
          Woodbury, MN 55129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 230 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 255 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 89       Hoelscher Law Firm                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13100 Wayzata Blvd Suite 100                               When was the debt incurred?
          Minnetonka, MN 55305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 90       Hoelscher Law Firm, PLLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13100 Wayzata Blvd, Ste 100                                When was the debt incurred?
          Minnetonka, MN 55305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 91       Hollrith Realty                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1545 Wisconsin Ave, P.O. Box 41                            When was the debt incurred?
          Grafton, WI 53024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 231 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 256 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 92       Holtz Firewood & Tree Service LLC                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11658 State Hwy 238                                        When was the debt incurred?
          Royalton, MN 56373
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 93       Home Invest Acquisitions                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water St, Suite 600                                  When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 94       Home Invest Acquisitions LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 232 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 257 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 95       Home Invest Acquisitions MN, LLC                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water St, Suite 600                                  When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 96       Home Invest Acquisitions, LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 97       Home Invest Acquisitions, LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water St, Suite 600                                  When was the debt incurred?
          MIlwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 233 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 258 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.6
 98       Home Invest Assets LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water St, Suite 600                                  When was the debt incurred?
          MIlwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 99       Home Invest Consulting LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 00       Home Invest Development LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water St, Suite 600                                  When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 234 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 259 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 01       Home Invest Growth Fund, LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12012 Orchard Avenue W                                     When was the debt incurred?
          Minnetonka, MN 55305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 02       Home Invest LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 03       Home Invest Manager, LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 235 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 260 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 04       Home Invest Operations LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 05       Home Invest Operations, LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 06       Home Invest Operations, LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Kralja Petra 44                                            When was the debt incurred?
          Belgrade, Serbia 11102-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 236 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 261 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7      Home Invest Property Management
 07       LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.7      Home Invest Property Management
 08       of WI LL                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          444 North Michigan Ave STE 1200                            When was the debt incurred?
          Chicago, IL 60611
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.7      Home Invest Property Management
 09       of WI, L                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 237 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 262 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 10       Home Invest Realty LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 11       Home Invest Technologies, LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 12       Home Invest Technologies, LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          343 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 238 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 263 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 13       Home Invest University LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 14       Home Invest, LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          343 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 15       Home Investment Parnters LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4108 N Monroe Ave                                          When was the debt incurred?
          Peoria Heights, IL 61616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 239 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 264 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 16       Home Investment Partners, LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10939 89th Ave No                                          When was the debt incurred?
          Maple Grove, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.7      Home Maintenance and General
 17       Contracting                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5075 W College Avenue #24                                  When was the debt incurred?
          Greendale, WI 53129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 18       Home Union                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2010 Main Street, Suite 250                                When was the debt incurred?
          Irvine, CA 92614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 240 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 265 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 19       Homeowner's Concept                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          611 N Mayfair Rd                                           When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 20       Homes West LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 1417                                                When was the debt incurred?
          Frisco, CO 80443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 21       HomeSmart Realty Group                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9755 143rd Street                                          When was the debt incurred?
          Orland Park, IL 60462
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 241 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 266 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 22       Homestead Realty Inc.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8405 W Lisbon Ave                                          When was the debt incurred?
          Milwaukee, WI 53222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 23       Homestead Realty, Inc.                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8405 W Lisbon Avenue                                       When was the debt incurred?
          Milwaukee, WI 53222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 24       Homestead Road                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5353 Wayzata Blvd                                          When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 242 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 267 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 25       HomeUnion Inc.                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2010 Main Street #250                                      When was the debt incurred?
          Irvine, CA 92614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 26       HUB International Midwest Ltd.                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15174 Collection Center Drive                              When was the debt incurred?
          Chicago, IL 60693
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.7      Huber Plumbing & Heating
 27       Company                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2751 Lamphere Dr                                           When was the debt incurred?
          New Hope, MN 55427
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 243 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 268 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 28       Ian Kee                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2231 N 116th St                                            When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 29       iHome Renovations                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15621 W 87th St                                            When was the debt incurred?
          Lenexa, KS 66219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 30       IL Department of Revenue                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          100 W Randolph St                                          When was the debt incurred?
          Chicago, IL 60601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 244 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 269 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 31       Illinois Department of Revenue                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 19053                                               When was the debt incurred?
          Springfield, MO 62794-9053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 32       IM Home LLC                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1064 Greenwood Blvd Ste 312                                When was the debt incurred?
          Lake Mary, FL 32746
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.7      Immaculate Rehab Services -
 33       Freddie Wils                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4731 N 40th St                                             When was the debt incurred?
          Milwaukee, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 245 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 270 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 34       IMMO SPID USA LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10531 Farmington Rd - Ste A                                When was the debt incurred?
          Livonia, MI 48150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 35       IMMO SPID USA, LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7596 Macomb, Suite 9 Gross lle                             When was the debt incurred?
          Township, MI 48138
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 36       Imperial Carpet Cleaning                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2437 S 33rd St                                             When was the debt incurred?
          Milwaukee, WI 53215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 246 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 271 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 37       Imperial Cleaning Services                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2437 S 33rd                                                When was the debt incurred?
          Milwaukee, WI 53215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 38       In Touch                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3100 West Lake Street, Suite 325                           When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 39       ING Properties 2 LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          517 N Thomas St                                            When was the debt incurred?
          Arlington, VA 22203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 247 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 272 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 40       ING Properties LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          517 N. Thomas St                                           When was the debt incurred?
          Arlington, VA 22203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 41       ING Properties One LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          517 N Thomas St                                            When was the debt incurred?
          Arlington, VA 22203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 42       ING Properties, LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          517 N Thomas St                                            When was the debt incurred?
          Arlington, VA 22203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 248 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 273 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 43       Ing Properties, LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          517 N. Thomas St                                           When was the debt incurred?
          Arlington, VA 22203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 44       INH Property Management                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          175 7th Avenue South                                       When was the debt incurred?
          Waite Park, MN 56387
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 45       INI Investments, LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12625 Dutch Ct                                             When was the debt incurred?
          Apple Valley, MN 55124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 249 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 274 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 46       inman                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          75 N. Woodward Ave, #80368                                 When was the debt incurred?
          Tallahassee, FL 32313
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.7      Inspect Minnesota & Midwest Soil
 47       Testing                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 383                                                 When was the debt incurred?
          Hugo, MN 55038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 48       Insurance Advisors                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15020 27th Avenue N                                        When was the debt incurred?
          Plymouth, MN 55447
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 250 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 275 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 49       Integrated Gutter Systems                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          210 Martin Ave                                             When was the debt incurred?
          Big Lake, MN 55309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 50       Integrated Gutter Systems, LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          210 Martin Ave                                             When was the debt incurred?
          Big Lake, MN 55309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 51       Internal Revenue Service                                   Last 4 digits of account number                                                      $14,000.00
          Nonpriority Creditor's Name
          Centralized Insolvency Operations                          When was the debt incurred?
          P.O. Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 251 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 276 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 52       Invest Four More                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3305 70th Avenue                                           When was the debt incurred?
          Greely, CO 80634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 53       Invest4Life                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8877 Tamebord Ct, Apt H                                    When was the debt incurred?
          Columbia, MD 21045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 54       Invest4Life LLC / Phillip Shafer                           Last 4 digits of account number                                                      $17,500.00
          Nonpriority Creditor's Name
          8878 Tamebird Court Apt H                                  When was the debt incurred?           2015
          Columbia, MD 21045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 252 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 277 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 55       Invest4More LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3305 70th Ave                                              When was the debt incurred?
          Greeley, CO 80634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.7      Investment Protection Remodeling,
 56       LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          26190 Goodview Ave                                         When was the debt incurred?
          Wyoming, MN 55092
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 57       Investors Capital, LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3328 E Lake Street                                         When was the debt incurred?
          Minneapolis, MN 55406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 253 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 278 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 58       Investors Title Company                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5237 Highway N                                             When was the debt incurred?
          St. Charles, MO 63304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 59       Iowa 2016 LLC                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4108 N Monroe Avenue                                       When was the debt incurred?
          Peoria Heights, IL 61616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 60       Iowa American Water                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 94551                                               When was the debt incurred?
          Palatine, IL 60094-4551
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 254 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 279 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 61       Iowa Secretary of State                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          321 East 12th St                                           When was the debt incurred?
          Des Moines, IA 50319
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 62       IR Design Inc                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5300 N Damen Ave                                           When was the debt incurred?
          Chicago, IL 60625
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 63       IR Design Inc.                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5300 N Damen Ave                                           When was the debt incurred?
          Chicago, IL 60625
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 255 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 280 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7      IRA Services Trust Company CFBO
 64       Sarah Be                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          IRA Services PO Box 7080                                   When was the debt incurred?
          San Carlos, CA 94070-7080
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 65       Irish Twins Properties LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1510 West Boulevard                                        When was the debt incurred?
          Berkley, MI 48072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 66       Irvine Park Railroad                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1 Irvine Park Rd                                           When was the debt incurred?
          Orange, CA 92869
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 256 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 281 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 67       Irvine Spectrum Center                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          670 Spectrum Center Dr                                     When was the debt incurred?
          Irvine, CA 92618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 68       J Print Center Chicago Inc                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7400 N Waukegan Rd                                         When was the debt incurred?
          Niles, IL 60714
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 69       J&B Statewide Heating                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15756 Vaughn                                               When was the debt incurred?
          Detroit, MI 48226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 257 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 282 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 70       J&D Reliable Heating & Cooling                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          S46W25275 Meadow View Ct. E.                               When was the debt incurred?
          Waukesha, WI 53189
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 71       J&N Pro Lawn Care LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3610 N Oakland Avenue                                      When was the debt incurred?
          Milwaukee, WI 53211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 72       J&S Tree Service Inc                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5027 124th St. Ct. N                                       When was the debt incurred?
          White Bear Lake, MN 55110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 258 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 283 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 73       J-N-K Services LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3205 Country Rd 92                                         When was the debt incurred?
          Minnetrista, MN 55359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 74       J.F. Ahern Co.                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          855 Morris Street                                          When was the debt incurred?
          Fond Du Lac, WI 54935
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 75       J.F. Denney                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 272                                                 When was the debt incurred?
          Leavenworth, KS 66048
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 259 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 284 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 76       Jackson County Collector                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          415 E. 12th Street, Suite 100,                             When was the debt incurred?
          Kansas City, MO 64016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 77       Jackson County Collector.                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 219747                                           When was the debt incurred?
          Kansas City, MO 64106-2706
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 78       Jackson County Public Water                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13015 15th Street PO Box 650                               When was the debt incurred?
          Grandview, MO 64030
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 260 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 285 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7      Jackson County Public Water
 79       Supply Distr                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13015 15th St                                              When was the debt incurred?
          Grandview, MO 64030-0650
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 80       Jackson, Don                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1788 Michon Drive                                          When was the debt incurred?
          San Jose, CA 95125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 81       Jaime Newpower                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9842 77th St. S                                            When was the debt incurred?
          Cottage Grove, MN 55016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 261 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 286 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 82       James A Hall                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5150 S Nicolet Drive                                       When was the debt incurred?
          New Berlin, WI 53151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 83       James Andree                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2130 W Clybourn At                                         When was the debt incurred?
          Milwaukee, WI 53233
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 84       James Berthod                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 370                                                 When was the debt incurred?
          Fruita, CO 85121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 262 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 287 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 85       James Furneaux                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          17B Harrison St                                            When was the debt incurred?
          Davenport, Iowa 53803-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 86       James Hall                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5150 S Nicolet Drive                                       When was the debt incurred?
          New Berlin, WI 53151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 87       James Kitchell                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11524 E Covina St                                          When was the debt incurred?
          Mesa, AZ 85207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 263 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 288 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 88       James Lenss                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2551 Burnham Road                                          When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 89       James Morrison                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4717 Colfax Ave S                                          When was the debt incurred?
          Minneapolis, MN 55419
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 90       James Newpower                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9842 77th Street S                                         When was the debt incurred?
          Cottage Grove, MN 55016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 264 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 289 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 91       James R Dimick CPA PA                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5775 Wayzata Blvd #990                                     When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 92       Jamison, Flint                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6406 Shannon Trail                                         When was the debt incurred?
          Highlands Ranch, CO 80130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 93       Jan's Lawncare                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5422 Pennsylvania Ave                                      When was the debt incurred?
          St. Louis, MO 63111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 265 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 290 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 94       Jan's Lawncare (Carl Graves)                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5422 Pennsylvania Ave                                      When was the debt incurred?
          St. Louis, MO 63111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 95       Janet Cheng                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          961 E California Blvd #107                                 When was the debt incurred?
          Pasadena, CA 91106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 96       Jardine Inspections                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2921 Plum Leaf Circle                                      When was the debt incurred?
          St. Charles, MO 63303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 266 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 291 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.7
 97       Jarley's Landscaping                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          835 6th Ave S                                              When was the debt incurred?
          St. Paul, MN 55075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 98       Jason Sieger                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          124 Kilps Ct. West                                         When was the debt incurred?
          Waukesha, WI 53188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 99       Jason Linden                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          834 Sumac Dr                                               When was the debt incurred?
          Streamwood, IL 60107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 267 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 292 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 00       Jason Miller                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 201892                                              When was the debt incurred?
          Denver, CO 80220
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 01       Jay Charles Property Preservation                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3425 N 80th                                                When was the debt incurred?
          Milwaukee, WI 53222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 02       Jay Theriault                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1039 Dorland Rd S                                          When was the debt incurred?
          Maplewood, MN 55119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 268 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 293 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 03       JBB One HD LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3901 E Roeser Rd                                           When was the debt incurred?
          Phoneix, AZ 85040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 04       JC Home Solutions                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          211 2nd St NW                                              When was the debt incurred?
          Bondurant, IA 50035
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 05       JD Little Lawn Care, Inc.                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          616 North Oaks Drive #208                                  When was the debt incurred?
          Osseo, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 269 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 294 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 06       JDP Partners LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          644 S Scenic Avenue                                        When was the debt incurred?
          Springfield, MO 65802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 07       Jeff Peterke                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1106 S 47th St                                             When was the debt incurred?
          Milwaukee, WI 53225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 08       Jeffrey A Church                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3578 Willow Ave                                            When was the debt incurred?
          White Bear Lake, MN 55110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 270 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 295 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 09       Jeffrey Bertino                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3556 S 25th Street                                         When was the debt incurred?
          Milwaukee, WI 53221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 10       Jeffrey John Hugg                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1105 10 1/2 Ave South                                      When was the debt incurred?
          St. Cloud, MN 56301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 11       Jelena Jonas                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Stanoja Glavasa 1217                                       When was the debt incurred?
          Beograd, Belgrade 11020-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 271 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 296 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 12       Jendusa Design & Engineering Inc                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4615 Vettelson Rd, Ste 200                                 When was the debt incurred?
          Hartland, WI 53029
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 13       Jenna Reiker                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12547 Golden Run Drive                                     When was the debt incurred?
          Chesterfield, MO 63017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 14       Jennifer & Michael Trongone                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          23 College Lane                                            When was the debt incurred?
          Westbury, NY 11590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 272 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 297 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 15       Jennifer J Peters                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1615 Blackhawk Hills Road                                  When was the debt incurred?
          Eagan, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 16       Jennifer Peters                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1615 Blackhawk Hills Road                                  When was the debt incurred?
          Eagan, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 17       Jennifer Peters                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1616 Blackhawk Hills RD                                    When was the debt incurred?
          St. Paul, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 273 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 298 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 18       Jensen RE Group LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14319 Branham Lane                                         When was the debt incurred?
          San Jose, CA 95124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 19       Jerry Rowan                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2210 W 75th Street                                         When was the debt incurred?
          Prairie Village, KS 66208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 20       Jesse White Secretary of State                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Department of Business Services                            When was the debt incurred?
          501 S 2n
          Springfield, IL 62756
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 274 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 299 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 21       Jill Berthod                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 370                                                 When was the debt incurred?
          Fruita, CO 85121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.8      Jim Dimick Smith Schafer &
 22       Associates LT                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7500 Highway 55, Suite 350,                                When was the debt incurred?
          Minneapolis, MN 55427
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 23       Jim of All Trades LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          658 Bellows                                                When was the debt incurred?
          St. Paul, MN 55107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 275 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 300 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 24       Jim's Lawn Services                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          865 Pleasant Rd                                            When was the debt incurred?
          Chanhassen, Mn 55317
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 25       Jinsong Riles                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          600 Ala Moana Blvd.                                        When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 26       JJ Services                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1009 S 72nd                                                When was the debt incurred?
          West Allis, WI 53214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 276 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 301 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 27       JJ Services LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          117 E South Street                                         When was the debt incurred?
          Wales, WI 53183
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 28       JJC Remodeling & Construction                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2615 Guthrie Avenue                                        When was the debt incurred?
          Des Moines, IA 50317
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 29       JJC Remodeling and Construction                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2615 Guthrie Avenue                                        When was the debt incurred?
          Des Moines, IA 50317
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 277 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 302 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 30       JJCF ONE, LLC                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3821 Vallecito Court                                       When was the debt incurred?
          Lawrenceville, GA 30044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 31       JJCF THREE, LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3821 Vallecito Court                                       When was the debt incurred?
          Lawrenceville, GA 30044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 32       JJCF TWO, LLC                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3821 Vallecito Court                                       When was the debt incurred?
          Lawrenceville, GA 30044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 278 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 303 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 33       JJO Enterprise Inc                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15356 Yukon St NW                                          When was the debt incurred?
          Andover, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 34       JJO Enterprises, Inc.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15356 Yukon Street NW                                      When was the debt incurred?
          Andover, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 35       JL Enterprises                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1626 N Prospect #509                                       When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 279 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 304 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 36       JLee Oil Co                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          235 N Oak Ln                                               When was the debt incurred?
          Blue Grass, IA 52726
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 37       JLK Contractor Services LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1505 13th Avenue                                           When was the debt incurred?
          Grafton, WI 53024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 38       JLR Garage Door Service Inc.                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4257 US Highway 12                                         When was the debt incurred?
          Delano, MN 55328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 280 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 305 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 39       JM2 Properties/Roger Holmberg                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          975 S Cardinal Street                                      When was the debt incurred?
          Gilbert, AZ 85295
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 40       JNK Services                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3205 County Rd. 92                                         When was the debt incurred?
          Watertown, MN 55388
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 41       JNK Services LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3205 Country Rd 92                                         When was the debt incurred?
          Minnetrista, MN 55359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 281 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 306 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 42       Joe Cloutier                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2502 N California                                          When was the debt incurred?
          Chicago, IL 60647
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 43       Joel Cegielski                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          417 Main Street                                            When was the debt incurred?
          Plainfield, WI 54966
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 44       John Brent Petty                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8342 E Oxford Drive                                        When was the debt incurred?
          Denver, CO 80237
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 282 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 307 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 45       John Galang                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          21-67 27th Street Apt A3                                   When was the debt incurred?
          Astoria, NY 11105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 46       John Gregoric                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          137 Waters Edge Circle                                     When was the debt incurred?
          Burlington, WI 53105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 47       John Morawski                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3635 N Oconto                                              When was the debt incurred?
          Chicago, IL 60634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 283 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 308 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 48       John Raymer                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12646 San Jose Blvd                                        When was the debt incurred?
          Jacksonville, FL 32223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 49       John Rossini                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          82 Caribou Ct                                              When was the debt incurred?
          Eureka, MO 63025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 50       John Scott                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5000 S Small Road                                          When was the debt incurred?
          New Berlin, WI 53151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 284 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 309 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 51       John William Wingate                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          407 N Fairview                                             When was the debt incurred?
          Liberty, MO 64068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 52       John Zulaski                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          802 E Cherry Lane                                          When was the debt incurred?
          Arlington Heights, IL 60004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.8      Johnny On The Spot Handyman
 53       LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4093 Normanna Rd                                           When was the debt incurred?
          Duluth, Minnesota 55803-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 285 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 310 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 54       Johnson County Treasurer                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 2902                                             When was the debt incurred?
          Shawnee Mission, KS 66201-1302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 55       Johnson County Wastewater                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 219948                                              When was the debt incurred?
          Kansas City, MO 64121-9948
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 56       Johnson Maintenance Inc                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5137 Hamilton Ct                                           When was the debt incurred?
          Davenport, IA 52807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 286 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 311 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 57       Jonamac Orchard                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          19412 Shabbona Rd                                          When was the debt incurred?
          Malta, IL 60150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 58       Jonathan & Kristen Whitmore                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1538 Wavertree Lane                                        When was the debt incurred?
          Fullerton, CA 92831
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 59       JOP Properties                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1302 Waugh Drive #967                                      When was the debt incurred?
          Houston, TX 77019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 287 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 312 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 60       JOP Properties 1                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1302 Waugh Drive #967                                      When was the debt incurred?
          Houston, TX 77019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 61       JOP Properties 2                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1302 Waugh Drive #967                                      When was the debt incurred?
          Houston, TX 77019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 62       JOP Properties, LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1302 Waugh Drive #967                                      When was the debt incurred?
          Houston, TX 77019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 288 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 313 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 63       JOP Texas Properties 1, LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1302 Waugh Drive #967                                      When was the debt incurred?
          Houston, TX 77019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 64       JRJ Investments LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4405 College Heights Circle                                When was the debt incurred?
          Bloomington, MN 55437
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 65       JRV Roofing                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2551 N 60th St                                             When was the debt incurred?
          Milwaukee, WI 53210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 289 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 314 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 66       JTJ Properties LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1426 Skyline Rd                                            When was the debt incurred?
          St Paul, MN 55121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 67       JTS Roofing, LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7955 Whitetail Drive                                       When was the debt incurred?
          Mount Pleasant, WI 53406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 68       Juan Chavez                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5351 S Seeley                                              When was the debt incurred?
          Chicago, IL 60609
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 290 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 315 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 69       Juan Munoz                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6753 Alan Drive                                            When was the debt incurred?
          Denver, Colorado 80221-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 70       Juan Rubalcaba                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4744 S Harding Ave                                         When was the debt incurred?
          Chicago, IL 60632
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 71       Jubile Express Baton Rouge                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2385 College Dr                                            When was the debt incurred?
          Baton Rouge, LA 70808
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 291 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 316 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 72       Judd Kane                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1923 Greysolon Rd                                          When was the debt incurred?
          Duluth, MN 55812
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.8      Judith Graff Fisher and Stephen D
 73       Fisher                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4080 Tujunga Ave #105                                      When was the debt incurred?
          Studio City, CA 91604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 74       Judith Hein                                                Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          5814 Schroeder Drive                                       When was the debt incurred?           2014
          Wisconsin Rapids, WI 54494
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 292 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 317 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 75       Judith Hein                                                Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          5813 Schroeder Drive                                       When was the debt incurred?           2014
          Wisconsin Rapids, WI 54494
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 76       Judith Hein                                                Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          5811 Schroeder Drive                                       When was the debt incurred?           2017
          Wisconsin Rapids, WI 54494
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 77       Judy Hatch                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11084 Depew Street                                         When was the debt incurred?
          Wesminster, CO 80020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 293 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 318 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 78       Julie K Gray                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1120 Hudson Trail                                          When was the debt incurred?
          Lino Lakes, MN 55038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 79       Juniper Ventures, LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1615 Blackhawn Hills Rd                                    When was the debt incurred?
          Eagan, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 80       Juniper Ventures, LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          ATTORNEY KIRK TISHER, BURNS                                When was the debt incurred?
          & HANSEN, 84
          Minneapolis, MN 55426
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 294 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 319 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 81       Juniper Ventures, LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1618 Blackhawk Hills RD                                    When was the debt incurred?
          St. Paul, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 82       JWY & Family Inc.                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1828 New Ave                                               When was the debt incurred?
          San Gabriel, CA 91776
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 83       K-N-J Services LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3205 County Road 92                                        When was the debt incurred?
          Watertown, MN 55388
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 295 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 320 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 84       K. L. DeLany Company LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          ATTN: Brian DeLany 17601 E US 40                           When was the debt incurred?
          Hwy, S
          Independence, MO 64055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 85       K.C. Quality Foundation Repair LLC                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 11972                                               When was the debt incurred?
          Raytown, MO 64138
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 86       Kaiser, Corey                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1047 Damsel Caroline Drive                                 When was the debt incurred?
          Lewisville, TX 75056
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 296 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 321 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 87       Kale Heating & Air Conditioning                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          122 River Drive                                            When was the debt incurred?
          Moline, IL 61265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.8      Kansas City Board Of Public
 88       Utilities                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 219661                                              When was the debt incurred?
          Kansas City, MO 64121-9661
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 89       Kansas City BPU                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          540 Minnesota Ave                                          When was the debt incurred?
          Kansas City, Kansas 66101-2930
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 297 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 322 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 90       Kansas City BPU.                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 219661                                              When was the debt incurred?
          Kansas City, M 64121-9661
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 91       Kansas Gas Service                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 219046                                              When was the debt incurred?
          Kansas City, MO 64121-9046
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 92       Kapital Real Estate, LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5205 N Ironwood Rd, ste 104                                When was the debt incurred?
          Milwaukee, WI 53217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 298 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 323 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 93       Kapke & Willerth LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3304 NE Ralph Powell Road                                  When was the debt incurred?
          Lee's Summit, Missiour 64064-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 94       KAR Electric                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8765 S. 6th Ave.                                           When was the debt incurred?
          Oak Creek, Wisconsin 53154-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 95       KAR Electric LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8765 S 6th Avenue                                          When was the debt incurred?
          Oak Creek, WI 53154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 299 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 324 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 96       KAR Enterprises, LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4882 Bloom Ave                                             When was the debt incurred?
          White Bear Lake, MN 55110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 97       Kare-WX                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8811 Olson Memorial Hwy                                    When was the debt incurred?
          Minneapolis, MN 55427
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 98       Karen & James Draher                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3762 S Lee Court                                           When was the debt incurred?
          Lakewood, CO 80235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 300 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 325 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.8
 99       Karla Rae Wise                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7332 Wyndham Way                                           When was the debt incurred?
          Woodbury, MN 55125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 00       Kartra                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7660 Fay Ave, Suite H184                                   When was the debt incurred?
          La Jolla, CA 92037
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 01       Kasana                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          241 N. BROADWAY, SUITE LL-2                                When was the debt incurred?
          MILWAUKEE, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 301 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 326 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 02       Katarina Indjic                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1205-1650 Burnaby St                                       When was the debt incurred?
          Vancouver, British Columbia V6G
          1X3
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 03       Kate Whetstone                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2800 Girard Ave S #211                                     When was the debt incurred?
          Minneapolis, MN 55408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 04       Kathleen & Thomas Castrigno                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 2681                                                When was the debt incurred?
          Frisco, CO 80443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 302 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 327 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 05       Katz Nowinski PC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1000 36th Avenue                                           When was the debt incurred?
          Moline, IL 61266-0950
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 06       Katz, Huntoon & Fieweger PC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1000 - 36th Ave PO Box 950                                 When was the debt incurred?
          Moline, IL 61266-0950
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 07       KBA Contracting                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          510 Delaware Street - Apt 206                              When was the debt incurred?
          Kansas City, MO 64105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 303 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 328 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 08       KBA Contracting, LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          510 Deleware St Apt. 206                                   When was the debt incurred?
          Kansas City, MO 64105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 09       KBS Ventures LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          495 Main Street Apt 1R                                     When was the debt incurred?
          Fort Lee, NJ 07024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 10       KC Capital LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1805 Bur Oak Drive                                         When was the debt incurred?
          Liberty, MO 64068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 304 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 329 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9      KC Commercial & Residential
 11       Management                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          511 Delaware St                                            When was the debt incurred?
          Kansas City, MO 64105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 12       KC Water Services                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4800 E 63rd Street                                         When was the debt incurred?
          Kansas City, MO 64130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 13       KC Water Services.                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 807045                                              When was the debt incurred?
          Kansas City, MO 64180
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 305 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 330 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 14       KCI Car Center Inc.                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          426 Paris St                                               When was the debt incurred?
          Kansas City, MO 64153
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 15       KCMO Planning and Development                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          414 E 12th St # 105                                        When was the debt incurred?
          Kansas City, MO 64106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 16       KCP&L                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 219330                                              When was the debt incurred?
          Kansas City, MO 64121-9330
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 306 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 331 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 17       Keith Kessenger                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Cami de can Minguet 39                                     When was the debt incurred?
          Sant Cugat Del Valles, CO 08173
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 18       Keller Williams Integrity                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3464 Washington Dr Suite 100                               When was the debt incurred?
          Eagan, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 19       Keller Williams Northland Partners                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          310 NW Englewood Road # 200                                When was the debt incurred?
          Kansas City, MO 64118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 307 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 332 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 20       Keller Williams Premier Realty                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          659 Bielenberg Dr Suite 100                                When was the debt incurred?
          Woodbury, MN 55125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 21       Keller Williams Premier Realty N                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3555 Willow Lake Blvd #100                                 When was the debt incurred?
          Vadnais Heights, MN 55110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 22       Keller Williams Realty                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          205 E SILVER SPRING DR                                     When was the debt incurred?
          WHITEFISH BAY, WI 53217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 308 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 333 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 23       Keller Williams Southland Partners                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1006 W Foxwood Drive                                       When was the debt incurred?
          Raymore, MO 64083
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 24       Kenneth Berry                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1226 E 24th Ave                                            When was the debt incurred?
          Kansas City, MO
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 25       Kern Media Inc.                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12790 El Camino Real #130                                  When was the debt incurred?
          San Diego, CA 92130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 309 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 334 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 26       Kern Media, Inc.                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3960 Howard Hughes Pkwy #500                               When was the debt incurred?
          Las Vegas, NV 89169
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 27       Kevin Cunniff                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9765 198th St W                                            When was the debt incurred?
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 28       Key Carpets, Inc.                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10248 Page Industrial Drive                                When was the debt incurred?
          St. Louis, MO 63132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 310 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 335 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 29       Kidalog                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5015-46 Street                                             When was the debt incurred?
          Camrose T4V 3G3 AB
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 30       Kien Inc.                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1650 132nd Ave NW                                          When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 31       Kim Elliott                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          19066 Randolph Place                                       When was the debt incurred?
          Denver, CO 80249
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 311 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 336 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 32       Kim, Sung Bum                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4845 Alphonse Drive                                        When was the debt incurred?
          Las Vegas, NV 89122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 33       Kitchen and Bath Master Inc                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          137 West Diversey Avenue                                   When was the debt incurred?
          Elmhurst, IL 60126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.9      Klasic Construction Management &
 34       Propert                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          212 E 7th St                                               When was the debt incurred?
          St. Paul, MN 55101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 312 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 337 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 35       Klasic Property Services                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          212 E 7th St, Unit 101                                     When was the debt incurred?
          St. Paul, MN 55101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.9      Klassic Construction & Property
 36       Services                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          212 E 7th St Ste 101                                       When was the debt incurred?
          St Paul, MN 55101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.9      KMG Mechanical Technologies,
 37       LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9030 W Tripoli Ave                                         When was the debt incurred?
          Milwaukee, WI 53228
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 313 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 338 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 38       KMSP / WFTC                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11358 Viking Drive                                         When was the debt incurred?
          Eden Prairie, MN 55344
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.9      Knight Morris & Reddick Law
 39       Group                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          233 S Wacker Dr Ste 8400                                   When was the debt incurred?
          Chicago, IL 60606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 40       Knight Morris Reddick Law Group                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          333 S Wabash Ave STE 2700                                  When was the debt incurred?
          Chicago, IL 60604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 314 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 339 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 41       Kohl Children's Museum                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2100 Patriot Blvd                                          When was the debt incurred?
          Glenview, IL 60026
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 42       Kohls/Capital One                                          Last 4 digits of account number       4692                                                   $0.00
          Nonpriority Creditor's Name
          Kohls Credit                                                                                     Opened 10/01 Last Active
          Po Box 3120                                                When was the debt incurred?           03/12
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.9
 43       Kotek Construction LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3530 19th Ave S                                            When was the debt incurred?
          Minneapolis, MN 55407
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 315 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 340 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 44       Koto                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          260 Wolf Road                                              When was the debt incurred?
          Latham, NY 12110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 45       Krause, Brian & Jolie                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1767 Phillips Court                                        When was the debt incurred?
          Erie, CO 80517
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 46       Kreshmore Group                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7021 W 153rd Street STE 1                                  When was the debt incurred?
          Orland Park, IL 60462
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 316 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 341 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 47       Kristine Armstrong                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5773 Maple Grove Rd                                        When was the debt incurred?
          Hermantown, MN 55810
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 48       KSTC-TV, LLC                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3415 University Ave                                        When was the debt incurred?
          St. Paul, MN 55114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 49       KTKK LLC                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1217 Frisbie Ave                                           When was the debt incurred?
          Maplewood, MN 55109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 317 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 342 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 50       Kurt McClain                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8020 Tiyanoga Trail                                        When was the debt incurred?
          Clarkston, MI 48348
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 51       Kylaya Investments, LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 61                                                  When was the debt incurred?
          Poplar, WI 54864
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 52       L and B Oelmann LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7287 - 134th St                                            When was the debt incurred?
          Milaca, MN 56353
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 318 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 343 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 53       Laclede Gas                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Drawer 2                                                   When was the debt incurred?
          St Louis, MO 63171
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 54       Lacy J Winfield                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8724 E 96th Terrace                                        When was the debt incurred?
          Kansas City, MO 64134
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 55       Laffey, Leitner & Goode LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          325 E Chicago Street, Suite 200                            When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 319 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 344 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 56       Lake Amelia Invest LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          217 Belmont Ave, Apt A                                     When was the debt incurred?
          Long Beach, CA 90803
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 57       Lake Amelia Investments                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          217 Belmont Ave - Apt A                                    When was the debt incurred?
          Long Beach, CA 90803
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 58       Lakefront Roofing & Siding Supply                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2950 N Western Ave                                         When was the debt incurred?
          Chicago, IL 60618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 320 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 345 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 59       Lakeview Bank                                              Last 4 digits of account number                                                     $275,000.00
          Nonpriority Creditor's Name
          9725 163rd St W                                            When was the debt incurred?           2017
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 60       Lakeview Bnk                                               Last 4 digits of account number       4002                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 2/12/16 Last Active
                                                                     When was the debt incurred?           10/07/16
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Specific


 4.9
 61       LAMAG Homes, LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4730 Burclare Ct                                           When was the debt incurred?
          Sugarland, TX 77479
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 321 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 346 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 62       Lan-Del Water Department                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          501 Holiday Plaza                                          When was the debt incurred?
          Lansing, KS 66043-1307
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 63       Land Title Services, Inc.                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7700 West Bluemound Rd                                     When was the debt incurred?
          Wauwatosa, WI 53213-3440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 64       Landau, Alex                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          400 W 63rd St - Apt 612                                    When was the debt incurred?
          New York, NY 10069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 322 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 347 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 65       Landworks Properties, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1215 Catalpa Place                                         When was the debt incurred?
          Ft Collins, CO 80521
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 66       Lane Homes LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1905 Eptru Pkwy #201                                       When was the debt incurred?
          West Des Moines, Iowa 50265-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 67       Lane Investments LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1737 17th St                                               When was the debt incurred?
          West Des Moines, IA 50262
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 323 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 348 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 68       Lani Cohen                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11259 Isanti Ct NE                                         When was the debt incurred?
          Blaine, MN 55449
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 69       Lani Farrell                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11259 Isanti Ct NE                                         When was the debt incurred?
          Blaine, MN 55449
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 70       Lani M Farrell                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11259 Isanti Ct NE                                         When was the debt incurred?
          Blaine, MN 55449
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 324 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 349 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 71       Larry Headley                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5820 E. 113th                                              When was the debt incurred?
          Kansas City, MO 64134
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 72       Law Office of Scott D. Connors                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10125 W. North Avenue                                      When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 73       Lawlor, Christopher                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1816 18th Avenue                                           When was the debt incurred?
          Longmont, CO 80501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 325 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 350 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 74       Lawnxperts                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2118 28th St South                                         When was the debt incurred?
          St. Cloud, MN 56301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 75       LeAnn Riley                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4316 Camelot Drive                                         When was the debt incurred?
          Minnetonka, MN 55345
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 76       Leavenworth County Treasurer                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          300 Walnut, Ste 105                                        When was the debt incurred?
          Leavenworth, KS 66048
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 326 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 351 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9      Leavenworth Water - Waterworks
 77       Dept                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 576                                                 When was the debt incurred?
          Leavenworth, MO 66048-0576
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 78       Lee County Tax Collector                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 1609                                                When was the debt incurred?
          Ft Myers, FL 33902-1609
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 79       Lee, Yuan Chieh                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7964 Brooklyn Blvd #178                                    When was the debt incurred?
          Brooklyn Park, MN 55445
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 327 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 352 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 80       Leean Chin                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2071 Cliff Road                                            When was the debt incurred?
          Eagan, MN 55122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 81       Legacy Contractors                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7207 W Greenfield Avenue                                   When was the debt incurred?
          West Allis, WI 53214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 82       Legal Logistics Group LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          131 E Wisconsin Avenue STE 103                             When was the debt incurred?
          Pewaukee, WI 53072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 328 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 353 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 83       Legend Services Inc.                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          201 N Medina St, PO Box 382                                When was the debt incurred?
          Loretto, MN 55357
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 84       Legend Services, Inc.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          201 N Medina St. PO Box 382                                When was the debt incurred?
          Loretto, MN 55357
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 85       Lenss, James                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2551 Burnham Road                                          When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 329 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 354 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 86       Lester Boone                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1534 Birmingham St                                         When was the debt incurred?
          St. Paul, MN 55106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 87       Leutner, Frank                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4316 Marina City Dr PH27                                   When was the debt incurred?
          Marina Del Ray, CA 90292
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 88       Levi Jensen                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          271 S 2nd W #105                                           When was the debt incurred?
          Rexburg, ID 83440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 330 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 355 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 89       Leyendecker Fiberclean                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1397 Timberdoodle Drive                                    When was the debt incurred?
          St. Cloud, MN 56303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 90       LIGHTING BY FOX                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1120 N Milwaukee Ave                                       When was the debt incurred?
          Glenview, IL 60025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 91       Lighting By Fox                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1120 N Milwaukee Ave                                       When was the debt incurred?
          Glenview, IL 60025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 331 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 356 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 92       Linden Hills Coop                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3815 Sunnyside Ave                                         When was the debt incurred?
          Minneapolis, MN 55410
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 93       Lion's Pride Electric                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3831 N 51st Blvd                                           When was the debt incurred?
          Milwaukee, WI 53216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 94       Lisbon Storm, Screen, & Door                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5006 W Lisbon Ave                                          When was the debt incurred?
          Milwaukee, WI
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 332 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 357 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9      Liubov Evmeshkina, Yulong (Leon)
 95       LI &                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          17424 14th Drive SE                                        When was the debt incurred?
          Bothell, WA 98012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.9      Living Water Painting &
 96       Remodeling LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2631 Oak Hill Court E                                      When was the debt incurred?
          Maplewood, MN 55119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 97       Ljiljana Radun                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Kralja Milana 57                                           When was the debt incurred?
          Beograd, Serbia 11000-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 333 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 358 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.9
 98       LLTJ Enterprises, Inc.                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13974 194th Lane NW                                        When was the debt incurred?
          Elk River, MN 55330
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 99       LMN Olszewski,LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3709 W Irving park Road                                    When was the debt incurred?
          Chicago, IL 60618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 000      Lockett, Rachel                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          35 Hamilton Place #714                                     When was the debt incurred?
          New York, NY 10031
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 334 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 359 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 001      Loffler Companies Inc                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 660831                                           When was the debt incurred?
          Dallas, TX 75266-0831
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 002      Loffler Companies, Inc                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 660831                                              When was the debt incurred?
          Dallas, TX 75266-0831
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 003      Loffler Companies, Inc.                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1101 East 78th Street, Suite 200                           When was the debt incurred?
          Bloomington, MN 55420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 335 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 360 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 004      Lolliann Bruce                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Keller Williams Realty - Southland                         When was the debt incurred?
          Partn
          Belton, MO 64012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 005      Long Doan                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3494 Northdale Blvd NW ste 200                             When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 006      Loren & Tanni Dorshow                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2806 Ella Lane                                             When was the debt incurred?
          Minnetonka, MN 55305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 336 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 361 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 007      Lori Sander                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 673                                                 When was the debt incurred?
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 008      Lori Sander.                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18937 Inlet Road                                           When was the debt incurred?
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 009      Lorraine Rivas                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          745 Sunset Drive                                           When was the debt incurred?
          Vista, CA 92081
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 337 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 362 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 010      Lotus Property Solutions, LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1483 Wildrose Drive                                        When was the debt incurred?
          Longmont, CO 80503
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 011      Lovewell Fencing, Inc.                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          21060 Holden Drive                                         When was the debt incurred?
          Davenport, IA 52806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 012      Lowest Cost Flooring                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6101 Wildwood Way                                          When was the debt incurred?
          Monticello, MN 55362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 338 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 363 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 013      Lucas Zelko                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          423 S Fancher Rd                                           When was the debt incurred?
          Racine, WI 53406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 014      Luke's Lawn Service                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1431 Castle Mill Drive                                     When was the debt incurred?
          Arnold, MO 63010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 015      LuLuLeMonGalleria                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3385 Galleria                                              When was the debt incurred?
          Edina, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 339 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 364 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 016      Lydia McEvoy, Collector                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1 Courthouse Square                                        When was the debt incurred?
          Liberty, Missouri 64068-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 017      Lynda J Stern LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 245                                                 When was the debt incurred?
          Willernie, MN 55090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 018      Lynda Stern                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          203 Sargent Rd                                             When was the debt incurred?
          Willernie, MN 55090-4801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 340 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 365 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 019      Lynda Stern                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          202 Sargent Rd                                             When was the debt incurred?
          Willernie, MN 55090-4800
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 020      Lynda Stern                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 245                                                 When was the debt incurred?
          Willernie, MN 55090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 021      Lyons Contracting Services LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1539 Church St                                             When was the debt incurred?
          Lyons, WI 53148
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 341 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 366 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 022      M & T Property Maintenance LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1200 E Capitol Dr                                          When was the debt incurred?
          Shorewood, WI 53211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 023      M&R Rentals Inc.                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2303 W 5th St                                              When was the debt incurred?
          Duluth, MN 55806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 024      M&T Property Maintenance LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1200 E Capitol Drive #320                                  When was the debt incurred?
          Milwaukee, WI 53211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 342 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 367 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 025      M3 Construction, Inc.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14835 Energy Way                                           When was the debt incurred?
          Apple Valley, MN 55124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 026      Mac's Sewer Service                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          34918 Falcon Ave                                           When was the debt incurred?
          North Branch, MN 55056
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 027      MacDonald Heating & A/C Inc                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11848 - 305th Ave                                          When was the debt incurred?
          Princeton, MN 55371
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 343 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 368 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      MacDonald Heating & Air
 028      Conditioning, In                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11848 305th Ave                                            When was the debt incurred?
          Princeton, MN 55371
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 029      MacDonald Heating and A/C, Inc.                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11848 - 305th Avenue                                       When was the debt incurred?
          Princeton, MN 55371
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 030      Maders German                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1041 N Old World 3rd St                                    When was the debt incurred?
          Milwaukee, WI 53203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 344 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 369 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 031      Madeville Properties                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 245                                                 When was the debt incurred?
          Willernie, MN 55090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Madison Trust Company Custodian
 032      FBO Phil                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          21 Robert Pitt Drive Ste 201                               When was the debt incurred?
          Monsey, NY 10952
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Madison Trust Company FBO Phllip
 033      E Shafe                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8880 W Sunset Rd #250                                      When was the debt incurred?
          Las Vegas, NV 89148
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 345 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 370 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 034      Madlade Enterprises LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          105 Wildwood Ave PO Box 245                                When was the debt incurred?
          Willernie, MN 55090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 035      MADLADE ENTERPRISES, LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 548                                                 When was the debt incurred?
          Willernie, MN 55090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Mahoney Ulbrich Christiansen Russ
 036      P.A.                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10 River Park Plaza #800                                   When was the debt incurred?
          St Paul, MN 55107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 346 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 371 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 037      Maintenance & Mechanicals LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          608 W 3rd Ave                                              When was the debt incurred?
          Milan, IL 61264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 038      Majestic Custom Construction                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8800 Royal Court NW                                        When was the debt incurred?
          Ramsey, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 039      Majestic Custom Construction Inc.                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8800 Royal Court NW                                        When was the debt incurred?
          Ramsey, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 347 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 372 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 040      Maliya Wang                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7209 Queen Avenue S                                        When was the debt incurred?
          Richfield, MN 55423
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 041      Mann Law Group                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1316 St. Louis Avenue                                      When was the debt incurred?
          Kansas City, MO 64101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 042      Marble, Clark & Amy                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4624 Fairway Hills Drive                                   When was the debt incurred?
          Eagan, MN 55123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 348 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 373 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 043      Margaret S Shaffar                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7111 Calla Pass                                            When was the debt incurred?
          Middleton, WI 53562
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 044      Marija Gacesa                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Sestara Bukumirovic 108A                                   When was the debt incurred?
          Belgrade, Serbia 11060-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 045      Mark & Meg Shaffar                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7111 Calla Pass                                            When was the debt incurred?           2012
          Middleton, WI 53562
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 349 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 374 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 046      Mark Ferguson                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3305 70th Avenue                                           When was the debt incurred?
          Greeley, CO 80634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 047      Mark Hafften                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6320 Maple Streeet                                         When was the debt incurred?
          Rockford, MN 55373
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 048      Mark L Hafften                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6320 Maple Street                                          When was the debt incurred?
          Rockford, MN 55373
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 350 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 375 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 049      Mark Shaffar                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2327 Clark Street                                          When was the debt incurred?
          Middleton, WI 53562
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 050      Mark Walton                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1605 Cliff Road E, Apt. 128                                When was the debt incurred?
          Burnsville, MN 55337
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 051      Marla Escobar                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4360 Hardgreaves Lane #108                                 When was the debt incurred?
          Memphis, TN 38125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 351 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 376 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 052      Mars Ventures LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          34 N 7th St Apt #2I                                        When was the debt incurred?
          Brooklyn, NY 11249
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 053      Mars Ventures LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          61 Patton Blvd                                             When was the debt incurred?
          New Hyde Park, NY 11040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 054      Marshall Cooper                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          659 E Geranium Ave                                         When was the debt incurred?
          St. Paul, MN 55117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 352 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 377 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 055      Martin Arturo Aquino                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3470 N Murray Ave                                          When was the debt incurred?
          Milwaukee, WI 53211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 056      Mash Global Holdings LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12012 Orchard Ave W                                        When was the debt incurred?
          Minnetonka, MN 55305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 057      Masrud Drywall LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          359 Emma St                                                When was the debt incurred?
          St. Paul, MN 55102-3103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 353 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 378 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 058      Master Repair                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7319 S Howell Ave                                          When was the debt incurred?
          Oak Creek, WI 53154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 059      Master Repair Company                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7319 S Howell Avenue                                       When was the debt incurred?
          Oak Creek, WI 53154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 060      Masterbrand Cabinets                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1 Masterbrand Cabinets Drive                               When was the debt incurred?
          Jasper, IN 47547-0420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 354 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 379 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 061      Matt Judnick                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6512 Bergstrom Rd                                          When was the debt incurred?
          Saginaw, MN 55779
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 062      Matt Larson                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1000 36TH AVE                                              When was the debt incurred?
          Moline, IL 61265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 063      Matt's Plumbing Solutions                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5565 164th Ave NW                                          When was the debt incurred?
          Ramsey, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 355 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 380 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 064      Matthew D. Judnick                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5063 Silver Leaf St                                        When was the debt incurred?
          Hermantown, MN 55811
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 065      Matthew R Larson                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          508 3rd Ave West                                           When was the debt incurred?
          Milan, IL 61264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 066      Matthew Womack                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          620 Sugar Mill Drive                                       When was the debt incurred?
          Nashville, TN 37211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 356 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 381 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 067      Max's Lawn Mowing                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2998 Lakeshore Ave                                         When was the debt incurred?
          Medina, MN 55359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 068      Maxine Kvasnik                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          675 N 1st St., #101                                        When was the debt incurred?
          Minneapolis, MN 55401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 069      MayGer Minn Properties LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5149 164th Ave SE                                          When was the debt incurred?
          Bellevue, WA 98006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 357 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 382 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 070      McAlister Mechanical                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15112 Lever Street                                         When was the debt incurred?
          Ham Lake, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 071      McCormick & Schmick's                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5320 N River Rd                                            When was the debt incurred?
          Rosemont, IL 60018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 072      McCormick Schmick's                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          800 Nicollet Mall                                          When was the debt incurred?
          Minneapolis, MN 55402
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 358 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 383 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 073      McCoy's Public House                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3801 Grand Way                                             When was the debt incurred?
          St Louis Park, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      McGlynn Marketing - United Credit
 074      Consul                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          418 Gateway Boulevard                                      When was the debt incurred?
          Burnsville, MN 55337
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 075      McGraw Construction                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11125 W Bluemound Rd                                       When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 359 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 384 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 076      MD Home Acquisitions LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7050 W Cedar Ave #209                                      When was the debt incurred?
          Lakewood, CO 80226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 077      MD Home Acquisitions LLC.                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2700 Youngfield Street, Suite 204                          When was the debt incurred?
          Lakewood, CO 80215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 078      MD Home Acquisitions, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          43 S Newland Ct                                            When was the debt incurred?
          Lakewood, CO 80226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 360 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 385 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 079      ME BILLY                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          200 W 3rd St                                               When was the debt incurred?
          Davenport, IA 52801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 080      Meadow Builders Inc.                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4929 Utica Ridge Road                                      When was the debt incurred?
          Davenport, IA 52807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 081      Media Works LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2146 S 95                                                  When was the debt incurred?
          West Allis, WI 53227
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 361 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 386 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 082      Mediacom                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 5744                                             When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 083      Medora Greene-Rheault                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1844 Grand Avenue - Apt 5                                  When was the debt incurred?
          St. Paul, MN 55105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 084      Megan Zieske                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3136 West Calhoun Blvd, #202                               When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 362 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 387 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 085      Melissa A Ellis                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6411 NW 36th Ter                                           When was the debt incurred?
          Gainesville, FL 32653
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 086      Mercer County Treasurer                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO BOX 228                                                 When was the debt incurred?
          Aledo, IL 61231
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 087      Metro Carpet Outlet, Inc.                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2450 N Washington Ave                                      When was the debt incurred?
          Minneapolis, MN 55411
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 363 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 388 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 088      Metro City Carpet, Inc.                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10161 60th St NW                                           When was the debt incurred?
          Annandale, MN 55302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 089      Metro General Services Inc.                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5790 Quam Ave NE                                           When was the debt incurred?
          St. Michael, MN 55376
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 090      Metro General Services, Inc.                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5790 Quam Ave NE                                           When was the debt incurred?
          St. Michael, MN 55376
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 364 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 389 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 091      Metro Paint & Decor                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          117 W National Ave                                         When was the debt incurred?
          Milwaukee, WI 53204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Metropolitan St. Louis Sewer
 092      District                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO BOX 437                                                 When was the debt incurred?
          St Louis, MO 63166-0437
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 093      Metrowide Home Buyers                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          23487 Arrowhead St NW                                      When was the debt incurred?
          St. Francis, MN 55070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 365 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 390 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 094      Micah Little                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1720 S 29th St #114                                        When was the debt incurred?
          Milwaukee, WI 53215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 095      Michael & Karen Drobac                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3481 Vista Court                                           When was the debt incurred?
          Hastings, MN 55033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 096      Michael Appleman                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6500 Barrie Road                                           When was the debt incurred?
          Edina, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 366 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 391 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 097      Michael Christensen                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8 Sanchez Street                                           When was the debt incurred?
          Sosua
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 098      Michael Drobac                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3481 Vista Court                                           When was the debt incurred?
          Hastings, MN 55033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 099      Michael E Degen                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          900 West Ave F                                             When was the debt incurred?
          Garland, TX 75040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 367 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 392 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 100      Michael LePage                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1290 Orono Oaks Drive                                      When was the debt incurred?
          Orono, MN 55356
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 101      Michael Trongone                                           Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          26 College Lane                                            When was the debt incurred?           2015
          Westbury, NY 11590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 102      Michael Trongone                                           Last 4 digits of account number                                                     $110,000.00
          Nonpriority Creditor's Name
          25 College Lane                                            When was the debt incurred?           2014
          Westbury, NY 11590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 368 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 393 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 103      Michael Trongone                                           Last 4 digits of account number                                                      $18,000.00
          Nonpriority Creditor's Name
          24 College Lane                                            When was the debt incurred?           2014
          Westbury, NY 11590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 104      Michael Trongone                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          23 College Lane                                            When was the debt incurred?
          Westbury, NY 11590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 105      Michelle & Michael Appleman                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5101 Olson Memorial Highway                                When was the debt incurred?
          #3000
          Minneapolis, MN 55422
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 369 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 394 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 106      Michigan's Handyman                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          39288 Dodge Park Rd                                        When was the debt incurred?
          Sterling Heights, MI 48313
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 107      MidAmerican Energy Company                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 8020                                                When was the debt incurred?
          Davenport, IA 52808-8020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Midland IRA Account 1636531 FBO
 108      Mark Sha                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 07520                                             When was the debt incurred?
          Fort Myers, FL 33919
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 370 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 395 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 109      Midland IRA Inc                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2327 Clark St                                              When was the debt incurred?
          Middleton, WI 53562
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 110      Midwest Equitiy Partner, LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          444 N Michigan Ave Suite 1200                              When was the debt incurred?
          Chicago, IL 60611
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 111      Midwest Equity Partners                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3100 WET LAKE STREET                                       When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 371 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 396 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Midwest Family Mutual Insurance
 112      Co.                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 9425                                                When was the debt incurred?
          Minneapolis, MN 55440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 113      Midwest Homes                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5353 Wayzata Blvd                                          When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 114      Midwest Plumbing and Service LLC                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13940 Xanthus Ave                                          When was the debt incurred?
          Rogers, MN 55374
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 372 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 397 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Midwestern Construction &
 115      Management, In                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7384A N 60th St                                            When was the debt incurred?
          Milwaukee, WI 53223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 116      Mike Ciric                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          517 N. Thomas St                                           When was the debt incurred?
          Arlington, VA 22203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 117      Mike Kophishe                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10323 10th Ave Cir                                         When was the debt incurred?
          Bloomington, MN 55420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 373 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 398 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 118      Milan Vladisavljevic                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Milutina Milankovica 122                                   When was the debt incurred?
          Boegrad-Nov, Belgrade 11070-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 119      Milan Zecar                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1441 3rd Ave Apt 3C                                        When was the debt incurred?
          New York, NY 10028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 120      Milena Goldenberg                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5241 Barker Drive                                          When was the debt incurred?
          Los Angeles, CA 90042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 374 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 399 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 121      Mill Valley Kitchen                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3906 Excelsior Blvd                                        When was the debt incurred?
          St Louis Park, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 122      Milla Goldenberg                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5241 Barker Drive                                          When was the debt incurred?
          Los Angeles, CA 90042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 123      Miller's Property Management                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          652 155th Ave NW                                           When was the debt incurred?
          Andover, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 375 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 400 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 124      Miller's Property Management Inc.                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          652 155th Ave NW                                           When was the debt incurred?
          Andover, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 125      Milos Milivojevic                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Jeremije Zivanovica 64                                     When was the debt incurred?
          Nis, Pantelej 18103-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Milwaukee Contractors Inc / Bert
 126      Sims                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5433 N 74th                                                When was the debt incurred?
          Milwaukee, WI 53218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 376 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 401 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Milwaukee Drywall & Home
 127      Improvement                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1911 N 7th                                                 When was the debt incurred?
          Milwaukee, WI 53205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 128      Milwaukee Golden Maid                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3921 South 50th Street                                     When was the debt incurred?
          West Allis, WI 53220
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 129      Milwaukee Heating and Cooling                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          349 E Wilson Street                                        When was the debt incurred?
          Bay View, WI 53207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 377 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 402 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 130      Milwaukee Home Improvements                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4003 S 1st Place                                           When was the debt incurred?
          Milwaukee, WI 53207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 131      Milwaukee Water Works                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          841 N Broadway #406                                        When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 132      Milwaukee Water Works.                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 3268                                             When was the debt incurred?
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 378 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 403 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 133      Mingfang Ting & Sam Tao                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          606 West 116th St - Apt 111                                When was the debt incurred?
          New York, NY 10027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 134      Minneapolis Finance Department                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 77028                                               When was the debt incurred?
          Minneapolis, MN 55480-7728
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 135      Minneapolis Finance Dept                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 77028                                               When was the debt incurred?
          Minneapolis, MN 55480-7728
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 379 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 404 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 136      Minnesota Carpet Outlet                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2421 Coon Rapids Blvd.                                     When was the debt incurred?
          Coon Rapids, mn 55433
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 137      Minnesota Energy                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 70022                                               When was the debt incurred?
          Prescott, AZ 86304-7022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 138      Minnesota Energy Resources                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 70022                                               When was the debt incurred?
          Prescott, AZ 86304-7022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 380 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 405 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 139      Minnesota Locksmith                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          33 West Central Entrance                                   When was the debt incurred?
          Duluth, MN 55811
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 140      Minnesota Maintenances Inc                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 251                                              When was the debt incurred?
          Waverly, MN 55390
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 141      Minnesota Master Plumbing                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          24128 E Typo Dr NE                                         When was the debt incurred?
          Stacy, MN 55079
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 381 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 406 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 142      MinnRestate Funding LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          412 Carter Street                                          When was the debt incurred?
          Elko New Market, MN 55054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 143      MinnRestate Investments LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          412 Cater Street                                           When was the debt incurred?
          Elko New Market, MN 55054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 144      Minor Painting LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7309 Penny Hill Road                                       When was the debt incurred?
          Eden Prairie, MN 55346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 382 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 407 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 145      Miodrag Stanic                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2812 S 45th St                                             When was the debt incurred?
          Milwaukee, WI 53219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 146      Miroslav Ciric                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          517 N. Thomas St                                           When was the debt incurred?
          Arlington, VA 22203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 147      Mississippi Valley Exteriors                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          25 ST Anthony Ln                                           When was the debt incurred?
          Florrisant, MO 63031
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 383 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 408 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 148      Missouri American Water                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          727 Craig Road                                             When was the debt incurred?
          St. Louis, MO 63141
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 149      Missouri Department of Revenue                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 385                                              When was the debt incurred?
          Jefferson City, MO 65105-0385
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 150      Missouri Department of Revenue.                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Taxation Division PO Box 555                               When was the debt incurred?
          Jefferson City, MO 65105-0555
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 384 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 409 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 151      Missouri Gas Energy                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 219255                                              When was the debt incurred?
          Kansas City, MO 64121-9255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 152      Missouri Gas Enery                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Drawer 2                                                   When was the debt incurred?
          St Louis, MO 63171
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 153      MJ Moser                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          847 19th Ave No                                            When was the debt incurred?
          South St. Paul, MN 55075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 385 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 410 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 154      MJW Holdings LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1600 S Clarkson St                                         When was the debt incurred?
          Denver, CO 80210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      MJW Holdings, LLC, c/o Molly
 155      Withers                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1600 S CLARKSON ST                                         When was the debt incurred?
          Denver, CO 80210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 156      MLA Investments LLC                                        Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          PO Box 770752                                              When was the debt incurred?           2017
          Eagle River, AK 99577
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 386 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 411 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 157      MMTL Investments LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3495 Northdale Blvd NW #200                                When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 158      MN Equities LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3100 West Lake Street                                      When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 159      MN Equities, LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7759 France Ave. So, Suite 700                             When was the debt incurred?
          Minneapolis, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 387 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 412 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 160      MN Props LLC                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3100 West Lake Street - Suite 430                          When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 161      MN Superior Exteriors                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1048B Payne Ave                                            When was the debt incurred?
          St Paul, MN 55130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 162      MNREIA                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7040 Lakeland Ave No Ste 200                               When was the debt incurred?
          Brooklyn Park, MN 55428
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 388 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 413 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 163      MO Department of Revenue                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2720 S River Rd STE 254                                    When was the debt incurred?
          Des Plaines, IL 60018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 164      Mochi LLC                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3100 West Lake Street                                      When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 165      Mochi, LLC                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7763 France Ave. So, Suite 700                             When was the debt incurred?
          Minneapolis, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 389 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 414 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 166      Modern Property D-Zign Corp                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4300 W Lincoln Ave #340014                                 When was the debt incurred?
          Milwaukee, WI 53234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 167      Mohammed, Salwa                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9357 Garfield Way                                          When was the debt incurred?
          Thornton, CO 80229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Molly Maid (Lifestyle Services
 168      Industrie                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1670 S 11th St, #100                                       When was the debt incurred?
          Milwaukee, WI 53204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 390 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 415 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 169      Molly Maid of North Dakota County                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          245 Marie Ave E Ste 101                                    When was the debt incurred?
          West St Paul, MN 55118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 170      Monroe Moxness Berg                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7760 France Ave South, Ste 700                             When was the debt incurred?
          Minneapolis, MN 55435-5844
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 171      Moore, Peter                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6034 NW Sickle Terrace                                     When was the debt incurred?
          Portland, OR 97229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 391 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 416 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 172      David Morgan and Christine Jarmul                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          226 Golden Gate Point #53                                  When was the debt incurred?           May 2019
          Sarasota, FL 34236
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   apartment lease


 4.1
 173      Morgan Philbrook                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2936 Blackstone Ave S                                      When was the debt incurred?
          St Louis Park, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 174      Morrison, James                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4717 Colfax Ave S                                          When was the debt incurred?
          Minneapolis, MN 55419
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 392 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 417 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 175      Mortgage Service Center                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2001 Bishops Gate Blvd                                     When was the debt incurred?
          M. Laurel, NJ 08054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 176      Motor City Property Services LLC                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          700 E Clarkston Road                                       When was the debt incurred?
          Lake Orion, MI 48362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Mountain Top Heating, Air, and
 177      Appliance                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          558 Brookline Street                                       When was the debt incurred?
          Chicago Heights, IL 60411
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 393 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 418 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 178      Moya Remodeling Service                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1227 Orville Ave                                           When was the debt incurred?
          Kansas City, KS 66102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 179      MPI                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14377 Kipling Ave So                                       When was the debt incurred?
          Savage, MN 55378
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 180      Mr. Handyman of Waukesha                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2727 N Grandview Blvd                                      When was the debt incurred?
          Waukesha, WI 53188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 394 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 419 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 181      MRM Home Design                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          931 W 75th Street, Unit 137-262                            When was the debt incurred?
          Naperville, IL 60565
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 182      Munson Fence & Paving                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6747 N Sidney Pl                                           When was the debt incurred?
          Glendale, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 183      Murali Parthasarathy                                       Last 4 digits of account number                                                      $15,000.00
          Nonpriority Creditor's Name
          17026 Kimwood Court                                        When was the debt incurred?           2014
          Chesterfield, MO 63005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 395 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 420 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 184      Murphy Lomon & Associates                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2860 River Rd, Suite 200                                   When was the debt incurred?
          Des Plaines, IL 60018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 185      Murray, Brian                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          301 W Broad St #344                                        When was the debt incurred?
          Falls Church, VA 22046
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 186      Myles Cleaning Service                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          508 NW 88th St.                                            When was the debt incurred?
          Kansas City, MO 64155
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 396 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 421 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 187      Myracle Tree Service                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3235 Hughes Rd                                             When was the debt incurred?
          Leavenworth, KS 66048
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 188      MYUS Synergy LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9 Emandan Ln                                               When was the debt incurred?
          Hockessin, DE 19707
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      MYUS Synergy LLC - Mercury
 189      Series                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9 Emandan Ln                                               When was the debt incurred?
          Hockessin, DE 19707
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 397 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 422 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 190      N 58th 4557 Milwaukee LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          24 Kingsley Rd                                             When was the debt incurred?
          Pine Valley, NY 14872
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 191      N&A Renovations LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6156 S 120th St                                            When was the debt incurred?
          Hales Corners, WI 53130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 192      Nada Andelkovic                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Sestara Vukovic 4                                          When was the debt incurred?
          Belgrade, Serbia 11000-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 398 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 423 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 193      Nagel Real Estate LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          121 Michelle Dr                                            When was the debt incurred?
          Johnson Creek, WI 53038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 194      Nagel Real Estate LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          121 Michelle Dr                                            When was the debt incurred?
          Johnson Creek, WI 53038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 195      Nathan Platter                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5034 Penn Ave S                                            When was the debt incurred?
          Minneapolis, MN 55419
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 399 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 424 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 196      National Realty Guild                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6250 Highway 12 W                                          When was the debt incurred?
          Maple Plain, MN 55359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 197      Nattharika Morgan                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4127 Dorman Rd                                             When was the debt incurred?
          Pleasanton, CA 94588
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 198      Neil Curtis                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13940 Xanthus Ln No                                        When was the debt incurred?
          Dayton, MN 55327
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 400 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 425 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 199      Neil Haven                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2055 Water Crest Lane                                      When was the debt incurred?
          Columbus, OH 43209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 200      Neil Heating & Air Conditioning, Inc.                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. 29292                                                When was the debt incurred?
          Minneapolis, MN 55499
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 201      New Concept Contractors                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6101 Baker Road - Suite 200                                When was the debt incurred?
          Minnetonka, MN 55345
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 401 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 426 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 202      New Direction fbo Jeffrey Morris                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1070 W Century Drive, Suite 101                            When was the debt incurred?
          Louisville, CO 80027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      New Direction IRA, Inc. fbo Jeffrey
 203      Morr                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1071 W Century Drive, Suite 101                            When was the debt incurred?
          Louisville, CO 80027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 204      Newpower Properties                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9842 77th St South                                         When was the debt incurred?
          Cottage Grove, MN 55016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 402 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 427 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 205      Nguyen, Christina                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          721 Upton Street                                           When was the debt incurred?
          Redwood City, CA 94061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 206      Nichols & Moore Properties LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 1174                                                When was the debt incurred?
          Liberty, MO 64069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 207      Nichols Management                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 1174                                                When was the debt incurred?
          Liberty, MO 64069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 403 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 428 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 208      Nichols Property Management                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 1174                                                When was the debt incurred?
          Liberty, MO 64069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 209      Nicholson General Contracting                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          17215 E 48th St S                                          When was the debt incurred?
          Independence, MO 65044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 210      Noah Puckett                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          102 East 19th Street Apt 202                               When was the debt incurred?
          Minneapolis, MN 55403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 404 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 429 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 211      Nolte Service & Repair                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11354 NE 72nd St                                           When was the debt incurred?
          Bondurant, IA 50035
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      North Branch Municipal Water &
 212      Light                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6388 Maple St                                              When was the debt incurred?
          North Branch, MN 55056
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 213      North Metro Autoglass                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1321 Andover Blvd NE, Suite 104                            When was the debt incurred?
          HamLake, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 405 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 430 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      North Metro Handyman Services
 214      LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          607 117th Ave NE                                           When was the debt incurred?
          Blaine, MN 55434
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 215      North Scottsdale Pediatrics                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10200 N. 92nd Street, Suite 150                            When was the debt incurred?
          Scottsdale, AZ 85258
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 216      North Shore Bank                                           Last 4 digits of account number                                                          $999.00
          Nonpriority Creditor's Name
          PO Box 790408                                              When was the debt incurred?
          St. Louis, MO 63179-0408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 406 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 431 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 217      Northern Services LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          856 Sherburne Ave                                          When was the debt incurred?
          St. Paul, MN 55104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 218      Northridge Landscapes                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6076 Main St W                                             When was the debt incurred?
          Independence, MN 55359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 219      Northstar Mechanical Services                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          39 Woodside Drive                                          When was the debt incurred?
          Esko, MN 55733
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 407 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 432 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 220      Northstar Mechanical Services, LLC                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          39 Woodside Dr                                             When was the debt incurred?
          Esko, MN 55733
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 221      Northwest Bank & Trust                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          100 E Kimberly Rd                                          When was the debt incurred?           2015
          Davenport, IA 52806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 222      Northwest Mechanical Inc.                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5885 Tremont Ave POBox 2708                                When was the debt incurred?
          Davenport, IA 52807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 408 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 433 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 223      Noweneva, LLC                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          W8099 Clover Valley Rd                                     When was the debt incurred?
          Whitewater, WI 53190
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 224      NRAI                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          200 W Adams St Suite 2007                                  When was the debt incurred?
          Chicago, IL 60606-5230
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 225      NRAI Inc.                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 4349                                                When was the debt incurred?
          Carol Stream, IL 60197-4349
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 409 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 434 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 226      NuView IRA Inc FBO Marcia Collins                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          280 South Ronald Reagan Blvd                               When was the debt incurred?
          #200
          Longwood, FL 32750
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 227      O'B's Countertops & Cabinets Inc.                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          17836 Weaver Lake Dr                                       When was the debt incurred?
          Maple Grove, MN 55311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 228      O'B's Countertops & Cabinets, Inc.                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          17836 Weaver Lake Drive                                    When was the debt incurred?
          Maple Grove, MN 55311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 410 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 435 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 229      O'Donnell Construction, LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          30733 136th Street                                         When was the debt incurred?
          Princeton, MN 55371
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 230      Office Here, Inc.                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2489 Rice St Ste 40                                        When was the debt incurred?
          Roseville, MN 55113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 231      Oliver Ventures LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2045 N Larrabee St. #7108                                  When was the debt incurred?
          Chicago, IL 60614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 411 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 436 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 232      Olson Builders, Inc.                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          314 West Lake Street                                       When was the debt incurred?
          Horicon, WI 53032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 233      On Time Maintenance                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1827 Don Donna Drive                                       When was the debt incurred?
          Florissant, MO 63031
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 234      On Time Maintenance LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1827 Don Donna Drive                                       When was the debt incurred?
          Florissant, MO 63031
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 412 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 437 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 235      One Hour Rooter                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7308 Aspen Lane, Ste 310                                   When was the debt incurred?
          Brooklyn Park, MN 55428
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 236      One Stop Property Management                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13905 E 39th St - #200                                     When was the debt incurred?
          Independence, MO 64055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      One Stop Property Management,
 237      LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13905 E 39th St #200                                       When was the debt incurred?
          Independence, MO 64055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 413 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 438 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 238      Oostburg Seamless Gutters                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 700106                                              When was the debt incurred?
          Oostburg, WI 53070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 239      Orchard Grove Holdings 001 LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13652 Birchbark Ct                                         When was the debt incurred?
          Orland Park, IL 60462
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 240      Orchard Grove Holdings 002 LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13652 Birchbark Ct                                         When was the debt incurred?
          Orland Park, IL 60462
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 414 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 439 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 241      Oregon Rainbows 401K PSP                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5721 Crestwood Ct NE                                       When was the debt incurred?
          Keizer, OR 97303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 242      Orkin Pest Control                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9927 Valley View Road                                      When was the debt incurred?
          Eden Prairie, MN 55344-3526
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 243      Ose , Steven                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          16225 Tonkaway Road                                        When was the debt incurred?
          Minnetonka, MN 55345
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 415 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 440 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 244      Ouverson Sewer & Water Inc                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 247                                                 When was the debt incurred?
          Loretto, MN 55357
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Overhead Door Co. of Metro
 245      Milwaukee                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 100118                                              When was the debt incurred?
          Cudahy, WI 53110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Overhead Door Company of Metro
 246      Milwaukee                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5969 South Pennsylvania Ave                                When was the debt incurred?
          Cudahy, WI 53110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 416 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 441 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 247      Ozwood Properties, LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2519 Coon Rapids Blvd                                      When was the debt incurred?
          Coon Rapids, MN 55433
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 248      Pacifier                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4942 France Ave S                                          When was the debt incurred?
          Edina, MN 55410
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 249      Paetec                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 9001013                                             When was the debt incurred?
          Louisville, KY 40290-1013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 417 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 442 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 250      Page Weil                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3800 Colorado Ave. Unit I                                  When was the debt incurred?
          Boulder, Colorado 80303-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 251      Pam Hanks                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2299 Snowshoe Ln East                                      When was the debt incurred?
          Maplewood, MN 55119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 252      Parmar, Alpesh                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2720 Mountain Ash Lane                                     When was the debt incurred?
          San Ramon, CA 94582
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 418 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 443 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 253      Patrick Noonan                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          191 University Blvd, Suite 124                             When was the debt incurred?
          Denver, CO 80206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 254      Patson Ventures LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          191 University Blvd Ste 124                                When was the debt incurred?
          Denver, CO 80206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 255      Paul Quere                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6809 Kona Court                                            When was the debt incurred?
          Ft. Collins, CO 80528
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 419 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 444 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 256      Peace of Mind Plumbing, LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          436 Braeburn Dr                                            When was the debt incurred?
          Shakopee, MN 55379
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Peapods Natural Toys and Baby
 257      Care                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2290 Como Avenue                                           When was the debt incurred?
          st Paul, MN 55108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 258      Pedro Vargas III                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9740 Brassie Ct                                            When was the debt incurred?
          Colorado Springs, CO 80920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 420 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 445 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 259      Penguin Property Holdings, LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10324 10th Ave Cir                                         When was the debt incurred?
          Bloomington, MN 55420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 260      Penguin Property Solutions Inc                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10324 10th Ave Cir S                                       When was the debt incurred?
          Bloomington, MN 55420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 261      People's Gas                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 19100                                               When was the debt incurred?
          Green Bay, WI 54307-9100
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 421 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 446 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 262      Perch Properties LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8306 Wilshire Blvd #1213                                   When was the debt incurred?
          Beverly Hills, CA 90211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 263      Pest 2 Rest Pest Control LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO BOX 100521                                              When was the debt incurred?
          Milwaukee, WI 53210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 264      Pete Vargas                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9740 Brassie Court                                         When was the debt incurred?
          Colorado Springs, CO 80920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 422 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 447 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 265      Peter Moore                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6034 NW Sickle Terrace                                     When was the debt incurred?
          Portland, OR 97229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 266      Peter Westlin                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9103 Upland Land N                                         When was the debt incurred?
          Maple Grove, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 267      Petrin's Painting LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9805 N. Skiles Ave                                         When was the debt incurred?
          Kansas City, MO 64157
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 423 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 448 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 268      Petty, John Brent                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8342 E Oxford Drive                                        When was the debt incurred?
          Denver, CO 80237
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 269      Phavanna Bouphasavanh                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10076 Fallgold Parkway N.                                  When was the debt incurred?
          Brooklyn Park, MN 55443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 270      Phil Griffin                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7440 Edinborough Way #4313                                 When was the debt incurred?
          Edina, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 424 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 449 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Phil Griffin - Gloria J Griffin
 271      Revocabl                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7440 Edinborough Way #4313                                 When was the debt incurred?
          Edina, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 272      Phil Schafer - Invest4Life                                 Last 4 digits of account number                                                      $12,021.25
          Nonpriority Creditor's Name
          8876 Tamebord Ct, Apt H                                    When was the debt incurred?
          Columbia, MD 21044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 273      Phil Schafer - Invest4Life                                 Last 4 digits of account number                                                      $62,657.82
          Nonpriority Creditor's Name
          8875 Tamebord Ct, Apt H                                    When was the debt incurred?
          Columbia, MD 21043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 425 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 450 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 274      Phil Schafer - Invest4Life                                 Last 4 digits of account number                                                      $12,021.25
          Nonpriority Creditor's Name
          8874 Tamebord Ct, Apt H                                    When was the debt incurred?           2016
          Columbia, MD 21042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 275      Phil Schafer - Invest4Life                                 Last 4 digits of account number                                                      $62,657.82
          Nonpriority Creditor's Name
          8873 Tamebord Ct, Apt H                                    When was the debt incurred?           2016
          Columbia, MD 21041
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 276      Philip E Griffin                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7440 Edinborough Way #4313                                 When was the debt incurred?
          Edina, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 426 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 451 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 277      Philip Griffin                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8720 N Johny Miller Drive                                  When was the debt incurred?
          Tuscon, AZ 85742
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 278      Phillip E Griffin Revocable Trust                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7441 Edinborough Way #4313                                 When was the debt incurred?
          Edina, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      PHILLIP E. GRIFFIN REVOCABLE
 279      TRUST                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8720 N Johnny Miller Dr                                    When was the debt incurred?
          Tucson, AZ 85742
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 427 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 452 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 280      Phillipine Phoenix Venutures                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3030 Irving Ave South #130                                 When was the debt incurred?
          Minneapolis, MN 05540
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 281      Pieper Electric, Inc.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5477 S Westridge Court                                     When was the debt incurred?
          New Berlin, WI 53151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 282      Pillars of Wealth Creation                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 554                                                 When was the debt incurred?
          Willernie, MN 55090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 428 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 453 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 283      Pina Construction                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5351 S Seeley                                              When was the debt incurred?
          Chicago, IL 60609
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 284      Pioneer Exteriors Construction Inc.                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1376 3rd Street, Apt. #4                                   When was the debt incurred?
          St. Paul, MN 55106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 285      Pitsburgh Blue                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11900 Main St N                                            When was the debt incurred?
          Maple Grove, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 429 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 454 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 286      PJK Properties, LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4561 W Gavin Lane                                          When was the debt incurred?
          Libertyville, IL 60048
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 287      Placeholder Properties Inc.                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2255B Queen Street E - Suite 367                           When was the debt incurred?
          Toronto, Ontario M4E 2T1
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 288      Plumbing and Heating by Craig, Inc.                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          680 Hwy 7 East PO Box 459                                  When was the debt incurred?
          Hutchinson, MN 55350
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 430 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 455 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 289      Plunkett's Pest Control                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          40 NE 52nd Way                                             When was the debt incurred?
          Fridley, MN 55421
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 290      Plutus Investments LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2245 E California Blvd                                     When was the debt incurred?
          San Marino, CA 91108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 291      PMI Midwest (Indianapolis)                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7275 N. Shadeland Ave. Suite 2                             When was the debt incurred?
          Indianapolis, IN 46250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 431 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 456 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 292      PMI of Greater Milwaukee                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5722 W. North Ave, Suite 1B                                When was the debt incurred?
          Milwaukee, WI 53208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 293      PNC Bank                                                   Last 4 digits of account number       0024                                                 $10.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                                                      Opened 08/18 Last Active
          Po Box 94982: Mailstop                                     When was the debt incurred?           11/11/18
          Br-Yb58-01-5
          Cleveland, OH 44101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 294      Pnc Bank                                                   Last 4 digits of account number       1028                                                   $0.00
          Nonpriority Creditor's Name
          Atn: Bankruptcy Department                                                                       Opened 10/18 Last Active
          Po Box 94982: Ms: Br-Yb58-01-5                             When was the debt incurred?           11/18
          Cleveland, OH 44101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Check Credit Or Line Of Credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 432 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 457 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 295      Polina's                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4604 Dallas Ln. N.                                         When was the debt incurred?
          Plymouth, MN 55446
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 296      Polk County Office of the Treasurer                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          County Administrative Building -                           When was the debt incurred?
          Room 15
          Des Moines, IA 50309-2298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 297      Polk County Treasurer                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          111 Court Ave                                              When was the debt incurred?
          Des Moines, IA 50309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 433 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 458 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 298      POPP Communications                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          620 Mendelssohn Ave No Ste 101                             When was the debt incurred?
          Golden Valley, MN 55427
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 299      Prasad, Abhishek (Abhi)                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4003 Lake Athens Court                                     When was the debt incurred?
          Richmond, TX 77406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 300      Precision Plumbing Solutions                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          808 Midpoint Drive                                         When was the debt incurred?
          O'Fallon, MO 63366
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 434 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 459 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 301      Preferred Roofing                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          321 SE Williamsburg Drive                                  When was the debt incurred?
          Lees Summit, MO 64063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 302      Premier Parking 1 LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          349 Wabasha St                                             When was the debt incurred?
          St. Paul, MN 55102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 303      Premier Point Realty                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 945                                                 When was the debt incurred?
          Menomonee Falls, WI 53052-0945
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 435 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 460 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Price Electrical & General
 304      Contracting                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7324 Jackson Ave                                           When was the debt incurred?
          Kansas City, MO 64132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 305      Pride Construction & Excavating                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9450 West Hill Road                                        When was the debt incurred?
          Watertown, MN 55388
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 306      Profit Making Ventures LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          428 Clearmeadow Drive                                      When was the debt incurred?
          East Meadow, NY 11554
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 436 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 461 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 307      Prolific Properties of MN, LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7161 55th St N                                             When was the debt incurred?
          Oakdale, MN 55128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 308      Pros Property Management                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5705 Forest Ave.                                           When was the debt incurred?
          Kansas City, Mo 64110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 309      Pros Property Management LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5705 Forest Avenue                                         When was the debt incurred?
          Kansas City, MO 64110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 437 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 462 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 310      Proton Investments, Inc.                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5353 Wayzata Blvd Suite #201                               When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 311      Provident Trust Group LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8880 W Sunset Rd Ste 250                                   When was the debt incurred?
          Las Vegas, NV 89148
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Provident Trust Group LLC FBO
 312      Phillip E                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8880 W Sunset Rd #250                                      When was the debt incurred?
          Las Vegas, NV 89148
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 438 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 463 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 313      PTZ Properties LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          62 Black Walnut Lane                                       When was the debt incurred?
          Burlington, CT 06013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 314      Punch List, Inc                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9615 W Grange Ave                                          When was the debt incurred?
          Hales Corner, WI 53130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 315      Pyramid Group, LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10620 W. River Road                                        When was the debt incurred?
          Brooklyn Park, MN 55443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 439 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 464 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 316      QC Capital LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5216 Sheridan St, Ste 130                                  When was the debt incurred?
          Davenport, IA 52806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 317      QC Capital, LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          608 3rd Ave W                                              When was the debt incurred?
          Milan, IL 61265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 318      QC South Rentals LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8720 N Johnny Miller Drive                                 When was the debt incurred?
          Tucson, AZ 85742
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 440 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 465 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 319      QCA Holdings LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          608 West 3rd Avenue                                        When was the debt incurred?
          Milan, IL 61264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 320      QCA Holdings LLC.                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          608 W 3rd Avenue                                           When was the debt incurred?
          Milan, IL 61264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 321      QCA Holdings, LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          608 W 3rd Ave                                              When was the debt incurred?
          Milan, IL 61264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 441 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 466 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 322      Quad City Window Cleaning Inc.                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 635                                                 When was the debt incurred?
          Walcott, IA 52773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 323      Quere, Paul                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6809 Kona Court                                            When was the debt incurred?
          Fort Collins, CO 80528
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 324      Quick Kitchens LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7671 Washington Ave S                                      When was the debt incurred?
          Edina, MN 55439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 442 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 467 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 325      Quiet Capital, LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          608 3rd Ave W                                              When was the debt incurred?
          Milan, IL 61265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 326      Quinn Electric Corporation                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          26185 190th Avenue                                         When was the debt incurred?
          Eldridge, IA 52748
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 327      R & R Services                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1105 W Hayes Ave                                           When was the debt incurred?
          Milwaukee, WI 53215-3118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 443 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 468 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 328      R&D Mechanical                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9390 Fairview Road                                         When was the debt incurred?
          Iron River, WI 54847
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 329      R.D Huff Investments LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          994 Glen Oaks Drive                                        When was the debt incurred?
          Nixa, MO 65714
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 330      R.D. Huff Investments                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          994 Glen Oaks Drive                                        When was the debt incurred?
          Nixa, MO 65714
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 444 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 469 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 331      R.D. Huff Investments LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          994 Glen Oaks Drive                                        When was the debt incurred?
          Nixa, MO 65714
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 332      RA Lank Construction                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          312 W 3rd St                                               When was the debt incurred?
          Davenport, IA 52801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 333      Rachel Lockett                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          35 Hamilton Place #714                                     When was the debt incurred?
          New York, NY 10031
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 445 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 470 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 334      Racine Water & Wastewater                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 080948                                              When was the debt incurred?
          Racine, WI 53408-0948
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Radius Renovation Group (SGF
 335      Contracting                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          227 E Downing, Suite #6                                    When was the debt incurred?
          Nixa, MO 65714
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 336      Radius Rentals, LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4583 Lowell Blvd                                           When was the debt incurred?
          Denver, CO 80211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 446 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 471 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 337      Ramsey County                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 64097                                               When was the debt incurred?
          St. Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Ramsey County Property Records
 338      & Revenue                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 64097                                               When was the debt incurred?
          St. Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 339      Ramsey County Treasurer                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 64097                                            When was the debt incurred?
          St. Paul, MN 55164-0097
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 447 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 472 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 340      Randy Larson                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1223 Pine Street                                           When was the debt incurred?
          Brainerd, MN 55311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 341      Rapid Exchange Homes                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8629 Saratoga Ln                                           When was the debt incurred?
          Eden Prairie, MN 55347
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 342      Rapid Exchange Homes LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8629 Saratoga Ln                                           When was the debt incurred?
          Eden Prairie, MN 55347
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 448 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 473 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 343      Rapid Exchange Homes, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8629 Saratoga Lane                                         When was the debt incurred?
          Eden Prairie, MN 55347
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 344      RAS Remodeling                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2849 Georgia Ave S                                         When was the debt incurred?
          St Louis, MN 55426
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 345      Rasmussen, Ryan                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          N9902 Hemlock Road                                         When was the debt incurred?
          Birnamwood, WI 54414
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 449 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 474 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 346      Raymond Hall                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 20457                                               When was the debt incurred?
          Bloomington, MN 55420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 347      Razo Construction                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6963 S 13th St                                             When was the debt incurred?
          Oak Creek, WI 53154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 348      RD Huff Investments LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          994 Glen Oaks Drive                                        When was the debt incurred?
          Nixa, MO 65714
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 450 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 475 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 349      Re-Plumb Plumbing Services                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3618 N 93rd St                                             When was the debt incurred?
          Milwaukee, WI 53222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 350      Re/Max Specialists                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4910 Highway 61                                            When was the debt incurred?
          White Bear Lake, MN 55110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 351      Real Freedom NOW LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4316 Camelot Drive                                         When was the debt incurred?
          Minnetonka, MN 55345
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 451 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 476 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 352      Real Good Holdings LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14900 E Orange Lake Blvd #440                              When was the debt incurred?
          Kissimmee, FL 34747
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 353      Real Time Leasing, LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2426 117th St. E.                                          When was the debt incurred?
          Burnsville, MN 55337
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 354      Realty Dynamics                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10125 W North Avenue                                       When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 452 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 477 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 355      Realty Group Inc                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3495 Northdale Blvd NW, Suite 200                          When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 356      Realty Group Inc.                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3495 Northdale Blvd NW - Suite 200                         When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 357      Realty Group Too LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3495 Northdale Blvd NW #200                                When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 453 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 478 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 358      Realty Group Too, LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3495 Northdale Blvd NW #200                                When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 359      Realty Group, Inc                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3495 Northdale Blvd NW - STE 200                           When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 360      Realty Group, Inc.                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3495 Northdale Blvd NW #200                                When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 454 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 479 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Realty Solutions Group Trust
 361      Account                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5546 Donegal Rd                                            When was the debt incurred?
          Hubertus, WI 53033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 362      Red Oak QC LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          325 Green Street - Apt. 5                                  When was the debt incurred?
          San Francisco, CA 94133
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 363      Red Poppy                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 245                                                 When was the debt incurred?
          Willernie, MN 55090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 455 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 480 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 364      Red Poppy Properties LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 245                                                 When was the debt incurred?
          Willernie, MN 55090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 365      Reda Des Jardins                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          736 N Western Avenue STE 353                               When was the debt incurred?
          Lake Forest, IL 60045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 366      REI 15 Bloomington                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          750 W American Blvd                                        When was the debt incurred?
          Bloomington, MN 55420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 456 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 481 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 367      REI Property Management                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7900 International Drive Suite 300                         When was the debt incurred?
          Bloomington, MN 55425
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Reliable Property Maint & Home Srv
 368      LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1211 Minnehaha Ave E                                       When was the debt incurred?
          St. Paul, MN 55106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 369      Renewal Painting & Drywall Inc.                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          20186 Connie Dr NW                                         When was the debt incurred?
          Oak Grove, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 457 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 482 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 370      Renovo Financial                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          222 W Adams Street, Suite 1980                             When was the debt incurred?
          Chicago, IL 60606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 371      Rent Haus LLC                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6206 Rutherglenn                                           When was the debt incurred?
          Houston, TX 77096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 372      Rent Pro Team, LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1000 36TH AVE                                              When was the debt incurred?
          Moline, IL 61265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 458 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 483 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 373      Rental Ready LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          121 Fairfield Way                                          When was the debt incurred?
          Bloomingdale, IL 60108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 374      Renter's Warehouse Milwaukee                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7101 N Green Bay Ave #3                                    When was the debt incurred?
          Glendale, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 375      Renters Warehouse - Iowa                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2200 NW 159th Street, Suite 300                            When was the debt incurred?
          Clive, IA 50325
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 459 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 484 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 376      Renters Warehouse - St. Cloud                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2719 W Division St, Ste 102                                When was the debt incurred?
          St. Cloud, MN 56301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 377      Renters Warehouse Milwaukee                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7101 N Green Bay Ave #3                                    When was the debt incurred?
          Glendale, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 378      Renters Warehouse Rochester                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1500 1st Avenue NE #225                                    When was the debt incurred?
          Rochester, MN 55906
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 460 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 485 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 379      Renters Warehouse, IL                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2000 West Erie Street                                      When was the debt incurred?
          Chicago, IL 60012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 380      Renters Warehouse, MKE                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7101 N. Green Bay Ave #3                                   When was the debt incurred?
          Glendale, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 381      RentPro Team LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3100 West Lake St - Suite 430                              When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 461 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 486 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 382      RentPro Team MN LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3100 West Lake St - Suite 430                              When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 383      REO Reimbursement Services LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          48 Starboard Ave                                           When was the debt incurred?
          Barnnegat, NJ 08005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 384      Republic Services #993                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 9001154                                             When was the debt incurred?
          Louisville, KY 40290-1154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 462 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 487 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 385      Resolution Title Inc.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15455 Conway Rd, Ste 310                                   When was the debt incurred?
          Chesterfield, MO 63017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 386      Revolution Renprop WY2, LLC                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3225 McLeod Dr Suite 100                                   When was the debt incurred?
          Las Vegas, NV 89121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 387      RF 1 (Renovo Financial)                                    Last 4 digits of account number                                                    $1,100,000.00
          Nonpriority Creditor's Name
          222 W Adams Street, Suite 1980                             When was the debt incurred?
          Chicago, IL 60606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 463 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 488 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 388      RFLF 1 LLC (Renovo Financial)                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          223 W Adams Street, Suite 1980                             When was the debt incurred?
          Chicago, IL 60606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 389      RFLF 1, LLC                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          224 W Adams Street, Suite 1980                             When was the debt incurred?
          Chicago, IL 60606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 390      RFLF 2, LLC                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          225 W Adams Street, Suite 1980                             When was the debt incurred?
          Chicago, IL 60606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 464 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 489 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 391      Rhino Concrete                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2509 S 3rd Street                                          When was the debt incurred?
          Milwaukee, WI 53207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 392      Rice County Treasurer                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          320 3rd Street NW                                          When was the debt incurred?
          Faribault, MN 55021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 393      Rich Laursen Services                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12147 94th Ave No                                          When was the debt incurred?
          Maple Grove, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 465 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 490 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 394      Richard & Debra Hart                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4529 Bamburgh Place                                        When was the debt incurred?
          San Diego, CA 92117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 395      Richard Hart                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4529 Bamburgh Place                                        When was the debt incurred?
          San Diego, CA 92117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 396      Richard J Kilian                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11448 Quincy St NE                                         When was the debt incurred?
          Blaine, MN 55434
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 466 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 491 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 397      Richard Laursen                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12147 94th Ave No                                          When was the debt incurred?
          Maple Grove, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 398      Richard M Heckenkamp                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          431 N Moreland Blvd Apt 3                                  When was the debt incurred?
          Waukesha, WI 53188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 399      Richard Wood                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15630 Yalta St                                             When was the debt incurred?
          Ham Lake, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 467 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 492 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 400      Rick's Lawn & Snow Solutions                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3348 16th Ave                                              When was the debt incurred?
          Anoka, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 401      Ricks Lawn & Snow Removal                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 32175                                            When was the debt incurred?
          Fridley, MN 55432
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 402      Ricks Lawn & Snow Solutions                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 32175                                               When was the debt incurred?
          Fridley, MN 55432
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 468 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 493 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 403      Riles, Jinsong                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          600 Ala Moana Blvd. #2002                                  When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 404      Rivas, Lorraine                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          745 Sunset Drive                                           When was the debt incurred?
          Vista, CA 92081
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 405      River North Equities LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3100 West Lake Street - Suite 430                          When was the debt incurred?
          Minneapolis, MN 55416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 469 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 494 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 406      River North Equities, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7760 France Ave. So, Suite 700                             When was the debt incurred?
          Minneapolis, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 407      Riverbend Signworks                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4927 Utica Ridge Rd                                        When was the debt incurred?
          Davenport, IA 52807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 408      Riverside Flooring, Inc.                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1814 W Superior St                                         When was the debt incurred?
          Duluth, MN 55806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 470 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 495 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 409      Rob Dahlager                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7724 W Navarro Place                                       When was the debt incurred?
          Denver, CO 80237
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 410      Rob Lank                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          312 W 3rd Street                                           When was the debt incurred?
          Davenport, IA 52801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 411      Rob Warnell                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          S74 W 20660 Field Drive                                    When was the debt incurred?
          Muskego, WI 53150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 471 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 496 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 412      Rob Wenz                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          333 Washington Avenue N #300                               When was the debt incurred?
          Minneapolis, MN 55401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 413      Robert Dahlager                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7724 E Navarro Place                                       When was the debt incurred?
          Denver, CO 80237
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 414      Robert Piette                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          500 Manda Lane                                             When was the debt incurred?
          Wheeling, IL 60090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 472 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 497 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 415      Robert Stewart                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18435 Italy Ave                                            When was the debt incurred?
          Lakeville, MN 55044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 416      Robert Warnell                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          S74 W 20660 Field Drive                                    When was the debt incurred?
          Muskego, WI 53150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 417      Roberto Ferrer                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1623 S Pearl Street                                        When was the debt incurred?
          Milwaukee, WI 53204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 473 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 498 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 418      Robin Gevaart                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          860 Riverview Drive                                        When was the debt incurred?
          West Bend, WI 53095
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 419      Robin Hartl Inc                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9511 Cedar Lake Rd                                         When was the debt incurred?
          St Louis Park, MN 55426
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 420      Robin Scaro                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          625 S Linden Avenue                                        When was the debt incurred?
          Elmhurst, IL 60126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 474 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 499 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 421      Rock Island County Clerk                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1504 3rd Avenue County Office                              When was the debt incurred?
          Building -
          Rock Island, IL 61201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      ROCK ISLAND COUNTY
 422      COLLECTOR                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1504 3rd Avenue County Office                              When was the debt incurred?
          Building -
          Rock Island, IL 61201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 423      Rock Island County Recorder                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          210 - 15th Street                                          When was the debt incurred?
          Rock Island, IL 61201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 475 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 500 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 424      Rock Island County Treasurer                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1504 3rd Ave                                               When was the debt incurred?
          Rock Island, IL 61201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 425      Rock Solid Holdings 15 LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10324 10th Ave Cir S                                       When was the debt incurred?
          Bloomington, MN 55420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Rock Solid Holdings 15, LLC (Mike
 426      K.)                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10324 10th Ave Cir S                                       When was the debt incurred?
          Bloomington, MN 55420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 476 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 501 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 427      Roger and Michelle Denny                                   Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          P.O. Box 770752                                            When was the debt incurred?           2017
          Eagle River, AK 99577
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 428      Roll-Offs of Des Moines                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          20 East 18th Street                                        When was the debt incurred?
          Des Moines, IA 50316
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 429      Romani Shakir                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          340 Pavonia Ave                                            When was the debt incurred?
          Jersey City, NJ
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 477 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 502 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 430      Ron Mash                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12012 Orchard Avenue W                                     When was the debt incurred?
          Minnetonka, MN 55305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 431      Rooks County Holdings, LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1401 Main Street                                           When was the debt incurred?
          Stockton, KS 67669
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Rothholz Architecture and Design
 432      Inc                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3619 E 26 Street                                           When was the debt incurred?
          Minneapolis, MN 55406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 478 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 503 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 433      Roto-Rooter                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5672 Collections Center Drive                              When was the debt incurred?
          Chicago, IL 60693
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 434      Roto-Rooter Services Company                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5672 Collections Center Drive                              When was the debt incurred?
          Chicago, IL USA
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 435      Roto-Rooter Services Company Inc.                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          255 E Fifth Street #2500                                   When was the debt incurred?
          Cincinnati, OH 45202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 479 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 504 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 436      Rowan Property Management, LLC                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3965 W 83rd Street #199                                    When was the debt incurred?
          Prairie Village, KS 66208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 437      Roy's Plumbing Inc.                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. box 170613                                            When was the debt incurred?
          Milwaukee, WI
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 438      RPG Holdings LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14900 E Orange Lake Blvd #440                              When was the debt incurred?
          Kissimmee, FL 34747
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 480 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 505 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 439      RPM Gateway                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1919 S 12th Street                                         When was the debt incurred?
          St. Louis, MO 63104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 440      RPM Investors, Inc.                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 1114                                                When was the debt incurred?
          Westmont, IL 60559
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 441      RS Remodeling, LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6 Kangas Road                                              When was the debt incurred?
          Esko, MN 55733
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 481 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 506 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 442      Ruben's Painting                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2116 Morningside, A                                        When was the debt incurred?
          Carpentersville, IL 60110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 443      Rudolf Hagemann                                            Last 4 digits of account number                                                      $35,792.93
          Nonpriority Creditor's Name
          3725 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 444      Rudolf Hagemann                                            Last 4 digits of account number                                                      $33,897.95
          Nonpriority Creditor's Name
          3725 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 482 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 507 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 445      Rudolph Hagemann                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3717 N Wisconsin Ave                                       When was the debt incurred?
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 446      Ryan Rasmussen                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          N9902 Hemlock Road                                         When was the debt incurred?
          Birnamwood, WI 54414
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 447      S Plumbing LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 170981                                              When was the debt incurred?
          Milwaukee, WI 53217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 483 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 508 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 448      SA Ventures LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          731 Dean St #2                                             When was the debt incurred?
          Brooklyn, NY 11238
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 449      Sabine Beaugris                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13200 Corbel Circle                                        When was the debt incurred?
          Fort Myers, FL 33907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 450      Safeguard Home Inspection                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          330 W. Mulberry St                                         When was the debt incurred?
          Duluth, MN 55811
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 484 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 509 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 451      Safehouse Contracting                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12541 LIV 4200                                             When was the debt incurred?
          Chillicothe, MO 64601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 452      Saint Paul Regional Water Services                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1900 Rice Street                                           When was the debt incurred?
          St. Paul, MN 55113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 453      Saks off Fifth                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11500 W Burleigh St                                        When was the debt incurred?
          Wauwatosa, WI 53222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 485 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 510 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 454      SAL Equities LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          29 W 17 St 2FL                                             When was the debt incurred?
          New York, NY 10011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 455      Salesforce.com Inc                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 203141                                              When was the debt incurred?
          s, TX 75320-3141
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 456      Salwa Mohammed                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9357 Garfield Way                                          When was the debt incurred?
          Thornton, CO 80229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 486 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 511 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 457      Salzer Plumbing LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6549 147th St West                                         When was the debt incurred?
          Savage, MN 55378
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 458      Samuel Lofquist                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2650 Golf Shore Blvd N #401                                When was the debt incurred?
          Naples, FL 34103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 459      Samuel Mitchell                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5920 Long Avenue                                           When was the debt incurred?
          Shawnee, KS 66216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 487 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 512 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Sara Benson/ IRA Services Trust
 460      Company                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 7080                                                When was the debt incurred?
          San Carlos, CA 94070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 461      Sarah Benson                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1172 Laurel Avenue                                         When was the debt incurred?
          St Paul, MN 55104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 462      Sarah Benson IRA                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 7080                                                When was the debt incurred?
          San Carlos, CA 94070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 488 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 513 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 463      SAT Residence WI LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          29 W 17 St 2FL                                             When was the debt incurred?
          New York, NY 10011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 464      Sathanandan, Sumathira                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          26 Windy City Rd                                           When was the debt incurred?
          Jackson, TN 38305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 465      Savannah Smiles House Cleaning                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1914 Parkway Ave                                           When was the debt incurred?
          Shakopee, MN 55379
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 489 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 514 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 466      Sayas,Schmuki, Rondini & Plum                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11430 West Bluemound Rd., Suite                            When was the debt incurred?
          200
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 467      SBH LLC                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6421 Goodrich Ave                                          When was the debt incurred?
          St Louis Park, MN 55426
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 468      ScapeWare3d, LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          92 Cascade Circle                                          When was the debt incurred?
          Chanhassen, MN 55317
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 490 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 515 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 469      Schluensen Trucking                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2145 Forest Grove Drive                                    When was the debt incurred?
          Bettendorf, IA 52722
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 470      Schmalz, Gary and Cristen                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          22574 128th Ave N                                          When was the debt incurred?
          Rogers, MN 55374
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 471      Schumacher European                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18530 N. Scottsdale Road                                   When was the debt incurred?
          Scottsdale, AZ 85054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 491 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 516 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 472      SCMR Properties LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4779 Goodison Place Dr                                     When was the debt incurred?
          Rochester, MN 48306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 473      Scott County                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          200 4th Ave West                                           When was the debt incurred?
          Shakopee, MN 55379-1220
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 474      Scott County Assessor                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          600 W 4th St                                               When was the debt incurred?
          Davenport, IA 52801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 492 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 517 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 475      Scott County Treasurer                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          600 W 4th St                                               When was the debt incurred?
          Davenport, IA 52801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 476      Scott Forse                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13049 Martin St NW                                         When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 477      Scott's Flooring                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9428 Grand Ave #5                                          When was the debt incurred?
          Duluth, MN 55808
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 493 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 518 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 478      Secure 1                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          814 Niagara Street                                         When was the debt incurred?
          Waukesha, WI 53186
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 479      Sefchovich, Adam                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          50 West 34th St Apt 21A 14-1                               When was the debt incurred?
          New York, NY 10001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 480      Select Electric Inc                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6016 - 140th Ave SE                                        When was the debt incurred?
          Clear Lake, MN 55319
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 494 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 519 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 481      Semper Fi Enterprises                                      Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          4878 191st St W                                            When was the debt incurred?           2014
          Farmington, MN 55024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Semper Fi Enterprises LLC (Geoff
 482      Stokes)                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4876 191st St W                                            When was the debt incurred?
          Farmington, MN 55024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 483      Serena & Lilly LLC                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          10 Liberty Ship Way, Suite 350                             When was the debt incurred?
          Sausalito, CA 94965
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 495 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 520 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 484      Serena and Lily                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10 Liberty Ship Way, Suite 350                             When was the debt incurred?
          Sausalito, CA 94965
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 485      Serenity Investments, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7760 France Ave. So, Suite 700                             When was the debt incurred?
          Minneapolis, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 486      Setsuko & Jason Tamura                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          CMR 445 Box 218                                            When was the debt incurred?
          APO, AE
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 496 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 521 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 487      Settecasi, Frank                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          27 Rankin Street                                           When was the debt incurred?
          Staten Island, NY 10312
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 488      SFR Software Solutions                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2651 Golf Shore Blvd N #401                                When was the debt incurred?
          Nalpes, FL 34103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 489      Shafer Holdings LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8877 Tamebird Court Apt H                                  When was the debt incurred?
          Columbia, MD 21045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 497 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 522 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 490      Shai Leibovich                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9695 Buckingham Drive                                      When was the debt incurred?
          Eden Prairie, MN 55347
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 491      Shakir, Romani                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          340 Pavonia Ave APT 3R                                     When was the debt incurred?
          Jersey City, NJ 07302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 492      Shakopee Public Utilities                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 470 255 Sarazin Street                              When was the debt incurred?
          Shakopee, MN 55379-0470
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 498 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 523 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 493      Shamrock Building Management                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3114 N Clybourn                                            When was the debt incurred?
          Chicago, IL 60618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 494      Shanklin Remodeling                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2469 S 12th St                                             When was the debt incurred?
          Milwaukee, WI 53215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 495      Shannon Construction                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 178                                                 When was the debt incurred?
          Smithville, MO 64089
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 499 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 524 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 496      Shannon Construction LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 178                                                 When was the debt incurred?
          Smithville, MO 64089
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 497      Shannon Mims                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1393 Yorkshire Lane                                        When was the debt incurred?
          Carol Stream, IL 60188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 498      Shannon O'Donnell                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          30733 136th St                                             When was the debt incurred?
          Princeton, MN 55371
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 500 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 525 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 499      Sharepoint Credit Union                                    Last 4 digits of account number                                                      $85,000.00
          Nonpriority Creditor's Name
          3670 Aquila Ave S                                          When was the debt incurred?           2013
          St. Louis Park, MN 55426
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 500      Sharon Frazier                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1064 W Peakview Circle                                     When was the debt incurred?
          Littleton, CO 80120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 501      Sharper Management Group LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14037 Deltona Drive                                        When was the debt incurred?
          Chesterfield, MO 63017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 501 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 526 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Shawn Gordon/Synergy
 502      Acquisitions                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2 Bigcone Spruce                                           When was the debt incurred?
          Littleton, CO 80127
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 503      Sheltertech Corporation                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2605 Seppala Blvd                                          When was the debt incurred?
          North St. Paul, MN 55109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 504      Shelton Excavating Inc.                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7026 Saginaw Road                                          When was the debt incurred?
          Saginaw, MN 55779
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 502 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 527 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 505      Shepherd Enterprises                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10825 Ayers St                                             When was the debt incurred?
          Independence, MO 64052
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Sherburne County
 506      Auditor/Treasurer                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13880 Business Center Drive                                When was the debt incurred?
          Elk River, MN 55330
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 507      Sherie Lou Tejano Te                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          21205 Cedar Lane                                           When was the debt incurred?
          Mission Viejo, CA 92618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 503 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 528 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 508      Sherwin Williams                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9509 Lyndale Ave South                                     When was the debt incurred?
          Bloomington, Mn 55420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 509      Sherwin Williams.                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1898 Beam Ave                                              When was the debt incurred?
          Maplewood, MN 55109-1162
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 510      Shields Films Inc.                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          107 SE Washington St #235                                  When was the debt incurred?
          Portland, OR 97214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 504 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 529 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 511      Shin, Dongjin                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          205 St. Mark Way, Apt. 530                                 When was the debt incurred?
          Westminster, MD 21158
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 512      SHK Properties LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          S79 w16389 Woods Road                                      When was the debt incurred?
          Muskego, WI 53150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 513      Shorewest Realtors Trust Account                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11622 W North Ave                                          When was the debt incurred?
          Wauwatosa, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 505 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 530 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 514      Shorewest Trust Account                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1610 N Water Street                                        When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 515      Simona Properties LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2827 Lido Pl                                               When was the debt incurred?
          Carlsbad, California 92008-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 516      Sisko Rondonuwu & Ming Zhao                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4530 Shorepointe Way                                       When was the debt incurred?
          San Diego, CA 92130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 506 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 531 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 517      Sisko Rondonuwu and Ming Zhao                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4530 Shorepointe Way                                       When was the debt incurred?
          San Diego, CA 92130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 518      Sixth Sense Service, LLC.                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1126 N. 120th St                                           When was the debt incurred?
          Milwaukee, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 519      SLH Investment Trust                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3725 N Ohio Ave                                            When was the debt incurred?
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 507 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 532 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 520      SLH Investment Trust                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3725 N. Ohio Ave                                           When was the debt incurred?
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      SLH Investment Trust /Benjamin
 521      Yelinek                                                    Last 4 digits of account number                                                      $32,500.00
          Nonpriority Creditor's Name
          3727 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      SLH Investment Trust /Benjamin
 522      Yelinek                                                    Last 4 digits of account number                                                      $32,500.00
          Nonpriority Creditor's Name
          3726 N Ohio Ave                                            When was the debt incurred?           2015
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 508 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 533 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 523      SLH Trust                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3725 N Ohio Avenue                                         When was the debt incurred?
          Florence, AZ 85132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 524      Slivka, Vladimir & Donna                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          724 Homestread Road                                        When was the debt incurred?
          LaGrange Park, IL 60526
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 525      Smash Bash Crash                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2136 Highway 70                                            When was the debt incurred?
          Mora, MN 55051
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 509 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 534 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 526      Snezana Vukasinovic                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Omladinskih Brigada 206                                    When was the debt incurred?
          Novi Beograd, Serbia 11070-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 527      Solutions 2 Build Construction                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2201 W Grant Street                                        When was the debt incurred?
          Milwaukee, WI 53215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Sophia's Glen Home Owners
 528      Association                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4882 Bloom Avenue                                          When was the debt incurred?
          White Bear Lake, MN 55110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 510 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 535 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 529      South Milwaukee Treasurers Office                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2424 15th Ave                                              When was the debt incurred?
          South Milwaukee, WI 53172
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 530      South Milwaukee Water Utility                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2424 15th Ave                                              When was the debt incurred?
          South Milwaukee, WI 53172
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 531      Southland Cu                                               Last 4 digits of account number       0001                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/06 Last Active
          10701 Los Alamitos Blvd                                    When was the debt incurred?           1/27/11
          Los Alamitos, CA 90720
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 511 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 536 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 532      Southland Cu                                               Last 4 digits of account number       0000                                                   $0.00
          Nonpriority Creditor's Name
          10701 Los Alamitos Blvd                                    When was the debt incurred?           Opened 07/06
          Los Alamitos, CA 90720
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deposit Related


 4.1
 533      Sparks Painting                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          998 Hickory St.                                            When was the debt incurred?
          Excelsior Springs, Missouri
          64024-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 534      Specialized Building Maintenance                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4106 Mccullom Lake Road                                    When was the debt incurred?
          McHenry, IL 60050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 512 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 537 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Specialized IRA Services FBO
 535      HomeSmart 4                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6100 Indian School Rd NE Ste 215                           When was the debt incurred?
          Albuquerque, NM 87110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 536      Spectrum Business                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 3019                                                When was the debt incurred?
          Milwaukee, WI 53201-3019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 537      SPRWS                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1900 Rice St                                               When was the debt incurred?
          Saint Paul, Mn 55113-6810
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 513 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 538 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 538      SQ * McClendon's Select                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15888 North 77th Avenue                                    When was the debt incurred?
          Peoria, AZ 85382
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 539      SQ *My Liquid Garden                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1241 Center Dr Suite L140                                  When was the debt incurred?
          Park City, UT 84098
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      St Louis County Collector of
 540      Revenue                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          41 S Central Ave                                           When was the debt incurred?
          Clayton, MO 63105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 514 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 539 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 541      St Louis Department of Revenue                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 16955                                            When was the debt incurred?
          St Louis, MO 63105-1355
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 542      St Paul Regional Water Services                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1900 Rice St                                               When was the debt incurred?
          Saint Paul, MN 55113-6810
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      St. Cloud Area Somali Salvation
 543      Organiza                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          22 Wilson Ave NE, Suite 26 POBox                           When was the debt incurred?
          791
          ST Cloud, MN 56302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 515 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 540 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      St. Louis County Auditor -
 544      Treasurer                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          100 N 5th Avenue West                                      When was the debt incurred?
          Duluth, MN 55802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 545      St. Louis Stabilizing, Inc.                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1948 Turnbow Ave                                           When was the debt incurred?
          Springdale, AR 72764
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 546      Stabil-Loc                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          444 Old Wine Rd - Suite G                                  When was the debt incurred?
          Springdale, AR 72764
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 516 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 541 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 547      Stacey Rademacher                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          700 N Coronado St #2124                                    When was the debt incurred?
          Chandler, AZ 85224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 548      Standard Lumber Co.                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1912 Lehigh Ave                                            When was the debt incurred?
          Glenview, IL 60026
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 549      Stearns County Auditor-Treasurer                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 725                                                 When was the debt incurred?
          St. Cloud, MN 56302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 517 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 542 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 550      Stearns Lending Inc.                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8425 Seasons Parkway, Ste 102                              When was the debt incurred?
          Woodbury, Mn 55125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 551      Stephen B & Susan M Clements                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12823 County Rd 1                                          When was the debt incurred?
          Florissant, CO 80816
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 552      Steve and Robin Ose                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          16225 Tonkaway Road                                        When was the debt incurred?
          Minnetonka, MN 55345
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 518 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 543 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 553      Steve Conver                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15008 Broadbill Drive                                      When was the debt incurred?
          Chesterfield, VA 23834
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 554      Steve Ose                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          16225 Tonkaway Road                                        When was the debt incurred?
          Minnetonka, MN 55345
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 555      Steven Conver                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15008 Broadbill Dr                                         When was the debt incurred?
          Chesterfield, VA 23834
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 519 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 544 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 556      Steven Ose                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          16225 Tonkaway Road                                        When was the debt incurred?
          Minnetonka, MN 55345
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 557      Stevenson Heating & Cooling                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          103 Main St                                                When was the debt incurred?
          St Peters, MO 63376
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 558      STL Homes for Rent LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          423 South Church Street                                    When was the debt incurred?
          St. Peters, MO 63376
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 520 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 545 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 559      Stoeckley, Vicki                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3056 Capstan Way                                           When was the debt incurred?
          Colorado Springs, CO 80906
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 560      Stone Gate Realty                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4891 Lakeway Dr                                            When was the debt incurred?
          Duluth, MN 55811
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 561      Street Car Named Desire                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2450 Grand Blvd #13                                        When was the debt incurred?
          Kansas, MO 64108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 521 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 546 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 562      Sumathira Sathanandan                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          26 Windy City Rd                                           When was the debt incurred?
          Jackson, TN 38305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 563      Sun Assets LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          525 Emory Oak Street                                       When was the debt incurred?
          Ocoee, FL 34761
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 564      Sun Assets LLC.                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1064 Greenwood Blvd Ste 312                                When was the debt incurred?
          Lake Mary, FL 32746
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 522 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 547 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Sundberg Tax & Consulting (Justin
 565      D. Sun                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1711 Taylor Ave W.                                         When was the debt incurred?
          Saint Paul, MN 55104-1141
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 566      Sundeen, Taylor & Gina                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4650 Tenton Circle N                                       When was the debt incurred?
          Plymouth, MN 55442
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 567      Sung Bum Kim                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4845 Alphonse Drive                                        When was the debt incurred?
          Las Vegas, NV 89122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 523 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 548 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 568      Sunrise Cleaning                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Milwaukee wi                                               When was the debt incurred?
          Milwaukee, WI
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 569      Superior Classic Inc.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1048 Payne Ave                                             When was the debt incurred?
          St. Paul, MN 55130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 570      Superior Real Estate Services                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3801 S Grand Ave                                           When was the debt incurred?
          Independence, MO 64055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 524 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 549 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 571      Surface Renew                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9637 Anderson Lakes Pkwy #109                              When was the debt incurred?
          Eden Prairie, MN 55344
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 572      Susan Cooper                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10575 S Miramar Canyon Pass                                When was the debt incurred?
          Vail, AZ 85641
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 573      T&C Hardwood Solutions Inc.                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4688 Vaux Rd                                               When was the debt incurred?
          Hermantown, MN 55811
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 525 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 550 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 574      Taal Property LLC                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8014 Olson Memorial Highway #530                           When was the debt incurred?
          Golden Valley, MN 55427
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 575      Takumi Holdings                                            Last 4 digits of account number                                                      $17,000.00
          Nonpriority Creditor's Name
          4875 191st St W                                            When was the debt incurred?           2014
          Farmington, MN 55017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 576      Takumi Holdings                                            Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          4874 191st St W                                            When was the debt incurred?           2014
          Farmington, MN 55017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 526 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 551 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 577      Takumi Holdings                                            Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          4873 191st St W                                            When was the debt incurred?           2014
          Farmington, MN 55017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 578      Takumi Holdings                                            Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          4872 191st St W                                            When was the debt incurred?           2014
          Farmington, MN 55017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 579      Takumi Holdings                                            Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          4871 191st St W                                            When was the debt incurred?           2014
          Farmington, MN 55017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 527 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 552 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 580      Takumi Holdings                                            Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          4870 191st St W                                            When was the debt incurred?           2014
          Farmington, MN 55017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 581      Takumi Holdings                                            Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          4869 191st St W                                            When was the debt incurred?           2016
          Farmington, MN 55017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 582      Takumi Holdings LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4876 191st St W                                            When was the debt incurred?
          Farmington, MN 55024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 528 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 553 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 583      Takumi Holdings LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4876 191st Street W                                        When was the debt incurred?
          Farmington, MN 55024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 584      Tamara Backovic                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Ustanicka 202                                              When was the debt incurred?
          Belgrade, Serbia 11000-0000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 585      Tamer Eid                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5075 W College Ave #24                                     When was the debt incurred?
          Greendale, WI 53129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 529 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 554 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 586      Tammy Wenz                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1030 Marsh Ridge Circle                                    When was the debt incurred?
          Maple Plain, MN 55359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 587      Tamura, Setsuko & Jason                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          CMR 445 Box 218                                            When was the debt incurred?
          APO, AE 09046
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 588      Tao, Connie Xiwen                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          606 W 116th St - Apt 111                                   When was the debt incurred?
          New York, NY 10027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 530 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 555 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 589      Tao, Mingfang Ting & Sam                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          606 W 116th St - Apt 111                                   When was the debt incurred?
          New York, NY 10027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 590      Target                                                     Last 4 digits of account number       9010                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept Target Card                                                                Opened 05/07 Last Active
          Servic                                                     When was the debt incurred?           12/17/08
          Po Box 9475
          Minneapolis, MN 55440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 591      TaskEasy, Inc                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          669 South West Temple STE 300                              When was the debt incurred?
          Salt Lake City, UT 84101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 531 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 556 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 592      TaskEasy, Inc.                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1521 East 3900 South, Suite 200                            When was the debt incurred?
          Salt Lake City, UT 84124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 593      Taylor & Gina Sundeen                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4650 Tenton Circle                                         When was the debt incurred?
          N Plymouth, MN 55442
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 594      Taylor Construction                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          210 E Moss St                                              When was the debt incurred?
          Lawson, MO 64062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 532 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 557 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 595      TC Remodeling & Repair                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1815 Archer Lane North                                     When was the debt incurred?
          Plymouth, MN 55447
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 596      TC Remodeling and Repair LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1815 Archer Lane North                                     When was the debt incurred?
          Plymouth, MN 55447
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 597      TCF Tower                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          121 South 8th Street                                       When was the debt incurred?
          Minneapolis, MN
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 533 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 558 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 598      TD Investment Group LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7373 S Downing Circle East                                 When was the debt incurred?
          Centennial, CO 80122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 599      TD Investments/Dan Beattie                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7373 S Downing Circle E                                    When was the debt incurred?
          Centennial, CO 80122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 600      Te, Sherie Lou Tejano                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          21205 Cedar Lane                                           When was the debt incurred?
          Mission Viejo, CA 92618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 534 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 559 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 601      Techniques Construction                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9190 Laketown Road                                         When was the debt incurred?
          Chaska, MN 55318
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 602      Teitle Law Offices                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2550 Middle Road, Suite 604                                When was the debt incurred?
          Bettendorf, IA 52722
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 603      Tendalyn Properties LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 245                                                 When was the debt incurred?
          Willernie, MN 55090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 535 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 560 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 604      Teresa Huff                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          994 Glen Oaks Drive                                        When was the debt incurred?
          Nixa, MO 65714
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 605      Terracon Consultants, Inc.                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 959673                                              When was the debt incurred?
          St Louis, MO 63195-9673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 606      Terrava                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9136 Prestwick Court N                                     When was the debt incurred?
          Brooklyn Park, MN 55443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 536 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 561 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 607      TF Investment Fund 1, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2167 E 21st Street #222                                    When was the debt incurred?
          Brooklyn, NY 11229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      TF Investment Fund II LLC (Tempo
 608      Funding                                                    Last 4 digits of account number                                                    $1,050,000.00
          Nonpriority Creditor's Name
          2167 E 21st Street #222                                    When was the debt incurred?           2017
          Brooklyn, NY 11229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 609      TF Investment Fund.                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2167 E 21st Street #222                                    When was the debt incurred?
          Brooklyn, NY 11229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 537 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 562 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 610      Thaddeus Todd                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4626 E 37th Terr.                                          When was the debt incurred?
          Kansas City, MO 64128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 611      The 1st Ntl Bank Of Mo                                     Last 4 digits of account number       0450                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/03/15 Last Active
          400 Elm Ave                                                When was the debt incurred?           7/31/17
          Moose Lake, MN 55767
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Line Secured


 4.1
 612      The Branded Steer                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1299 W College Ave                                         When was the debt incurred?
          Oak Creek, WI 53154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 538 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 563 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 613      The Bug Man                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1328 S. Noland Rd.                                         When was the debt incurred?
          Independence, MO 64055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 614      The Bug Man, LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1328 S Noland Rd                                           When was the debt incurred?
          Independence, MO 64055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 615      The Cabinet Guy MN LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4725 Wilford Way                                           When was the debt incurred?
          Edina, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 539 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 564 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 616      The Fence Guys                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          517 Holmes St                                              When was the debt incurred?
          Bettendorf, IA 52722
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 617      The Garcilazo Group                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          105 E Townline Rd Suite 337                                When was the debt incurred?
          Vernon Hills, IL 60061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 618      The Herb Box DC Ranch                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          20707 N. Pima Road                                         When was the debt incurred?
          Phoenix, AZ
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 540 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 565 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 619      The Huntington National Bank                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          41 S. High St (OP47)                                       When was the debt incurred?
          Columbus, OH 43215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 620      The Income Shop                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9846 W. 99th Place                                         When was the debt incurred?
          Westminster, CO 80021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 621      The Income Shop LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9846 W 99th Place                                          When was the debt incurred?
          Westminster, CO 80021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 541 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 566 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 622      The Painter Guys                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2802 N 89th St                                             When was the debt incurred?
          Milwaukee, WI 53222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 623      The Phoenix Zoo                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          455 N Galvin Pkwy                                          When was the debt incurred?
          Phoenix, AZ 85005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 624      The Striblin Group                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5600 N Flagler Drive #503                                  When was the debt incurred?
          West Palm Beach, FL 33407
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 542 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 567 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 625      The Tub Doctors, Inc.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1930 S. 55th St.                                           When was the debt incurred?
          West Allis, WI 53219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 626      The Whitfield Group LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          20921 W Greenwood Dr                                       When was the debt incurred?
          Aurora, CO 80013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      The Whitfield Group MN LLC/Kim
 627      Elliott                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          20921 W Greenwood Dr                                       When was the debt incurred?
          Aurora, CO 80013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 543 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 568 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      The Whitfield Investment Group MN
 628      LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          20921 E Greenwood Dr                                       When was the debt incurred?
          Aurora, CO 80013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 629      Thomas Castrigno                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 2681                                                When was the debt incurred?
          Frisco, CO 80443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Thurston Woods Land Trust -
 630      Thomas Castr                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 2681                                                When was the debt incurred?
          Frisco, CO 80443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 544 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 569 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 631      Tidy Trim Lawn Service LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5338 N 36th St                                             When was the debt incurred?
          Milwaukee, WI 53217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 632      Tieks by Gavrielli                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          269 S Beverly Dr, Ste 1402                                 When was the debt incurred?
          Beverly Hills, CA 90212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 633      Tim Bonn                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2387 Burke Ave                                             When was the debt incurred?
          North St. Paul, MN 55109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 545 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 570 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 634      Tim Smith                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3779 Riveiera Grove #101                                   When was the debt incurred?
          Colorado Springs, CO 80922
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 635      Time Warner Cable                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 4639                                                When was the debt incurred?
          Carol Stream, Il 60197-4639
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 636      Timothy Creed                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3712 N Hermitage Ave                                       When was the debt incurred?
          Chicago, IL 60613
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 546 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 571 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 637      Timothy Creed                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3614 N Hamilton                                            When was the debt incurred?
          Chicago, IL 60618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 638      Timothy David Harper                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2407 6th Ave.                                              When was the debt incurred?
          Moline, IL 61265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 639      Timothy Gullickson                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1920 Columbus Ave S, Apt 2-1                               When was the debt incurred?
          Minneapolis, MN 55404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 547 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 572 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 640      Timothy Smith                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3779 Riviera Grove #101                                    When was the debt incurred?
          Colorado Springs, CO 80922
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 641      Tina Hangsleben                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9768 Summit Ct                                             When was the debt incurred?
          Monticello, MN 55632
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 642      Titan Remodeling LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1127 Ross Avenue                                           When was the debt incurred?
          St. Paul, MN 55106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 548 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 573 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 643      TJ Plumbing                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3457 N 54th St                                             When was the debt incurred?
          Milwaukee, WI 53216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 644      TK Mason, LLC                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3043 N 82nd St                                             When was the debt incurred?
          Milwaukee, WI 53222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 645      TL Investments 1, LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          31 Pond Drive                                              When was the debt incurred?
          Hilton Head Island, SC 29926
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 549 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 574 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 646      TLC Property Investments                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4928 Cowell Blvd Suite 13                                  When was the debt incurred?
          Davis, CA 95618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 647      TN Department of Labor                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          220 French Landing Dr                                      When was the debt incurred?
          Nashville, TN 37243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 648      TNT Custom Countertops                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          708 Chicago Drive                                          When was the debt incurred?
          Burnsville, MN 55306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 550 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 575 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 649      To-A-T Construction Co LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1631 Thomas Ave N                                          When was the debt incurred?
          Minneapolis, MN 55411
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 650      Todd Nelson                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1248 St. Clair Ave #2                                      When was the debt incurred?
          St. Paul, MN 55105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 651      Tom & Kathleen Castrigno                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 2681                                                When was the debt incurred?
          Frisco, CO 80443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 551 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 576 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 652      Tom Didier                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7101 N Green Bay Ave #3                                    When was the debt incurred?
          Glendale, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 653      Tony Wrobel                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1017 15th Ave No                                           When was the debt incurred?
          South St. Paul, MN 55075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 654      Top-Line Painting LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1045 Goldfinch Dr                                          When was the debt incurred?
          Waconia, MN 55387
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 552 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 577 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 655      Total Residential                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          W234 N2830 Paul Rd                                         When was the debt incurred?
          Pewaukee, WI 53072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Towne & Country Building
 656      Inspection Inc.                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7036 N Fairchild Circle                                    When was the debt incurred?
          Fox Point, WI 53217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 657      Towne & County Bld. Insp., Inc                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7036 N Fairchild Circle                                    When was the debt incurred?
          Fox Point, WI 53217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 553 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 578 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 658      Traditions Hardwood Flooring                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5211 149th St W                                            When was the debt incurred?
          Apple Valley, MN 55124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 659      Travis Hoang                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10435 Raleigh Road                                         When was the debt incurred?
          Woodbury, MN 55129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Tri Communications Security
 660      Services Inc                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1048 33rd Street South                                     When was the debt incurred?
          St. Cloud, MN 56301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 554 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 579 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 661      Tricor Construction, LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 30846 Dept. 9056                                    When was the debt incurred?
          Salt Lake City, UT 84130-0846
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 662      Tricor, LLC                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 30846                                               When was the debt incurred?
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 663      Tricor, LLC.                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13255 SW 137th Ave #214                                    When was the debt incurred?
          Miami, FL 33186
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 555 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 580 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 664      Trio Enterprises, LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          608 3RD AVE W                                              When was the debt incurred?
          Milan, IL 61264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 665      Trio Enterprises, LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          608 West 3rd Avenue                                        When was the debt incurred?
          Milan, IL 61264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 666      Trofim Borisov                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5505 Spruce Rd                                             When was the debt incurred?
          Mound, MN 55364
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 556 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 581 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 667      TruBank                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6205 Mills Civic Parkway                                   When was the debt incurred?
          West Des Moines, IA 50266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 668      Truce                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1428 West 32nd Street                                      When was the debt incurred?
          Minneapolis, MN 55408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 669      Truong, Vy                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10435 Raleigh Road                                         When was the debt incurred?
          Woodbury, MN 55129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 557 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 582 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 670      Tully, Will                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4201 61st Ave N                                            When was the debt incurred?
          Brooklyn Center, MN 55429
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 671      Turek Enterprises LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2908 Wilds Lane NW                                         When was the debt incurred?
          Prior Lake, MN 55372
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 672      Twin City Discount Granite                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11521 Eagle St NW #10                                      When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 558 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 583 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 673      Twin City Title                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14015 Sunfish Lake Blvd NW #300                            When was the debt incurred?
          Ramsey, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 674      Twin City Title Company, LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14015 Sunfish Lake Blvd. NW #300                           When was the debt incurred?
          Ramsey, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 675      Twin Lake Investments                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1253 130th Lane NW                                         When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 559 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 584 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 676      Twocor Nine-Eight, LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2489 Baystone Ct.                                          When was the debt incurred?
          Colorado Springs, CO 80921
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 677      U.S. Inspect                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14501 George Carter Way STE 110                            When was the debt incurred?
          Chantilly, VA 20151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 678      UBREAKIFIX                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15375 W BLUEMOUND RD #105                                  When was the debt incurred?
          BROOKFIELD, WI 53005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 560 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 585 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 679      Ueda, Dean & Yumi                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          94-338 Keahilele Place                                     When was the debt incurred?
          Mililani, HI 96789
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 680      Underdog Equities                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          121 Fairfield Way, # 330                                   When was the debt incurred?
          Bloomingdale, IL 60108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 681      Underdog Equities, LLC                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 561 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 586 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 682      Unemployment Insurance                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 7945                                                When was the debt incurred?
          Madison, WI 53707-7945
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 683      Ungerman Restoration                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14000 21st Ave N.                                          When was the debt incurred?
          Plymouth, MN 55447
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 684      Unified Government Treasurer                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 175013                                           When was the debt incurred?
          Kansas City, KS 66101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 562 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 587 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 685      Unified Government Treasury                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 175013                                              When was the debt incurred?
          Kansas City, KS 66101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 686      Unified Treasury-Wynadotte County                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          WyCo Courthouse 710 N 7th Street                           When was the debt incurred?
          Suite
          Kansas City, KS 66101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 687      United of Omaha                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 2749                                             When was the debt incurred?
          Omaha, NE 68103-2749
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 563 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 588 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 688      Universal Global Contractor LLC                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1405 16th Street                                           When was the debt incurred?
          Racine, WI 53403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 689      Uptown Transfer Inc                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3040 4th Ave S                                             When was the debt incurred?
          Minneapolis, MN 55408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 690      Uptown Transfer Inc.                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3040 4th Ave S                                             When was the debt incurred?
          Minneapolis, MN 55408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 564 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 589 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 691      US Bank                                                    Last 4 digits of account number                                                      $41,000.00
          Nonpriority Creditor's Name
          PO BOX 790179                                              When was the debt incurred?           43191
          St Louis, MO 63179-0179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 692      US Bank                                                    Last 4 digits of account number                                                      $18,000.00
          Nonpriority Creditor's Name
          824 N 11th St                                              When was the debt incurred?           43313
          St Louis, MO 63101-1016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 693      US Bank                                                    Last 4 digits of account number                                                      $18,000.00
          Nonpriority Creditor's Name
          PO Box 790408                                              When was the debt incurred?           43282
          St Louis, MO 63179-0408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 565 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 590 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 694      US Bank                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1000 S York Road, 3rd Floor                                When was the debt incurred?
          Elmhurst, IL 60126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 695      Us Bank                                                    Last 4 digits of account number       0382                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/14 Last Active
          Po Box 5229                                                When was the debt incurred?           4/04/16
          Cincinnati, OH 45201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Check Credit Or Line Of Credit


 4.1
 696      US Bank, NA                                                Last 4 digits of account number       7682                                                   $0.00
          Nonpriority Creditor's Name
          PO Box 790117                                              When was the debt incurred?           December 2018
          Saint Louis, MO 63179-0117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   vehcile lease




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 566 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 591 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 697      US Bank.                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12880 Elm Creek Blvd                                       When was the debt incurred?
          Maple Grove, MN 55369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 698      US Bank/RMS CC                                             Last 4 digits of account number       0474                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 04/08 Last Active
          Po Box 5229                                                When was the debt incurred?           3/16/15
          Cincinnati, OH 45201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Check Credit Or Line Of Credit


 4.1
 699      US Bank/RMS CC                                             Last 4 digits of account number       8897                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 01/15 Last Active
          Po Box 5229                                                When was the debt incurred?           2/27/18
          Cincinnati, OH 45201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 567 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 592 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 700      US Bank/RMS CC                                             Last 4 digits of account number       7083                                           $11,591.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/11 Last Active
          Po Box 5229                                                When was the debt incurred?           11/01/18
          Cincinnati, OH 45201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 701      US Props, LLC                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7760 France Ave. So, Suite 700                             When was the debt incurred?
          Minneapolis, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 702      US Props, LLC                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          444 N Michigan Ave Suite 1200                              When was the debt incurred?
          Chicago, IL 60611
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 568 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 593 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 703      USA Invest Immo SAS                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          10531 Farmington Rd Ste A                                  When was the debt incurred?
          Livonia, MI 48150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 704      V&B Cleaning                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3505 W 78th Place                                          When was the debt incurred?
          Chicago, IL 60652
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 705      V&B Cleaning and Demolition, Inc                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3505 W 78th Place                                          When was the debt incurred?
          Chicago, IL 60652
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 569 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 594 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 706      VA Cleaning Services                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. box 170563                                            When was the debt incurred?
          Milwaukee, WI 53204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 707      Vargas III, Pedro                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9740 Brassie Ct                                            When was the debt incurred?
          Colorado Springs, CO 80920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 708      Variety Maintenance Service                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8309 West Concordia Ave                                    When was the debt incurred?
          Milwaukee, WI 53222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 570 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 595 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 709      Venkatesh Gopal                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13210 Kenyon Street NE                                     When was the debt incurred?
          Blaine, MN 55449
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 710      Verizon                                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P O Box 25502                                              When was the debt incurred?
          Lehigh Valley, PA 18002-5505
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 711      Verona Knowledge, LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7761 France Ave. So, Suite 700                             When was the debt incurred?
          Minneapolis, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 571 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 596 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Verona Real Estate Investments,
 712      LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7762 France Ave. So, Suite 700                             When was the debt incurred?
          Minneapolis, MN 55435
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Verona Real Estate Investments,
 713      LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4108 N Monroe Avenue                                       When was the debt incurred?
          Peoria Heights, IL 61616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 714      Veteran Lawn Care                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          219 35th Ave North                                         When was the debt incurred?
          St. Cloud, MN 56303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 572 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 597 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 715      Vicki Stoeckley                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3056 Capstan Way                                           When was the debt incurred?
          Colorado Springs, CO 80906
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 716      Victory Ventures, Inc.                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          16831 NE 176 Street                                        When was the debt incurred?
          Woodinville, WA 98072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 717      Vlad Ustimchuk                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13047 - 1st Ave S                                          When was the debt incurred?
          Zimmerman, MN 55398-8763
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 573 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 598 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 718      Vladimir & Donna Slivka                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          724 Homestread Road                                        When was the debt incurred?
          LaGrange Park, IL 60526
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 719      Von Arx Homes, LLC                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14346 Rutgers Street                                       When was the debt incurred?
          Prior Lake, MN 55372
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 720      Von Arx Sr., Mike                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          14346 Rutgers Street                                       When was the debt incurred?
          Prior Lake, MN 55372
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 574 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 599 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 721      VT Holdings LLC                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6837 Beard Ave N                                           When was the debt incurred?
          Brooklyn Center, MN 55429
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 722      Vy Truong                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3497 Gunston Lane                                          When was the debt incurred?
          Woodbury, MN 55129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 723      Wade Chilcoat                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          205 St Mark Way                                            When was the debt incurred?
          Westminster, MD 21158
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 575 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 600 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 724      Walbon Brothers LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          601 Freeman Ave S                                          When was the debt incurred?
          Delano, MN 55328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 725      Walt J and Karen E Kirst                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1000 Miles Ave                                             When was the debt incurred?
          Burleson, TX 76028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 726      Walter Kirst                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1000 Miles Avenue                                          When was the debt incurred?
          Burleson, TX 76028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 576 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 601 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 727      Warnell , Rob                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          S74 W 20660 Field Drive                                    When was the debt incurred?
          Muskego, WI 53150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 728      Warners Stellian                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          550 Atwater Circle                                         When was the debt incurred?
          Saint Paul, MN 55103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 729      Warners' Stellian                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          550 Atwater Circle                                         When was the debt incurred?
          Saint Paul, MN 55103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 577 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 602 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 730      Washington County                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 200                                                 When was the debt incurred?
          Stillwater, MN 55082
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 731      Washington Maintenance Services                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3427 12th Avenue                                           When was the debt incurred?
          Anoka, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 732      Waste Management                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 4647                                             When was the debt incurred?
          Carol Stream, IL 60197-4647
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 578 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 603 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 733      WE Energies                                                Last 4 digits of account number                                                          $700.00
          Nonpriority Creditor's Name
          PO Box 90001                                               When was the debt incurred?           2018
          Milwaukee, WI 53290-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 734      We Energies                                                Last 4 digits of account number       1473                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 07/18 Last Active
          Po Box 2046                                                When was the debt incurred?           12/18
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Agriculture


 4.1
 735      Webb, Douglas                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2319 1st Ave #403                                          When was the debt incurred?
          Seattle, WA 98121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 579 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 604 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 736      Weld & Sons Plumbing                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3410 Kilmer LN N                                           When was the debt incurred?
          Plymouth, MN 55441
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 737      Wells Fargo Bank                                           Last 4 digits of account number       9573                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 6/11/08 Last Active
          Po Box 6429                                                When was the debt incurred?           4/29/09
          Greenville, SC 29606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 738      Wendy McCreight                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          521 Adare Road                                             When was the debt incurred?
          Bartlett, IL 60103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 580 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 605 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 739      Wentzel Law Offices                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          77 W Washington Street STE 2100                            When was the debt incurred?
          Chicago, IL 60602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 740      Wenz Properties, Inc.                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1030 Marsh Ridge Circle                                    When was the debt incurred?
          Maple Plain, MN 55359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 741      Wertz Holdings Keefe WI, LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11418 W 104th Drive                                        When was the debt incurred?
          Westminster, CO 80021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 581 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 606 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 742      Wesley Sherrell                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12042 W 95th St                                            When was the debt incurred?
          Lenexa, KS 66215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 743      West Iona Terrace LLC                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          400 W 63rd St #612                                         When was the debt incurred?
          New York, NY 10069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 744      West Title LLC                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11660 Wayzata Blvd.                                        When was the debt incurred?
          Minnetonka, MN 55304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 582 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 607 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 745      West Villard Ave LLC                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          400 W 63rd St #612                                         When was the debt incurred?
          New York, NY 10069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 746      WEST VILLARD AVENUE LLC                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          400 W. 63rd St Apt 612                                     When was the debt incurred?
          New York, NY 10069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 747      Westar Energy                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. BOX 758500                                            When was the debt incurred?
          TOPEKA, KS 66675-8500
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 583 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 608 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 748      Western Sky Properties LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12998 Bluebird St NW                                       When was the debt incurred?
          Coon Rapids, MN 55448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 749      Whitfield Investment Group MN LLC                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          20922 E Greenwood Dr                                       When was the debt incurred?
          Aurora, CO 80013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 750      Whitfield Investments LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          19066 Randolph Place                                       When was the debt incurred?
          Denver, CO 80249
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 584 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 609 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 751      Whitfield Investments LLC.                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          20921 E Greenwood Dr                                       When was the debt incurred?
          Aurora, CO 80013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 752      Whitmore, Jonathan & Kristen                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1538 Wavertree Lane                                        When was the debt incurred?
          Fullerton, CA 92831
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      WI Department of Workforce
 753      Development                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 7905                                              When was the debt incurred?
          Madison, WI 53707
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 585 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 610 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 754      WI Investment Properties LLC                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7445 Antelope Meadows Circle                               When was the debt incurred?
          Peyton, CO 80831
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      WI Residential Invest Communities
 755      LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8735 W Glenn Ave                                           When was the debt incurred?
          Milwaukee, WI 53802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Wildlake Global Investment, LLC
 756      c/o Fran                                                   Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          1710 Ridge Road                                            When was the debt incurred?           42225
          Iowa City, IA 52245
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 586 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 611 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 757      Will Tully                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1920 S 1st St - APT#1405                                   When was the debt incurred?
          Minneapolis, MN 55454
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 758      Will Tully.                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4201 61st Ave S                                            When was the debt incurred?
          Brookyn Center, MN 55429
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 759      William C Johnson                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6185 Partridge Ct                                          When was the debt incurred?
          White Bear Lake, MN 55110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 587 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 612 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 760      William Fasbender                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2813 SW 42nd Ln                                            When was the debt incurred?
          Cape Coral, FL 33914
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 761      William Silkett                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3859 Jamestown Curve                                       When was the debt incurred?
          Woodbury, MN 55129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 762      Willy Fabian Melo Mendoza                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Calle 14C No 56-41 Apto 504 Bloque                         When was the debt incurred?
          F Gra
          Cali, CO
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 588 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 613 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 763      Wingate Pest Management                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 420                                                 When was the debt incurred?
          Liberty, MO 64069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 764      Winmond Properties, Inc.                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          630 Cypresswood Ridge                                      When was the debt incurred?
          Spring, TX 77373
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 765      Winokur Group                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6105 Paseo Encantada                                       When was the debt incurred?
          Camarillo, CA 93012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 589 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 614 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 766      WIP1, LLC                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6571 Hepton Lane                                           When was the debt incurred?
          Lewiston, ID 83501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 767      WIP2 LLC                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6571 Hepton Lane                                           When was the debt incurred?
          Lewiston, ID 83501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 768      Wisconsin Properties, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7606 TWINFLOWER DR                                         When was the debt incurred?
          MADISON, WI 53719-4541
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 590 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 615 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Wizard Lawn Service & Snow
 769      Plowing LL                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4130 Lexington Ave N Apt # 1104                            When was the debt incurred?
          Shoreview, MN 55126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Wizard Lawn Service & Snow
 770      Plowing LLC                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4130 Lexington Ave N Apr #1104                             When was the debt incurred?
          Shoreview, MN 55126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 771      Womack, Matthew                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          620 Sugar Mill Drive                                       When was the debt incurred?
          Nashville, TN 37211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 591 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 616 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1      Wright Properties & Investments
 772      LLC                                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3009 NE 88th Terrace                                       When was the debt incurred?
          Kansas City, MO 64156
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 773      Xavier Meplon                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7596 Macomb #9                                             When was the debt incurred?
          Gross lle Township, MI 48138
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 774      Xavier Meplon                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          24408 Foxmoor Blvd                                         When was the debt incurred?
          Woodhaven, MI 48183
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 592 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 617 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 775      Xcel Energy                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P. O. Box 9477                                             When was the debt incurred?
          Minneapolis, MN 55484-9477
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 776      Xceptional Investments Inc.                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6925 Janell Ave No                                         When was the debt incurred?
          Brooklyn Park, MN 55428
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 777      Xceptional Investments LLC                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2324 84th Ave North                                        When was the debt incurred?
          Brooklyn Park, MN 55444
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 593 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 618 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 778      Xceptional Investments, Inc.                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6925 Janell Ave N                                          When was the debt incurred?
          Brooklyn Park, MN 55428
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 779      XL Property & Contracting LLC                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5707 W North Ave                                           When was the debt incurred?
          Milwaukee, WI 53208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 780      Yates Butler Law, P.C.                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5251 W. 116th Place, Suite 200                             When was the debt incurred?
          Keawood, KS 66221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 594 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 619 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 781      Yates Butler, P.C.                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7628 Mohawk St                                             When was the debt incurred?
          Prairie Village, KS 66208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 782      YMYSPOT Cleanup LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3315 N. 124th St., Suite A                                 When was the debt incurred?
          Brookfield, WI 53005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 783      York Ventures Ltd                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          818 S York Street                                          When was the debt incurred?
          Denver, CO 80209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 595 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 620 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 784      Yuan Chieh Lee                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7964 Brooklyn Blvd #178                                    When was the debt incurred?
          Brooklyn Park, MN 55445
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 785      Yukon Group, LLC                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2223 5th Street #10801                                     When was the debt incurred?
          White Bear Lake, MN 55110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Yulong (Leon) & Evmeshkina
 786      Liubov LI                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          17424 14th Drive SE                                        When was the debt incurred?
          Bothell, WA 98012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 596 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 621 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 787      Yulong Li                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          17424 14th Drive SE                                        When was the debt incurred?
          Bothell, WA 98012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 788      Zablocki Roofing, Inc.                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3900 Roosevelt Rd #112                                     When was the debt incurred?
          St Cloud, MN 56301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 789      Zach Berbig                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          80 Valley View Road                                        When was the debt incurred?
          Long Lake, MN 55356
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 597 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 622 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 790      Zachary Hanson                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          742 N Wisconsin St.                                        When was the debt incurred?
          Port Washington, WI 53074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 791      Zachary P. Berbig                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          80 Valley View Road                                        When was the debt incurred?
          Long Lake, MN 55356
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 792      Zenix Capital LLC.                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          342 N Water Street, Suite 600                              When was the debt incurred?
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 598 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 623 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 793      Zhao, Sisko Rondonuwu & Ming                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4530 Shorepointe Way                                       When was the debt incurred?
          San Diego, CA 92130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 794      Zig's Heating and Cooling                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2831 S 13th St                                             When was the debt incurred?
          Milwaukee, WI 53215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Zivkovic Associates Real Estate
 795      Services                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2324 Grand Avenue - Suite 5                                When was the debt incurred?
          Fort Myers, FL 33901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 599 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1          Filed 06/05/19                 Page 624 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                              Case number (if known)

 4.1
 796       Zulaski, John                                             Last 4 digits of account number                                                              $0.00
           Nonpriority Creditor's Name
           802 E Cherry Lane                                         When was the debt incurred?
           Arlington Heights, IL 60004
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.1
 797       Zuolin Chen                                               Last 4 digits of account number                                                              $0.00
           Nonpriority Creditor's Name
           3307 Candlestick Ln                                       When was the debt incurred?
           Katy, TX 77494
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 600 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                Case 19-25564-gmh                         Doc 1           Filed 06/05/19                  Page 625 of 788
 Debtor 1 Nathaniel R. Armstrong
 Debtor 2 Jenifer Armstrong                                                                          Case number (if known)

                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                    0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             5,355,515.20

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             5,355,515.20




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 601 of 601
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                                Case 19-25564-gmh                       Doc 1         Filed 06/05/19                Page 626 of 788
 Fill in this information to identify your case:

 Debtor 1                  Nathaniel R. Armstrong
                           First Name                         Middle Name             Last Name

 Debtor 2                  Jenifer Armstrong
 (Spouse if, filing)       First Name                         Middle Name             Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF WISCONSIN

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       David Morgan and Christine Jarmul                                           2 year lease of apartment commenced 5/1/19.
               226 Golden Gate Point #53
               Sarasota, FL 34236

     2.2       Schlossmann's Dodge City Chrysler                                           42 month lease of 2018 Jeep Wrangler commenced
               19100 W Capitol Dr.                                                         12/28/18.
               Brookfield, WI 53045




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                 Case 19-25564-gmh                          Doc 1   Filed 06/05/19            Page 627 of 788
 Fill in this information to identify your case:

 Debtor 1                     Nathaniel R. Armstrong
                              First Name                          Middle Name                  Last Name

 Debtor 2                     Jenifer Armstrong
 (Spouse if, filing)          First Name                          Middle Name                  Last Name


 United States Bankruptcy Court for the:                   EASTERN DISTRICT OF WISCONSIN

 Case number
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?                   -NONE-          . Fill in the name and current address of that person.


                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                        Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                                 Check all schedules that apply:


    3.1         Black Box Equities, LLC                                                                          Schedule D, line
                1000 36TH AVE                                                                                    Schedule E/F, line 4.172
                Moline, IL 61265
                                                                                                                 Schedule G
                                                                                                               Black Hawk Bank & Trust



    3.2         Home Investment Parnters LLC                                                                     Schedule D, line
                4108 N Monroe Ave                                                                                Schedule E/F, line  4.1499
                Peoria Heights, IL 61616
                                                                                                                 Schedule G
                                                                                                               Sharepoint Credit Union




Official Form 106H                                                                         Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                    Case 19-25564-gmh                              Doc 1     Filed 06/05/19        Page 628 of 788
              Nathaniel R. Armstrong
 Debtor 1 Jenifer Armstrong                                                                 Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.3      Trio Enterprises, LLC                                                                  Schedule D, line
             608 3RD AVE W                                                                          Schedule E/F, line  4.556
             Milan, IL 61264
                                                                                                    Schedule G
                                                                                                 First Trust & Savings Bank




Official Form 106H                                                           Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

                                Case 19-25564-gmh                    Doc 1     Filed 06/05/19         Page 629 of 788
Fill in this information to identify your case:

Debtor 1                      Nathaniel R. Armstrong

Debtor 2                      Jenifer Armstrong
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF WISCONSIN

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                                                   Real Estate Investm.
       Include part-time, seasonal, or       Occupation            Consultant
       self-employed work.
                                             Employer's name       Home Invest, LLC
       Occupation may include student
       or homemaker, if it applies.          Employer's address



                                             How long employed there?         3 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
                                Case 19-25564-gmh              Doc 1      Filed 06/05/19              Page 630 of 788
Debtor 1   Nathaniel R. Armstrong
Debtor 2   Jenifer Armstrong                                                                     Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
     5e.    Insurance                                                                     5e.        $              0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
     5g.    Union dues                                                                    5g.        $              0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $       -1,537.04       $               0.00
     8b. Interest and dividends                                                           8b.        $            0.00       $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
     8e. Social Security                                                                  8e.        $              0.00     $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $           -1,537.04       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              -1,537.04 + $            0.00 = $          -1,537.04
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $          -1,537.04
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
                          Case 19-25564-gmh                  Doc 1       Filed 06/05/19                  Page 631 of 788
Fill in this information to identify your case:

Debtor 1                 Nathaniel R. Armstrong                                                             Check if this is:
                                                                                                                An amended filing
Debtor 2                 Jenifer Armstrong                                                                      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF WISCONSIN                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for    Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............     Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                        No
      dependents names.                                                             Son                                  5                    Yes
                                                                                                                                              No
                                                                                    Mother                               63                   Yes
                                                                                                                                              No
                                                                                    Father                               65                   Yes
                                                                                                                                              No
                                                                                                                                              Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                         Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                             3,450.00

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                             32.41
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                            630.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                              0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1

                             Case 19-25564-gmh                     Doc 1           Filed 06/05/19            Page 632 of 788
Debtor 1     Nathaniel R. Armstrong
Debtor 2     Jenifer Armstrong                                                                         Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                182.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                129.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 74.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             2,170.00
8.    Childcare and children’s education costs                                                 8. $                                             1,100.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               130.00
10.   Personal care products and services                                                    10. $                                                115.00
11.   Medical and dental expenses                                                            11. $                                                230.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  75.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                 833.00
      15b. Health insurance                                                                15b. $                                               1,341.00
      15c. Vehicle insurance                                                               15c. $                                                 224.00
      15d. Other insurance. Specify:                                                       15d. $                                                   0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  497.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  897.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      12,459.41
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      12,459.41
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              -1,537.04
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             12,459.41

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                            -13,996.45

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Mrs. Armstrong's mother and father, who do not speak English and do not yet have jobs, are
                          living with the Armstrongs. They travelled back to their home country of Columbia recently to attend to
                          some personal matters, but they're retuning to live with Mr. and Mrs. Armstrong on June 12, 2019.

                          Also, the Armstrongs' accountant has informed the Armstrongs that an amendment to their 2018 income
                          tax returns may be required, which could result in an income tax liability of $14,000 for 2018.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2

                           Case 19-25564-gmh                      Doc 1         Filed 06/05/19                Page 633 of 788
 Fill in this information to identify your case:

 Debtor 1                    Nathaniel R. Armstrong
                             First Name                     Middle Name             Last Name

 Debtor 2                    Jenifer Armstrong
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Nathaniel R. Armstrong                                                X   /s/ Jenifer Armstrong
              Nathaniel R. Armstrong                                                    Jenifer Armstrong
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       June 5, 2019                                                   Date    June 5, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                                    Case 19-25564-gmh                     Doc 1   Filed 06/05/19           Page 634 of 788
 Fill in this information to identify your case:

 Debtor 1                  Nathaniel R. Armstrong
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Jenifer Armstrong
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number
 (if known)                                                                                                                          Check if this is an
                                                                                                                                     amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                      Dates Debtor 2
                                                                 lived there                                                             lived there
        3559 N. Frederick Ave.                                   From-To:                       Same as Debtor 1                            Same as Debtor 1
        Milwaukee, WI 53211                                      July 2018-May                                                           From-To:
                                                                 2019

        195 N. Harbor Dr. Chicago, IL then                       From-To:                       Same as Debtor 1                            Same as Debtor 1
        360 E. Randolph St. Chicago, IL                          December 2016 -                                                         From-To:
                                                                 July 2018

        468 E. Valleyview Dr.                                    From-To:                       Same as Debtor 1                            Same as Debtor 1
        Bartlett, IL 60103                                       June 2016 -                                                             From-To:
                                                                 December 2016


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

                                 Case 19-25564-gmh                        Doc 1       Filed 06/05/19               Page 635 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                                           Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $5,800.00           Wages, commissions,                      $0.00
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

 For last calendar year:                              Wages, commissions,                    see attached             Wages, commissions,                      $0.00
 (January 1 to December 31, 2018 )                 bonuses, tips                              supplement           bonuses, tips
                                                       Operating a business                                            Operating a business

 For the calendar year before that:                   Wages, commissions,                    see attached             Wages, commissions,                      $0.00
 (January 1 to December 31, 2017 )                 bonuses, tips                              supplement           bonuses, tips
                                                       Operating a business                                            Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                Case 19-25564-gmh                       Doc 1         Filed 06/05/19               Page 636 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                                           Case number (if known)


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       David Morgan and Christine Jarmul                         May 1, 2019                  $10,350.00                  $0.00        Mortgage
       226 Golden Gate Point #53                                                                                                       Car
       Sarasota, FL 34236                                                                                                              Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other security deposit
                                                                                                                                    ($3,450), May 2019 rent
                                                                                                                                    ($3,450), June 2019 rent
                                                                                                                                    ($3,450).


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Doan Enterprise Corporation v.                            Contract                   Anoka County Courthouse                    Pending
       Underdog Equities, LLC                                                               2100 3rd Ave.                              On appeal
       not yet assigned                                                                     Anoka, MN 55303-2489                       Concluded


       Jennifer Peters, and Juniper                              Civil                      Minnesota District Court -                 Pending
       Ventures, LLC v. Nathaniel R.                                                        Minneapolis                                On appeal
       Armstrong et al.                                                                     United States Courthouse                   Concluded
       18-cv-02208                                                                          300 South Fourth Street
                                                                                            Minneapolis, MN 55415

       V&B Cleaning & Demolition, Inc. v.                        Contract                   First Municipal District -                 Pending
       Underdog Equities, Inc.                                                              Chicago                                    On appeal
       18m1111126                                                                           50 W Washington St #1303                   Concluded
                                                                                            Chicago, IL 60602




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                Case 19-25564-gmh                        Doc 1        Filed 06/05/19               Page 637 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                                           Case number (if known)


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                   Value of the
                                                                                                                                                        property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
        Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
        Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

       Mrs. Armstrong's sister                                       $2,500 tuition payment                                   Nov. 2018                 $2,500.00

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
        Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                Case 19-25564-gmh                       Doc 1         Filed 06/05/19               Page 638 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                                           Case number (if known)


       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Hanson & Payne, LLC                                           Attorney fees for bankruptcy case                        March 2019                $4,000.00
       740 N. James Lovell St.
       Milwaukee, WI 53233


       Hanson & Payne, LLC                                           Attorney fees for business advisory                      12/18/18                  $4,258.50
       740 N. James Lovell St.                                       matter
       Milwaukee, WI 53233


       Hanson & Payne, LLC                                           Attorney fees for business advisory                      1/18/19                   $4,824.50
       740 N. James Lovell St.                                       matter
       Milwaukee, WI 53233


       Hanson & Payne, LLC                                           Attorney fees for business advisory                      2/20/19                   $2,459.00
       740 N. James Lovell St.                                       matter
       Milwaukee, WI 53233


       Hanson & Payne, LLC                                           Attorney fee for business advisory                       4/10/19                   $4,054.00
       740 N. James Lovell St.                                       matter
       Milwaukee, WI 53233


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
         Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Mixa Jewelers                                                 (1) Rolex Submariner men's                 $2,700.00                       December 2018
       4320 N. Oakland Ave.                                          watch, Style #16610, Serial
       Milwaukee, WI 53211                                           #34VP9371

       none

       Schlossmann's Dodge City                                      2011 Mercedes GL450                        Traded it in and received       12/28/18
       19100 W. Capital Dr.                                                                                     $3,500 plus $7,500 credit
       Brookfield, WI 53045                                                                                     toward lease of 2018
                                                                                                                Jeep Wrangler.
       none




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 19-25564-gmh                       Doc 1         Filed 06/05/19               Page 639 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                                           Case number (if known)


       Person Who Received Transfer                                  Description and value of                   Describe any property or     Date transfer was
       Address                                                       property transferred                       payments received or debts   made
                                                                                                                paid in exchange
       Person's relationship to you
       3559 N. Frederick, LLC                                        Mr. Armstrong deeded the                   The value of Mr.             7/18/17
       342 N. Water St., Suite 600                                   Armstrongs' home into the                  Armstrong's
       Milwaukee, WI 53202                                           LLC immediately after                      membership interest in
                                                                     purchasing it, subject to all              the LLC increased
       LLC wholly owned by Mr. Armstrong                             of the mortgage debt on the                proportionally with the
                                                                     property.                                  value of the house being
                                                                                                                transferred to the LLC.
                                                                                                                The LLC later deeded
                                                                                                                the property back to Mr.
                                                                                                                Armstrong on 7/5/18,
                                                                                                                also subject to the
                                                                                                                mortgage debt on the
                                                                                                                property.

       Bianco Rental, LLC                                            Mr. Armstrong deeded the                   The value of Mr.             3/15/19
       342 N. Water St., Suite 600                                   3559 N. Frederick Ave.                     Armstrong's
       Milwaukee, WI 53202                                           property to the LLC, subject               membership interest in
                                                                     to the mortgage debt on the                the LLC increased
       LLC wholly owned by Mr. Armstrong                             property. The transfer                     proportionally with the
                                                                     related to the Armstrongs                  value of the house being
                                                                     considering renting their                  transferred to the LLC.
                                                                     home out and wanting the
                                                                     protection afforded to
                                                                     owners of LLCs in that
                                                                     endeavor.


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
        Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                       Date Transfer was
                                                                                                                                             made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
         Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was          Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,         before closing or
       Code)                                                                                                            moved, or                      transfer
                                                                                                                        transferred
       North Shore Bank                                          XXXX-0592                     Checking                 January 2019                     $18.00
       15700 West Bluemound Rd.                                                                Savings
       Brookfield, WI 53005                                                                    Money Market
                                                                                               Brokerage
                                                                                               Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                Case 19-25564-gmh                       Doc 1         Filed 06/05/19               Page 640 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                                                Case number (if known)


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                      Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case             Status of the
       Case Number                                                   Name                                                                      case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                Case 19-25564-gmh                        Doc 1           Filed 06/05/19                Page 641 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                                           Case number (if known)


 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       All businesses listed on Schedule B.
                                                                 All real estate investment or property
                                                                 management companies.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 19-25564-gmh                       Doc 1         Filed 06/05/19               Page 642 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                                           Case number (if known)



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Nathaniel R. Armstrong                                              /s/ Jenifer Armstrong
 Nathaniel R. Armstrong                                                  Jenifer Armstrong
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     June 5, 2019                                                   Date     June 5, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person        . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                      page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                                Case 19-25564-gmh                       Doc 1         Filed 06/05/19               Page 643 of 788
                              Amounts per Individual Income Tax Returns
                                        Segregated by Entity
                                                2017

                Ownership %       100.00%        81.31%          50.00%        50.00%        33.33%        16.50%        50.00%        50.00%
                                                                  Home
                                  Verona        Calhoun        Investment                                                Campus        Home          Other       Amounts per
                          Sch    RealEstate     Ventures         Partners     MnEguties     Underdog      Black Box2      Suites       Invest       entities      Form 1040
Salary
Business income           C         (38,076)                                                                                                                         (38,076)
Capital gain (loss)       D         273,773                        56,918        137,665                                    35,894                     50,178        554,428
Other gain (loss)
ScheduleE income (loss)   E         (77,644)               0       (25,793)     (156,790)        (170)         (1,417)      (29,300)     118,670         (623)      (173,067)
   Earned Income                    158,053                Q        31,125       (19,125)        (170)         (1,417)        6,594      118,670       49,555        343,285
Interest                              1,632                                                                                                   37                       1,669
Total Income                                                                                                                                                         344,954



                                           Nate Armstrong
                              Amounts per Individual Income Tax Returns
                                        Segregated by Entity
                                                2018

                Ownership %       100.00%        81.31%          50.00%        50.00%    100.00%           100.00%        50.00%       8.00%         0.00%
                                                                  Home                    Home                                                       Home
                                  Verona        Calhoun        Investment                 Invest                          Home          Other        Invest    Amounts per
                          Sch    RealEstate     Ventures         Partners     MnEguties Acguisitions      Iowa 2016       Invest       entities    O12erations Form 1040
Salary                                                                                                                                                  13,500      13,500
Business income           C         (130,895)                                                  (79,197)                                                           (210,092)
Capital gain (loss)       D                                          8,365        47,971                                                                            56,336
Other gain (loss)                    (20,771)                                                   15,299         49,779       62,498                                 106,805
ScheduleE income (loss)   E          (45,807)      (61,408)         17,883        97,925        (6,778)       (44,768)     150,588           316                   107,951
   Earned Income                    (197,473)      (61,408)         26,248       145,896       (70,676)         5,011      213,086           316        13,500      74,500
Interest                                                                18         1,122                                       587                          51       1,778
Total Income                                                                                                                                                        76,278



                                                                                                                    Supplement - SOFA #4_Armstrong
                                                Case 19-25564-gmh             Doc 1     Filed 06/05/19       Page 644 of 788
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Nathaniel R. Armstrong
 Debtor 2              Jenifer Armstrong                                                                   1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of Wisconsin
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                       -$
        Net monthly income from a business, profession, or farm $                       Copy here -> $                            $
  6. Net income from rental and other real property
                                                                                    Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                       -$
        Net monthly income from rental or other real property           $               Copy here -> $                            $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                                Case 19-25564-gmh                     Doc 1          Filed 06/05/19               Page 645 of 788
 Debtor 1     Nathaniel R. Armstrong
 Debtor 2     Jenifer Armstrong                                                                         Case number (if known)



                                                                                                    Column A                     Column B
                                                                                                    Debtor 1                     Debtor 2 or
                                                                                                                                 non-filing spouse
  8. Unemployment compensation                                                           $                                       $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                        $                            $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                      $                            $
                                                                                                    $                            $
                  Total amounts from separate pages, if any.                                    +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.               $                        +   $                   =   $

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                               Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                          13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Nathaniel R. Armstrong                                             X /s/ Jenifer Armstrong
                Nathaniel R. Armstrong                                                    Jenifer Armstrong
                Signature of Debtor 1                                                     Signature of Debtor 2
        Date June 5, 2019                                                          Date June 5, 2019
             MM / DD / YYYY                                                             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                Case 19-25564-gmh                        Doc 1   Filed 06/05/19                  Page 646 of 788
 Fill in this information to identify your case:

 Debtor 1            Nathaniel R. Armstrong

 Debtor 2           Jenifer Armstrong
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Eastern District of Wisconsin

 Case number                                                                                         Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                                                                                                If your exclusion period ends before your case is closed,
                          ending on                  , which is fewer than 540 days before I
                          file this bankruptcy case.                                            you may have to file an amended form later.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                Case 19-25564-gmh                     Doc 1         Filed 06/05/19        Page 647 of 788
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Nathaniel R. Armstrong
 Debtor 2              Jenifer Armstrong                                                                   1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of Wisconsin
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                       -$
        Net monthly income from a business, profession, or farm $                       Copy here -> $                            $
  6. Net income from rental and other real property
                                                                                    Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                       -$
        Net monthly income from rental or other real property           $               Copy here -> $                            $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                                Case 19-25564-gmh                     Doc 1          Filed 06/05/19               Page 648 of 788
 Debtor 1     Nathaniel R. Armstrong
 Debtor 2     Jenifer Armstrong                                                                         Case number (if known)



                                                                                                    Column A                     Column B
                                                                                                    Debtor 1                     Debtor 2 or
                                                                                                                                 non-filing spouse
  8. Unemployment compensation                                                           $                                       $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                        $                            $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                      $                            $
                                                                                                    $                            $
                  Total amounts from separate pages, if any.                                    +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.               $                        +   $                   =   $

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                               Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                          13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Nathaniel R. Armstrong                                             X /s/ Jenifer Armstrong
                Nathaniel R. Armstrong                                                    Jenifer Armstrong
                Signature of Debtor 1                                                     Signature of Debtor 2
        Date June 5, 2019                                                          Date June 5, 2019
             MM / DD / YYYY                                                             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                Case 19-25564-gmh                        Doc 1   Filed 06/05/19                  Page 649 of 788
 Fill in this information to identify your case:

 Debtor 1            Nathaniel R. Armstrong

 Debtor 2           Jenifer Armstrong
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Eastern District of Wisconsin

 Case number                                                                                         Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                                                                                                If your exclusion period ends before your case is closed,
                          ending on                  , which is fewer than 540 days before I
                          file this bankruptcy case.                                            you may have to file an amended form later.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                Case 19-25564-gmh                     Doc 1         Filed 06/05/19        Page 650 of 788
 Fill in this information to identify your case:

 Debtor 1                 Nathaniel R. Armstrong
                          First Name                        Middle Name               Last Name

 Debtor 2                 Jenifer Armstrong
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         David Morgan and Christine Jarmul                     Surrender the property.                           No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a              Yes
    Description of apartment security deposit:                               Reaffirmation Agreement.
    property       David Morgan and Christine                                Retain the property and [explain]:
    securing debt: Jarmul



    Creditor's         Pnc Bank                                              Surrender the property.                           No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a              Yes
    Description of       2016 Volvo XC90 31000 miles                         Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                                Case 19-25564-gmh                         Doc 1    Filed 06/05/19             Page 651 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                                     Case number (if known)


 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




                                Case 19-25564-gmh                     Doc 1       Filed 06/05/19            Page 652 of 788
 Debtor 1      Nathaniel R. Armstrong
 Debtor 2      Jenifer Armstrong                                                                     Case number (if known)




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Nathaniel R. Armstrong                                                   X /s/ Jenifer Armstrong
       Nathaniel R. Armstrong                                                          Jenifer Armstrong
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        June 5, 2019                                                     Date    June 5, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                     page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy




                                Case 19-25564-gmh                     Doc 1       Filed 06/05/19            Page 653 of 788
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                Case 19-25564-gmh                    Doc 1    Filed 06/05/19           Page 654 of 788
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                Case 19-25564-gmh                    Doc 1    Filed 06/05/19             Page 655 of 788
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                Case 19-25564-gmh                    Doc 1    Filed 06/05/19            Page 656 of 788
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                Case 19-25564-gmh                    Doc 1    Filed 06/05/19            Page 657 of 788
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
             Nathaniel R. Armstrong
 In re       Jenifer Armstrong                                                                                Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     4,000.00
             Prior to the filing of this statement I have received                                        $                     4,000.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               The debtor (whether one or more) has entered into a separate retainer agreement with Hanson & Payne, LLC
               which fully sets forth matters included and excluded in the firm's engagement to represent the debtor. The
               retainer agreement is the only document governing the scope and terms of the firm's representation of the
               debtor. By way of short summary, a partial list of the items excluded from the scope of the firm's agreement to
               represent the debtor follows: representation of the debtor in any adversary proceedings or other contested
               matters, the filing of any motions, negotiation of reaffirmation agreements, satisfaction of judgments due to
               discharge in bankruptcy, matters relating to the dischargeability of taxes, student loans, child support or
               maintenance, or any other debt, formal or informal audits initiated by the US Trustee's office, 2004 examinations,
               and actions contesting the debtor's entitlement to a discharge.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 5, 2019                                                                /s/ Benjamin P. Payne
     Date                                                                        Benjamin P. Payne 1041478
                                                                                 Signature of Attorney
                                                                                 Hanson & Payne, LLC
                                                                                 740 N. James Lovell St.
                                                                                 Milwaukee, WI 53233
                                                                                 (414) 271-4550 Fax: (414) 271-7731
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                Case 19-25564-gmh                      Doc 1     Filed 06/05/19          Page 658 of 788
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
            Nathaniel R. Armstrong
 In re      Jenifer Armstrong                                                                          Case No.
                                                                                   Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: June 5, 2019                                                     /s/ Nathaniel R. Armstrong
                                                                        Nathaniel R. Armstrong
                                                                        Signature of Debtor

 Date: June 5, 2019                                                     /s/ Jenifer Armstrong
                                                                        Jenifer Armstrong
                                                                        Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy

                                Case 19-25564-gmh                      Doc 1      Filed 06/05/19     Page 659 of 788
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Wisconsin Dept. of Justice
    17 W. Main St.
    Madison, WI 53707-7857

    Internal Revenue Service
    Centralized Insolvency Operations
    P.O. Box 7346
    Philadelphia, PA 19101-7346

    1st Choice Remodeling and Restoration In
    652 155th Ave NW
    Andover, MN 55304

    1st Community Bank
    1803 SE 3rd St PO Box 147
    Aledo, IL 61231-0153

    1st Community Bank
    1803 SE 3rd St PO Box 147
    Aledo, IL 61231-0152

    1st Community Bank
    1803 SE 3rd St PO Box 147
    Aledo, IL 61231-0151

    1st Community Bank
    1803 SE 3rd St PO Box 147
    Aledo, IL 61231-0150

    1st Community Bank
    1803 SE 3rd St PO Box 147
    Aledo, IL 61231-0149

    20/20 Home Inspections
    7 Windwor St
    Superior, WI 54880

    247 Brokers LLC
    426 S Westgate St, Unit 104
    Addison, IL 60101

    3 Dimensional Contracting
    2509 N 20th St
    Milwaukee, WI 53206

    3100 MSP LLC
    202 Water Street, Suite 200
    Excelsior, MN 55331

    3559 N Frederick LLC
    4108 N Monroe Ave
    Peoria Heights, IL 61616




           Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 660 of 788
360 Degree Maintenance
P.O. Box 320023 Franklin, WI 53132
Franklin, WI 53132

3910 N 41st St Milwaukee, LLC
6378 S Wolff Ct
Littleton, CO 80123

4101 N. Elmhurst Rd. Milwaukee, LLC
6376 S Wolff Ct
Littleton, CO 80123

411 Main LLC
PO Box 1417
Frisco, CO 80443

46th and France LLC
7709 Unity Avenue North
Brooklyn Park, MN 55443

4725 N 30th St Milwaukee, LLC
6378 S WOLFF CT
LITTLETON, CO 80123

5020 N 63rd Milwaukee, LLC
6376 S WOLFF CT
LITTLETON, CO 80123

7365 Potomac Land Trust
PO Box 2681
Frisco, CO 80443

889 Thomas Ave, LLC
10939 89th Ave No
Maple Grove, MN 55369

A Better Choice Home Inspection
PO Box 100925
Cape Coral, FL 33910

A La Carte Concierge Service
1019 Elm Street
Flossmoor, IL 60422

A Man And His Hammer, LLC
3439 So. Burrell St.
Milwaukee, WI 53207

A-1 Complete Heating & A/C, LLC
PO Box 1516
Blue Springs, MO 64013

A-1 Hauling
25376 Xkimo St NW
Isanti, MN 55040


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 661 of 788
A-1 Security Locksmith
3416 W Fon Du Lac Ave
Milwaukee, WI 53210

A-1 Sewer & Septic Service, Inc.
6370 Carter Ave.
Merriam, KS 66203

A-Bill Glass Service Co
10205 E Truman Rd
Independence, MO 64052

A1 Copier Service
PO Box 581374
Minneapolis, MN 55458

A1 Lawn Care
6507 W Mitchell Street
West Allis, WI 53214

A1 Refinisher
10146 West Forest Home Ave. unit #16
Hales Corner, WI 53130

AAA Exterminators
720 Tenny Ave
Kansas City, KS 66101

Aace Mechanical Inc.
2696 Co. Rd. 157
Barnum, MN 55707

AB CPA, Inc
130 West Lake Street, Unit 5
Bloomingdale, IL 60108

Abby Zimmer
14301 Martin Drive #505
Eden Prairie, MN 55344

ABC Sewer
PO Box 07461
Milwaukee, WI 53207

ABC Supply
15631 Collection Center
Chicago, IL 60693-0156

Abe Shirazi
6376 S Wolff Ct
Littleton, CO 80123

Abhishek (Abhi) Prasad
4003 Lake Athens Court
Richmond, TX 77406


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 662 of 788
Able Well, Inc.
12692 208th Ave NW
Elk River, MN 55330

Absolute Property Management LLC
P.O. Box 812
Superior, WI 54880

ABT Electronics
1200 Milwaukee Ave
Glenview, IL 60025

Acasta Holdings, LLC
99 Wall Street Suite 1309
New York, NY 10005

Accident Fund
PO Box 77000 DEPT 77125
Detroit, MI 48277-0125

Accredited Electrical Solutions, LLC
15741 Azurite Court NW
Ramsey, MN 55303

Accurate Basement Repair
PO Box 371176
Milwaukee, WI 53237

Accurate Dimensions
233 SW Greenwich Drive #17
Lees Summit, MO 64082

ACE Realty Pros, LLC
105 Riverside Drive,
Boone, NC 28607

ACKY-3100 Lake Limited Partnership
3033 Excelsior Blvd Suite 10
Minneapolis, MN 55416

Action Lock & Key, Inc.
800 W Lake St., Ste 122-124
Roselle, IL 60172

Action Management Consulting d.o.o.
Kralja Petra 32
Belgrade, Serbia 11 000

Action Overhead Garage Door
18077 Murphy Lake Blvd
Prior Lake, MN 55372

Active Property Investment LLC
342 N Water St Suite 600
Milwaukee, WI 53202


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 663 of 788
Adam Black
10860 181st Lane
Elk River, MN 55330

Adam Loehlein Construction, LLC
1244 E St. Germain St., #207
St Cloud, MN 56304

Adam Sefchovich
50 West 34th St.
New York, NY 10001

Adeo Development Solutions LLC
994 Glen Oaks Drive
Nixa, MO 65714

AdvantaClean KC
13725 Metcalf Ave, Suite 314
Overland Park, KS 66223

Advantage Electric Inc
917 142nd Ave NW
Andover, MN 55304

Aes/goalfinc
Attn: Bankruptcy
Po Box 2461
Harrisburg, PA 17105

Affinity Real Estate Media LLC
7509 NW Tiffany Springs Pkwy STE 200
Kansas City, MO 64153

Affordable Office Interiors
501 S Gary Ave
Roselle, IL 60172

Air Rite Heating & A/C Inc
8049 Lower 147th St West PO Box 242111
Apple Valley, MN 55124

AJA 1 Properties
12200 Upper Heather Ave No
Hugo, MN 55038

AJS Holdings LLC
5216 Sheridan Street
Davenport, IA 52806

Akats Construction Group
4061 W Grand Ave
Chicago, IL 60651




       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 664 of 788
Akoka County Treasury
2100 3rd Ave Suite 311
Anoka, MN 55303

ALA Contracting, LLC
3473 N Bremen St
Milwaukee, WI 53212

Alacrity Constructions
21608 Peterson Ave
Chicago, IL 60646

Alan B Wilcox
867 Crescent Lane
Hartland, WI 53029

Alan Seibenaler
1770 Brigden Road
Pasadena, CA 91104

Alex Czysz
3362 S 100th St
Greenfield, WI 53227

Alex Landau
400 W 63rd St.
New York, NY 10069

Alex Phillips
14163 Dresden Court
Apple Valley, MN 55124

All City Appliance
2921 E Whittaker Ave
St. Francis, WI 53235

All City Container
25376 Xkimo St. NW
Isanti, MN 55040

All County Sterling Property Management
3208 W Lake Mary Blvd STE #1710
Lake Mary, FL 32746

All Hours Cleaning
1664 Manton St
St. Paul, MN 55106

All Ways Drains Ltd
135 E Golden Lake Lane
Circle Pines, MN 55014

AllanVentures Holdings, LLC
400 W. 63rd Street Apt 612
New York, NY 10069


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 665 of 788
Allen Boelk
9007 Beloit Rd, Apt 129
Milwaukee, WI 53227

Allen Chen
1401 6th St SE, Apt# 505
Minneapolis, Mn 55414

Alliance Credit Union
575 Rudder Rd
Fenton, MO 63026

Alliant Realty
S109 W34744 Jacks Bay Road
Mukwonago, WI 53149

ALM Realty Trust
4722 West Vliet Street
Milwaukee, WI 53208

Aloha Aina Estate Holding, LLC
98-1043 Oliwa St
Aiea, HI 96701

Alpesh Parmar
2720 Mountain Ash Lane
San Ramon, CA 94582

Alpine Plywood
12210 W Silver Spring Rd
Milwaukee, WI 53225

AM/PM Plumbing
701 Railroad Avenue
West Des Moines, IA 50265

AmCham Serbia
Smiljani?eva 24
Belgrade 11000

Ameren Illinois
PO BOX 88034
Chicago, IL 60680

Ameren Missouri
PO BOX 88068
Chicago, IL 60680

American Bank and Trust Company, N.A.
4301 E 53rd St
Davenport, IA 52807

American Estate & Trust FBO Douglas Ames
6900 Westcliff Drive, Ste 603
Las Vegas, NV 89145


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 666 of 788
American Estate & Trust FBO Lisa Kotasek
6900 Westcliff Drive #603
Las Vegas, NV 89145

American Family Insurance
1918 S 4th
Leavenworth, KS 66048

American Foundation Specialist
11011 W Forest Homes Ave
Hales Corners, WI 53130

American Real Estate Investments Inc
3225 Mcleod Dr Suite 100
Las Vegas, NV 89121

American Waterworks
829 Rolling View Ln S
Pine Island, MN 55963

Amex
Correspondence/Bankruptcy
Po Box 981540
El Paso, TX 79998

AMIASU LLC
29 W 17th St 2FL
New York, NY 10011

Amnicon Construction LLC
8319 E US Hwy 2
South Range, WI 54874

Amy Salonek
41 N Pine St
Lester Prairie, MN 55354

Andrei Osinsky
8360 COMMERCE DR
Chanhassen, MN 55317

Andrew Nagel
120 Michelle Dr
Johnson Creek, WI 53038

Ann Drahos
1506 Brett St NW
Cedar Rapids, IA 52405

Anna Chen
3307 Candle Stick Lane
Katy, TX 77494




       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 667 of 788
Anneliese E Hagemann
3717 N Wisconsin Avenue
Florence, AZ 85132

Annette Gillum
459 Woodbark Court
Mauldin, SC 60108

Anthony Clarizio
1155 Warburton Avenue Unit 10M
Yonkers, NY 10701

AO Properties
21374 Hyalite Drive
Lakeville, MN 55044

Apple International, Inc.
2417 Ashland Ave
St. Joseph, MO 64506-1936

Appraisal Nation Title & Settlement Serv
100 Ryan Court, Suite 21
Pittsburgh, PA 15205

Aqueduct Plumbing, Inc.
2951 N Dawson Avenue
Chicago, IL 60618

Aragon Realty LLC
1155 Warburton Avenue Unit 10M
Yonkers, NY 10701

Arbor Masters
8250 Cole Parkway
Shawnee, KS 66227

Arcana Insurance
5310 Harvest Hill Road, Suite 200
Dallas, TX 75230

AREE Properties LLC
12012 Orchard Ave W
Minnetonka, MN 55305

Aries Plumbing, Inc.
5100 Heege Road
St. Louis, MO 63123

Arko Exteriors, Inc.
1840 - 183rd Avenue NE
East Bethel, MN 55011

Matt Arminio
426 S Westgate St
Addison, IL 60101


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 668 of 788
Armor Security Inc
2601 Stevent Ave
Minneapolis, MN 55408

Ashley Whitney
30733 136th Street
Princeton, MN 55371

Asian Real Estate Association of America
5963 LaPlace Court Suite 314
Carlsbad, CA 92008

ASR Inc.
17140 Horizon Trail SE
Prior Lake, MN 55372

At Home Professional Services
3600 NW 50th St
Riverside, MO 64150

Atmos Energy
PO Box 790311
St Louis, MO 63179-0311

Attorney Michael P Plum
11430 W Bluemound Rd Suite 200
Wauwatosa, WI 53226

Audrey & Kenneth Ruedinger
1537 W 6th Avenue
Oshkosh, WI 54902

Audrey Ruedinger
1537 W 6th Avenue
Oshkosh, WI 54902

Auto-Owners Insurance
PO Box 30315
Lansing, MI 48909-7815

Avii Estiatorio
566 Chestnut Street
Winnetka, IL 60093

AZIOM LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

B & B
18125 Murphy Lake Blvd
Prior Lake, MN 55372

B Dry
3721 Spring Lake Dr.
Racine, WI 53405


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 669 of 788
B-Clean Homes
1514 S 57th Street
West Allis, WI 53227

Badge Lock & Key Inc
2000 N Farwell Ave
Milwaukee, WI 53202

BAJJ1 LLC
1615 Blackhawk Hills Road
Eagan, MN 55122

Baker Bros
835 E.Camelback Road
Phoenix, AZ

Ball, Glenn
1902 E. 2nd Stree
Bloomington, IN 47401

Bank of America
1000 S York Road, 3rd Floor
Elmhurst, IL 60126

Barker Financial
114 1/2 E College St
Iowa City, IA 55240

Barry A. Bobek, PA
503 E Monroe St
Jacksonville, FL 32202

Barry Marcus Garrett
12940 Nicollet Ave So #202
Burnsville, MN 55337

Bb&T
In Care of Bankruptcy Dept
Po Box 1847
Wilson, NC 27894

BBG Enterprises, LLC
7531 E 2nd St
Scottsdale, AZ 85251

Ben Gohlke
10125 W North Ave
Wauawatosa, WI 53226

Ben McDermott
115 North Second Street, Apt 318
Minneapolis, MN 55401




       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 670 of 788
Ben Winkour
1172 Graham Street
Simi Valley, CA 93065

Benjamin Management Group Inc.
100 Spectrum Center Drive, Suite 650
Irvine, CA 92618

Benjamin Mauch
12939 Forestedge cir
Orlando, FL 32828

BeOffice LLC
444 North Michigan Ave STE 1200
Chicago, IL 60611

Bergfeld Electric Co., LLC
15419 White Oak Trail Dr
Florissant, MO 63034

Berry's Unlimited Remodeling
1226 E 24th Ave
Kansas City, MO 64116

Berthod , James
PO Box 370
Fruita, CO 85121

Berthod, Jill
PO Box 370
Fruita, CO 85121

Bertino Door Co LLC
3556 S 25th Street
Milwaukee, WI 53221

Best Electric Service, Inc.
8123 W Greenfield Ave
West Allis, WI 53214

Bianco Rental, LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Bill Bergeson
7161 55th St W
Oakdale, MN 55128

Bin Zhao
409 University Ave SE Apt #8
Minneapolis, MN 55414

BK Construction LLC
2157 N 55th St
Milwaukee, WI 53208


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 671 of 788
BK Construction LLC INC
11414 Park Place, Suite 202
Milwaukee, WI 53224

BKD Capital LLC
2640 Round Table
Lewisville, TX 75056

Black Box Equities 2 LLC
4108 N Monroe Avenue
Peoria Heights, IL 61616

Black Box Equities 2, LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Black Box Equities IL
608 3rd Ave W
Milan, IL 61264

Black Box Equities LLC
608 3rd Ave W
Milan, IL 61265

Black Box Equities LLC
3100 West Lake Street - Suite 430
Minneapolis, MN 55416

Black Box Equities, LLC
1000 36TH AVE
Moline, IL 61265

Black Box Equities, LLC
3101 West Lake Street - Suite 430
Minneapolis, MN 55417

Black Hawk Bank & Trust
334 2nd Avenue West
Milan, IL 61264

Black Hills Energy
PO BOX 6001
RAPID CITY, SD 57709-6001

Blackberry Rentals LLC
5266 Blackberry Drive
Fitchburg, WI 53711

Blackhawk Bank & Trust
3889 Elmore Avenue
Davenport, IA 52807

Blake & Wendy McCreight
505 N McClurg Ct - Unit 2905
Chicago, IL 60611


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 672 of 788
Blanca Reyes
1211 S 50th St
West Milwaukee, WI 53214

BLCW Solo 401K
1172 Graham street
Simi Valley, CA 93065

BLCW Solo 401k Trust
1172 Graham street
Simi Valley, CA 93065

Blue Moon Group LLC
129 Dawn Lauren Ln
Tallahassee, FL 32301

Blue Ridge Investment
41 Otter Creek Drive
Gerrardstown, WI 25420

Blue Water Group LLC
3464 Washington Dr #100
Eagan, MN 55112

BMF Remodeling LLC
30 Stonehill Drive, Unit D
Oswego, IL 60543

BMW Props LLC
505 N McClurg Ct - Unit 2905
Chicago, IL 60611

Borisov, Trofim
5505 Spruce Rd
Mound, MN 55364

Bozo Milosevic
Gojka Stipica 3
Belgrade, Serbia Serbia

BP Homes 1 LLC
29 W 17th St 2FL
New York, NY 10011

BP Homes LLC
29 W 17th St 2FL
New York, NY 10011

BPU
540 Minnesota Ave
Kansas City, Kansas 66101-2930

Brad Hatch
10475 Irma Dr Apt 7
northglenn, CO 80233-4216


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 673 of 788
Bradley Contractors
7800 W Glendale
Milwaukee, WI 53218

Brandless
37 Graham St
San Francisco, CA 94129

Breadsmith of Minneton
1816 Plymouth Rd
Minnesota, MN 55305

Bret Askegaard
1632 East Fourth Street
Duluth, MN 55812

Brian & Jolie Krause
1767 Phillips Court
Erie, CO 80517

Brian DeFee
2640 Round Table
Lewisville, TX 75056

Brian Elling
944 Moonlight Dr
Woodbury, MN 55125

Brian Hamilton
4821 N 22nd St #2115
Milwaukee, WI 53209

Brian Morey
82 Bryan St
Little Canada, MN 55117

Brian Murray
301 W Broad St #344
Falls Church, VA 22046

Brocks Flooring Inc.
18125 Murphy Lake Blvd
Prior Lake, MN 55372

Brookfield Construction LLC
426 S Westgate St. #104
Addison, IL 60101

Brown Deer Water Public Utility
4800 W Green Brook Dr
Brown Deer, WI 53223

Bruce and Jenny Peters
1615 Blackhawk Hills RD
St. Paul, MN 55122


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 674 of 788
Bruce Peters
1616 Blackhawk Hills RD
St. Paul, MN 55122

BSD 1 LLC
29 W 17th St 2FL
New York, NY 10011

BSD 2 LLC
29 W 17th St 2FL
New York, NY 10011

Budget Appliance Fix
3217 W Center Ave
Milwaukee, WI 53216

Building Helpers LLC
PO Box 401
North Prairie, WI 53153

Bulldog Professional Inspection Services
3724 Broadway Blvd. #1007
Kansas City, MO 64111

Burkland Indoor Air, LLC
1035 Kingsbrook Lane
Florissant, MO 63031

Bush, Kotto, Creen, Koury, & Halligan PL
5505 Victoria Avenue Suite 100
Davenport, IA 52807

Butler Investments
4979 W 40th Street
Minneapolis, MN 55416

Butler Investments Trust
4979 W 40th Street
Minneapolis, MN 55416

Byron Hoaglan
1514 S 57th Street
West Allis, WI 53214

C W J Culligan
120 Bridge St
Wheaton, IL 60187

C&D Potter Plumbing Inc
10990 New Halls Ferry Rd J297
St Louis, MO 63136

C&S Partners LLC
10939 89th Ave North
Maple Grove, MN 55369


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 675 of 788
Calhoun Ventures LLC
4108 N Monroe Avenue
Peoria Heights, IL 61616

Calhoun Ventures, LLC
7764 France Ave. So, Suite 700
Minneapolis, MN 55435

Callahan, Garrett
26095 Big Horn Mountain Way
Yorba Linda, CA 92887

Campus Suites on 6th Ave STCL, LLC
121 Fairfield Dr., Suite 202
Bloomingdale, IL 60108

Candi Ferman
PO Box 525
Smithville, MO 64089

Candler-Gamm Services
6711 N Grand Ave
Gladstone, MO 64118

Capital Investments of Naples, LLC
2650 Golf Shore Blvd N #401
Nalpes, FL 34103

Capital One
Attn: Bankruptcy
Po Box 30285
Salt Lake City, UT 84130

Captain Save A Home LLC
9418 N Green Bay Road, #355
Brown Deer, WI 53209

Cardan Builders
3363 S 100th St., Unit 4
Greenfield, WI 53227

Cardinal Real Estate Partners
2551 Burnham Road
Minneapolis, MN 55416

Carlos Rucke
651 Ivy Ave E
St. Paul, MN 55106

Carpathian Capital Fund 1 LLC
Box 247 235 610
Sioux Falls, SD 57186




       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 676 of 788
Carpathian Capital Managment, LLC
7801 E. BUSH LAKE ROAD, STE 120
MINNEAPOLIS, MN 55439

Carpet by Design, Inc.
6226 Raytown Rd
Raytown, MO 64133

Carpets R US
6346 Longview Rd
Shawnee, KS 66218

Carrie Batton
PO Box 250389
Milwaukee, WI 53225

Carrington Title Services
6100 Tennyson Pkwy
Plano, TX 75024

Casey Poppinga
1402 W 365 N
Midway, UT 84049-4700

Cass County Collector
2725 Cantrell Rd
Harrisonville, MO 64701

Castle Law, LLC
13963 S Bell Road
Homer Glen, IL 60491

Castrigno, Kathleen
PO Box 2681
Frisco, CO 80443

Cathy L Hanson
729 Stuarts Drive
St. Charles, IL 60174

Cave Associates
2489 Rice Street #40
Roseville, MN 55113

CBA Services LLC
PO Box 525
Smithville, MO 64089

CC Electric & Contracting
4165 N 22nd St
Milwaukee, WI 53209

Cenex Federate
1030 33rd st S
St Cloud, MN 56301


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 677 of 788
Centennial Utilities
200 Civic Heights Circle
Circle Pines, MN 55014

Center Point Energy
PO Box 4671
Houston, TX 77210-4671

CenterPoint Energy
P. O. Box 4671
Houston, TX 77210-4671

CenterPoint Energy
P. O. Box 4671
Houston, TX 77210-4671

Century Springs
PO Box 856858
Minneapolis, MN 55485-6858

CenturyLink
P. O. Box 91154
Seattle, WA 98111-9254

Cesar Esquivel
812 SW Lea Dr
Lee's Summit, MO 64081

Chad Latvaaho
9 Riverside Circle
Monticello, MN 55362

Chad Latvaaho
10939 89th Ave North
Maple Grove, MN 55369

Chad Susnik dba MKE Flooring LLC
PO Box 34174
Milwaukee, WI 53234

Chair 10 Investments, LLC
1600 S Clarkson Street
Denver, CO 80210

Chandler Boyd
922 Pearson Rd.
Cary, IL 60013

Charles Leland Guldenzopf
110 North McKnight
Alexis, IL 61412

Charles Reynolds
2756 Pfinister School Road
Desoto, MO 63020


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 678 of 788
Charter Communications
P.O. BOX 3019
MILWAUKEE, WI 56301

Chenoweth Law LLC
469 West Huron Street Apartment 1407
Chicago, IL 60654

Cherry Midwest Homes, LLC
1606 Arroyo Drive
Windsor, CO 80550

Chilcoat, Wade
205 St Mark Way Apt 530
Westminster, MD 21158

Chloe Lee
4037 N Sheridan Rd #3N
Chicago, IL 60613

Choukalas Design
4450 N 12th St, Ste 106
Phoenix, AZ 85014

Chris and Sherry Kling
PO Box 14072
West Allis, WI 53214

Chris Frankowski
521 Prairie Ridge
Woodstock, IL 60098

Chris Hiebert
8804 N Polk Avenue
Kansas City, MO 64154

Chris Jorgensen
1497 Main St #265
Dunedin, FL 34698

Chris Laurents
3492 Cherry Lane, Unit B
Woodbury, MN 55129

Chris Lutter
11751 99th Place
Maple Grove, MN 55369

Christina Nguyen
721 Upton Street
Redwood City, CA 94061

Christine Solorio
8 E 9th Street APT 2804
Chicago, IL 60605


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 679 of 788
Christopher Lawlor
1816 18th Avenue
Longmont, CO 80501

Christopher Ness
1709 Dakota Drive
Minot, ND 58701

Christopher Triplett
4836 S Throop Street
Chicago, IL 60609

CHUBB
1133 Avenue of the Americas
New York, NY 10036

Chudnow Druck Valuation, Inc.
6373 N. Jean Nicolet Road
Milwaukee, WI 53217-4184

Cinequipt
2601 49th Ave N #500
Minneapolis, MN 55430

Citizens Community Federal
2174 East Ridge Center
Eau Claire, WI 54701

Citizens Community Federal N.A.
2174 EastRidge Center
Eau Claire, WI 54701

City Home Inspections, LLC
3900 W. Brown Deer Rd. Suite A, #106
Milwaukee, WI 53209

City of Altoona
407 8th St SE
Altoona, IA 50009

City of Milwaukee
P. O. Box 3268
Milwaukee, WI 53201-3268

City of Milwaukee - Dept of Public Works
Zeidler Municipal Building 841 N Broadwa
Milwaukee, Wisconsin 53202-0000

City of Milwaukee - Office of the City T
200 E Wells St #103
Milwaukee, WI 53202

City of Milwaukee Assessor's Office
200 E Wells St # 507
Milwaukee, WI 53202


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 680 of 788
City of Milwaukee Office of the City Tre
Office of the City Treasurer 200 East W
Milwaukee, WI 53202

City of Minneapolis
P. O. Box 77028
Minneapolis, MN 55480-7728

City of Silvis
121 11th Street
Silvis, IL 61282

City Restoration Group
1444 Dodge St
Lake Geneva, WI 53147

City Side Electric
841 86th Ave NW
Coon Rapids, MN 55433

Citywide Disposal
5001 W 40th St
Cicero, IL 60804

CJS Investment Trust
3859 Jamestown Curve
Woodbury, MN 55129

CJS Investments
3859 Jamestown Curve
Woodbury, MN 55129

Clark & Amy Marble
4624 Fairway Hills Drive
Eagan, MN 55123

Clark and Amy Marble
4624 Fairway Hills Dr
St. Paul, MN 55123-2150

Clarke T Goset
2212 Midland View Ct N
Roseville, MN 55113

Clarks Lawn Service
252 James Parkway
New Market, MN 55054

Classic Home Enhancements
1401 Wood Duck Trail
Shakopee, MN 55379

Classic Home Enhancements.
2022 Heritage Drive
Shakopee, MN 55379


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 681 of 788
Classic Touch Painting MN
5030 Bluff Rd
Big Lake, MN 55309

Clean Cut Milwaukee LLC
1924 N Oakland Ave
Milwaukee, WI 53202

Clean Master Carpet Services Inc.
5540 Morgan Ave No
Brooklyn Center, Mn 55430

Climate Control Heating & Cooling
937 S Brown St
Liberty, MO 64068

Clintion County Collector
207 N Main Room 114
Plattsburg, MO 64477

CM Equity Group LLC
201 Montgomery St APT 752
Jersey City, NJ 07302

CMP, LLC
2061 E Haley Street
Republic, MO 65738

CNR Contracting & Rehabbing
2756 Pfinister School Rd
DeSoto, MO 63020

Codilis & Associates, P.C
15W030 N Frontage Rd
Burr Ridge, IL 60527

Cody Properties
2720 Droste Rd
Saint Charles, MO 63301-1504

Cohen & Company Consulting, PC
215 West Main Street
Maple Shade, NJ 08052

Coldwell Banker
7550 France Ave South, Ste 300
Edina, MN 55435

Coldwell Banker Burnet
7550 France Ave So Ste 300
Edina, MN 55435

Coldwell Banker Burnett
7550 France Ave So Ste 300
Edina, MN 55434


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 682 of 788
Coldwell Banker Residential
11303 N Port Washington Road
Mequon, WI 53092

Cole's Salon
15050 Cedar Ave
Apple Valley, MN 55124

Colin Brechbill
2652 Golf Shore Blvd N #401
Nalpes, FL 34103

Collector Of Revenue
Gregory F.X. Daly PO Box 66787
St Louis, MO 66787

Collector of Revenue - Clayton
41 S Central Ave
Clayton, MO 63105

Collette Peterson
W278n2392 Prospect Ave
Pewaukee, WI 53072-5221

Colton K Krupp
32 Aurora Lane
Fond du Lac, WI 54935

Comcast
PO Box 35170
Seattle, WA 98124-5170

Comcast Business
PO Box 37601
Philadelphia, PA 19101-0601

ComEd
PO Box 6111
Carol Stream, IL 60197-6111

Comerford Realty
22 S. Links Ave, Suite 200
Sarasota, FL 34236

Comfort Air Heating & Cooling
4006 East Wonder Lake Road
Wonder Lake, IL 60097

Comfort Star
3710 W Rochelle Ave
Milwaukee, WI 53209

Comfort Systems
675 Bering Dr. Suite 400
Houston, TX 77057


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 683 of 788
Commercial Furniture Services
4301 Highway 7, Ste 200
Minneapolis, MN 55416

Commercial Utilities
1146 E 7th Street
St. Paul, MN 55106

Community Lawn Care
2852 County Road 12 North
Buffalo, MN 55313

Community Roofing & Restoration
2340 N Cambridge Avenue
Milwaukee, WI 53211

Community Roofing & Restoration, Inc.
p.o. box 170927
whitefish Bay, WI 53217

Compass
3033 N Clark St, Suite P34
Chicago, IL 60657

Complete Care Remodeling & Concepts LLC
1201 Sherman Ave
Janesville, WI 53545

Comprehensive Property Services
2904 W Wisconsin Ave #2
Milwaukee, WI 53208

Connexus Energy
PO Box 8108
Minneapolis, MN 55480-1808

Connie Xiwen Tao
606 W 116th St.
New York, NY 10027

Consumers Energy
P. O. Box 740309
Cincinati, OH 45274-0309

Continental Title Co
8455 College Blvd
Overland Park, KS 66210

Continental Water Proofing (Steve Nebel)
6000 N 91st St
Milwaukee, WI 53225

Continental Western Group
11201 Douglas Avenue
Urbandale, IA 50322


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 684 of 788
Contractor Services of Iowa
1040 Hoak Dr
West Des Moines, IA 50265

Conver, Steven
15008 Broadbill Dr so
Chesterfield, VA 23834

Cook County Assessor
118 North Clark Street Third Floor, Room
Chicago, IL 60602

Cook County Clerk's Office
69 W. Washington Street, Suite 500
Chicago, IL 60602

Cook County Treasurer
PO Box 805438
Chicago, IL 60680-4115

Cooper Squared LLC
9917 W 99th Place
Westminster, CO 80021

COR Improvements LLC
5916 N Green Bay Avenue
Milwaukee, WI 53209

Core Capital Property LLC
800 Vanderbilt Beach Road
Naples, FL 34108

Corey Kaiser
1047 Damsel Caroline Drive
Lewisville, TX 75056

Corporate Disk Company
4610 Prime Parkway
McHenry, IL 60050

Corps Holdings LLC
5268 Mt. Arapaho Circle
Frederick, CO 80504

Cottage Care
135 S Mahaffie Street
Olathe, KS 66061

Cotter Bowen Law
4544 W. 103rd Street Suite 102
Oak Lawn, IL 60453

Counselor Realty
3200 NW Main Street Suite 365
Minneapolis, MN 55448


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 685 of 788
Country Mutual Insurance
1701 Towanda Ave
Bloomington, IL 61701

County of Jefferson
729 Maple Street
Hillsboro, MO 63050

County Treasurer Milwaukee County
901 N. 9th St., Room 102
Milwaukee, WI 53233

Courageous Investment Solutions, LLC
W3031 State Road 106
Fort Atkinson, WI 53538

Courey, Kosanda & Zimmer, PA
505 Highway 169 N, Suite 350
Minneapolis, MN 55441

Courter's Complete Home Inspection LLC
104 SE 260th St
Plattsburg, MO 64477

Courtyard by San Juan
801 PR-25
San Juan, Puerto Rico 00907-0000

Cov Wayzata
700 Lake St E
Wayzata, MN 55391

Coventry Park II Retail Condo Associatio
5111 Utica Ridge Rd
Davenport, IA 52807

Cox Communication Phoenix
PO Box 78071
Phoenix, AZ 85062

CPS MKE - Comprehensive Property Service
904 West Wisconsin Avenue
Milwaukee, WI 53233

Craig McCreight
836 Oaklawn Ave
East Moline, IL 61244

Crawford Material Co.
2151 N Pulaski Rd
Chicago, IL 60639

CREA
201 W 2nd St #900
Davenport, IA 52801


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 686 of 788
Cribbs Landscaping Co Inc.
PO Box 901
Bettendorf, IA 52722

Crockett Electric Co.
4651 Brewer Place
Leavenworth, KS 66048

Crown Plaza San Francisco - INT'L Airpor
1177 Airport Blvd
Burlingame, CA 94010

Ctz Comm Fed
Po Box 218
Altoona, WI 54720

Culligan of Wheaton
120 Bridge St
Wheaton, IL 60187

Cunniff, Kevin
9765 198th St W
Lakeville, MN 55044

Curt Kufner
2223 5th Street #10801
White Bear Lake, MN 55110

Curtis Calkins
8312 Highland
Kansas City, MO 64131

CW Twin Cities Channel 23
1640 Como Avenue
St. Paul, MN 55108

D Michael B's
6550 Lamplight Dr
Albertville, MN 55301

D R Electric LLC
237 Mac St
New Market, MN 55054

D R Electric, LLC
237 Mac Street
New Market, MN 55054

D&C Sport Surfaces, LLC
5822 Babcock Trail East
Inver Grove Heights, MN 55077

D&K Builders
4780 S Racine
New Berlin, WI 53146


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 687 of 788
D.R. Appraisals
908 S 32nd St
Milwaukee, WI 53215

D.R. Apprasisals
908 S 32nd Street
Milwaukee, WI 53215

Dahlager, Robert
7724 E Navarro Place
Denver, CO 80237

Dakota County Conciliation Court
14955 Galaxie Ave
Apple Valley, MN 55124

Dakota County Treasurer
Property & Taxation Records Administrati
Hastings, MN 55033-2392

DAKOTA Electric
PO Box 64427
St. Paul, MN 55164

Dakota Electric Association
4300 220th St W
Farmington, MN 55024

DAL Enterprise
PO Box 212
Lakeville, MN 55044

DAL Enterprise LLC
PO Box 212
Lakeville, MN 55044

Dan & Monica Slivka
444 N Michigan Ave STE 1200
Chicago, IL 60611

Dan Beattie
7373 S Downing Circle E
Centennial, CO 80122

Dana Dao
7964 Brooklyn Blvd
Brooklyn Park, MN 55445

Danco Solutions
911 S Noland Rd
Independence, MO 64050

Daniel &Teresa Beattie
7373 S Downing Circle E
Centennial, CO 80122


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 688 of 788
Daniel Thompson Tree Service
2710 Aldrich Ave South
Minneapolis, MN 55408

Danni Environments
2010 Kensington Drive
Waukesha, WI 53188

Danny Opitz
6500 12th Ave S
Richfield, MN 55423

Dao, Dana
7964 Brooklyn Blvd #178
Brooklyn Park, MN 55445

Darpet
2301 Lively Blvd
Elk Grove Village, IL 60007

Daryl C Boyd
922 Pearson Rd
Cary, IL 60013

Daryl C Boyd Construction
922 Pearson Rd
Cary, IL 60013

Dave Schmidt Realty
4314 W Forest Home Ave
Milwaukee, WI 53219

Davenport 1, LLC
One Eagle Ridge Road
North Oaks, MN 55127

Davenport General Services Corporation
4929 Utica Ridge Rd
Davenport, IA 52807

David W Scheller
3036 W Lake Street, Ste 218
Minneapolis, MN 55416

David & Erica Gutierrez
821 Mago Vista Road
Arnold, MD 21012

David & Nattharika Morgan
4127 Dorman Road
Pleasanton, CA 94588

David E Marshall
2415 W Superior St
Duluth, MN 55806


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 689 of 788
David Glenn
6710 Howdershell Road
Hazelwood, MO 63042

David Hannigan
6821 W 83rd St Ter
Bloomington, MN 55438

David Morgan and Christine Jarmul
226 Golden Gate Point #53
Sarasota, FL 34236

David Potter
PO Box 693
Wailuku, HI 96793

Davis Landscaping Inc
PO Box 65
Streamwood, IL 60107

dba FlipNerd.com
4001 N Josey Lane STE 120
Carrollton, TX 75007

dba Perma Jack of St. Louis
1127 Country Stone Drive
Valley park, MO 63088

DBJ Disposal Companies
930 Highway 2
Proctor, MN 55810

DC Annis Sewer Inc.
12124 12th Ave S
Burnsville, MN 55337

DCJ Construction
6160 S 6th Street W48
Milwaukee, WI 53221

DCRN LLC
12012 Orchard Ave W
Minnetonka, MN 55305

Deal Guardian
3555 Veterans Memorial Hwy. Suite C
Ronkonkoma, NY 11779

Dean & Yumi Ueda
94-338 Keahilele Place
Mililani, HI 96789

Dean Enterprises, LLC
7531 E 2nd St
Scottsdale, AZ 85251


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 690 of 788
Debra A. Orr
12928 Jody Ave N
Hugo, MN 55038

Default Design
Novosadskog samja 6/364
Novi Sad, Beograd 21000-0000

Degen, Michael E
900 West Ave F
Garland, TX 75040

Del Mar Motel
1702 Coast Blvd
Del Mar, CA 92014

Delaney Collins
638 Van White Memorial Blvd
Minneapolis, MN 55411

DeLoris R Sander
PO Box 673
Lakeville, MN 55044

Dennis Lash, Inc.
3697 Wescott Hills Dr
Eagan, MN 55123

Des Moines Water Works
2201 George Flagg Parkway
Des Moines, IA 50321

Desert Donkey Industry LLC
1439 W Chapman Ave
Orange, CA 92868

Design Hardwood Floors, Inc.
22900 Sweeney Lane
Lakeville, MN 55044

Deskins Realty
2015 Ole Davidson Rd
Mt. Pleasant, WI 53405

Developers Helpers
12310 Lone jack
Lees Summit, MO 64086

Diamond Joe Rehab & Repairs
PO Box 250389
Milwaukee, WI 53225

Diane Pauli
120 N Lakeview Drive #418
Bloomingdale, IL 60108


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 691 of 788
Dickenschrauf Heating and Cooling
11800 W Ripley Ave
Wauwatosa, WI 53226

Dirt Cheap Signs
7301 Bar K Ranch Rd.
Lago Vista, TX 78645

Discount Drain & Sewer Cleaning Restorat
PO Box 210511
Milwaukee, WI 53221

Discount Drain & Sewer LLC
PO Box 210511
Milwaukee, WI 53221

Discover Financial
Po Box 3025
New Albany, OH 43054

Discovery Heating & Air Conditioning LLC
3317 E Lunham Avenue
Cudahy, WI 53110

Discovery World, LTD
500 N Harbor Drive
Milwaukee, WI 53202

Diversified Adjustment Service, Inc.
POBox 32145
Fridley, MN 55432

Diversified Property Services LLC
341 3rd St NE
Sartell, MN 56377

DJ Andersen Design LLC
3540 Montgomerie Avenue
Deep Haven, MN 55391

DJ Asset Management
3901 E Roeser Rd
Phoneix, AZ 85040

DK Holdings Trust, LLC
7724 E Navarro Place
Denver, CO 80237

DKB Household
One Post, Suite 100
Irvine, CA 92618

DL Inspections & Home Services LLC
4853 County Road D
West Bend, WI 53090


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 692 of 788
DMZ Construction LLC
2121 Cliff Drive #212
Eagan, MN 55122

DNC Travel - LAX
700 World Way
Los Angeles, CA 90045

Doan Enterprise Corporation
16438 Wintergreen St NW
Andover, MN 55304

Doan Enterprises Corporation
3495 Northdale Blvd NW ste 200
Coon Rapids, MN 55448

Dominion Builders, Inc.
12240 Goodview Ave N
White Bear Lake, MN 55110

Don Jackson
1788 Michon Drive
San Jose, CA 95125

Don Julio North Branch
5466 St Croix Trail # G
North Branch, MN 55056

Don Pablo's
1860 DEPTFORD CENTER ROAD
DEPTFORD, NJ 08096

Don Pizzimenti
4779 Goodison Place Drive
Rochester, MI 48306

Don Stodala Well Drilling Co
3841 N Main St
St Bonifacius, MN 55375

Dongjin Shin
205 St. Mark Way
Westminster, MD 21158

Donna Nehmer
3735 W. Birchwood Ave
Milwaukee, WI 53221

Doris Hagemann
3728 N Ohio Avenue
Florence, AZ 85132

Doris Hagemann
3727 N Ohio Avenue
Florence, AZ 85132


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 693 of 788
Doris Hagemann
3726 N Ohio Avenue
Florence, AZ 85132

Doris Hagemann
3725 N Ohio Avenue
Florence, AZ 85132

Dorris Hagemann
3729 N Ohio Avenue
Florence, AZ 85132

Douglas Webb
2319 1st Ave #403
Seattle, WA 98121

Dow Villa Motel
310 S Main St
Lone Pine, CA 93545

Down Two Earth Lawn
12913 Craig Drive
Grandview, MO 64030

DP Capital, LLC
220 Melrose Drive
Oxnard, CA 93035

Dragan Berger
99 Wall Street #1710
New York, NY 10005

Draher, Karen & James
3762 S Lee Court
Lakewood, CO 80235

Driven Construction Services
10640 S Nicholson Road
Oak Creek, WI 53154

DS Property Services LLC
410 Spring Street
Clearwater, MN 55320

DSD Painting
5108 W Center St
Milwaukee, WI 53210

DSLK Services LLC
8784 N Maplebrook Circle
Brooklyn Park, MN 55445

DSPS Licensure
4822 Madison Yards Way
Madison, WI 53705


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 694 of 788
DTE Energy
P. O. Box 740786
Cincinnati, OH 45274-0786

Duke Boys Auto Inc
6110 Grand Ave
Duluth, MN 55807

Durable Roofing Solutions
11414 W Park Pl
Milwaukee, WI

Durham Baynham
832 Ottawa St.
Leavenworth, KS 66048

DVS Renewal
PO Box 64587
St. Paul, MN 55164-0587

Dwight Johnson
5224 E 28th Terr
Kansas City, MO 64128

Dynamic Contractors & Consulting, LLC
5107 N 66th Street
Milwaukee, WI 53218

E Broad St AMPM
1701 E Broad St
Richmond, VA 23223

E-Fax Services
6922 Hollywood Blvd, 5th Floor
Los Angeles, CA 90028

E.R. Mann Heating & Cooling LLC
11401 E Truman Rd
Independence, MO 64050

East Side Glass
305 Franklin Ave NE
St. Cloud, MN 56304

Eataly
43 E Ohio St
Chicago, IL 60611

Echo Stone Properties LLC
4624 Fairway Hills Drive
Eagan, MN 55123

Eco Harmony Landscape and Design, LLC.
1648 W El Rancho Dr
Mequon, WI 53092


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 695 of 788
Eco-Clean LLC
P.O. Box 1145
Milwaukee, WI 53201

Ecopolitan
2409 Lyndale Ave S
Minneapolis, MN 55405

Edwards Electric
1022 N. Old Mill Rd
Independence, MO 64056

EHI
2402 N Belt Hwy
St Joseph, MO 64506

EJP Contractors Inc.
7675 W Highway 13
Savage, MN 55378

EJP Contractors, Inc.
7675 W Highway 13
Savage, MN 55378

EK Movers & Disposal
6805 Grimes Place N
Brooklyn Center, MN 55429

Elan Financial Service
Attn: Bankruptcy
4801 Frederica Street
Owensboro, KY 42301

Elbrus Management
7640 W 78th Street
Edina, MN 55439

Elias McCreight
836 Oaklawn Ave
East Moline, IL 61244

Elite Electrical Co
2920 Willow Rd.
Sturtevant, WI 53177

Elizabeth Sili
W248 57060 Sugar Maple Drive
Waukesha, WI 53189

Elk River Municipal Utilities
P. O. Box 430
Elk River, MN 55330-0430




       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 696 of 788
Emer Kim Barfuss
36 Maple Island Rd
Burnsville, MN 55306

Empire Roofing
1632 London Road
Duluth, MN 55812

Encompass Property Management Services
222 North Mayfair Road
Wauwatosa, WI 53226

Energy Efficiency Solutions
3155 SE Miehe Drive STE 1
Grimes, IA 50111-6657

Entitle
175 Minnesota Center
Bloomington, MN 55435

Envirotech Heating & Cooling
11003 W 59th Terr
Shawnee, KS 66203

Equitable Properties, LLC
3526 E. Barnard Ave.
Cudahy, WI 53110

Equity Plus Home Renovations -
12940 Nicollet Ave South #202
Burnsville, MN 55337

Equity Plus Home Renovations.
6715 Penn Ave, Ste 1
Richfield, MN 55423

Equity Trust Company Custodian FBO Glenn
1902 E 2nd Street
Bloomington, IN 47401

Eric Boogaard
7445 Antelope Meadows Circle
Peyton, CO 80831

Eric Janson
8629 Saratoga Lane
Eden Prairie, MN 55347

Erickson Asphalt Services, Inc.
12739 320th Ave NW / PO Box 176
Princeton, MN 55371

Erik Koda
45158 Sagewind Court
Temecula, CA 92592


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 697 of 788
ESP Companies
8014 Highway 55, #414
Golden Valley, MN 55427

Essential Technologies LLC
1770 Brigden Road
Pasadena, CA 91104

Essential Technology Solutions Inc.
1770 Brigden Road
Pasadena, CA 91104

Essential Techologies
515 Tila Pl
Santa Barbara, CA 93105

Euro Masonry Inc
710 SE Murphy Dr
Waukee, Iowa 50263-0000

Ewert Pest Control
750 E Green Bay St
Shawano, WI 54166

Ewing Group LLC
PO Box 1240
Elizabeth, CO 80107

Exact Door Service Inc.
17706 Xingu St NE
Forest Lake, MN 55025

Excelsior Title
350 MN-7 #101
Excelsior, MN 55331

Exclusive Services, Inc
N59 W14176 Kaul Ave
Menomonee Falls, WI 53051

EXIT Realty Metro
2901 S Wayzata Blvd
Minneapolis, MN 55405

Express Post


EXTRAINVEST, LLC
342 N Water St, Suite 600
Milwaukee, WI 53202

EZ Flush Plumbing
10912 W Capitol Dr
Milwaukee, WI 53222



       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 698 of 788
EZ Solo 401K Trust
1064 Greenwood Blvd Ste 312
Lake Mary, FL 32746

EZ Street Properties LLC
280 South Main Street STE 103A
Pleasant Grove, UT 84062

Ezra Mash
5320 15th Ave S
Minneapolis, MN 55417

Fabulous Fern's
400 Selby Ave
St Paul, MN 55102

Fairway Homes Association
P. O. Box 11567
Kansas City, MO 64138-0067

Farm Island Store
29037 US-169
Aitkin, MN 56431

Farmhouse Chicago
228 W Chicago Ave
Chicago, IL 60654

FastSigns
861 N Mayfair Road
Wauwatosa, WI 53226

Favorday Church
3400 Pacific Ave, Pacific Avenue
Long Beach, CA 90807

FedEx
P. O. Box 94515
Palatine, IL XXX-XX-XXXX

Feist Auto
1875 Lilac Dr N
Golden Valley, MN 55422

Feldmann Imports
4901 American Blvd W
Bloomington, MN 55437

Felhaber Larson Fenlon & Vogt
220 South Sixth Street STE 2200
Minneapolis, MN 55402-4504

Final Touch Exterior's
1620 W County Rd 13
Roseville, MN 55113


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 699 of 788
Firm Footings LLC
W817 Harmony Lane
East Troy, WI 53120

First National Bank of Moose Lake
20 Hartman Dr
Moose Lake, MN 55767

First National Bank of Moose Lake
400 Elm Avenue, PO Box 429
Moose Lake, MN 55767

First Trust & Savings Bank
1006 N. High St. P.O. Box 546
Port Byron, IL 61275

First Weber Group
611 N Barker Rd, #100
Brookfield, WI 53045

First Weber Racine
10351 Washington Avenue
Sturtevant, WI 53177

Firstmark/MFA
Attn: Bankruptcy Claims
Po Box 82505
Lincoln, NE 68501

Fisher-Graff Properties
4080 Tujunga Ave #105
Studio City, CA 91604

Fisher-Graff Properties LLC
4080 Tujunga Ave #105
Studio City, CA 91604

Five RR
300 S Pine Island Rd
Plantation, FL 33324

Fix Your Appliances Cheaper LLC
Po Box 70812
Milwaukee, WI 53207

Flagship Bank Minnesota
1415 Wayzata Blvd E
Wayzata, MN 55391

Flint Jamison
6406 Shannon Trail
Highlands Ranch, CO 80130




       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 700 of 788
FlipAnywhere.com
4302 Hollywood Blvd Suite 338
Hollywood, FL 33021

FlipNerd, Inc.
4001 N Josey Lane #120
Carrollton, TX 75007

Flooring Galaxy
2645 S Hanley Rd
St Louis, MO 63144

Flooring Solutions of MN Inc
640 54th Ave No
St. Cloud, MN 56303

Florida Turnpike Enterprise
P.O. Box 613069
Ocoee, FL 34761

Florida's Turnpike
P.O. Box 613069
Ocoee, FL 34761

Flyn, LLC
21300 W Greenfield Ave
New Berlin, WI 53186

Focus on the Family
8605 Explorer Drive
Colorado Springs, CO 80920

Foot & Ankle Center
117 W Lake St
Bloomingdale, Il 60108

Foremost Insurance Company
PO BOX 0915
Carol Stream, IL 60132

Fotodiox
1100 Lakeside Dr
Gurnee, IL 60031

Four Star Home Services LLC
1027 NE Deerbrook Terrace
Lees Summit, MO 64086

Four Star Home Services LLC
1027 NE Deerbrook Terrace
Lees Summit, MO 64086

Fox - 3 Investments LLC
6656 S. Newland Way
Littleton, CO 80123


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 701 of 788
Francis, Garland and Michelle
2833 67th Lane N
Brooklyn Center, MN 55430

Frank Leutner
4316 Marina City Dr PH27
Marina Del Ray, CA 90292

Frank Settecasi
27 Rankin Street
Staten Island, NY 10312

Frazier, Sharon
1064 W Peakview Circle
Littleton, CO 80120

Fred's Plumbing
4785 55th Street NE
Sauk Rapids, MN 56379

Freedom Heating & A/C
1568 143rd Lane NE
Ham Lake, MN 55304

Freedom Heating & Air Conditioning, Inc.
1568 143rd Lane NE
Ham Lake, MN 55304

Frieden Properties LLC
2035 Bridge Avenue #101
Davenport, IA 52803

Frieden Property Management LLC
2035 Bridge Ave, Ste 101
Davenport, IA 52803

Full Armour Studios
295 Wolverine Drive
Oswego, IL 60538

Galang, John
21-67 27th Street Apt A3
Astoria, NY 11105

Garage Door Pro LLC
18140 Zane St NW #313
Elk River, MN 55330

Gardenwood Group
5085 16th Sideroad
Schomberg, Ontario L0G1T0

Garland Francis & Michelle
2833 67th Lane N
Brooklyn Center, MN 55430


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 702 of 788
Garrett Callahan
26095 Big Horn Mountain Way
Yorba Linda, CA 92887

Gary & Cristen Schmalz
22574 128th Ave N Rogers
Rogers, MN 55374

Gary's Plowing & Hayrides
PO Box 306
Loretto, MN 55357

GDB Electric, Inc.
4855 Carol Street Unit A
Skokie, IL 60077

Geifman/First Equity
2550 Middle Road
Bettendorf, IA 52722

Gene Wagner plumbing
2017 S 60th
Milwaukee, WI 53219

Gene's Water & Sewer Inc.
3134 California St. NE
Minneapolis, MN 55418

Geoff Stokes
4877 191st St W
Farmington, MN 55024

Gerald A Luckett
5223 N 45th Street
Milwaukee, WI 53218

Gerard Schyma
10925 355th Ave
Pierz, MN 56364

Robin Gevaart
860 Riverview Drive
West Bend, WI 53095

Gimme the Good Stuff
P.O. Box 24
Bausman, PA 17605

Glelsi/goal Financial
2401 International Lane
Madison, WI 53704

Glenn Ball
1902 E. 2nd Street
Bloomington, IN 47401


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 703 of 788
Glenwood Digital LLC
110 Glenwood Bend
Madison, WI 39110

Global Green Electrical
5200 4th St No
Minneapolis, MN 55430

Gloria J Griffin Revocable Trust
8720 N Johny Miller Drive
Tucson, AZ 85742

GMAR
4801 Forest Run Road, Suite 201
Madison, WI 53704-7337

Goalf/glelsi
2401 International Lane
Madison, WI 53704

GoBig Yellow Letter
19781 Pauling
Foothill Ranch, CA 92610

Goldenberg, Milena
5241 Barker Drive
Los Angeles, CA 90042

Good Earth
3460 Galleria
Edina, MN 55435

Good Night Moon
5051 France Ave S
Minneapolis, MN 55410

Gooding MN, LLC
8098 S Kalispell Way
Engelwood, CO 80112

Goodingco, LLC
8098 S Kalispell Way
Englewood, CO 80112

GoodingMO, LLC
8098 S Kalispell Way
Englewood, CO 80112

Gopal, Venkatesh
13210 Kenyon Street NE
Blaine, MN 55449

Gorilla Exteriors Contracting LLC
22504 W 58th St
Shawnee, KS 66226


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 704 of 788
Grabbagreen
15689 N Hayden Rd
scottsdale, az 85260

Grace Project Service LLC
3304 SW Liggett Rd
Blue Springs, MO 64015

Grace Project Services LLC
3304 SW Liggett Rd
Blue Springs, MO 64015

Graf's Garage Door Company
511 N 98th St
Wauwatosa, WI 53226

GRASSHOPPER GROUP LLC
197 1st Avenue, Suite 200
Needham, MA 02494

Grayhawk Golf Club
8620 E Thompson Peak Pkwy
Scottsdale, AZ 85255

Graziosi Inc.
5085 16th Sideroad
Schomberg LoG1T0

Great Lakes Accounting
130 W Lake St, Unit 5
Bloomingdale, IL 60108

Great Lakes Handy Man, LLC
26270 Tawas St
Madison Hts, MI 48071

Greater Pine Island Water
5281 Pine Island Road
Bokeelia, FL 33922

Greg & Linda Harmon
2522 15th Street
Rock Island, IL 61201

GSSC
9110 Meadowview Rd
Minneapolis, MN 55425

Guaranteed Removals
3425 Harvester Rd, Suite 200
Burlington, ON L7N 3M7

Guardian Property Management
708 Cleveland Ave SW, Suite #160
New Brighton, MN 00055-1112


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 705 of 788
Gutierrez, David and Erica
821 Mago Vista Road
Arnold, MD 21012

H & H Well Services LLC
18709 State Hwy 18
McGrath, MN 56350

H&H Investments, LLC / Glenn Horton
15961 SW Tualatin-Sherwood Rd
Sherwood, OR 97140

H&H Well Services LLC
18709 State Hwy 18
McGrath, MN 56350

H.B. Wilkiinson Title Company, Inc.
4657 44th Street
Rock Island, IL 61201

Hagemann Investments
3733 N Ohio Ave
Florence, AZ 85132

Hagemann Investments
3732 N Ohio Ave
Florence, AZ 85132

Hagemann Investments
3731 N Ohio Ave
Florence, AZ 85132

Hagemann Investments
3730 N Ohio Ave
Florence, AZ 85132

Hagemann Investments
3729 N Ohio Ave
Florence, AZ 85132

Hagemann Investments
3728 N Ohio Ave
Florence, AZ 85132

Hagemann Investments
3727 N Ohio Ave
Florence, AZ 85132

Hagemann Investments
3726 N Ohio Ave
Florence, AZ 85132

Hagemann Investments
3725 N Ohio Ave
Florence, AZ 85132


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 706 of 788
Hagemann Investments LLC
3725 N Ohio Avenue
Florence, AZ 85132

Hammer Capital.
535 N Waiola Ave
LaGrange Park, IL 60526

Handyman A1 Services
9942 284th Ave NW
Zimmerman, MN 55398

Handyman A1 Services, LLC
9942 284th Avenue NW
Zimmerman, MN 55398

Handyworks Home & Business
8522 Springwood Way
Washington, MI 48094

Hapa Enterprises LLC
3219 Nesbit Ct
Fort Collins, CO 80526

Harold J Wachtler
1340 Towerview Rd
Eagan, MN 55121

Hart, Richard and Debra
4529 Bamburgh Place
San Diego, CA 92117

Hartels/DBJ Disposal
930 Hwy 2
Proctor, MN 55810

Hartlaub Plumbing, Inc.
14666 W National Ave
New Berlin, WI 53151

Hatch Estate Revocable Trust & Judy S Ha
789 Parkdale Place
Erie, CO 80516

Haven, Neil
2055 Water Crest Lane
Columbus, OH 43209

Healthy Child
8144 Speer Ranch Road
Forestville, CA 95436

Heaney Plumbing & Heating, Inc
12595 Gratiot Ave
Detroit, MI 48205


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 707 of 788
Heartland Fire & Security
316 E 3rd St
Davenport, IA 52801

Heidi M Speikers
713 3rd St North
Stillwater, MN 55082

Hendrickson Homes Real Estate LLC
2015 West Forest Drive
Richfield, MN 55423

Hennepin County Treasurer
A600 Government Center 300 South Sixth S
Minneapolis, MN 55487

Henry County Treasurer-Collector
307 W Center Street
Cambridge, IL 61238

HGB Properties, LLC
513 E Hampton Rd
Whitefish Bay, WI 53217

hhGregg
7100 W Forest Preserve Ave
Norridge, IL 60706

HIA 1 Milwaukee, LLC
444 N Michigan Ave Suite 1200
Chicago, IL 60611

HIA Milwaukee 1 LLC
4108 N Monroe Avenue
Peoria Heights, IL 61616

HIA Milwaukee 1, LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Hietala Plumbing & Heating
1320 2nd Ave
Proctor, MN 55810

High Caliber Construction LLC
3058 Viewcrest Cir
Prior Lake, MN 55372

High Pointe Realty, Inc.
455 Broadway Ave
St. Paul Park, MN 55071

Highland Bank




       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 708 of 788
Highland Bank
2100 Ford Parkway
St. Paul, MN 55116

Highland Beauty Floors
40 W Central Entrance
Duluth, MN 55811

HLT Properties, Inc
26901 Via Victoria
Mission Viejo, CA 92691

HMS Home Warranty
1625 NW 136th Avenue STE 210
Ft Lauderdale, FL 33323

HMS Home Warranty.
PO Box 843956
Dallas, TX 75284-3956

HO Trust
1027 Woodview Ct East #1
Slinger, WI 53086

Hoang, Travis
10435 Raleigh Road
Woodbury, MN 55129

Hoelscher Law Firm
13100 Wayzata Blvd Suite 100
Minnetonka, MN 55305

Hoelscher Law Firm, PLLC
13100 Wayzata Blvd, Ste 100
Minnetonka, MN 55305

Hollrith Realty
1545 Wisconsin Ave, P.O. Box 41
Grafton, WI 53024

Holtz Firewood & Tree Service LLC
11658 State Hwy 238
Royalton, MN 56373

Home Invest Acquisitions
342 N Water St, Suite 600
Milwaukee, WI 53202

Home Invest Acquisitions LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Home Invest Acquisitions MN, LLC
342 N Water St, Suite 600
Milwaukee, WI 53202


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 709 of 788
Home Invest Acquisitions, LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Home Invest Acquisitions, LLC
342 N Water St, Suite 600
MIlwaukee, WI 53202

Home Invest Assets LLC
342 N Water St, Suite 600
MIlwaukee, WI 53202

Home Invest Consulting LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Home Invest Development LLC
342 N Water St, Suite 600
Milwaukee, WI 53202

Home Invest Growth Fund, LLC
12012 Orchard Avenue W
Minnetonka, MN 55305

Home Invest LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Home Invest Manager, LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Home Invest Operations LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Home Invest Operations, LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Home Invest Operations, LLC
Kralja Petra 44
Belgrade, Serbia 11102-0000

Home Invest Property Management LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Home Invest Property Management of WI LL
444 North Michigan Ave STE 1200
Chicago, IL 60611

Home Invest Property Management of WI, L
342 N Water Street, Suite 600
Milwaukee, WI 53202


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 710 of 788
Home Invest Realty LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Home Invest Technologies, LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Home Invest Technologies, LLC
343 N Water Street, Suite 600
Milwaukee, WI 53203

Home Invest University LLC
342 N Water Street, Suite 600
Milwaukee, WI 53204

Home Invest, LLC
343 N Water Street, Suite 600
Milwaukee, WI 53205

Home Investment Parnters LLC
4108 N Monroe Ave
Peoria Heights, IL 61616

Home Investment Partners, LLC
10939 89th Ave No
Maple Grove, MN 55369

Home Maintenance and General Contracting
5075 W College Avenue #24
Greendale, WI 53129

Home Union
2010 Main Street, Suite 250
Irvine, CA 92614

Homeowner's Concept
611 N Mayfair Rd
Wauwatosa, WI 53226

Homes West LLC
PO Box 1417
Frisco, CO 80443

HomeSmart Realty Group
9755 143rd Street
Orland Park, IL 60462

Homestead Realty Inc.
8405 W Lisbon Ave
Milwaukee, WI 53222

Homestead Realty, Inc.
8405 W Lisbon Avenue
Milwaukee, WI 53222


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 711 of 788
Homestead Road
5353 Wayzata Blvd
Minneapolis, MN 55416

HomeUnion Inc.
2010 Main Street #250
Irvine, CA 92614

HUB International Midwest Ltd.
15174 Collection Center Drive
Chicago, IL 60693

Huber Plumbing & Heating Company
2751 Lamphere Dr
New Hope, MN 55427

Ian Kee
2231 N 116th St
Wauwatosa, WI 53226

iHome Renovations
15621 W 87th St
Lenexa, KS 66219

IL Department of Revenue
100 W Randolph St
Chicago, IL 60601

Illinois Department of Revenue
PO Box 19053
Springfield, MO 62794-9053

IM Home LLC
1064 Greenwood Blvd Ste 312
Lake Mary, FL 32746

Immaculate Rehab Services - Freddie Wils
4731 N 40th St
Milwaukee, WI 53209

IMMO SPID USA LLC
10531 Farmington Rd - Ste A
Livonia, MI 48150

IMMO SPID USA, LLC
7596 Macomb, Suite 9 Gross lle
Township, MI 48138

Imperial Carpet Cleaning
2437 S 33rd St
Milwaukee, WI 53215

Imperial Cleaning Services
2437 S 33rd
Milwaukee, WI 53215


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 712 of 788
In Touch
3100 West Lake Street, Suite 325
Minneapolis, MN 55416

ING Properties 2 LLC
517 N Thomas St
Arlington, VA 22203

ING Properties LLC
517 N. Thomas St
Arlington, VA 22203

ING Properties One LLC
517 N Thomas St
Arlington, VA 22203

ING Properties, LLC
517 N Thomas St
Arlington, VA 22203

Ing Properties, LLC
517 N. Thomas St
Arlington, VA 22203

INH Property Management
175 7th Avenue South
Waite Park, MN 56387

INI Investments, LLC
12625 Dutch Ct
Apple Valley, MN 55124

inman
75 N. Woodward Ave, #80368
Tallahassee, FL 32313

Inspect Minnesota & Midwest Soil Testing
PO Box 383
Hugo, MN 55038

Insurance Advisors
15020 27th Avenue N
Plymouth, MN 55447

Integrated Gutter Systems
210 Martin Ave
Big Lake, MN 55309

Integrated Gutter Systems, LLC
210 Martin Ave
Big Lake, MN 55309

Invest Four More
3305 70th Avenue
Greely, CO 80634


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 713 of 788
Invest4Life
8877 Tamebord Ct, Apt H
Columbia, MD 21045

Invest4Life LLC / Phillip Shafer
8878 Tamebird Court Apt H
Columbia, MD 21045

Invest4More LLC
3305 70th Ave
Greeley, CO 80634

Investment Protection Remodeling, LLC
26190 Goodview Ave
Wyoming, MN 55092

Investors Capital, LLC
3328 E Lake Street
Minneapolis, MN 55406

Investors Title Company
5237 Highway N
St. Charles, MO 63304

Iowa 2016 LLC
4108 N Monroe Avenue
Peoria Heights, IL 61616

Iowa American Water
PO Box 94551
Palatine, IL 60094-4551

Iowa Secretary of State
321 East 12th St
Des Moines, IA 50319

IR Design Inc
5300 N Damen Ave
Chicago, IL 60625

IR Design Inc.
5300 N Damen Ave
Chicago, IL 60625

IRA Services Trust Company CFBO Sarah Be
IRA Services PO Box 7080
San Carlos, CA 94070-7080

Irish Twins Properties LLC
1510 West Boulevard
Berkley, MI 48072

Irvine Park Railroad
1 Irvine Park Rd
Orange, CA 92869


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 714 of 788
Irvine Spectrum Center
670 Spectrum Center Dr
Irvine, CA 92618

J Print Center Chicago Inc
7400 N Waukegan Rd
Niles, IL 60714

J&B Statewide Heating
15756 Vaughn
Detroit, MI 48226

J&D Reliable Heating & Cooling
S46W25275 Meadow View Ct. E.
Waukesha, WI 53189

J&N Pro Lawn Care LLC
3610 N Oakland Avenue
Milwaukee, WI 53211

J&S Tree Service Inc
5027 124th St. Ct. N
White Bear Lake, MN 55110

J-N-K Services LLC
3205 Country Rd 92
Minnetrista, MN 55359

J.F. Ahern Co.
855 Morris Street
Fond Du Lac, WI 54935

J.F. Denney
PO Box 272
Leavenworth, KS 66048

Jackson County Collector
415 E. 12th Street, Suite 100,
Kansas City, MO 64016

Jackson County Collector.
P. O. Box 219747
Kansas City, MO 64106-2706

Jackson County Public Water
13015 15th Street PO Box 650
Grandview, MO 64030

Jackson County Public Water Supply Distr
13015 15th St
Grandview, MO 64030-0650

Jackson, Don
1788 Michon Drive
San Jose, CA 95125


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 715 of 788
Jaime Newpower
9842 77th St. S
Cottage Grove, MN 55016

James A Hall
5150 S Nicolet Drive
New Berlin, WI 53151

James Andree
2130 W Clybourn At
Milwaukee, WI 53233

James Berthod
PO Box 370
Fruita, CO 85121

James Furneaux
17B Harrison St
Davenport, Iowa 53803-0000

James Hall
5150 S Nicolet Drive
New Berlin, WI 53151

James Kitchell
11524 E Covina St
Mesa, AZ 85207

James Lenss
2551 Burnham Road
Minneapolis, MN 55416

James Morrison
4717 Colfax Ave S
Minneapolis, MN 55419

James Newpower
9842 77th Street S
Cottage Grove, MN 55016

James R Dimick CPA PA
5775 Wayzata Blvd #990
Minneapolis, MN 55416

Jamison, Flint
6406 Shannon Trail
Highlands Ranch, CO 80130

Jan's Lawncare
5422 Pennsylvania Ave
St. Louis, MO 63111

Jan's Lawncare (Carl Graves)
5422 Pennsylvania Ave
St. Louis, MO 63111


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 716 of 788
Janet Cheng
961 E California Blvd #107
Pasadena, CA 91106

Jardine Inspections
2921 Plum Leaf Circle
St. Charles, MO 63303

Jarley's Landscaping
835 6th Ave S
St. Paul, MN 55075

Jason Sieger
124 Kilps Ct. West
Waukesha, WI 53188

Jason Linden
834 Sumac Dr
Streamwood, IL 60107

Jason Miller
PO Box 201892
Denver, CO 80220

Jay Charles Property Preservation
3425 N 80th
Milwaukee, WI 53222

Jay Theriault
1039 Dorland Rd S
Maplewood, MN 55119

JBB One HD LLC
3901 E Roeser Rd
Phoneix, AZ 85040

JC Home Solutions
211 2nd St NW
Bondurant, IA 50035

JD Little Lawn Care, Inc.
616 North Oaks Drive #208
Osseo, MN 55369

JDP Partners LLC
644 S Scenic Avenue
Springfield, MO 65802

Jeff Peterke
1106 S 47th St
Milwaukee, WI 53225

Jeffrey A Church
3578 Willow Ave
White Bear Lake, MN 55110


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 717 of 788
Jeffrey Bertino
3556 S 25th Street
Milwaukee, WI 53221

Jeffrey John Hugg
1105 10 1/2 Ave South
St. Cloud, MN 56301

Jelena Jonas
Stanoja Glavasa 1217
Beograd, Belgrade 11020-0000

Jendusa Design & Engineering Inc
4615 Vettelson Rd, Ste 200
Hartland, WI 53029

Jenna Reiker
12547 Golden Run Drive
Chesterfield, MO 63017

Jennifer & Michael Trongone
23 College Lane
Westbury, NY 11590

Jennifer J Peters
1615 Blackhawk Hills Road
Eagan, MN 55122

Jennifer Peters
1615 Blackhawk Hills Road
Eagan, MN 55122

Jennifer Peters
1616 Blackhawk Hills RD
St. Paul, MN 55122

Jensen RE Group LLC
14319 Branham Lane
San Jose, CA 95124

Jerry Rowan
2210 W 75th Street
Prairie Village, KS 66208

Jesse White Secretary of State
Department of Business Services 501 S 2n
Springfield, IL 62756

Jill Berthod
PO Box 370
Fruita, CO 85121

Jim Dimick Smith Schafer & Associates LT
7500 Highway 55, Suite 350,
Minneapolis, MN 55427


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 718 of 788
Jim of All Trades LLC
658 Bellows
St. Paul, MN 55107

Jim's Lawn Services
865 Pleasant Rd
Chanhassen, Mn 55317

Jinsong Riles
600 Ala Moana Blvd.
Honolulu, HI 96813

JJ Services
1009 S 72nd
West Allis, WI 53214

JJ Services LLC
117 E South Street
Wales, WI 53183

JJC Remodeling & Construction
2615 Guthrie Avenue
Des Moines, IA 50317

JJC Remodeling and Construction
2615 Guthrie Avenue
Des Moines, IA 50317

JJCF ONE, LLC
3821 Vallecito Court
Lawrenceville, GA 30044

JJCF THREE, LLC
3821 Vallecito Court
Lawrenceville, GA 30044

JJCF TWO, LLC
3821 Vallecito Court
Lawrenceville, GA 30044

JJO Enterprise Inc
15356 Yukon St NW
Andover, MN 55304

JJO Enterprises, Inc.
15356 Yukon Street NW
Andover, MN 55304

JL Enterprises
1626 N Prospect #509
Milwaukee, WI 53202

JLee Oil Co
235 N Oak Ln
Blue Grass, IA 52726


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 719 of 788
JLK Contractor Services LLC
1505 13th Avenue
Grafton, WI 53024

JLR Garage Door Service Inc.
4257 US Highway 12
Delano, MN 55328

JM2 Properties/Roger Holmberg
975 S Cardinal Street
Gilbert, AZ 85295

JNK Services
3205 County Rd. 92
Watertown, MN 55388

JNK Services LLC
3205 Country Rd 92
Minnetrista, MN 55359

Joe Cloutier
2502 N California
Chicago, IL 60647

Joel Cegielski
417 Main Street
Plainfield, WI 54966

John Brent Petty
8342 E Oxford Drive
Denver, CO 80237

John Galang
21-67 27th Street Apt A3
Astoria, NY 11105

John Gregoric
137 Waters Edge Circle
Burlington, WI 53105

John Morawski
3635 N Oconto
Chicago, IL 60634

John Raymer
12646 San Jose Blvd
Jacksonville, FL 32223

John Rossini
82 Caribou Ct
Eureka, MO 63025

John Scott
5000 S Small Road
New Berlin, WI 53151


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 720 of 788
John William Wingate
407 N Fairview
Liberty, MO 64068

John Zulaski
802 E Cherry Lane
Arlington Heights, IL 60004

Johnny On The Spot Handyman LLC
4093 Normanna Rd
Duluth, Minnesota 55803-0000

Johnson County Treasurer
P. O. Box 2902
Shawnee Mission, KS 66201-1302

Johnson County Wastewater
PO Box 219948
Kansas City, MO 64121-9948

Johnson Maintenance Inc
5137 Hamilton Ct
Davenport, IA 52807

Jonamac Orchard
19412 Shabbona Rd
Malta, IL 60150

Jonathan & Kristen Whitmore
1538 Wavertree Lane
Fullerton, CA 92831

JOP Properties
1302 Waugh Drive #967
Houston, TX 77019

JOP Properties 1
1302 Waugh Drive #967
Houston, TX 77019

JOP Properties 2
1302 Waugh Drive #967
Houston, TX 77019

JOP Properties, LLC
1302 Waugh Drive #967
Houston, TX 77019

JOP Texas Properties 1, LLC
1302 Waugh Drive #967
Houston, TX 77019

JRJ Investments LLC
4405 College Heights Circle
Bloomington, MN 55437


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 721 of 788
JRV Roofing
2551 N 60th St
Milwaukee, WI 53210

JTJ Properties LLC
1426 Skyline Rd
St Paul, MN 55121

JTS Roofing, LLC
7955 Whitetail Drive
Mount Pleasant, WI 53406

Juan Chavez
5351 S Seeley
Chicago, IL 60609

Juan Munoz
6753 Alan Drive
Denver, Colorado 80221-0000

Juan Rubalcaba
4744 S Harding Ave
Chicago, IL 60632

Jubile Express Baton Rouge
2385 College Dr
Baton Rouge, LA 70808

Judd Kane
1923 Greysolon Rd
Duluth, MN 55812

Judith Graff Fisher and Stephen D Fisher
4080 Tujunga Ave #105
Studio City, CA 91604

Judith Hein
5814 Schroeder Drive
Wisconsin Rapids, WI 54494

Judith Hein
5813 Schroeder Drive
Wisconsin Rapids, WI 54494

Judith Hein
5811 Schroeder Drive
Wisconsin Rapids, WI 54494

Judy Hatch
11084 Depew Street
Wesminster, CO 80020

Julie K Gray
1120 Hudson Trail
Lino Lakes, MN 55038


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 722 of 788
Juniper Ventures, LLC
1615 Blackhawn Hills Rd
Eagan, MN 55122

Juniper Ventures, LLC
ATTORNEY KIRK TISHER, BURNS & HANSEN, 84
Minneapolis, MN 55426

Juniper Ventures, LLC
1618 Blackhawk Hills RD
St. Paul, MN 55122

JWY & Family Inc.
1828 New Ave
San Gabriel, CA 91776

K-N-J Services LLC
3205 County Road 92
Watertown, MN 55388

K. L. DeLany Company LLC
ATTN: Brian DeLany 17601 E US 40 Hwy, S
Independence, MO 64055

K.C. Quality Foundation Repair LLC
PO Box 11972
Raytown, MO 64138

Kaiser, Corey
1047 Damsel Caroline Drive
Lewisville, TX 75056

Kale Heating & Air Conditioning
122 River Drive
Moline, IL 61265

Kansas City Board Of Public Utilities
PO Box 219661
Kansas City, MO 64121-9661

Kansas City BPU
540 Minnesota Ave
Kansas City, Kansas 66101-2930

Kansas City BPU.
PO Box 219661
Kansas City, M 64121-9661

Kansas Gas Service
PO Box 219046
Kansas City, MO 64121-9046

Kapital Real Estate, LLC
5205 N Ironwood Rd, ste 104
Milwaukee, WI 53217


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 723 of 788
Kapke & Willerth LLC
3304 NE Ralph Powell Road
Lee's Summit, Missiour 64064-0000

KAR Electric
8765 S. 6th Ave.
Oak Creek, Wisconsin 53154-0000

KAR Electric LLC
8765 S 6th Avenue
Oak Creek, WI 53154

KAR Enterprises, LLC
4882 Bloom Ave
White Bear Lake, MN 55110

Kare-WX
8811 Olson Memorial Hwy
Minneapolis, MN 55427

Karen & James Draher
3762 S Lee Court
Lakewood, CO 80235

Karla Rae Wise
7332 Wyndham Way
Woodbury, MN 55125

Kartra
7660 Fay Ave, Suite H184
La Jolla, CA 92037

Kasana
241 N. BROADWAY, SUITE LL-2
MILWAUKEE, WI 53202

Katarina Indjic
1205-1650 Burnaby St
Vancouver, British Columbia V6G 1X3

Kate Whetstone
2800 Girard Ave S #211
Minneapolis, MN 55408

Kathleen & Thomas Castrigno
PO Box 2681
Frisco, CO 80443

Katz Nowinski PC
1000 36th Avenue
Moline, IL 61266-0950

Katz, Huntoon & Fieweger PC
1000 - 36th Ave PO Box 950
Moline, IL 61266-0950


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 724 of 788
KBA Contracting
510 Delaware Street - Apt 206
Kansas City, MO 64105

KBA Contracting, LLC
510 Deleware St Apt. 206
Kansas City, MO 64105

KBS Ventures LLC
495 Main Street Apt 1R
Fort Lee, NJ 07024

KC Capital LLC
1805 Bur Oak Drive
Liberty, MO 64068

KC Commercial & Residential Management
511 Delaware St
Kansas City, MO 64105

KC Water Services
4800 E 63rd Street
Kansas City, MO 64130

KC Water Services.
PO Box 807045
Kansas City, MO 64180

KCI Car Center Inc.
426 Paris St
Kansas City, MO 64153

KCMO Planning and Development
414 E 12th St # 105
Kansas City, MO 64106

KCP&L
PO Box 219330
Kansas City, MO 64121-9330

Keith Kessenger
Cami de can Minguet 39
Sant Cugat Del Valles, CO 08173

Keller Williams Integrity
3464 Washington Dr Suite 100
Eagan, MN 55122

Keller Williams Northland Partners
310 NW Englewood Road # 200
Kansas City, MO 64118

Keller Williams Premier Realty
659 Bielenberg Dr Suite 100
Woodbury, MN 55125


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 725 of 788
Keller Williams Premier Realty N
3555 Willow Lake Blvd #100
Vadnais Heights, MN 55110

Keller Williams Realty
205 E SILVER SPRING DR
WHITEFISH BAY, WI 53217

Keller Williams Southland Partners
1006 W Foxwood Drive
Raymore, MO 64083

Kenneth Berry
1226 E 24th Ave
Kansas City, MO

Kern Media Inc.
12790 El Camino Real #130
San Diego, CA 92130

Kern Media, Inc.
3960 Howard Hughes Pkwy #500
Las Vegas, NV 89169

Kevin Cunniff
9765 198th St W
Lakeville, MN 55044

Key Carpets, Inc.
10248 Page Industrial Drive
St. Louis, MO 63132

Kidalog
5015-46 Street
Camrose T4V 3G3 AB

Kien Inc.
1650 132nd Ave NW
Coon Rapids, MN 55448

Kim Elliott
19066 Randolph Place
Denver, CO 80249

Kim, Sung Bum
4845 Alphonse Drive
Las Vegas, NV 89122

Kitchen and Bath Master Inc
137 West Diversey Avenue
Elmhurst, IL 60126

Klasic Construction Management & Propert
212 E 7th St
St. Paul, MN 55101


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 726 of 788
Klasic Property Services
212 E 7th St, Unit 101
St. Paul, MN 55101

Klassic Construction & Property Services
212 E 7th St Ste 101
St Paul, MN 55101

KMG Mechanical Technologies, LLC
9030 W Tripoli Ave
Milwaukee, WI 53228

KMSP / WFTC
11358 Viking Drive
Eden Prairie, MN 55344

Knight Morris & Reddick Law Group
233 S Wacker Dr Ste 8400
Chicago, IL 60606

Knight Morris Reddick Law Group
333 S Wabash Ave STE 2700
Chicago, IL 60604

Kohl Children's Museum
2100 Patriot Blvd
Glenview, IL 60026

Kohls/Capital One
Kohls Credit
Po Box 3120
Milwaukee, WI 53201

Kotek Construction LLC
3530 19th Ave S
Minneapolis, MN 55407

Koto
260 Wolf Road
Latham, NY 12110

Krause, Brian & Jolie
1767 Phillips Court
Erie, CO 80517

Kreshmore Group
7021 W 153rd Street STE 1
Orland Park, IL 60462

Kristine Armstrong
5773 Maple Grove Rd
Hermantown, MN 55810




       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 727 of 788
KSTC-TV, LLC
3415 University Ave
St. Paul, MN 55114

KTKK LLC
1217 Frisbie Ave
Maplewood, MN 55109

Kurt McClain
8020 Tiyanoga Trail
Clarkston, MI 48348

Kylaya Investments, LLC
PO Box 61
Poplar, WI 54864

L and B Oelmann LLC
7287 - 134th St
Milaca, MN 56353

Laclede Gas
Drawer 2
St Louis, MO 63171

Lacy J Winfield
8724 E 96th Terrace
Kansas City, MO 64134

Laffey, Leitner & Goode LLC
325 E Chicago Street, Suite 200
Milwaukee, WI 53202

Lake Amelia Invest LLC
217 Belmont Ave, Apt A
Long Beach, CA 90803

Lake Amelia Investments
217 Belmont Ave - Apt A
Long Beach, CA 90803

Lakefront Roofing & Siding Supply
2950 N Western Ave
Chicago, IL 60618

Lakeview Bank
9725 163rd St W
Lakeville, MN 55044

Lakeview Bnk


LAMAG Homes, LLC
4730 Burclare Ct
Sugarland, TX 77479



       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 728 of 788
Lan-Del Water Department
501 Holiday Plaza
Lansing, KS 66043-1307

Land Title Services, Inc.
7700 West Bluemound Rd
Wauwatosa, WI 53213-3440

Landau, Alex
400 W 63rd St - Apt 612
New York, NY 10069

Landworks Properties, LLC
1215 Catalpa Place
Ft Collins, CO 80521

Lane Homes LLC
1905 Eptru Pkwy #201
West Des Moines, Iowa 50265-0000

Lane Investments LLC
1737 17th St
West Des Moines, IA 50262

Lani Cohen
11259 Isanti Ct NE
Blaine, MN 55449

Lani Farrell
11259 Isanti Ct NE
Blaine, MN 55449

Lani M Farrell
11259 Isanti Ct NE
Blaine, MN 55449

Larry Headley
5820 E. 113th
Kansas City, MO 64134

Law Office of Scott D. Connors
10125 W. North Avenue
Wauwatosa, WI 53226

Lawlor, Christopher
1816 18th Avenue
Longmont, CO 80501

Lawnxperts
2118 28th St South
St. Cloud, MN 56301

LeAnn Riley
4316 Camelot Drive
Minnetonka, MN 55345


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 729 of 788
Leavenworth County Treasurer
300 Walnut, Ste 105
Leavenworth, KS 66048

Leavenworth Water - Waterworks Dept
PO Box 576
Leavenworth, MO 66048-0576

Lee County Tax Collector
PO Box 1609
Ft Myers, FL 33902-1609

Lee, Yuan Chieh
7964 Brooklyn Blvd #178
Brooklyn Park, MN 55445

Leean Chin
2071 Cliff Road
Eagan, MN 55122

Legacy Contractors
7207 W Greenfield Avenue
West Allis, WI 53214

Legal Logistics Group LLC
131 E Wisconsin Avenue STE 103
Pewaukee, WI 53072

Legend Services Inc.
201 N Medina St, PO Box 382
Loretto, MN 55357

Legend Services, Inc.
201 N Medina St. PO Box 382
Loretto, MN 55357

Lenss, James
2551 Burnham Road
Minneapolis, MN 55416

Lester Boone
1534 Birmingham St
St. Paul, MN 55106

Leutner, Frank
4316 Marina City Dr PH27
Marina Del Ray, CA 90292

Levi Jensen
271 S 2nd W #105
Rexburg, ID 83440

Leyendecker Fiberclean
1397 Timberdoodle Drive
St. Cloud, MN 56303


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 730 of 788
LIGHTING BY FOX
1120 N Milwaukee Ave
Glenview, IL 60025

Linden Hills Coop
3815 Sunnyside Ave
Minneapolis, MN 55410

Lion's Pride Electric
3831 N 51st Blvd
Milwaukee, WI 53216

Lisbon Storm, Screen, & Door
5006 W Lisbon Ave
Milwaukee, WI

Liubov Evmeshkina, Yulong (Leon) LI &
17424 14th Drive SE
Bothell, WA 98012

Living Water Painting & Remodeling LLC
2631 Oak Hill Court E
Maplewood, MN 55119

Ljiljana Radun
Kralja Milana 57
Beograd, Serbia 11000-0000

LLTJ Enterprises, Inc.
13974 194th Lane NW
Elk River, MN 55330

LMN Olszewski,LLC
3709 W Irving park Road
Chicago, IL 60618

Lockett, Rachel
35 Hamilton Place #714
New York, NY 10031

Loffler Companies Inc
P. O. Box 660831
Dallas, TX 75266-0831

Loffler Companies, Inc
PO Box 660831
Dallas, TX 75266-0831

Loffler Companies, Inc.
1101 East 78th Street, Suite 200
Bloomington, MN 55420

Lolliann Bruce
Keller Williams Realty - Southland Partn
Belton, MO 64012


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 731 of 788
Long Doan
3494 Northdale Blvd NW ste 200
Coon Rapids, MN 55448

Loren & Tanni Dorshow
2806 Ella Lane
Minnetonka, MN 55305

Lori Sander
PO Box 673
Lakeville, MN 55044

Lori Sander.
18937 Inlet Road
Lakeville, MN 55044

Lorraine Rivas
745 Sunset Drive
Vista, CA 92081

Lotus Property Solutions, LLC
1483 Wildrose Drive
Longmont, CO 80503

Lovewell Fencing, Inc.
21060 Holden Drive
Davenport, IA 52806

Lowest Cost Flooring
6101 Wildwood Way
Monticello, MN 55362

Lucas Zelko
423 S Fancher Rd
Racine, WI 53406

Luke's Lawn Service
1431 Castle Mill Drive
Arnold, MO 63010

LuLuLeMonGalleria
3385 Galleria
Edina, MN 55435

Lydia McEvoy, Collector
1 Courthouse Square
Liberty, Missouri 64068-0000

Lynda J Stern LLC
PO Box 245
Willernie, MN 55090

Lynda Stern
203 Sargent Rd
Willernie, MN 55090-4801


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 732 of 788
Lynda Stern
202 Sargent Rd
Willernie, MN 55090-4800

Lynda Stern
PO Box 245
Willernie, MN 55090

Lyons Contracting Services LLC
1539 Church St
Lyons, WI 53148

M & T Property Maintenance LLC
1200 E Capitol Dr
Shorewood, WI 53211

M&R Rentals Inc.
2303 W 5th St
Duluth, MN 55806

M&T Property Maintenance LLC
1200 E Capitol Drive #320
Milwaukee, WI 53211

M3 Construction, Inc.
14835 Energy Way
Apple Valley, MN 55124

Mac's Sewer Service
34918 Falcon Ave
North Branch, MN 55056

MacDonald Heating & A/C Inc
11848 - 305th Ave
Princeton, MN 55371

MacDonald Heating & Air Conditioning, In
11848 305th Ave
Princeton, MN 55371

MacDonald Heating and A/C, Inc.
11848 - 305th Avenue
Princeton, MN 55371

Maders German
1041 N Old World 3rd St
Milwaukee, WI 53203

Madeville Properties
PO Box 245
Willernie, MN 55090

Madison Trust Company Custodian FBO Phil
21 Robert Pitt Drive Ste 201
Monsey, NY 10952


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 733 of 788
Madison Trust Company FBO Phllip E Shafe
8880 W Sunset Rd #250
Las Vegas, NV 89148

Madlade Enterprises LLC
105 Wildwood Ave PO Box 245
Willernie, MN 55090

MADLADE ENTERPRISES, LLC
PO Box 548
Willernie, MN 55090

Mahoney Ulbrich Christiansen Russ P.A.
10 River Park Plaza #800
St Paul, MN 55107

Maintenance & Mechanicals LLC
608 W 3rd Ave
Milan, IL 61264

Majestic Custom Construction
8800 Royal Court NW
Ramsey, MN 55303

Majestic Custom Construction Inc.
8800 Royal Court NW
Ramsey, MN 55303

Maliya Wang
7209 Queen Avenue S
Richfield, MN 55423

Mann Law Group
1316 St. Louis Avenue
Kansas City, MO 64101

Marble, Clark & Amy
4624 Fairway Hills Drive
Eagan, MN 55123

Margaret S Shaffar
7111 Calla Pass
Middleton, WI 53562

Marija Gacesa
Sestara Bukumirovic 108A
Belgrade, Serbia 11060-0000

Mark & Meg Shaffar
7111 Calla Pass
Middleton, WI 53562

Mark Ferguson
3305 70th Avenue
Greeley, CO 80634


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 734 of 788
Mark Hafften
6320 Maple Streeet
Rockford, MN 55373

Mark L Hafften
6320 Maple Street
Rockford, MN 55373

Mark Shaffar
2327 Clark Street
Middleton, WI 53562

Mark Walton
1605 Cliff Road E, Apt. 128
Burnsville, MN 55337

Marla Escobar
4360 Hardgreaves Lane #108
Memphis, TN 38125

Mars Ventures LLC
34 N 7th St Apt #2I
Brooklyn, NY 11249

Mars Ventures LLC
61 Patton Blvd
New Hyde Park, NY 11040

Marshall Cooper
659 E Geranium Ave
St. Paul, MN 55117

Martin Arturo Aquino
3470 N Murray Ave
Milwaukee, WI 53211

Mash Global Holdings LLC
12012 Orchard Ave W
Minnetonka, MN 55305

Masrud Drywall LLC
359 Emma St
St. Paul, MN 55102-3103

Master Repair
7319 S Howell Ave
Oak Creek, WI 53154

Master Repair Company
7319 S Howell Avenue
Oak Creek, WI 53154

Masterbrand Cabinets
1 Masterbrand Cabinets Drive
Jasper, IN 47547-0420


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 735 of 788
Matt Judnick
6512 Bergstrom Rd
Saginaw, MN 55779

Matt Larson
1000 36TH AVE
Moline, IL 61265

Matt's Plumbing Solutions
5565 164th Ave NW
Ramsey, MN 55303

Matthew D. Judnick
5063 Silver Leaf St
Hermantown, MN 55811

Matthew R Larson
508 3rd Ave West
Milan, IL 61264

Matthew Womack
620 Sugar Mill Drive
Nashville, TN 37211

Max's Lawn Mowing
2998 Lakeshore Ave
Medina, MN 55359

Maxine Kvasnik
675 N 1st St., #101
Minneapolis, MN 55401

MayGer Minn Properties LLC
5149 164th Ave SE
Bellevue, WA 98006

McAlister Mechanical
15112 Lever Street
Ham Lake, MN 55304

McCormick & Schmick's
5320 N River Rd
Rosemont, IL 60018

McCormick Schmick's
800 Nicollet Mall
Minneapolis, MN 55402

McCoy's Public House
3801 Grand Way
St Louis Park, MN 55416

McGlynn Marketing - United Credit Consul
418 Gateway Boulevard
Burnsville, MN 55337


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 736 of 788
McGraw Construction
11125 W Bluemound Rd
Wauwatosa, WI 53226

MD Home Acquisitions LLC
7050 W Cedar Ave #209
Lakewood, CO 80226

MD Home Acquisitions LLC.
2700 Youngfield Street, Suite 204
Lakewood, CO 80215

MD Home Acquisitions, LLC
43 S Newland Ct
Lakewood, CO 80226

ME BILLY
200 W 3rd St
Davenport, IA 52801

Meadow Builders Inc.
4929 Utica Ridge Road
Davenport, IA 52807

Media Works LLC
2146 S 95
West Allis, WI 53227

Mediacom
P. O. Box 5744
Carol Stream, IL 60197

Medora Greene-Rheault
1844 Grand Avenue - Apt 5
St. Paul, MN 55105

Megan Zieske
3136 West Calhoun Blvd, #202
Minneapolis, MN 55416

Melissa A Ellis
6411 NW 36th Ter
Gainesville, FL 32653

Mercer County Treasurer
PO BOX 228
Aledo, IL 61231

Metro Carpet Outlet, Inc.
2450 N Washington Ave
Minneapolis, MN 55411

Metro City Carpet, Inc.
10161 60th St NW
Annandale, MN 55302


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 737 of 788
Metro General Services Inc.
5790 Quam Ave NE
St. Michael, MN 55376

Metro General Services, Inc.
5790 Quam Ave NE
St. Michael, MN 55376

Metro Paint & Decor
117 W National Ave
Milwaukee, WI 53204

Metropolitan St. Louis Sewer District
PO BOX 437
St Louis, MO 63166-0437

Metrowide Home Buyers
23487 Arrowhead St NW
St. Francis, MN 55070

Micah Little
1720 S 29th St #114
Milwaukee, WI 53215

Michael & Karen Drobac
3481 Vista Court
Hastings, MN 55033

Michael Appleman
6500 Barrie Road
Edina, MN 55435

Michael Christensen
8 Sanchez Street
Sosua

Michael Drobac
3481 Vista Court
Hastings, MN 55033

Michael E Degen
900 West Ave F
Garland, TX 75040

Michael LePage
1290 Orono Oaks Drive
Orono, MN 55356

Michael Trongone
26 College Lane
Westbury, NY 11590

Michael Trongone
25 College Lane
Westbury, NY 11590


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 738 of 788
Michael Trongone
24 College Lane
Westbury, NY 11590

Michael Trongone
23 College Lane
Westbury, NY 11590

Michelle & Michael Appleman
5101 Olson Memorial Highway #3000
Minneapolis, MN 55422

Michigan's Handyman
39288 Dodge Park Rd
Sterling Heights, MI 48313

MidAmerican Energy Company
PO Box 8020
Davenport, IA 52808-8020

Midland IRA Account 1636531 FBO Mark Sha
P.O. Box 07520
Fort Myers, FL 33919

Midland IRA Inc
2327 Clark St
Middleton, WI 53562

Midwest Equitiy Partner, LLC
444 N Michigan Ave Suite 1200
Chicago, IL 60611

Midwest Equity Partners
3100 WET LAKE STREET
Minneapolis, MN 55416

Midwest Family Mutual Insurance Co.
PO Box 9425
Minneapolis, MN 55440

Midwest Homes
5353 Wayzata Blvd
Minneapolis, MN 55416

Midwest Plumbing and Service LLC
13940 Xanthus Ave
Rogers, MN 55374

Midwestern Construction & Management, In
7384A N 60th St
Milwaukee, WI 53223

Mike Ciric
517 N. Thomas St
Arlington, VA 22203


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 739 of 788
Mike Kophishe
10323 10th Ave Cir
Bloomington, MN 55420

Milan Vladisavljevic
Milutina Milankovica 122
Boegrad-Nov, Belgrade 11070-0000

Milan Zecar
1441 3rd Ave Apt 3C
New York, NY 10028

Milena Goldenberg
5241 Barker Drive
Los Angeles, CA 90042

Mill Valley Kitchen
3906 Excelsior Blvd
St Louis Park, MN 55416

Milla Goldenberg
5241 Barker Drive
Los Angeles, CA 90042

Miller's Property Management
652 155th Ave NW
Andover, MN 55304

Miller's Property Management Inc.
652 155th Ave NW
Andover, MN 55304

Milos Milivojevic
Jeremije Zivanovica 64
Nis, Pantelej 18103-0000

Milwaukee Contractors Inc / Bert Sims
5433 N 74th
Milwaukee, WI 53218

Milwaukee Drywall & Home Improvement
1911 N 7th
Milwaukee, WI 53205

Milwaukee Golden Maid
3921 South 50th Street
West Allis, WI 53220

Milwaukee Heating and Cooling
349 E Wilson Street
Bay View, WI 53207

Milwaukee Home Improvements
4003 S 1st Place
Milwaukee, WI 53207


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 740 of 788
Milwaukee Water Works
841 N Broadway #406
Milwaukee, WI 53202

Milwaukee Water Works.
P. O. Box 3268
Milwaukee, WI 53201

Mingfang Ting & Sam Tao
606 West 116th St - Apt 111
New York, NY 10027

Minneapolis Finance Department
PO Box 77028
Minneapolis, MN 55480-7728

Minneapolis Finance Dept
PO Box 77028
Minneapolis, MN 55480-7728

Minnesota Carpet Outlet
2421 Coon Rapids Blvd.
Coon Rapids, mn 55433

Minnesota Energy
PO Box 70022
Prescott, AZ 86304-7022

Minnesota Energy Resources
PO Box 70022
Prescott, AZ 86304-7022

Minnesota Locksmith
33 West Central Entrance
Duluth, MN 55811

Minnesota Maintenances Inc
P. O. Box 251
Waverly, MN 55390

Minnesota Master Plumbing
24128 E Typo Dr NE
Stacy, MN 55079

MinnRestate Funding LLC
412 Carter Street
Elko New Market, MN 55054

MinnRestate Investments LLC
412 Cater Street
Elko New Market, MN 55054

Minor Painting LLC
7309 Penny Hill Road
Eden Prairie, MN 55346


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 741 of 788
Miodrag Stanic
2812 S 45th St
Milwaukee, WI 53219

Miroslav Ciric
517 N. Thomas St
Arlington, VA 22203

Mississippi Valley Exteriors
25 ST Anthony Ln
Florrisant, MO 63031

Missouri American Water
727 Craig Road
St. Louis, MO 63141

Missouri Department of Revenue
P. O. Box 385
Jefferson City, MO 65105-0385

Missouri Department of Revenue.
Taxation Division PO Box 555
Jefferson City, MO 65105-0555

Missouri Gas Energy
PO Box 219255
Kansas City, MO 64121-9255

Missouri Gas Enery
Drawer 2
St Louis, MO 63171

MJ Moser
847 19th Ave No
South St. Paul, MN 55075

MJW Holdings LLC
1600 S Clarkson St
Denver, CO 80210

MJW Holdings, LLC, c/o Molly Withers
1600 S CLARKSON ST
Denver, CO 80210

MLA Investments LLC
PO Box 770752
Eagle River, AK 99577

MMTL Investments LLC
3495 Northdale Blvd NW #200
Coon Rapids, MN 55448

MN Equities LLC
3100 West Lake Street
Minneapolis, MN 55416


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 742 of 788
MN Equities, LLC
7759 France Ave. So, Suite 700
Minneapolis, MN 55435

MN Props LLC
3100 West Lake Street - Suite 430
Minneapolis, MN 55416

MN Superior Exteriors
1048B Payne Ave
St Paul, MN 55130

MNREIA
7040 Lakeland Ave No Ste 200
Brooklyn Park, MN 55428

MO Department of Revenue
2720 S River Rd STE 254
Des Plaines, IL 60018

Mochi LLC
3100 West Lake Street
Minneapolis, MN 55416

Mochi, LLC
7763 France Ave. So, Suite 700
Minneapolis, MN 55435

Modern Property D-Zign Corp
4300 W Lincoln Ave #340014
Milwaukee, WI 53234

Mohammed, Salwa
9357 Garfield Way
Thornton, CO 80229

Molly Maid (Lifestyle Services Industrie
1670 S 11th St, #100
Milwaukee, WI 53204

Molly Maid of North Dakota County
245 Marie Ave E Ste 101
West St Paul, MN 55118

Monroe Moxness Berg
7760 France Ave South, Ste 700
Minneapolis, MN 55435-5844

Moore, Peter
6034 NW Sickle Terrace
Portland, OR 97229

David Morgan and Christine Jarmul
226 Golden Gate Point #53
Sarasota, FL 34236


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 743 of 788
Morgan Philbrook
2936 Blackstone Ave S
St Louis Park, MN 55416

Morrison, James
4717 Colfax Ave S
Minneapolis, MN 55419

Mortgage Service Center
2001 Bishops Gate Blvd
M. Laurel, NJ 08054

Motor City Property Services LLC
700 E Clarkston Road
Lake Orion, MI 48362

Mountain Top Heating, Air, and Appliance
558 Brookline Street
Chicago Heights, IL 60411

Moya Remodeling Service
1227 Orville Ave
Kansas City, KS 66102

MPI
14377 Kipling Ave So
Savage, MN 55378

Mr. Handyman of Waukesha
2727 N Grandview Blvd
Waukesha, WI 53188

MRM Home Design
931 W 75th Street, Unit 137-262
Naperville, IL 60565

Munson Fence & Paving
6747 N Sidney Pl
Glendale, WI 53209

Murali Parthasarathy
17026 Kimwood Court
Chesterfield, MO 63005

Murphy Lomon & Associates
2860 River Rd, Suite 200
Des Plaines, IL 60018

Murray, Brian
301 W Broad St #344
Falls Church, VA 22046

Myles Cleaning Service
508 NW 88th St.
Kansas City, MO 64155


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 744 of 788
Myracle Tree Service
3235 Hughes Rd
Leavenworth, KS 66048

MYUS Synergy LLC
9 Emandan Ln
Hockessin, DE 19707

MYUS Synergy LLC - Mercury Series
9 Emandan Ln
Hockessin, DE 19707

N 58th 4557 Milwaukee LLC
24 Kingsley Rd
Pine Valley, NY 14872

N&A Renovations LLC
6156 S 120th St
Hales Corners, WI 53130

Nada Andelkovic
Sestara Vukovic 4
Belgrade, Serbia 11000-0000

Nagel Real Estate LLC
121 Michelle Dr
Johnson Creek, WI 53038

Nathan Platter
5034 Penn Ave S
Minneapolis, MN 55419

National Realty Guild
6250 Highway 12 W
Maple Plain, MN 55359

Nattharika Morgan
4127 Dorman Rd
Pleasanton, CA 94588

Neil Curtis
13940 Xanthus Ln No
Dayton, MN 55327

Neil Haven
2055 Water Crest Lane
Columbus, OH 43209

Neil Heating & Air Conditioning, Inc.
P. O. 29292
Minneapolis, MN 55499

New Concept Contractors
6101 Baker Road - Suite 200
Minnetonka, MN 55345


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 745 of 788
New Direction fbo Jeffrey Morris
1070 W Century Drive, Suite 101
Louisville, CO 80027

New Direction IRA, Inc. fbo Jeffrey Morr
1071 W Century Drive, Suite 101
Louisville, CO 80027

Newpower Properties
9842 77th St South
Cottage Grove, MN 55016

Nguyen, Christina
721 Upton Street
Redwood City, CA 94061

Nichols & Moore Properties LLC
PO Box 1174
Liberty, MO 64069

Nichols Management
PO Box 1174
Liberty, MO 64069

Nichols Property Management
PO Box 1174
Liberty, MO 64069

Nicholson General Contracting
17215 E 48th St S
Independence, MO 65044

Noah Puckett
102 East 19th Street Apt 202
Minneapolis, MN 55403

Nolte Service & Repair
11354 NE 72nd St
Bondurant, IA 50035

North Branch Municipal Water & Light
6388 Maple St
North Branch, MN 55056

North Metro Autoglass
1321 Andover Blvd NE, Suite 104
HamLake, MN 55304

North Metro Handyman Services LLC
607 117th Ave NE
Blaine, MN 55434

North Scottsdale Pediatrics
10200 N. 92nd Street, Suite 150
Scottsdale, AZ 85258


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 746 of 788
North Shore Bank
PO Box 790408
St. Louis, MO 63179-0408

Northern Services LLC
856 Sherburne Ave
St. Paul, MN 55104

Northridge Landscapes
6076 Main St W
Independence, MN 55359

Northstar Mechanical Services
39 Woodside Drive
Esko, MN 55733

Northstar Mechanical Services, LLC
39 Woodside Dr
Esko, MN 55733

Northwest Bank & Trust
100 E Kimberly Rd
Davenport, IA 52806

Northwest Mechanical Inc.
5885 Tremont Ave POBox 2708
Davenport, IA 52807

Noweneva, LLC
W8099 Clover Valley Rd
Whitewater, WI 53190

NRAI
200 W Adams St Suite 2007
Chicago, IL 60606-5230

NRAI Inc.
PO Box 4349
Carol Stream, IL 60197-4349

NuView IRA Inc FBO Marcia Collins
280 South Ronald Reagan Blvd #200
Longwood, FL 32750

O'B's Countertops & Cabinets Inc.
17836 Weaver Lake Dr
Maple Grove, MN 55311

O'B's Countertops & Cabinets, Inc.
17836 Weaver Lake Drive
Maple Grove, MN 55311

O'Donnell Construction, LLC
30733 136th Street
Princeton, MN 55371


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 747 of 788
Office Here, Inc.
2489 Rice St Ste 40
Roseville, MN 55113

Oliver Ventures LLC
2045 N Larrabee St. #7108
Chicago, IL 60614

Olson Builders, Inc.
314 West Lake Street
Horicon, WI 53032

On Time Maintenance
1827 Don Donna Drive
Florissant, MO 63031

On Time Maintenance LLC
1827 Don Donna Drive
Florissant, MO 63031

One Hour Rooter
7308 Aspen Lane, Ste 310
Brooklyn Park, MN 55428

One Stop Property Management
13905 E 39th St - #200
Independence, MO 64055

One Stop Property Management, LLC
13905 E 39th St #200
Independence, MO 64055

Oostburg Seamless Gutters
PO Box 700106
Oostburg, WI 53070

Orchard Grove Holdings 001 LLC
13652 Birchbark Ct
Orland Park, IL 60462

Orchard Grove Holdings 002 LLC
13652 Birchbark Ct
Orland Park, IL 60462

Oregon Rainbows 401K PSP
5721 Crestwood Ct NE
Keizer, OR 97303

Orkin Pest Control
9927 Valley View Road
Eden Prairie, MN 55344-3526

Ose , Steven
16225 Tonkaway Road
Minnetonka, MN 55345


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 748 of 788
Ouverson Sewer & Water Inc
PO Box 247
Loretto, MN 55357

Overhead Door Co. of Metro Milwaukee
PO Box 100118
Cudahy, WI 53110

Overhead Door Company of Metro Milwaukee
5969 South Pennsylvania Ave
Cudahy, WI 53110

Ozwood Properties, LLC
2519 Coon Rapids Blvd
Coon Rapids, MN 55433

Pacifier
4942 France Ave S
Edina, MN 55410

Paetec
PO Box 9001013
Louisville, KY 40290-1013

Page Weil
3800 Colorado Ave. Unit I
Boulder, Colorado 80303-0000

Pam Hanks
2299 Snowshoe Ln East
Maplewood, MN 55119

Parmar, Alpesh
2720 Mountain Ash Lane
San Ramon, CA 94582

Patrick Noonan
191 University Blvd, Suite 124
Denver, CO 80206

Patson Ventures LLC
191 University Blvd Ste 124
Denver, CO 80206

Paul Quere
6809 Kona Court
Ft. Collins, CO 80528

Peace of Mind Plumbing, LLC
436 Braeburn Dr
Shakopee, MN 55379

Peapods Natural Toys and Baby Care
2290 Como Avenue
st Paul, MN 55108


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 749 of 788
Pedro Vargas III
9740 Brassie Ct
Colorado Springs, CO 80920

Penguin Property Holdings, LLC
10324 10th Ave Cir
Bloomington, MN 55420

Penguin Property Solutions Inc
10324 10th Ave Cir S
Bloomington, MN 55420

People's Gas
PO Box 19100
Green Bay, WI 54307-9100

Perch Properties LLC
8306 Wilshire Blvd #1213
Beverly Hills, CA 90211

Pest 2 Rest Pest Control LLC
PO BOX 100521
Milwaukee, WI 53210

Pete Vargas
9740 Brassie Court
Colorado Springs, CO 80920

Peter Moore
6034 NW Sickle Terrace
Portland, OR 97229

Peter Westlin
9103 Upland Land N
Maple Grove, MN 55369

Petrin's Painting LLC
9805 N. Skiles Ave
Kansas City, MO 64157

Petty, John Brent
8342 E Oxford Drive
Denver, CO 80237

Phavanna Bouphasavanh
10076 Fallgold Parkway N.
Brooklyn Park, MN 55443

Phil Griffin
7440 Edinborough Way #4313
Edina, MN 55435

Phil Griffin - Gloria J Griffin Revocabl
7440 Edinborough Way #4313
Edina, MN 55435


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 750 of 788
Phil Schafer - Invest4Life
8876 Tamebord Ct, Apt H
Columbia, MD 21044

Phil Schafer - Invest4Life
8875 Tamebord Ct, Apt H
Columbia, MD 21043

Phil Schafer - Invest4Life
8874 Tamebord Ct, Apt H
Columbia, MD 21042

Phil Schafer - Invest4Life
8873 Tamebord Ct, Apt H
Columbia, MD 21041

Philip E Griffin
7440 Edinborough Way #4313
Edina, MN 55435

Philip Griffin
8720 N Johny Miller Drive
Tuscon, AZ 85742

Phillip E Griffin Revocable Trust
7441 Edinborough Way #4313
Edina, MN 55435

PHILLIP E. GRIFFIN REVOCABLE TRUST
8720 N Johnny Miller Dr
Tucson, AZ 85742

Phillipine Phoenix Venutures
3030 Irving Ave South #130
Minneapolis, MN 05540

Pieper Electric, Inc.
5477 S Westridge Court
New Berlin, WI 53151

Pillars of Wealth Creation
PO Box 554
Willernie, MN 55090

Pina Construction
5351 S Seeley
Chicago, IL 60609

Pioneer Exteriors Construction Inc.
1376 3rd Street, Apt. #4
St. Paul, MN 55106

Pitsburgh Blue
11900 Main St N
Maple Grove, MN 55369


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 751 of 788
PJK Properties, LLC
4561 W Gavin Lane
Libertyville, IL 60048

Placeholder Properties Inc.
2255B Queen Street E - Suite 367
Toronto, Ontario M4E 2T1

Plumbing and Heating by Craig, Inc.
680 Hwy 7 East PO Box 459
Hutchinson, MN 55350

Plunkett's Pest Control
40 NE 52nd Way
Fridley, MN 55421

Plutus Investments LLC
2245 E California Blvd
San Marino, CA 91108

PMI Midwest (Indianapolis)
7275 N. Shadeland Ave. Suite 2
Indianapolis, IN 46250

PMI of Greater Milwaukee
5722 W. North Ave, Suite 1B
Milwaukee, WI 53208

PNC Bank
Attn: Bankruptcy Department
Po Box 94982: Mailstop Br-Yb58-01-5
Cleveland, OH 44101

Pnc Bank
Atn: Bankruptcy Department
Po Box 94982: Ms: Br-Yb58-01-5
Cleveland, OH 44101

Polina's
4604 Dallas Ln. N.
Plymouth, MN 55446

Polk County Office of the Treasurer
County Administrative Building - Room 15
Des Moines, IA 50309-2298

Polk County Treasurer
111 Court Ave
Des Moines, IA 50309

POPP Communications
620 Mendelssohn Ave No Ste 101
Golden Valley, MN 55427




       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 752 of 788
Prasad, Abhishek (Abhi)
4003 Lake Athens Court
Richmond, TX 77406

Precision Plumbing Solutions
808 Midpoint Drive
O'Fallon, MO 63366

Preferred Roofing
321 SE Williamsburg Drive
Lees Summit, MO 64063

Premier Parking 1 LLC
349 Wabasha St
St. Paul, MN 55102

Premier Point Realty
PO Box 945
Menomonee Falls, WI 53052-0945

Price Electrical & General Contracting
7324 Jackson Ave
Kansas City, MO 64132

Pride Construction & Excavating
9450 West Hill Road
Watertown, MN 55388

Profit Making Ventures LLC
428 Clearmeadow Drive
East Meadow, NY 11554

Prolific Properties of MN, LLC
7161 55th St N
Oakdale, MN 55128

Pros Property Management
5705 Forest Ave.
Kansas City, Mo 64110

Pros Property Management LLC
5705 Forest Avenue
Kansas City, MO 64110

Proton Investments, Inc.
5353 Wayzata Blvd Suite #201
Minneapolis, MN 55416

Provident Trust Group LLC
8880 W Sunset Rd Ste 250
Las Vegas, NV 89148

Provident Trust Group LLC FBO Phillip E
8880 W Sunset Rd #250
Las Vegas, NV 89148


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 753 of 788
PTZ Properties LLC
62 Black Walnut Lane
Burlington, CT 06013

Punch List, Inc
9615 W Grange Ave
Hales Corner, WI 53130

Pyramid Group, LLC
10620 W. River Road
Brooklyn Park, MN 55443

QC Capital LLC
5216 Sheridan St, Ste 130
Davenport, IA 52806

QC Capital, LLC
608 3rd Ave W
Milan, IL 61265

QC South Rentals LLC
8720 N Johnny Miller Drive
Tucson, AZ 85742

QCA Holdings LLC
608 West 3rd Avenue
Milan, IL 61264

QCA Holdings LLC.
608 W 3rd Avenue
Milan, IL 61264

QCA Holdings, LLC
608 W 3rd Ave
Milan, IL 61264

Quad City Window Cleaning Inc.
PO Box 635
Walcott, IA 52773

Quere, Paul
6809 Kona Court
Fort Collins, CO 80528

Quick Kitchens LLC
7671 Washington Ave S
Edina, MN 55439

Quiet Capital, LLC
608 3rd Ave W
Milan, IL 61265

Quinn Electric Corporation
26185 190th Avenue
Eldridge, IA 52748


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 754 of 788
R & R Services
1105 W Hayes Ave
Milwaukee, WI 53215-3118

R&D Mechanical
9390 Fairview Road
Iron River, WI 54847

R.D Huff Investments LLC
994 Glen Oaks Drive
Nixa, MO 65714

R.D. Huff Investments
994 Glen Oaks Drive
Nixa, MO 65714

R.D. Huff Investments LLC
994 Glen Oaks Drive
Nixa, MO 65714

RA Lank Construction
312 W 3rd St
Davenport, IA 52801

Rachel Lockett
35 Hamilton Place #714
New York, NY 10031

Racine Water & Wastewater
PO Box 080948
Racine, WI 53408-0948

Radius Renovation Group (SGF Contracting
227 E Downing, Suite #6
Nixa, MO 65714

Radius Rentals, LLC
4583 Lowell Blvd
Denver, CO 80211

Ramsey County
PO Box 64097
St. Paul, MN 55164

Ramsey County Property Records & Revenue
PO Box 64097
St. Paul, MN 55164

Ramsey County Treasurer
P. O. Box 64097
St. Paul, MN 55164-0097

Randy Larson
1223 Pine Street
Brainerd, MN 55311


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 755 of 788
Rapid Exchange Homes
8629 Saratoga Ln
Eden Prairie, MN 55347

Rapid Exchange Homes LLC
8629 Saratoga Ln
Eden Prairie, MN 55347

Rapid Exchange Homes, LLC
8629 Saratoga Lane
Eden Prairie, MN 55347

RAS Remodeling
2849 Georgia Ave S
St Louis, MN 55426

Rasmussen, Ryan
N9902 Hemlock Road
Birnamwood, WI 54414

Raymond Hall
PO Box 20457
Bloomington, MN 55420

Razo Construction
6963 S 13th St
Oak Creek, WI 53154

RD Huff Investments LLC
994 Glen Oaks Drive
Nixa, MO 65714

Re-Plumb Plumbing Services
3618 N 93rd St
Milwaukee, WI 53222

Re/Max Specialists
4910 Highway 61
White Bear Lake, MN 55110

Real Freedom NOW LLC
4316 Camelot Drive
Minnetonka, MN 55345

Real Good Holdings LLC
14900 E Orange Lake Blvd #440
Kissimmee, FL 34747

Real Time Leasing, LLC
2426 117th St. E.
Burnsville, MN 55337

Realty Dynamics
10125 W North Avenue
Wauwatosa, WI 53226


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 756 of 788
Realty Group Inc
3495 Northdale Blvd NW, Suite 200
Coon Rapids, MN 55448

Realty Group Inc.
3495 Northdale Blvd NW - Suite 200
Coon Rapids, MN 55448

Realty Group Too LLC
3495 Northdale Blvd NW #200
Coon Rapids, MN 55448

Realty Group Too, LLC
3495 Northdale Blvd NW #200
Coon Rapids, MN 55448

Realty Group, Inc
3495 Northdale Blvd NW - STE 200
Coon Rapids, MN 55448

Realty Group, Inc.
3495 Northdale Blvd NW #200
Coon Rapids, MN 55448

Realty Solutions Group Trust Account
5546 Donegal Rd
Hubertus, WI 53033

Red Oak QC LLC
325 Green Street - Apt. 5
San Francisco, CA 94133

Red Poppy
PO Box 245
Willernie, MN 55090

Red Poppy Properties LLC
PO Box 245
Willernie, MN 55090

Reda Des Jardins
736 N Western Avenue STE 353
Lake Forest, IL 60045

REI 15 Bloomington
750 W American Blvd
Bloomington, MN 55420

REI Property Management
7900 International Drive Suite 300
Bloomington, MN 55425

Reliable Property Maint & Home Srv LLC
1211 Minnehaha Ave E
St. Paul, MN 55106


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 757 of 788
Renewal Painting & Drywall Inc.
20186 Connie Dr NW
Oak Grove, MN 55303

Renovo Financial
222 W Adams Street, Suite 1980
Chicago, IL 60606

Rent Haus LLC
6206 Rutherglenn
Houston, TX 77096

Rent Pro Team, LLC
1000 36TH AVE
Moline, IL 61265

Rental Ready LLC
121 Fairfield Way
Bloomingdale, IL 60108

Renter's Warehouse Milwaukee
7101 N Green Bay Ave #3
Glendale, WI 53209

Renters Warehouse - Iowa
2200 NW 159th Street, Suite 300
Clive, IA 50325

Renters Warehouse - St. Cloud
2719 W Division St, Ste 102
St. Cloud, MN 56301

Renters Warehouse Milwaukee
7101 N Green Bay Ave #3
Glendale, WI 53209

Renters Warehouse Rochester
1500 1st Avenue NE #225
Rochester, MN 55906

Renters Warehouse, IL
2000 West Erie Street
Chicago, IL 60012

Renters Warehouse, MKE
7101 N. Green Bay Ave #3
Glendale, WI 53209

RentPro Team LLC
3100 West Lake St - Suite 430
Minneapolis, MN 55416

RentPro Team MN LLC
3100 West Lake St - Suite 430
Minneapolis, MN 55416


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 758 of 788
REO Reimbursement Services LLC
48 Starboard Ave
Barnnegat, NJ 08005

Republic Services #993
PO Box 9001154
Louisville, KY 40290-1154

Resolution Title Inc.
15455 Conway Rd, Ste 310
Chesterfield, MO 63017

Revolution Renprop WY2, LLC
3225 McLeod Dr Suite 100
Las Vegas, NV 89121

RF 1 (Renovo Financial)
222 W Adams Street, Suite 1980
Chicago, IL 60606

RFLF 1 LLC (Renovo Financial)
223 W Adams Street, Suite 1980
Chicago, IL 60606

RFLF 1, LLC
224 W Adams Street, Suite 1980
Chicago, IL 60606

RFLF 2, LLC
225 W Adams Street, Suite 1980
Chicago, IL 60606

Rhino Concrete
2509 S 3rd Street
Milwaukee, WI 53207

Rice County Treasurer
320 3rd Street NW
Faribault, MN 55021

Rich Laursen Services
12147 94th Ave No
Maple Grove, MN 55369

Richard & Debra Hart
4529 Bamburgh Place
San Diego, CA 92117

Richard Hart
4529 Bamburgh Place
San Diego, CA 92117

Richard J Kilian
11448 Quincy St NE
Blaine, MN 55434


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 759 of 788
Richard Laursen
12147 94th Ave No
Maple Grove, MN 55369

Richard M Heckenkamp
431 N Moreland Blvd Apt 3
Waukesha, WI 53188

Richard Wood
15630 Yalta St
Ham Lake, MN 55304

Rick's Lawn & Snow Solutions
3348 16th Ave
Anoka, MN 55303

Ricks Lawn & Snow Removal
P. O. Box 32175
Fridley, MN 55432

Ricks Lawn & Snow Solutions
PO Box 32175
Fridley, MN 55432

Riles, Jinsong
600 Ala Moana Blvd. #2002
Honolulu, HI 96813

Rivas, Lorraine
745 Sunset Drive
Vista, CA 92081

River North Equities LLC
3100 West Lake Street - Suite 430
Minneapolis, MN 55416

River North Equities, LLC
7760 France Ave. So, Suite 700
Minneapolis, MN 55435

Riverbend Signworks
4927 Utica Ridge Rd
Davenport, IA 52807

Riverside Flooring, Inc.
1814 W Superior St
Duluth, MN 55806

Rob Dahlager
7724 W Navarro Place
Denver, CO 80237

Rob Lank
312 W 3rd Street
Davenport, IA 52801


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 760 of 788
Rob Warnell
S74 W 20660 Field Drive
Muskego, WI 53150

Rob Wenz
333 Washington Avenue N #300
Minneapolis, MN 55401

Robert Dahlager
7724 E Navarro Place
Denver, CO 80237

Robert Piette
500 Manda Lane
Wheeling, IL 60090

Robert Stewart
18435 Italy Ave
Lakeville, MN 55044

Robert Warnell
S74 W 20660 Field Drive
Muskego, WI 53150

Roberto Ferrer
1623 S Pearl Street
Milwaukee, WI 53204

Robin Gevaart
860 Riverview Drive
West Bend, WI 53095

Robin Hartl Inc
9511 Cedar Lake Rd
St Louis Park, MN 55426

Robin Scaro
625 S Linden Avenue
Elmhurst, IL 60126

Rock Island County Clerk
1504 3rd Avenue County Office Building -
Rock Island, IL 61201

ROCK ISLAND COUNTY COLLECTOR
1504 3rd Avenue County Office Building -
Rock Island, IL 61201

Rock Island County Recorder
210 - 15th Street
Rock Island, IL 61201

Rock Island County Treasurer
1504 3rd Ave
Rock Island, IL 61201


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 761 of 788
Rock Solid Holdings 15 LLC
10324 10th Ave Cir S
Bloomington, MN 55420

Rock Solid Holdings 15, LLC (Mike K.)
10324 10th Ave Cir S
Bloomington, MN 55420

Roger and Michelle Denny
P.O. Box 770752
Eagle River, AK 99577

Roll-Offs of Des Moines
20 East 18th Street
Des Moines, IA 50316

Romani Shakir
340 Pavonia Ave
Jersey City, NJ

Ron Mash
12012 Orchard Avenue W
Minnetonka, MN 55305

Rooks County Holdings, LLC
1401 Main Street
Stockton, KS 67669

Rothholz Architecture and Design Inc
3619 E 26 Street
Minneapolis, MN 55406

Roto-Rooter
5672 Collections Center Drive
Chicago, IL 60693

Roto-Rooter Services Company
5672 Collections Center Drive
Chicago, IL USA

Roto-Rooter Services Company Inc.
255 E Fifth Street #2500
Cincinnati, OH 45202

Rowan Property Management, LLC
3965 W 83rd Street #199
Prairie Village, KS 66208

Roy's Plumbing Inc.
P.O. box 170613
Milwaukee, WI

RPG Holdings LLC
14900 E Orange Lake Blvd #440
Kissimmee, FL 34747


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 762 of 788
RPM Gateway
1919 S 12th Street
St. Louis, MO 63104

RPM Investors, Inc.
PO Box 1114
Westmont, IL 60559

RS Remodeling, LLC
6 Kangas Road
Esko, MN 55733

Ruben's Painting
2116 Morningside, A
Carpentersville, IL 60110

Rudolf Hagemann
3725 N Ohio Ave
Florence, AZ 85132

Rudolph Hagemann
3717 N Wisconsin Ave
Florence, AZ 85132

Ryan Rasmussen
N9902 Hemlock Road
Birnamwood, WI 54414

S Plumbing LLC
PO Box 170981
Milwaukee, WI 53217

SA Ventures LLC
731 Dean St #2
Brooklyn, NY 11238

Sabine Beaugris
13200 Corbel Circle
Fort Myers, FL 33907

Safeguard Home Inspection
330 W. Mulberry St
Duluth, MN 55811

Safehouse Contracting
12541 LIV 4200
Chillicothe, MO 64601

Saint Paul Regional Water Services
1900 Rice Street
St. Paul, MN 55113

Saks off Fifth
11500 W Burleigh St
Wauwatosa, WI 53222


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 763 of 788
SAL Equities LLC
29 W 17 St 2FL
New York, NY 10011

Salesforce.com Inc
PO Box 203141
s, TX 75320-3141

Salwa Mohammed
9357 Garfield Way
Thornton, CO 80229

Salzer Plumbing LLC
6549 147th St West
Savage, MN 55378

Samuel Lofquist
2650 Golf Shore Blvd N #401
Naples, FL 34103

Samuel Mitchell
5920 Long Avenue
Shawnee, KS 66216

Sara Benson/ IRA Services Trust Company
PO Box 7080
San Carlos, CA 94070

Sarah Benson
1172 Laurel Avenue
St Paul, MN 55104

Sarah Benson IRA
PO Box 7080
San Carlos, CA 94070

SAT Residence WI LLC
29 W 17 St 2FL
New York, NY 10011

Sathanandan, Sumathira
26 Windy City Rd
Jackson, TN 38305

Savannah Smiles House Cleaning
1914 Parkway Ave
Shakopee, MN 55379

Sayas,Schmuki, Rondini & Plum
11430 West Bluemound Rd., Suite 200
Wauwatosa, WI 53226

SBH LLC
6421 Goodrich Ave
St Louis Park, MN 55426


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 764 of 788
ScapeWare3d, LLC
92 Cascade Circle
Chanhassen, MN 55317

Schlossmann's Dodge City Chrysler
19100 W Capitol Dr.
Brookfield, WI 53045

Schluensen Trucking
2145 Forest Grove Drive
Bettendorf, IA 52722

Schmalz, Gary and Cristen
22574 128th Ave N
Rogers, MN 55374

Schumacher European
18530 N. Scottsdale Road
Scottsdale, AZ 85054

SCMR Properties LLC
4779 Goodison Place Dr
Rochester, MN 48306

Scott County
200 4th Ave West
Shakopee, MN 55379-1220

Scott County Assessor
600 W 4th St
Davenport, IA 52801

Scott County Treasurer
600 W 4th St
Davenport, IA 52801

Scott Forse
13049 Martin St NW
Coon Rapids, MN 55448

Scott's Flooring
9428 Grand Ave #5
Duluth, MN 55808

Secure 1
814 Niagara Street
Waukesha, WI 53186

Sefchovich, Adam
50 West 34th St Apt 21A 14-1
New York, NY 10001

Select Electric Inc
6016 - 140th Ave SE
Clear Lake, MN 55319


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 765 of 788
Semper Fi Enterprises
4878 191st St W
Farmington, MN 55024

Semper Fi Enterprises LLC (Geoff Stokes)
4876 191st St W
Farmington, MN 55024

Serena & Lilly LLC
10 Liberty Ship Way, Suite 350
Sausalito, CA 94965

Serena and Lily
10 Liberty Ship Way, Suite 350
Sausalito, CA 94965

Serenity Investments, LLC
7760 France Ave. So, Suite 700
Minneapolis, MN 55435

Setsuko & Jason Tamura
CMR 445 Box 218
APO, AE

Settecasi, Frank
27 Rankin Street
Staten Island, NY 10312

SFR Software Solutions
2651 Golf Shore Blvd N #401
Nalpes, FL 34103

Shafer Holdings LLC
8877 Tamebird Court Apt H
Columbia, MD 21045

Shai Leibovich
9695 Buckingham Drive
Eden Prairie, MN 55347

Shakir, Romani
340 Pavonia Ave APT 3R
Jersey City, NJ 07302

Shakopee Public Utilities
PO Box 470 255 Sarazin Street
Shakopee, MN 55379-0470

Shamrock Building Management
3114 N Clybourn
Chicago, IL 60618

Shanklin Remodeling
2469 S 12th St
Milwaukee, WI 53215


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 766 of 788
Shannon Construction
PO Box 178
Smithville, MO 64089

Shannon Construction LLC
PO Box 178
Smithville, MO 64089

Shannon Mims
1393 Yorkshire Lane
Carol Stream, IL 60188

Shannon O'Donnell
30733 136th St
Princeton, MN 55371

Sharepoint Credit Union
3670 Aquila Ave S
St. Louis Park, MN 55426

Sharon Frazier
1064 W Peakview Circle
Littleton, CO 80120

Sharper Management Group LLC
14037 Deltona Drive
Chesterfield, MO 63017

Shawn Gordon/Synergy Acquisitions
2 Bigcone Spruce
Littleton, CO 80127

Sheltertech Corporation
2605 Seppala Blvd
North St. Paul, MN 55109

Shelton Excavating Inc.
7026 Saginaw Road
Saginaw, MN 55779

Shepherd Enterprises
10825 Ayers St
Independence, MO 64052

Sherburne County Auditor/Treasurer
13880 Business Center Drive
Elk River, MN 55330

Sherie Lou Tejano Te
21205 Cedar Lane
Mission Viejo, CA 92618

Sherwin Williams
9509 Lyndale Ave South
Bloomington, Mn 55420


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 767 of 788
Sherwin Williams.
1898 Beam Ave
Maplewood, MN 55109-1162

Shields Films Inc.
107 SE Washington St #235
Portland, OR 97214

Shin, Dongjin
205 St. Mark Way, Apt. 530
Westminster, MD 21158

SHK Properties LLC
S79 w16389 Woods Road
Muskego, WI 53150

Shorewest Realtors Trust Account
11622 W North Ave
Wauwatosa, WI 53226

Shorewest Trust Account
1610 N Water Street
Milwaukee, WI 53202

Simona Properties LLC
2827 Lido Pl
Carlsbad, California 92008-0000

Sisko Rondonuwu & Ming Zhao
4530 Shorepointe Way
San Diego, CA 92130

Sisko Rondonuwu and Ming Zhao
4530 Shorepointe Way
San Diego, CA 92130

Sixth Sense Service, LLC.
1126 N. 120th St
Milwaukee, WI 53226

SLH Investment Trust
3725 N Ohio Ave
Florence, AZ 85132

SLH Investment Trust
3725 N. Ohio Ave
Florence, AZ 85132

SLH Investment Trust /Benjamin Yelinek
3727 N Ohio Ave
Florence, AZ 85132

SLH Investment Trust /Benjamin Yelinek
3726 N Ohio Ave
Florence, AZ 85132


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 768 of 788
SLH Trust
3725 N Ohio Avenue
Florence, AZ 85132

Slivka, Vladimir & Donna
724 Homestread Road
LaGrange Park, IL 60526

Smash Bash Crash
2136 Highway 70
Mora, MN 55051

Snezana Vukasinovic
Omladinskih Brigada 206
Novi Beograd, Serbia 11070-0000

Solutions 2 Build Construction
2201 W Grant Street
Milwaukee, WI 53215

Sophia's Glen Home Owners Association
4882 Bloom Avenue
White Bear Lake, MN 55110

South Milwaukee Treasurers Office
2424 15th Ave
South Milwaukee, WI 53172

South Milwaukee Water Utility
2424 15th Ave
South Milwaukee, WI 53172

Southland Cu
10701 Los Alamitos Blvd
Los Alamitos, CA 90720

Sparks Painting
998 Hickory St.
Excelsior Springs, Missouri 64024-0000

Specialized Building Maintenance
4106 Mccullom Lake Road
McHenry, IL 60050

Specialized IRA Services FBO HomeSmart 4
6100 Indian School Rd NE Ste 215
Albuquerque, NM 87110

Spectrum Business
PO Box 3019
Milwaukee, WI 53201-3019

SPRWS
1900 Rice St
Saint Paul, Mn 55113-6810


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 769 of 788
SQ * McClendon's Select
15888 North 77th Avenue
Peoria, AZ 85382

SQ *My Liquid Garden
1241 Center Dr Suite L140
Park City, UT 84098

St Louis County Collector of Revenue
41 S Central Ave
Clayton, MO 63105

St Louis Department of Revenue
P. O. Box 16955
St Louis, MO 63105-1355

St Paul Regional Water Services
1900 Rice St
Saint Paul, MN 55113-6810

St. Cloud Area Somali Salvation Organiza
22 Wilson Ave NE, Suite 26 POBox 791
ST Cloud, MN 56302

St. Louis County Auditor - Treasurer
100 N 5th Avenue West
Duluth, MN 55802

St. Louis Stabilizing, Inc.
1948 Turnbow Ave
Springdale, AR 72764

Stabil-Loc
444 Old Wine Rd - Suite G
Springdale, AR 72764

Stacey Rademacher
700 N Coronado St #2124
Chandler, AZ 85224

Standard Lumber Co.
1912 Lehigh Ave
Glenview, IL 60026

Stearns County Auditor-Treasurer
PO Box 725
St. Cloud, MN 56302

Stearns Lending Inc.
8425 Seasons Parkway, Ste 102
Woodbury, Mn 55125

Stephen B & Susan M Clements
12823 County Rd 1
Florissant, CO 80816


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 770 of 788
Steve and Robin Ose
16225 Tonkaway Road
Minnetonka, MN 55345

Steve Conver
15008 Broadbill Drive
Chesterfield, VA 23834

Steve Ose
16225 Tonkaway Road
Minnetonka, MN 55345

Steven Conver
15008 Broadbill Dr
Chesterfield, VA 23834

Steven Ose
16225 Tonkaway Road
Minnetonka, MN 55345

Stevenson Heating & Cooling
103 Main St
St Peters, MO 63376

STL Homes for Rent LLC
423 South Church Street
St. Peters, MO 63376

Stoeckley, Vicki
3056 Capstan Way
Colorado Springs, CO 80906

Stone Gate Realty
4891 Lakeway Dr
Duluth, MN 55811

Street Car Named Desire
2450 Grand Blvd #13
Kansas, MO 64108

Sumathira Sathanandan
26 Windy City Rd
Jackson, TN 38305

Sun Assets LLC
525 Emory Oak Street
Ocoee, FL 34761

Sun Assets LLC.
1064 Greenwood Blvd Ste 312
Lake Mary, FL 32746

Sundberg Tax & Consulting (Justin D. Sun
1711 Taylor Ave W.
Saint Paul, MN 55104-1141


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 771 of 788
Sundeen, Taylor & Gina
4650 Tenton Circle N
Plymouth, MN 55442

Sung Bum Kim
4845 Alphonse Drive
Las Vegas, NV 89122

Sunrise Cleaning
Milwaukee wi
Milwaukee, WI

Superior Classic Inc.
1048 Payne Ave
St. Paul, MN 55130

Superior Real Estate Services
3801 S Grand Ave
Independence, MO 64055

Surface Renew
9637 Anderson Lakes Pkwy #109
Eden Prairie, MN 55344

Susan Cooper
10575 S Miramar Canyon Pass
Vail, AZ 85641

T&C Hardwood Solutions Inc.
4688 Vaux Rd
Hermantown, MN 55811

Taal Property LLC
8014 Olson Memorial Highway #530
Golden Valley, MN 55427

Takumi Holdings
4875 191st St W
Farmington, MN 55017

Takumi Holdings
4874 191st St W
Farmington, MN 55017

Takumi Holdings
4873 191st St W
Farmington, MN 55017

Takumi Holdings
4872 191st St W
Farmington, MN 55017

Takumi Holdings
4871 191st St W
Farmington, MN 55017


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 772 of 788
Takumi Holdings
4870 191st St W
Farmington, MN 55017

Takumi Holdings
4869 191st St W
Farmington, MN 55017

Takumi Holdings LLC
4876 191st St W
Farmington, MN 55024

Takumi Holdings LLC
4876 191st Street W
Farmington, MN 55024

Tamara Backovic
Ustanicka 202
Belgrade, Serbia 11000-0000

Tamer Eid
5075 W College Ave #24
Greendale, WI 53129

Tammy Wenz
1030 Marsh Ridge Circle
Maple Plain, MN 55359

Tamura, Setsuko & Jason
CMR 445 Box 218
APO, AE 09046

Tao, Connie Xiwen
606 W 116th St - Apt 111
New York, NY 10027

Tao, Mingfang Ting & Sam
606 W 116th St - Apt 111
New York, NY 10027

Target
Attn: Bankruptcy Dept Target Card Servic
Po Box 9475
Minneapolis, MN 55440

TaskEasy, Inc
669 South West Temple STE 300
Salt Lake City, UT 84101

TaskEasy, Inc.
1521 East 3900 South, Suite 200
Salt Lake City, UT 84124




       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 773 of 788
Taylor & Gina Sundeen
4650 Tenton Circle
N Plymouth, MN 55442

Taylor Construction
210 E Moss St
Lawson, MO 64062

TC Remodeling & Repair
1815 Archer Lane North
Plymouth, MN 55447

TC Remodeling and Repair LLC
1815 Archer Lane North
Plymouth, MN 55447

TCF Tower
121 South 8th Street
Minneapolis, MN

TD Investment Group LLC
7373 S Downing Circle East
Centennial, CO 80122

TD Investments/Dan Beattie
7373 S Downing Circle E
Centennial, CO 80122

Te, Sherie Lou Tejano
21205 Cedar Lane
Mission Viejo, CA 92618

Techniques Construction
9190 Laketown Road
Chaska, MN 55318

Teitle Law Offices
2550 Middle Road, Suite 604
Bettendorf, IA 52722

Tendalyn Properties LLC
PO Box 245
Willernie, MN 55090

Teresa Huff
994 Glen Oaks Drive
Nixa, MO 65714

Terracon Consultants, Inc.
PO Box 959673
St Louis, MO 63195-9673

Terrava
9136 Prestwick Court N
Brooklyn Park, MN 55443


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 774 of 788
TF Investment Fund 1, LLC
2167 E 21st Street #222
Brooklyn, NY 11229

TF Investment Fund II LLC (Tempo Funding
2167 E 21st Street #222
Brooklyn, NY 11229

TF Investment Fund.
2167 E 21st Street #222
Brooklyn, NY 11229

Thaddeus Todd
4626 E 37th Terr.
Kansas City, MO 64128

The 1st Ntl Bank Of Mo
400 Elm Ave
Moose Lake, MN 55767

The Branded Steer
1299 W College Ave
Oak Creek, WI 53154

The Bug Man
1328 S. Noland Rd.
Independence, MO 64055

The Bug Man, LLC
1328 S Noland Rd
Independence, MO 64055

The Cabinet Guy MN LLC
4725 Wilford Way
Edina, MN 55435

The Fence Guys
517 Holmes St
Bettendorf, IA 52722

The Garcilazo Group
105 E Townline Rd Suite 337
Vernon Hills, IL 60061

The Herb Box DC Ranch
20707 N. Pima Road
Phoenix, AZ

The Huntington National Bank
41 S. High St (OP47)
Columbus, OH 43215

The Income Shop
9846 W. 99th Place
Westminster, CO 80021


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 775 of 788
The Income Shop LLC
9846 W 99th Place
Westminster, CO 80021

The Painter Guys
2802 N 89th St
Milwaukee, WI 53222

The Phoenix Zoo
455 N Galvin Pkwy
Phoenix, AZ 85005

The Striblin Group
5600 N Flagler Drive #503
West Palm Beach, FL 33407

The Tub Doctors, Inc.
1930 S. 55th St.
West Allis, WI 53219

The Whitfield Group LLC
20921 W Greenwood Dr
Aurora, CO 80013

The Whitfield Group MN LLC/Kim Elliott
20921 W Greenwood Dr
Aurora, CO 80013

The Whitfield Investment Group MN LLC
20921 E Greenwood Dr
Aurora, CO 80013

Thomas Castrigno
PO Box 2681
Frisco, CO 80443

Thurston Woods Land Trust - Thomas Castr
PO Box 2681
Frisco, CO 80443

Tidy Trim Lawn Service LLC
5338 N 36th St
Milwaukee, WI 53217

Tieks by Gavrielli
269 S Beverly Dr, Ste 1402
Beverly Hills, CA 90212

Tim Bonn
2387 Burke Ave
North St. Paul, MN 55109

Tim Smith
3779 Riveiera Grove #101
Colorado Springs, CO 80922


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 776 of 788
Time Warner Cable
PO Box 4639
Carol Stream, Il 60197-4639

Timothy Creed
3712 N Hermitage Ave
Chicago, IL 60613

Timothy Creed
3614 N Hamilton
Chicago, IL 60618

Timothy David Harper
2407 6th Ave.
Moline, IL 61265

Timothy Gullickson
1920 Columbus Ave S, Apt 2-1
Minneapolis, MN 55404

Timothy Smith
3779 Riviera Grove #101
Colorado Springs, CO 80922

Tina Hangsleben
9768 Summit Ct
Monticello, MN 55632

Titan Remodeling LLC
1127 Ross Avenue
St. Paul, MN 55106

TJ Plumbing
3457 N 54th St
Milwaukee, WI 53216

TK Mason, LLC
3043 N 82nd St
Milwaukee, WI 53222

TL Investments 1, LLC
31 Pond Drive
Hilton Head Island, SC 29926

TLC Property Investments
4928 Cowell Blvd Suite 13
Davis, CA 95618

TN Department of Labor
220 French Landing Dr
Nashville, TN 37243

TNT Custom Countertops
708 Chicago Drive
Burnsville, MN 55306


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 777 of 788
To-A-T Construction Co LLC
1631 Thomas Ave N
Minneapolis, MN 55411

Todd Nelson
1248 St. Clair Ave #2
St. Paul, MN 55105

Tom & Kathleen Castrigno
PO Box 2681
Frisco, CO 80443

Tom Didier
7101 N Green Bay Ave #3
Glendale, WI 53209

Tony Wrobel
1017 15th Ave No
South St. Paul, MN 55075

Top-Line Painting LLC
1045 Goldfinch Dr
Waconia, MN 55387

Total Residential
W234 N2830 Paul Rd
Pewaukee, WI 53072

Towne & Country Building Inspection Inc.
7036 N Fairchild Circle
Fox Point, WI 53217

Towne & County Bld. Insp., Inc
7036 N Fairchild Circle
Fox Point, WI 53217

Traditions Hardwood Flooring
5211 149th St W
Apple Valley, MN 55124

Travis Hoang
10435 Raleigh Road
Woodbury, MN 55129

Tri Communications Security Services Inc
1048 33rd Street South
St. Cloud, MN 56301

Tricor Construction, LLC
PO Box 30846 Dept. 9056
Salt Lake City, UT 84130-0846

Tricor, LLC
PO Box 30846
Salt Lake City, UT 84130


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 778 of 788
Tricor, LLC.
13255 SW 137th Ave #214
Miami, FL 33186

Trio Enterprises, LLC
608 3RD AVE W
Milan, IL 61264

Trio Enterprises, LLC
608 West 3rd Avenue
Milan, IL 61264

Trofim Borisov
5505 Spruce Rd
Mound, MN 55364

TruBank
6205 Mills Civic Parkway
West Des Moines, IA 50266

Truce
1428 West 32nd Street
Minneapolis, MN 55408

Truong, Vy
10435 Raleigh Road
Woodbury, MN 55129

Tully, Will
4201 61st Ave N
Brooklyn Center, MN 55429

Turek Enterprises LLC
2908 Wilds Lane NW
Prior Lake, MN 55372

Twin City Discount Granite
11521 Eagle St NW #10
Coon Rapids, MN 55448

Twin City Title
14015 Sunfish Lake Blvd NW #300
Ramsey, MN 55303

Twin City Title Company, LLC
14015 Sunfish Lake Blvd. NW #300
Ramsey, MN 55303

Twin Lake Investments
1253 130th Lane NW
Coon Rapids, MN 55448

Twocor Nine-Eight, LLC
2489 Baystone Ct.
Colorado Springs, CO 80921


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 779 of 788
U.S. Inspect
14501 George Carter Way STE 110
Chantilly, VA 20151

UBREAKIFIX
15375 W BLUEMOUND RD #105
BROOKFIELD, WI 53005

Ueda, Dean & Yumi
94-338 Keahilele Place
Mililani, HI 96789

Underdog Equities
121 Fairfield Way, # 330
Bloomingdale, IL 60108

Underdog Equities, LLC
342 N Water Street, Suite 600
Milwaukee, WI 53202

Unemployment Insurance
PO Box 7945
Madison, WI 53707-7945

Ungerman Restoration
14000 21st Ave N.
Plymouth, MN 55447

Unified Government Treasurer
P. O. Box 175013
Kansas City, KS 66101

Unified Government Treasury
PO Box 175013
Kansas City, KS 66101

Unified Treasury-Wynadotte County
WyCo Courthouse 710 N 7th Street Suite
Kansas City, KS 66101

United of Omaha
P. O. Box 2749
Omaha, NE 68103-2749

Universal Global Contractor LLC
1405 16th Street
Racine, WI 53403

Uptown Transfer Inc
3040 4th Ave S
Minneapolis, MN 55408

Uptown Transfer Inc.
3040 4th Ave S
Minneapolis, MN 55408


       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 780 of 788
US Bank
PO BOX 790179
St Louis, MO 63179-0179

US Bank
824 N 11th St
St Louis, MO 63101-1016

US Bank
PO Box 790408
St Louis, MO 63179-0408

US Bank
1000 S York Road, 3rd Floor
Elmhurst, IL 60126

Us Bank
Attn: Bankruptcy
Po Box 5229
Cincinnati, OH 45201

US Bank, NA
PO Box 790117
Saint Louis, MO 63179-0117

US Bank.
12880 Elm Creek Blvd
Maple Grove, MN 55369

US Bank/RMS CC
Attn: Bankruptcy
Po Box 5229
Cincinnati, OH 45201

US Props, LLC
7760 France Ave. So, Suite 700
Minneapolis, MN 55435

US Props, LLC
444 N Michigan Ave Suite 1200
Chicago, IL 60611

USA Invest Immo SAS
10531 Farmington Rd Ste A
Livonia, MI 48150

V&B Cleaning
3505 W 78th Place
Chicago, IL 60652

V&B Cleaning and Demolition, Inc
3505 W 78th Place
Chicago, IL 60652




       Case 19-25564-gmh    Doc 1   Filed 06/05/19   Page 781 of 788
VA Cleaning Services
P.O. box 170563
Milwaukee, WI 53204

Vargas III, Pedro
9740 Brassie Ct
Colorado Springs, CO 80920

Variety Maintenance Service
8309 West Concordia Ave
Milwaukee, WI 53222

Venkatesh Gopal
13210 Kenyon Street NE
Blaine, MN 55449

Verizon
P O Box 25502
Lehigh Valley, PA 18002-5505

Verona Knowledge, LLC
7761 France Ave. So, Suite 700
Minneapolis, MN 55435

Verona Real Estate Investments, LLC
7762 France Ave. So, Suite 700
Minneapolis, MN 55435

Verona Real Estate Investments, LLC
4108 N Monroe Avenue
Peoria Heights, IL 61616

Veteran Lawn Care
219 35th Ave North
St. Cloud, MN 56303

Vicki Stoeckley
3056 Capstan Way
Colorado Springs, CO 80906

Victory Ventures, Inc.
16831 NE 176 Street
Woodinville, WA 98072

Vlad Ustimchuk
13047 - 1st Ave S
Zimmerman, MN 55398-8763

Vladimir & Donna Slivka
724 Homestread Road
LaGrange Park, IL 60526

Von Arx Homes, LLC
14346 Rutgers Street
Prior Lake, MN 55372


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 782 of 788
Von Arx Sr., Mike
14346 Rutgers Street
Prior Lake, MN 55372

VT Holdings LLC
6837 Beard Ave N
Brooklyn Center, MN 55429

Vy Truong
3497 Gunston Lane
Woodbury, MN 55129

Wade Chilcoat
205 St Mark Way
Westminster, MD 21158

Walbon Brothers LLC
601 Freeman Ave S
Delano, MN 55328

Walt J and Karen E Kirst
1000 Miles Ave
Burleson, TX 76028

Walter Kirst
1000 Miles Avenue
Burleson, TX 76028

Warnell , Rob
S74 W 20660 Field Drive
Muskego, WI 53150

Warners Stellian
550 Atwater Circle
Saint Paul, MN 55103

Warners' Stellian
550 Atwater Circle
Saint Paul, MN 55103

Washington County
PO Box 200
Stillwater, MN 55082

Washington Maintenance Services
3427 12th Avenue
Anoka, MN 55303

Waste Management
P. O. Box 4647
Carol Stream, IL 60197-4647

WE Energies
PO Box 90001
Milwaukee, WI 53290-0001


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 783 of 788
We Energies
Attn: Bankruptcy
Po Box 2046
Milwaukee, WI 53201

Webb, Douglas
2319 1st Ave #403
Seattle, WA 98121

Weld & Sons Plumbing
3410 Kilmer LN N
Plymouth, MN 55441

Wells Fargo Bank
Attn: Bankruptcy Dept
Po Box 6429
Greenville, SC 29606

Wendy McCreight
521 Adare Road
Bartlett, IL 60103

Wentzel Law Offices
77 W Washington Street STE 2100
Chicago, IL 60602

Wenz Properties, Inc.
1030 Marsh Ridge Circle
Maple Plain, MN 55359

Wertz Holdings Keefe WI, LLC
11418 W 104th Drive
Westminster, CO 80021

Wesley Sherrell
12042 W 95th St
Lenexa, KS 66215

West Iona Terrace LLC
400 W 63rd St #612
New York, NY 10069

West Title LLC
11660 Wayzata Blvd.
Minnetonka, MN 55304

West Villard Ave LLC
400 W 63rd St #612
New York, NY 10069

WEST VILLARD AVENUE LLC
400 W. 63rd St Apt 612
New York, NY 10069




       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 784 of 788
Westar Energy
P.O. BOX 758500
TOPEKA, KS 66675-8500

Western Sky Properties LLC
12998 Bluebird St NW
Coon Rapids, MN 55448

Whitfield Investment Group MN LLC
20922 E Greenwood Dr
Aurora, CO 80013

Whitfield Investments LLC
19066 Randolph Place
Denver, CO 80249

Whitfield Investments LLC.
20921 E Greenwood Dr
Aurora, CO 80013

Whitmore, Jonathan & Kristen
1538 Wavertree Lane
Fullerton, CA 92831

WI Department of Workforce Development
P.O. Box 7905
Madison, WI 53707

WI Investment Properties LLC
7445 Antelope Meadows Circle
Peyton, CO 80831

WI Residential Invest Communities LLC
8735 W Glenn Ave
Milwaukee, WI 53802

Wildlake Global Investment, LLC c/o Fran
1710 Ridge Road
Iowa City, IA 52245

Will Tully
1920 S 1st St - APT#1405
Minneapolis, MN 55454

Will Tully.
4201 61st Ave S
Brookyn Center, MN 55429

William C Johnson
6185 Partridge Ct
White Bear Lake, MN 55110

William Fasbender
2813 SW 42nd Ln
Cape Coral, FL 33914


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 785 of 788
William Silkett
3859 Jamestown Curve
Woodbury, MN 55129

Willy Fabian Melo Mendoza
Calle 14C No 56-41 Apto 504 Bloque F Gra
Cali, CO

Wingate Pest Management
PO Box 420
Liberty, MO 64069

Winmond Properties, Inc.
630 Cypresswood Ridge
Spring, TX 77373

Winokur Group
6105 Paseo Encantada
Camarillo, CA 93012

WIP1, LLC
6571 Hepton Lane
Lewiston, ID 83501

WIP2 LLC
6571 Hepton Lane
Lewiston, ID 83501

Wisconsin Properties, LLC
7606 TWINFLOWER DR
MADISON, WI 53719-4541

Wizard Lawn Service & Snow Plowing LL
4130 Lexington Ave N Apt # 1104
Shoreview, MN 55126

Wizard Lawn Service & Snow Plowing LLC
4130 Lexington Ave N Apr #1104
Shoreview, MN 55126

Womack, Matthew
620 Sugar Mill Drive
Nashville, TN 37211

Wright Properties & Investments LLC
3009 NE 88th Terrace
Kansas City, MO 64156

Xavier Meplon
7596 Macomb #9
Gross lle Township, MI 48138

Xavier Meplon
24408 Foxmoor Blvd
Woodhaven, MI 48183


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 786 of 788
Xcel Energy
P. O. Box 9477
Minneapolis, MN 55484-9477

Xceptional Investments Inc.
6925 Janell Ave No
Brooklyn Park, MN 55428

Xceptional Investments LLC
2324 84th Ave North
Brooklyn Park, MN 55444

Xceptional Investments, Inc.
6925 Janell Ave N
Brooklyn Park, MN 55428

XL Property & Contracting LLC
5707 W North Ave
Milwaukee, WI 53208

Yates Butler Law, P.C.
5251 W. 116th Place, Suite 200
Keawood, KS 66221

Yates Butler, P.C.
7628 Mohawk St
Prairie Village, KS 66208

YMYSPOT Cleanup LLC
3315 N. 124th St., Suite A
Brookfield, WI 53005

York Ventures Ltd
818 S York Street
Denver, CO 80209

Yuan Chieh Lee
7964 Brooklyn Blvd #178
Brooklyn Park, MN 55445

Yukon Group, LLC
2223 5th Street #10801
White Bear Lake, MN 55110

Yulong (Leon) & Evmeshkina Liubov LI
17424 14th Drive SE
Bothell, WA 98012

Yulong Li
17424 14th Drive SE
Bothell, WA 98012

Zablocki Roofing, Inc.
3900 Roosevelt Rd #112
St Cloud, MN 56301


       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 787 of 788
Zach Berbig
80 Valley View Road
Long Lake, MN 55356

Zachary Hanson
742 N Wisconsin St.
Port Washington, WI 53074

Zachary P. Berbig
80 Valley View Road
Long Lake, MN 55356

Zenix Capital LLC.
342 N Water Street, Suite 600
Milwaukee, WI 53202

Zhao, Sisko Rondonuwu & Ming
4530 Shorepointe Way
San Diego, CA 92130

Zig's Heating and Cooling
2831 S 13th St
Milwaukee, WI 53215

Zivkovic Associates Real Estate Services
2324 Grand Avenue - Suite 5
Fort Myers, FL 33901

Zulaski, John
802 E Cherry Lane
Arlington Heights, IL 60004

Zuolin Chen
3307 Candlestick Ln
Katy, TX 77494




       Case 19-25564-gmh   Doc 1   Filed 06/05/19   Page 788 of 788
